                            Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 1 of 265 Page ID
                                                             #:630


                                     1   RONALD K. ALBERTS (SBN: 100017)
                                         COURTNEY CULWELL HILL (SBN: 210143)
                                     2   SHANNON L. ERNSTER (SBN: 264940)
                                         GORDON & REES LLP
                                     3   633 West Fifth Street, 52nd Floor
                                         Los Angeles, CA 90071
                                     4   Telephone: (213) 576-5000
                                         Facsimile: (213) 680-4470
                                     5   Email: ralberts@grsm.com
                                         cchill@grsm.com
                                     6   sernster@grsm.com
                                     7   Attorneys for Defendant
                                         CONNECTICUT GENERAL LIFE
                                     8   INSURANCE COMPANY
                                     9
                                    10
                                                           UNITED STATES DISTRICT COURT
                                    11
                                                         CENTRAL DISTRICT OF CALIFORNIA
633 West Fifth Street, 52nd Floor




                                    12
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13   DOWNTOWN L.A. AMBULATORY ) CASE NO. 2:18-cv-03592-DMG-AGRx
                                         SURGICAL CENTER LLC,        ) Judge: Dolly M. Gee
                                    14                               )
                                                          Plaintiff, )
                                    15
                                                                     ) APPENDIX OF EVIDENCE IN
                                             vs.                     ) SUPPORT      OF MOTION TO
                                    16
                                         CONNECTICUT GENERAL LIFE    ) COMPLAINT FIRST AMENDED
                                                                       DISMISS    THE
                                    17   INSURANCE COMPANY           )
                                                                     )
                                    18                    Defendant. ) Accompanying Documents:
                                                                     ) Notice of Motion and Motion to
                                    19                               ) Dismiss; Memorandum of Points and
                                                                     ) Authorities in Support of Motion to
                                    20                               ) Dismiss; Declaration of Marjorie Ryder;
                                    21                               ) and Proposed Order
                                                                     )
                                    22                               )
                                                                     ) Date:
                                                                       Time:
                                                                              June 14, 2019
                                                                              9:30  a.m.
                                    23                               ) Place: 350 West   1st Street,
                                                                     )        Courtroom 8C
                                    24                               )        Los Angeles, CA 90012
                                                                     )
                                    25                               )
                                                                     )
                                    26                               )
                                    27
                                    28                                -1-
                                           APPENDIX OF EVIDENCE IN SUPPORT OF MOTION TO DISMISS THE
                                                          FIRST AMENDED COMPLAINT
                            Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 2 of 265 Page ID
                                                             #:631


                                     1                         APPENDIX OF EVIDENCE
                                     2
                                     3   EXHIBIT DESIGNATION      DESCRIPTION

                                     4              A             GRUMA Corporation Open Access Plus Medical
                                     5                            Benefits/Open Access Plus In-Network Medical
                                                                  Benefits Plan, effective January 1, 2011
                                     6
                                     7              B             GRUMA Corporation Open Access Plus Medical
                                                                  Benefits Plan (Health Reimbursement
                                     8                            Arrangement Plan), effective January 1, 2011 and
                                     9                            Certificate Rider, effective January 1, 2012
                                    10              C             Bodycote International, Inc. Open Access Plus
                                    11                            Medical Plan, effective September 1, 2011.
633 West Fifth Street, 52nd Floor




                                    12
                                                    D             (In Chambers) Order Regarding Motion to
    Los Angeles, CA 90071
     Gordon & Rees LLP




                                    13                            Dismiss, California Surgical Institute, Inc. v.
                                                                  Aetna Life & Casualty (Bermuda) Ltd., et al.,
                                    14
                                                                  Case. No. 8:18-cv-01677-JVS-DFM (C.D. Cal.
                                    15                            March 26, 2019)
                                    16
                                                    E             Order Re Standing, Exhaustion of Administrative
                                    17                            Remedies, and Contractual Limitations, Adel F.
                                                                  Samaan v. Aetna Life Insurance Company, et al.,
                                    18
                                                                  Case No. 2:17-cv-01690-DSF-AGR (C.D. Cal.
                                    19                            January 14, 2019)
                                    20
                                         Dated: May 10, 2019                 GORDON & REES LLP
                                    21
                                    22
                                                                             By: /s/ Shannon L. Ernster
                                    23                                           Ronald K. Alberts
                                                                                 Courtney Culwell Hill
                                    24                                           Shannon L. Ernster
                                                                                 Attorneys for Defendant
                                    25                                           CONNECTICUT GENERAL
                                                                                 LIFE INSURANCE COMPANY
                                    26
                                    27
                                    28                               -2-
                                          APPENDIX OF EVIDENCE IN SUPPORT OF MOTION TO DISMISS THE
                                                         FIRST AMENDED COMPLAINT
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 3 of 265 Page ID
                                 #:632
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 4 of 265 Page ID
                                 #:633




    GRUMA Corporation


     OPEN ACCESS PLUS MEDICAL
     BENEFITS
     OPEN ACCESS PLUS IN-NETWORK
     MEDICAL BENEFITS


    EFFECTIVE DATE: January 1, 2011




    ASO23
    3209092




    This document printed in September, 2011 takes the place of any documents previously issued to you
    which described your benefits.




    Printed in U.S.A.
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 5 of 265 Page ID
                                 #:634
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 6 of 265 Page ID
                                 #:635


                                                             Table of Contents
 Important Information..................................................................................................................5
 Special Plan Provisions..................................................................................................................7
      Case Management ..................................................................................................................................................7
 Important Notices ..........................................................................................................................8
 How To File Your Claim .............................................................................................................10
 Accident and Health Provisions..................................................................................................11
 Eligibility – Effective Date...........................................................................................................11
      Waiting Period......................................................................................................................................................11
      Employee Insurance .............................................................................................................................................11
      Dependent Insurance ............................................................................................................................................12
 Open Access Plus Medical Benefits ............................................................................................13
      The Schedule ........................................................................................................................................................13
      Certification Requirements - Out-of-Network......................................................................................................25
      Prior Authorization/Pre-Authorized .....................................................................................................................25
      Covered Expenses ................................................................................................................................................25
 Open Access Plus In-Network Medical Benefits .......................................................................34
      The Schedule ........................................................................................................................................................34
      Prior Authorization/Pre-Authorized .....................................................................................................................43
      Covered Expenses ................................................................................................................................................43
 Error! Bookmark not defined.........................................................................................................51
 Exclusions, Expenses Not Covered and General Limitations..................................................51
 Coordination of Benefits..............................................................................................................53
 Medicare Eligibles........................................................................................................................55
 Expenses For Which A Third Party May Be Responsible .......................................................56
 Payment of Benefits .....................................................................................................................57
 Termination of Insurance............................................................................................................58
      Employees ............................................................................................................................................................58
      Dependents ...........................................................................................................................................................58
 Federal Requirements .................................................................................................................58
      Qualified Medical Child Support Order (QMCSO) .............................................................................................58
      Special Enrollment Rights Under the Health Insurance Portability & Accountability Act (HIPAA) ..................59
      Coverage of Students on Medically Necessary Leave of Absence.......................................................................60
      Effect of Section 125 Tax Regulations on This Plan............................................................................................60
      Eligibility for Coverage for Adopted Children.....................................................................................................61
      Federal Tax Implications for Dependent Coverage..............................................................................................61
      Coverage for Maternity Hospital Stay..................................................................................................................62
      Women’s Health and Cancer Rights Act (WHCRA) ...........................................................................................62
      Group Plan Coverage Instead of Medicaid...........................................................................................................62
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 7 of 265 Page ID
                                 #:636
      Pre-Existing Conditions Under the Health Insurance Portability & Accountability Act (HIPAA) ......................62
      Requirements of Medical Leave Act of 1993 (as amended) (FMLA) ..................................................................63
      Uniformed Services Employment and Re-Employment Rights Act of 1994 (USERRA)....................................63
      Claim Determination Procedures Under ERISA ..................................................................................................64
      When You Have a Complaint or an Appeal .........................................................................................................65
      COBRA Continuation Rights Under Federal Law ...............................................................................................67
      ERISA Required Information...............................................................................................................................71
 Definitions.....................................................................................................................................73
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 8 of 265 Page ID
                                        #:637


                                  Important Information
THIS IS NOT AN INSURED BENEFIT PLAN. THE BENEFITS DESCRIBED IN THIS BOOKLET OR
ANY RIDER ATTACHED HERETO ARE SELF-INSURED BY GRUMA CORPORATION WHICH IS
RESPONSIBLE FOR THEIR PAYMENT. CONNECTICUT GENERAL PROVIDES CLAIM
ADMINISTRATION SERVICES TO THE PLAN, BUT CONNECTICUT GENERAL DOES NOT INSURE
THE BENEFITS DESCRIBED.
THIS DOCUMENT MAY USE WORDS THAT DESCRIBE A PLAN INSURED BY CONNECTICUT
GENERAL. BECAUSE THE PLAN IS NOT INSURED BY CONNECTICUT GENERAL, ALL
REFERENCES TO INSURANCE SHALL BE READ TO INDICATE THAT THE PLAN IS SELF-INSURED.
FOR EXAMPLE, REFERENCES TO "CG," "INSURANCE COMPANY," AND "POLICYHOLDER" SHALL
BE DEEMED TO MEAN YOUR "EMPLOYER" AND "POLICY" TO MEAN "PLAN" AND "INSURED" TO
MEAN "COVERED" AND "INSURANCE" SHALL BE DEEMED TO MEAN "COVERAGE."

ASO1
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 9 of 265 Page ID
                                       #:638




                                                          Explanation of Terms
You will find terms starting with capital letters throughout your certificate. To help you understand your benefits, most of these terms
are defined in the Definitions section of your certificate.


                                                             The Schedule
The Schedule is a brief outline of your maximum benefits which may be payable under your insurance. For a full description
of each benefit, refer to the appropriate section listed in the Table of Contents.
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 10 of 265 Page ID
                                        #:639




                                                                         Call CIGNA's toll-free care line for the names of Participating
Special Plan Provisions                                                  Providers in other network areas. Whether you obtain the
                                                                         name of a Participating Provider from your Physician Guide or
When you select a Participating Provider, this Plan pays a               through the care line, it is recommended that prior to making
greater share of the costs than if you select a non-Participating        an appointment you call the provider to confirm that he or she
Provider. Participating Providers include Physicians, Hospitals          is a current participant in the Open Access Plus Program.
and Other Health Care Professionals and Other Health Care
Facilities. Consult your Physician Guide for a list of
Participating Providers in your area. Participating Providers            FPCCL10V1

are committed to providing you and your Dependents
appropriate care while lowering medical costs.
Services Available in Conjunction With Your Medical                      Case Management
Plan                                                                     Case Management is a service provided through a Review
The following pages describe helpful services available in               Organization, which assists individuals with treatment needs
conjunction with your medical plan. You can access these                 that extend beyond the acute care setting. The goal of Case
services by calling the toll-free number shown on the back of            Management is to ensure that patients receive appropriate care
your ID card.                                                            in the most effective setting possible whether at home, as an
                                                                         outpatient, or an inpatient in a Hospital or specialized facility.
                                                                         Should the need for Case Management arise, a Case
                                                        FPINTRO4V1
                                                                         Management professional will work closely with the patient,
                                                                         his or her family and the attending Physician to determine
Participating Providers include Physicians, Hospitals and                appropriate treatment options which will best meet the
Other Health Care Professionals and Other Health Care                    patient's needs and keep costs manageable. The Case Manager
Facilities. Consult your Physician Guide for a list of                   will help coordinate the treatment program and arrange for
Participating Providers in your area. Participating Providers            necessary resources. Case Managers are also available to
are committed to providing you and your Dependents                       answer questions and provide ongoing support for the family
appropriate care while lowering medical costs.                           in times of medical crisis.
Services Available In Conjunction With Your Medical                      Case Managers are Registered Nurses (RNs) and other
Plan                                                                     credentialed health care professionals, each trained in a
The following several pages describe helpful services                    clinical specialty area such as trauma, high risk pregnancy and
available in conjunction with your medical plan. You can                 neonates, oncology, mental health, rehabilitation or general
access these services simply by calling the toll-free number             medicine and surgery. A Case Manager trained in the
shown on the back of your ID card.                                       appropriate clinical specialty area will be assigned to you or
                                                                         your Dependent. In addition, Case Managers are supported by
                                                                         a panel of Physician advisors who offer guidance on up-to-
                                                        FPINTRO6V3       date treatment programs and medical technology. While the
                                                                         Case Manager recommends alternate treatment programs and
CIGNA'S Toll-Free Care Line                                              helps coordinate needed resources, the patient's attending
                                                                         Physician remains responsible for the actual medical care.
CIGNA's toll-free care line allows you to talk to a health care
professional during normal business hours, Monday through                1.   You, your dependent or an attending Physician can
Friday, simply by calling the toll-free number shown on your                  request Case Management services by calling the toll-free
ID card.                                                                      number shown on your ID card during normal business
                                                                              hours, Monday through Friday. In addition, your
CIGNA's toll-free care line personnel can provide you with the                employer, a claim office or a utilization review program
names of Participating Providers. If you or your Dependents                   (see the PAC/CSR section of your certificate) may refer
need medical care, you may consult your Physician Guide                       an individual for Case Management.
which lists the Participating Providers in your area or call
CIGNA's toll-free number for assistance. If you or your                  2.   The Review Organization assesses each case to determine
Dependents need medical care while away from home, you                        whether Case Management is appropriate.
may have access to a national network of Participating                   3.   You or your Dependent is contacted by an assigned Case
Providers through CIGNA's Away-From-Home Care feature.                        Manager who explains in detail how the program works.


                                                                     7                                                   myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 11 of 265 Page ID
                                          #:640




     Participation in the program is voluntary - no penalty or           Opportunity to Select a Primary Care Physician
     benefit reduction is imposed if you do not wish to                  Choice of Primary Care Physician:
     participate in Case Management.
                                                                         This medical plan does not require that you select a Primary
                                                                         Care Physician or obtain a referral from a Primary Care
                                                             FPCM6       Physician in order to receive all benefits available to you
                                                                         under this medical plan. Notwithstanding, a Primary Care
                                                                         Physician may serve an important role in meeting your health
4.   Following an initial assessment, the Case Manager works
                                                                         care needs by providing or arranging for medical care for you
     with you, your family and Physician to determine the
                                                                         and your Dependents. For this reason, we encourage the use of
     needs of the patient and to identify what alternate
                                                                         Primary Care Physicians and provide you with the opportunity
     treatment programs are available (for example, in-home
                                                                         to select a Primary Care Physician from a list provided by CG
     medical care in lieu of an extended Hospital
                                                                         for yourself and your Dependents. If you choose to select a
     convalescence). You are not penalized if the alternate
                                                                         Primary Care Physician, the Primary Care Physician you
     treatment program is not followed.
                                                                         select for yourself may be different from the Primary Care
5.   The Case Manager arranges for alternate treatment                   Physician you select for each of your Dependents.
     services and supplies, as needed (for example, nursing
                                                                         Changing Primary Care Physicians:
     services or a Hospital bed and other Durable Medical
     Equipment for the home).                                            You may request a transfer from one Primary Care Physician
                                                                         to another by contacting us at the member services number on
6.   The Case Manager also acts as a liaison between the
                                                                         your ID card. Any such transfer will be effective on the first
     insurer, the patient, his or her family and Physician as
                                                                         day of the month following the month in which the processing
     needed (for example, by helping you to understand a
                                                                         of the change request is completed.
     complex medical diagnosis or treatment plan).
                                                                         In addition, if at any time a Primary Care Physician ceases to
7.   Once the alternate treatment program is in place, the Case
                                                                         be a Participating Provider, you or your Dependent will be
     Manager continues to manage the case to ensure the
                                                                         notified for the purpose of selecting a new Primary Care
     treatment program remains appropriate to the patient's
                                                                         Physician, if you choose.
     needs.
While participation in Case Management is strictly voluntary,
Case Management professionals can offer quality, cost-                   NOT123                                                           V1

effective treatment alternatives, as well as provide assistance
in obtaining needed medical resources and ongoing family
support in a time of need.                                               Important Notices
                                                                         Patient Protection and Affordable Care Act
FPCM2
                                                                         Endorsement
                                                                         The group contract or certificate is amended as stated below.
Additional Programs
                                                                         In the event of a conflict between the provisions of your plan
We may, from time to time, offer or arrange for various                  documents and the provisions of this endorsement, the
entities to offer discounts, benefits, or other consideration to         provisions that provide the better benefit shall apply.
our members for the purpose of promoting the general health
and well being of our members. We may also arrange for the               Definitions
reimbursement of all or a portion of the cost of services                “Emergency medical condition” means a medical condition
provided by other parties to the Policyholder. Contact us for            which manifests itself by acute symptoms of sufficient
details regarding any such arrangements.                                 severity (including severe pain) such that a prudent layperson,
                                                                         who possesses an average knowledge of health and medicine,
                                                                         could reasonably expect the absence of immediate medical
GM6000 NOT160
                                                                         attention to result in 1) placing the health of the individual (or,
                                                                         with respect to a pregnant woman, the health of the woman or
Important Information About Your Medical                                 her unborn child) in serious jeopardy; 2) serious impairment to
                                                                         bodily functions; or 3) serious dysfunction of any bodily organ
Plan                                                                     or part.
Details of your medical benefits are described on the
following pages.


                                                                     8                                                    myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 12 of 265 Page ID
                                        #:641




“Emergency services” means, with respect to an emergency                provides coverage for a child beyond age 26, the provision and
medical condition: (a) a medical screening examination that is          all restrictions will continue to apply starting at age 26. Any
within the capability of the emergency department of a                  provisions related to coverage of a handicapped child continue
hospital, including ancillary services routinely available to the       to apply starting at age 26.
emergency department to evaluate the emergency medical                  Preventive Services
condition; and (b) such further medical examination and
treatment, to the extent they are within the capabilities of the        In addition to any other preventive care services described in
staff and facilities available at the hospital, to stabilize the        the plan documents, no deductible, copayment, or coinsurance
patient.                                                                shall apply to the following Covered Services.
“Essential health benefits” means, to the extent covered under          However, the covered services must be provided by a
the plan, expenses incurred with respect to covered services, in        Participating Provider:
at least the following categories: ambulatory patient services,         (1) evidence-based items or services that have in effect a
emergency services, hospitalization, maternity and newborn                  rating of “A” or “B” in the current recommendations of
care, mental health and substance use disorder services,                    the United States Preventive Services Task Force;
including behavioral health treatment, prescription drugs,              (2) immunizations that have in effect a recommendation from
rehabilitative and habilitative services and devices, laboratory            the Advisory Committee on Immunization Practices of
services, preventive and wellness services and chronic disease              the Centers for Disease Control and Prevention with
management and pediatric services, including oral and vision                respect to the Covered Person involved;
care.
                                                                        (3) for infants, children, and adolescents, evidence-informed
“Patient Protection and Affordable Care Act of 2010” means                  preventive care and screenings provided for in the
the Patient Protection and Affordable Care Act of 2010                      comprehensive guidelines supported by the Health
(Public Law 111-148) as amended by the Health Care and                      Resources and Services Administration;
Education Reconciliation Act of 2010 (Public Law 111-152).
                                                                        (4) for women, such additional preventive care and
“Stabilize” means, with respect to an emergency medical                     screenings not described in paragraph (1) as provided for
condition, to provide such medical treatment of the condition               in comprehensive guidelines supported by the Health
as may be necessary to assure, within reasonable medical                    Resources and Services Administration.
probability that no material deterioration of the condition is
likely to result from or occur during the transfer of the               Preservice Medical Necessity Determinations
individual from a facility.                                             If standard determination periods would (a) seriously
Lifetime Dollar Limits                                                  jeopardize your life or health, your ability to regain maximum
                                                                        function, or (b) in the opinion of a Physician with knowledge
Any lifetime limit on the aggregate dollar value of essential           of your health condition, cause you severe pain which cannot
health benefits is deleted. Any lifetime limits on the dollar           be managed without the requested services, the preservice
value of any essential health benefits are deleted.                     determination will be made on an expedited basis. The
Annual Dollar Limits                                                    Physician reviewer, in consultation with the treating
Any annual limits on the dollar value of essential health               Physician, will decide if an expedited determination is
benefits are deleted.                                                   necessary. You or your representative will be notified of an
                                                                        expedited determination within 24 hours after receipt of the
Rescissions                                                             request.
Your coverage may not be rescinded (retroactively terminated)           Notice of Adverse Determination
unless: (1) the plan sponsor or an individual (or a person
seeking coverage on behalf of the individual) performs an act,          In addition to the description provided in your plan
practice or omission that constitutes fraud; or (2) the plan            documents, a notice of adverse benefit determination will also
sponsor or individual (or a person seeking coverage on behalf           include information sufficient for you to identify the claim,
of the individual) makes an intentional misrepresentation of            and information about any office of health insurance consumer
material fact.                                                          assistance or ombudsman available to assist you with the
                                                                        appeal process. In the case of a final adverse benefit
Extension of Coverage to Dependents                                     determination, your notice will include a discussion of the
Dependent children are eligible for coverage up to the age of           decision.
26. Any restrictions in the definition of Dependent in your             Right to Appeal
plan document which require a child to be unmarried, a
student, financially dependent on the employee, etc. no longer          You have the right to appeal any decision or action taken to
apply. If the definition of Dependent in the plan document              deny, reduce, or terminate the provision of or payment for



                                                                    9                                                 myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 13 of 265 Page ID
                                        #:642




health care services covered by your plan or to rescind your            For children, you may designate a pediatrician as the primary
coverage. When a requested service or payment for the service           care provider.
has been denied, reduced or terminated based on a judgment              Preexisting Condition Limitations
as to the medical necessity, appropriateness, health care
setting, level of care, or effectiveness of the health care             Any Preexisting Condition Limitation provision described in
service, you have the right to have the decision reviewed by an         the plan document does not apply to anyone who is under 19
independent review organization not associated with CIGNA.              years of age.
Except where life or health would be seriously jeopardized,
you must first exhaust the internal appeal process set forth in         NOT227

your plan documents before your request for an external
independent review will be granted. If the plan does not
strictly adhere to all internal claim and appeals processes, you
can be deemed to have exhausted the internal appeal process.
                                                                        How To File Your Claim
Your appeal rights are outlined in your plan documents. In              The prompt filing of any required claim form will result in
addition, before a final internal adverse benefit determination         faster payment of your claim.
is issued, if applicable, you will be provided, free of charge,         You may get the required claim forms from your Benefit Plan
any new or additional evidence considered, or rationale relied          Administrator. All fully completed claim forms and bills
upon, in sufficient time to allow you the opportunity to                should be sent directly to your servicing CG Claim Office.
respond before the final notice is issued.                              Depending on your Group Insurance Plan benefits, file your
Emergency Services                                                      claim forms as described below.
Emergency Services, as defined above, are covered without               Hospital Confinement
the need for any prior authorization determination and without          If possible, get your Group Medical Insurance claim form
regard as to whether the health care provider furnishing such           before you are admitted to the Hospital. This form will make
services is a participating provider. Emergency Services, as            your admission easier and any cash deposit usually required
defined above, provided by a Non-participating Provider will            will be waived.
be covered as if the services were provided by a Participating
                                                                        If you have a Benefit Identification Card, present it at the
Provider.
                                                                        admission office at the time of your admission. The card tells
Direct Access to Obstetricians and Gynecologists                        the Hospital to send its bills directly to CG.
You do not need prior authorization from the plan or from any           Doctor's Bills and Other Medical Expenses
other person (including a primary care provider) in order to            The first Medical Claim should be filed as soon as you have
obtain access to obstetrical or gynecological care from a health        incurred covered expenses. Itemized copies of your bills
care professional in our network who specializes in obstetrics          should be sent with the claim form. If you have any additional
or gynecology. The health care professional, however, may be            bills after the first treatment, file them periodically.
required to comply with certain procedures, including
obtaining prior authorization for certain services, following a         CLAIM REMINDERS
pre-approved treatment plan, or procedures for making                   • BE SURE TO USE YOUR MEMBER ID AND
referrals. For a list of participating health care professionals           ACCOUNT NUMBER WHEN YOU FILE CG'S CLAIM
who specialize in obstetrics or gynecology, visit                          FORMS, OR WHEN YOU CALL YOUR CG CLAIM
www.mycigna.com or contact customer service at the phone                   OFFICE.
number listed on the back of your ID card.                                  YOUR MEMBER ID IS THE ID SHOWN ON YOUR
Selection of a Primary Care Provider                                        BENEFIT IDENTIFICATION CARD.
This plan generally allows the designation of a primary care                YOUR ACCOUNT NUMBER IS THE 7-DIGIT POLICY
provider. You have the right to designate any primary care                  NUMBER SHOWN ON YOUR BENEFIT
provider who participates in the network and who is available               IDENTIFICATION CARD.
to accept you or your family members. If your plan requires             •   PROMPT FILING OF ANY REQUIRED CLAIM FORMS
the designation of a primary care provider, CIGNA may                       RESULTS IN FASTER PAYMENT OF YOUR CLAIMS.
designate one for you until you make this designation. For
information on how to select a primary care provider, and for
a list of the participating primary care providers, visit
www.mycigna.com or contact customer service at the phone
number listed on the back of your ID card.


                                                                   10                                                 myCIGNA.com
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 14 of 265 Page ID
                                         #:643




WARNING: Any person who knowingly presents a false or                    in a Class of Eligible Employees, you are not required to
fraudulent claim for payment of a loss or benefit is guilty of a         satisfy any waiting period if you again become a member of a
crime and may be subject to fines and confinement in prison.             Class of Eligible Employees within one year after your
                                                                         insurance ceased.
GM6000 CI 3                                               CLA9V41
                                                                         Reclassification of Employment Status. Notwithstanding
                                                                         anything herein to the contrary, an individual who is not
                                                                         characterized or treated as a common law employee of a
                                                                         Participating Employer shall not be eligible to participate in
Accident and Health Provisions                                           the Plan. However, in the event that such an individual is
Notice of Claim                                                          reclassified or deemed to be reclassified as a common law
                                                                         employee of a Participating Employer, the individual shall be
Written notice of claim must be given to CG within 30 days
                                                                         eligible to participate in the Plan as of the actual date on which
after the occurrence or start of the loss on which claim is
                                                                         such reclassification occurs (to the extent such individual
based. If notice is not given in that time, the claim will not be
                                                                         otherwise qualifies as an Eligible Employee hereunder). If the
invalidated or reduced if it is shown that written notice was
                                                                         effective date of any such reclassification is prior to the actual
given as soon as was reasonably possible.
                                                                         date on which such reclassification occurs, in no event shall
Claim Forms                                                              the reclassified individual be eligible to participate in the Plan
When CG receives the notice of claim, it will give to the                retroactively to the effective date of such reclassification.
claimant, or to the Employer for the claimant, the claim forms
which it uses for filing proof of loss. If the claimant does not
                                                                         Eligibility for Dependent Insurance
receive these claim forms within 15 days after CG receives
notice of claim, he will be considered to meet the proof of loss         You will become eligible for Dependent insurance on the later
requirements if he submits written proof of loss within 90 days          of:
after the date of loss. This proof must describe the occurrence,         •   the day you become eligible for yourself; or
character and extent of the loss for which claim is made.
                                                                         •   the day you acquire your first Dependent.
Proof of Loss
Written proof of loss must be given to CG within 90 days after           Waiting Period
the date of the loss for which claim is made. If written proof of
                                                                         Salaried Employees - Date of Hire
loss is not given in that time, the claim will not be invalidated
or reduced if it is shown that written proof of loss was given as        Hourly Employees - First day following 90 days of continuous
soon as was reasonably possible.                                         employment.
Physical Examination                                                     Rehire Policy - If an employee is rehired within 6 months the
                                                                         90 days waiting is waived and the benefits will begin the date
The Employer, at its own expense, will have the right to
                                                                         rehired.
examine any person for whom claim is pending as often as it
may reasonably require.                                                  Classes of Eligible Employees
                                                                         Each Employee as reported to the insurance company by your
                                                                         Employer.
GM6000 P 1                                                  CLA50



                                                                         GM6000 EL 2                                                    V-32
                                                                                                                                      ELI6 M
Eligibility – Effective Date
Eligibility for Employee Insurance
You will become eligible for insurance on the day you                    Employee Insurance
complete the waiting period if:
                                                                         This plan is offered to you as an Employee. To be insured, you
•   you are in a Class of Eligible Employees; and                        will have to pay part of the cost.
•   you are an eligible, full-time Employee; and                         Effective Date of Your Insurance
•   you normally work at least 30 hours a week.                          You will become insured on the date you elect the insurance
If you were previously insured and your insurance ceased, you            by signing an approved payroll deduction form, but no earlier
must satisfy the waiting period to become insured again. If              than the date you become eligible. You will not be denied
your insurance ceased because you were no longer employed                enrollment for Medical Insurance due to your health status.


                                                                    11                                                      myCIGNA.com
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 15 of 265 Page ID
                                         #:644




You will become insured on your first day of eligibility,
following your election, if you are in Active Service on that
date, or if you are not in Active Service on that date due to
your health status.
You will not be enrolled for Medical Insurance if you do not
enroll within 30 days of the date you become eligible, unless
you qualify under the section of this certificate entitled
"Special Enrollment Rights Under the Health Insurance
Portability & Accountability Act (HIPAA)".

GM6000 EF 1                                               ELI7V82 M




Dependent Insurance
For your Dependents to be insured, you will have to pay part
of the cost of Dependent Insurance.
Effective Date of Dependent Insurance
Insurance for your Dependents will become effective on the
date you elect it by signing an approved payroll deduction
form, but no earlier than the day you become eligible for
Dependent Insurance. All of your Dependents as defined will
be included.
Your Dependent will not be denied enrollment for Medical
Insurance due to health status.
Your Dependents will be insured only if you are insured.
You will not be eligible to enroll your Dependents if you do
not enroll them within 30 days of the date you become
eligible, unless you qualify under the section of this certificate
entitled "Special Enrollment Rights Under the Health
Insurance Portability & Accountability Act (HIPAA)".


Exception for Newborns
Any Dependent child born while you are insured for Medical
Insurance will become insured for Medical Insurance on the
date of his birth if you elect Dependent Medical Insurance no
later than 31 days after his birth. If you do not elect to insure
your newborn child within such 31 days, coverage for that
child will end on the 31st day. No benefits for expenses
incurred beyond the 31st day will be payable.


GM6000 EF 2                                               ELI11V44 M




                                                                       12     myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 16 of 265 Page ID
                                  #:645




                                   Open Access Plus Medical Benefits
                                                   The Schedule
For You and Your Dependents
Open Access Plus Medical Benefits provide coverage for care In-Network and Out-of-Network. To receive Open Access
Plus Medical Benefits, you and your Dependents may be required to pay a portion of the Covered Expenses for services
and supplies. That portion is the Copayment, Deductible or Coinsurance.
If you are unable to locate an In-Network Provider in your area who can provide you with a service or supply that is
covered under this plan, you must call the number on the back of your I.D. card to obtain authorization for Out-of-
Network Provider coverage. If you obtain authorization for services provided by an Out-of-Network Provider, benefits for
those services will be covered at the In-Network benefit level.
Coinsurance
The term Coinsurance means the percentage of charges for Covered Expenses that an insured person is required to pay
under the plan.
Copayments/Deductibles
Copayments are expenses to be paid by you or your Dependent for covered services. Deductibles are also expenses to be
paid by you or your Dependent. Deductible amounts are separate from and not reduced by Copayments. Copayments and
Deductibles are in addition to any Coinsurance. Once the Deductible maximum in The Schedule has been reached, you
and your family need not satisfy any further medical deductible for the rest of that year.
Out-of-Pocket Expenses
Out-of-Pocket Expenses are Covered Expenses incurred for In-Network and Out-of-Network charges that are not paid by
the benefit plan because of any:
   • Coinsurance.
Charges will not accumulate toward the Out-of-Pocket Maximum for Covered Expenses incurred for:
  •   non-compliance penalties.
  •   provider charges in excess of the Maximum Reimbursable Charge.
When the Out-of-Pocket Maximum shown in The Schedule is reached, Injury and Sickness benefits are payable at 100%
except for:
  •   non-compliance penalties.
  •   provider charges in excess of the Maximum Reimbursable Charge.

Accumulation of Plan Deductibles and Out-of-Pocket Maximums
Deductibles and Out-of-Pocket Maximums will accumulate in one direction (that is, Out-of-Network will accumulate to
In-Network). All other plan maximums and service-specific maximums (dollar and occurrence) cross-accumulate between
In- and Out-of-Network unless otherwise noted.
Multiple Surgical Reduction
Multiple surgeries performed during one operating session result in payment reduction of 50% to the surgery of lesser
charge. The most expensive procedure is paid as any other surgery.




                                                           13                                                  myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 17 of 265 Page ID
                                  #:646




                                  Open Access Plus Medical Benefits
                                                  The Schedule
Assistant Surgeon and Co-Surgeon Charges
Assistant Surgeon
The maximum amount payable will be limited to charges made by an assistant surgeon that do not exceed 20 percent of
the surgeon’s allowable charge. (For purposes of this limitation, allowable charge means the amount payable to the
surgeon prior to any reductions due to coinsurance or deductible amounts).
Co-Surgeon
The maximum amount payable will be limited to charges made by co-surgeons that do not exceed 20 percent of the
surgeon’s allowable charge plus 20 percent. (For purposes of this limitation, allowable charge means the amount payable
to the surgeons prior to any reductions due to coinsurance or deductible amounts.)

      BENEFIT HIGHLIGHTS                             IN-NETWORK                            OUT-OF-NETWORK
Lifetime Maximum                                                            Unlimited
Coinsurance Levels                        80%                                      60% of the Maximum Reimbursable
                                                                                   Charge




                                                           14                                                 myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 18 of 265 Page ID
                                  #:647




        BENEFIT HIGHLIGHTS                             IN-NETWORK          OUT-OF-NETWORK
Maximum Reimbursable Charge
Maximum Reimbursable Charge is
determined based on the lesser of the
provider’s normal charge for a similar
service or supply; or
A percentage of a schedule that we           Not Applicable         150%
have developed that is based upon a
methodology similar to a methodology
utilized by Medicare to determine the
allowable fee for similar services
within the geographic market. In some
cases, a Medicare based schedule will
not be used and the Maximum
Reimbursable Charge for covered
services is determined based on the
lesser of:
 • the provider’s normal charge for a
   similar service or supply; or
•  the 80th percentile of charges made
   by providers of such service or
   supply in the geographic area where
   it is received as compiled in a
   database selected by the Insurance
   Company.
Note:
The provider may bill you for the
difference between the provider’s
normal charge and the Maximum
Reimbursable Charge, in addition to
applicable deductibles, copayments and
coinsurance.
Calendar Year Deductible
    Individual                               $750 per person        $1,500 per person
    Family Maximum                           $2,250 per family      $4,500 per family
    Family Maximum Calculation
    Individual Calculation:
    Family members meet only their
    individual deductible and then their
    claims will be covered under the plan
    coinsurance; if the family deductible
    has been met prior to their individual
    deductible being met, their claims
    will be paid at the plan coinsurance.




                                                               15                       myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 19 of 265 Page ID
                                  #:648




      BENEFIT HIGHLIGHTS                              IN-NETWORK                         OUT-OF-NETWORK
Out-of-Pocket Maximum
  Individual                              $2,500 per person                       $5,000 per person
  Family Maximum                          $7,500 per family                       $15,000 per family
  Family Maximum Calculation
  Individual Calculation:
  Family members meet only their
  individual Out-of-Pocket and then
  their claims will be covered at 100%;
  if the family Out-of-Pocket has been
  met prior to their individual Out-of-
  Pocket being met, their claims will
  be paid at 100%.
Physician’s Services
  Primary Care Physician’s Office visit   No charge after $20 per office visit    60% after plan deductible
                                          copay
  Specialty Care Physician’s Office       No charge after $40 Specialist per      60% after plan deductible
  Visits                                  office visit copay
      Consultant and Referral
      Physician’s Services
      Note:
      OB/GYN providers will be
      considered either as a PCP or
      Specialist, depending on how
      the provider contracts with the
      Insurance Company.
  Surgery Performed In the                No charge after the $20 PCP or $40      60% after plan deductible
  Physician’s Office                      Specialist per office visit copay
  Second Opinion Consultations            No charge after the $20 PCP or $40      60% after plan deductible
  (provided on a voluntary basis)         Specialist per office visit copay
  Allergy Treatment/Injections            No charge after either the $20 PCP or   60% after plan deductible
                                          $40 Specialist per office visit copay
                                          or the actual charge, whichever is
                                          less
  Allergy Serum (dispensed by the         No charge                               60% after plan deductible
  Physician in the office)




                                                          16                                                  myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 20 of 265 Page ID
                                  #:649




      BENEFIT HIGHLIGHTS                              IN-NETWORK                        OUT-OF-NETWORK
Preventive Care
  Routine Preventive Care - all ages      No charge                              In-Network coverage only
  Immunizations - all ages                No charge                              In-Network coverage only
Mammograms, PSA, PAP Smear and Colonoscopies
  Preventive Care Related Services        No charge                              60% after plan deductible
  (i.e. “routine” services)
  Diagnostic Related Services             No charge                              60% after plan deductible
  (i.e. “non-routine” services)
Inpatient Hospital - Facility Services    $300 per admission copay, then 80%     $600 per admission deductible, then
                                          after plan deductible                  60% after plan deductible
  Semi-Private Room and Board             Limited to the semi-private room       Limited to the semi-private room rate
                                          negotiated rate
  Private Room                            Limited to the semi-private room       Limited to the semi-private room rate
                                          negotiated rate
  Special Care Units (ICU/CCU)            Limited to the negotiated rate         Limited to the ICU/CCU daily room
                                                                                 rate
Outpatient Facility Services
 Operating Room, Recovery Room,           $150 per visit copay, then 80% after   $300 per visit deductible, then 60%
 Procedures Room, Treatment Room          plan deductible                        after plan deductible
 and Observation Room
  Note:
  Non-surgical treatment procedures
  are not subject to the facility copay
  or facility deductible.
Inpatient Hospital Physician’s            80% after plan deductible              60% after plan deductible
Visits/Consultations
Inpatient Hospital Professional           80% after plan deductible              60% after plan deductible
Services
  Surgeon
  Radiologist
  Pathologist
  Anesthesiologist
Outpatient Professional Services          80% after plan deductible              60% after plan deductible
  Surgeon
  Radiologist
  Pathologist
  Anesthesiologist




                                                          17                                                 myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 21 of 265 Page ID
                                  #:650




      BENEFIT HIGHLIGHTS                               IN-NETWORK                         OUT-OF-NETWORK
Emergency and Urgent Care
Services
  Physician’s Office Visit                   No charge after the $20 PCP or $40    No charge after the $20 PCP or $40
                                             Specialist per office visit copay     Specialist per office visit copay
  Hospital Emergency Room                    80% after $225 per visit copay* and   80% after $225 per visit copay* and
                                             plan deductible                       plan deductible
                                             *waived if admitted                   *waived if admitted
  Outpatient Professional services           80% after plan deductible             80% after plan deductible
  (radiology, pathology and ER
  Physician)
  Urgent Care Facility or Outpatient         80% after $75 per visit copay* and    80% after $75 per visit copay* and
  Facility                                   plan deductible                       plan deductible
                                             *waived if admitted                   *waived if admitted
  X-ray and/or Lab performed at the          80% after plan deductible             80% after plan deductible
  Emergency Room/Urgent Care
  Facility (billed by the facility as part
  of the ER/UC visit)
  Independent x-ray and/or Lab               80% after plan deductible             80% after plan deductible
  Facility in conjunction with an ER
  visit
  Advanced Radiological Imaging (i.e.        80% after plan deductible             80% after plan deductible
  MRIs, MRAs, CAT Scans, PET
  Scans etc.)
  Ambulance                                  80% after plan deductible             80% after plan deductible
Inpatient Services at Other Health           80% after plan deductible             60% after plan deductible
Care Facilities
  Includes Skilled Nursing Facility,
  Rehabilitation Hospital and Sub-
  Acute Facilities
  Calendar Year Maximum:
  60 days combined
Laboratory and Radiology Services
(includes pre-admission testing)
  Physician's Office Visit                   No charge after the $20 PCP or $40    60% after plan deductible
                                             Specialist per office visit copay
  Outpatient Hospital Facility               80% after plan deductible             60% after plan deductible
  Independent X-ray and/or Lab               80% after plan deductible             60% after plan deductible
  Facility




                                                            18                                                 myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 22 of 265 Page ID
                                  #:651




      BENEFIT HIGHLIGHTS                             IN-NETWORK                       OUT-OF-NETWORK
Advanced Radiological Imaging (i.e.
MRIs, MRAs, CAT Scans and PET
Scans)
  Physician’s Office Visit               No charge                             60% after plan deductible
  Inpatient Facility                     $300 per admission copay, then 80%    $600 per admission deductible, then
                                         after plan deductible                 60% after plan deductible
  Outpatient Facility                    80% after plan deductible             60% after plan deductible
Outpatient Short-Term                    No charge after the $20 PCP or $40    60% after plan deductible
Rehabilitative Therapy and               Specialist per office visit copay
Chiropractic Services
                                         Note:
  Calendar Year Maximum:                 Outpatient Short Term Rehab copay
  60 days for all therapies combined     applies, regardless of place of
                                         service, including the home.
 Includes:
 Cardiac Rehab
 Physical Therapy
 Speech Therapy
 Occupational Therapy
 Pulmonary Rehab
 Cognitive Therapy
 Chiropractic Therapy (includes
 Chiropractors)
 .
Home Health Care                         80% after plan deductible             60% after plan deductible
 Calendar Year Maximum:
 120 days (includes outpatient private
 nursing when approved as medically
 necessary)
Hospice
  Inpatient Services                     80% after plan deductible             60% after plan deductible
  Outpatient Services                    80% after plan deductible             60% after plan deductible
  (same coinsurance level as Home
  Health Care)
Bereavement Counseling
Services provided as part of Hospice
Care
  Inpatient                              80% after plan deductible             60% after plan deductible
  Outpatient                             80% after plan deductible             60% after plan deductible
Services provided by Mental Health       Covered under Mental Health Benefit   Covered under Mental Health Benefit
Professional




                                                        19                                                 myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 23 of 265 Page ID
                                  #:652




      BENEFIT HIGHLIGHTS                            IN-NETWORK                          OUT-OF-NETWORK
Maternity Care Services For
Employee and spouse only
 Initial Visit to Confirm Pregnancy       No charge after the $20 PCP or $40     60% after plan deductible
                                          Specialist per office visit copay
  Note:
  OB/GYN providers will be
  considered either a PCP or Specialist
  depending on how the provider
  contracts with the Insurance
  Company.
  All subsequent Prenatal Visits,         80% after plan deductible              60% after plan deductible
  Postnatal Visits and Physician’s
  Delivery Charges (i.e. global
  maternity fee)
  Physician’s Office Visits in addition   No charge after the $20 PCP or $40     60% after plan deductible
  to the global maternity fee when        Specialist per office visit copay
  performed by an OB/GYN or
  Specialist
  Delivery - Facility                     $300 per admission copay, then 80%     $600 per admission deductible, then
  (Inpatient Hospital, Birthing Center)   after plan deductible                  60% after plan deductible
Abortion For Employee and spouse
only
Includes only non-elective procedures
  Physician's Office Visit                No charge after the $20 PCP or $40     60% after plan deductible
                                          Specialist per office visit copay
  Inpatient Facility                      $300 per admission copay, then 80%     $600 per admission deductible, then
                                          after plan deductible                  60% after plan deductible
  Outpatient Facility                     $150 per visit copay, then 80% after   $300 per visit deductible, then 60%
                                          plan deductible                        after plan deductible
  Physician's Services                    80% after plan deductible              60% after plan deductible




                                                          20                                                 myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 24 of 265 Page ID
                                  #:653




        BENEFIT HIGHLIGHTS                               IN-NETWORK                              OUT-OF-NETWORK
Family Planning Services
  Office Visits, Lab and Radiology            No charge after the $20 PCP or $40         In-Network coverage only
  Tests and Counseling                        Specialist per office visit copay
  Note:
  The standard benefit will include
  coverage for contraceptive devices
  (e.g. Depo-Provera and Intrauterine
  Devices (IUDs). Diaphragms will
  also be covered when services are
  provided in the physician’s office.
  Surgical Sterilization Procedures for
  Vasectomy/Tubal Ligation (excludes
  reversals)
      Physician’s Office Visit                No charge after the $20 PCP or $40         In-Network coverage only
                                              Specialist per office visit copay
        Inpatient Facility                    $300 per admission copay, then 80%         In-Network coverage only
                                              after plan deductible
        Outpatient Facility                   $150 per visit copay, then 80% after       In-Network coverage only
                                              plan deductible
        Physician’s Services                  80% after plan deductible                  In-Network coverage only
Infertility Treatment
Coverage will be provided for the following services:
  •   Testing and treatment services performed in connection with an underlying medical condition.
  •   Testing performed specifically to determine the cause of infertility.
  •   Treatment and/or procedures performed specifically to restore fertility (e.g. procedures to correct an infertility
      condition).
  Note: Dependent child infertility not covered.

Surgical Treatment: Limited to procedures for the correction of infertility (excludes In-vitro, GIFT, ZIFT, Artificial
Insemination, etc.)
  Physician’s Office Visit (Lab and           No charge after the $20 PCP or $40         In-Network coverage only
  Radiology Tests, Counseling)                Specialist per office visit copay
  Inpatient Facility                          $300 per admission copay, then 80%         In-Network coverage only
                                              after plan deductible
  Outpatient Facility                         $150 per visit copay, then 80% after       In-Network coverage only
                                              plan deductible
  Physician’s Services                        80% after plan deductible                  In-Network coverage only




                                                               21                                                    myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 25 of 265 Page ID
                                  #:654




       BENEFIT HIGHLIGHTS                            IN-NETWORK                          OUT-OF-NETWORK
Organ Transplants
Includes all medically appropriate, non-
experimental transplants
  Physician’s Office Visit                 No charge after the $20 PCP or $40     60% after plan deductible
                                           Specialist per office visit copay
  Inpatient Facility                       100% at Lifesource center after $300   $600 per admission deductible, then
                                           per admission copay, otherwise 80%     60% after plan deductible up to
                                           after $300 per admission copay and     transplant maximum
                                           plan deductible
  Physician’s Services                     100% at Lifesource center, otherwise   60% after plan deductible up to
                                           80% after plan deductible              specific organ transplant maximum:
                                                                                     Heart - $150,000
                                                                                     Liver - $230,000
                                                                                     Bone Marrow - $130,000
                                                                                     Heart/Lung - $185,000
                                                                                     Lung - $185,000
                                                                                     Pancreas - $50,000
                                                                                     Kidney - $80,000
                                                                                     Kidney/Pancreas - $80,000
  Lifetime Travel Maximum:                 No charge (only available when         In-Network coverage only
  $10,000 per transplant                   using Lifesource facility)
Durable Medical Equipment                  80% after plan deductible              60% after plan deductible
  Calendar Year Maximum:
  Unlimited
External Prosthetic Appliances             80% after plan deductible              60% after plan deductible
  Calendar Year Maximum:
  Unlimited
Nutritional Evaluation
  Calendar Year Maximum:
  3 visits per person
  Physician's Office Visit                 No charge after the $20 PCP or $40     60% after plan deductible
                                           Specialist per office visit copay
  Inpatient Facility                       $300 per admission copay, then 80%     $600 per admission deductible, then
                                           after plan deductible                  60% after plan deductible
  Outpatient Facility                      $150 per visit copay, then 80% after   $300 per visit deductible, then 60%
                                           plan deductible                        after plan deductible
  Physician's Services                     80% after plan deductible              60% after plan deductible




                                                           22                                                 myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 26 of 265 Page ID
                                  #:655




       BENEFIT HIGHLIGHTS                              IN-NETWORK                           OUT-OF-NETWORK
Dental Care
Limited to charges made for a
continuous course of dental treatment
started within six months of an injury to
sound, natural teeth.
  Physician's Office Visit                  No charge after the $20 PCP or $40       60% after plan deductible
                                            Specialist per office visit copay
  Inpatient Facility                        $300 per admission copay, then 80%       $600 per admission deductible, then
                                            after plan deductible                    60% after plan deductible
  Outpatient Facility                       $150 per visit copay, then 80% after     $300 per visit deductible, then 60%
                                            plan deductible                          after plan deductible
  Physician's Services                      80% after plan deductible                60% after plan deductible
TMJ Surgical and Non-Surgical
Always excludes appliances and
orthodontic treatment. Subject to
medical necessity.
  Physician's Office Visit                  No charge after the $20 PCP or $40       60% after plan deductible
                                            Specialist per office visit copay
  Inpatient Facility                        $300 per admission copay, then 80%       $600 per admission deductible, then
                                            after plan deductible                    60% after plan deductible
  Outpatient Facility                       $150 per visit copay, then 80% after     $300 per visit deductible, then 60%
                                            plan deductible                          after plan deductible
  Physician's Services                      80% after plan deductible                60% after plan deductible
Routine Foot Disorders                      Not covered except for services          Not covered except for services
                                            associated with foot care for diabetes   associated with foot care for diabetes
                                            and peripheral vascular disease.         and peripheral vascular disease.
Treatment Resulting From Life Threatening Emergencies
Medical treatment required as a result of an emergency, such as a suicide attempt, will be considered a medical expense
until the medical condition is stabilized. Once the medical condition is stabilized, whether the treatment will be
characterized as either a medical expense or a mental health/substance abuse expense will be determined by the utilization
review Physician in accordance with the applicable mixed services claim guidelines.
Mental Health
  Inpatient                                 $300 per admission copay, then 80%       $600 per admission deductible, then
                                            after plan deductible                    60% after plan deductible
  Outpatient (Includes Individual,
  Group and Intensive Outpatient)
       Physician’s Office Visit             $40 per visit copay                      60% after plan deductible
       Outpatient Facility                  $40 per visit copay                      60% after plan deductible
       .




                                                            23                                                   myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 27 of 265 Page ID
                                  #:656




      BENEFIT HIGHLIGHTS                          IN-NETWORK                        OUT-OF-NETWORK
Substance Abuse
  Inpatient                             $300 per admission copay, then 80%   $600 per admission deductible, then
                                        after plan deductible                60% after plan deductible
  Outpatient (Includes Individual and
  Intensive Outpatient)
      Physician’s Office Visit          $40 per visit copay                  60% after plan deductible
      Outpatient Facility               $40 per visit copay                  60% after plan deductible
      .




                                                        24                                               myCIGNA.com
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 28 of 265 Page ID
                                         #:657




Open Access Plus Medical Benefits                                          In any case, those expenses incurred for which payment is
                                                                           excluded by the terms set forth above will not be considered as
                                                                           expenses incurred for the purpose of any other part of this
Certification Requirements - Out-of-Network                                plan, except for the "Coordination of Benefits" section.
For You and Your Dependents
Pre-Admission Certification/Continued Stay Review for                      GM6000 PAC2                                                      V9
Hospital Confinement
Pre-Admission Certification (PAC) and Continued Stay
Review (CSR) refer to the process used to certify the Medical              Prior Authorization/Pre-Authorized
Necessity and length of a Hospital Confinement when you or                 The term Prior Authorization means the approval that a
your Dependent require treatment in a Hospital:                            Participating Provider must receive from the Review
•   as a registered bed patient;                                           Organization, prior to services being rendered, in order for
                                                                           certain services and benefits to be covered under this policy.
•   for a Partial Hospitalization for the treatment of Mental
    Health or Substance Abuse;                                             Services that require Prior Authorization include, but are not
                                                                           limited to:
•   for Mental Health or Substance Abuse Residential
    Treatment Services.                                                    •   inpatient Hospital services;
You or your Dependent should request PAC prior to any non-                 •   inpatient services at any participating Other Health Care
emergency treatment in a Hospital described above. In the                      Facility;
case of an emergency admission, you should contact the                     •   residential treatment;
Review Organization within 48 hours after the admission. For               •   nonemergency ambulance; or
an admission due to pregnancy, you should call the Review
Organization by the end of the third month of pregnancy. CSR               •   transplant services.
should be requested, prior to the end of the certified length of
stay, for continued Hospital Confinement.                                  GM6000 05BPT16                                                   V14
Covered Expenses incurred will not include the first $750 of
Hospital charges made for each separate admission to the
Hospital:                                                                  Covered Expenses
•   unless PAC is received: (a) prior to the date of admission; or
                                                                           The term Covered Expenses means the expenses incurred by
    (b) in the case of an emergency admission, within 48 hours
                                                                           or on behalf of a person for the charges listed below if they are
    after the date of admission.
                                                                           incurred after he becomes insured for these benefits. Expenses
Covered Expenses incurred for which benefits would                         incurred for such charges are considered Covered Expenses to
otherwise be payable under this plan for the charges listed                the extent that the services or supplies provided are
below will be reduced by 50%:                                              recommended by a Physician, and are Medically Necessary
•   Hospital charges for Bed and Board, for treatment listed               for the care and treatment of an Injury or a Sickness, as
    above for which PAC was performed, which are made for                  determined by CG. Any applicable Copayments,
    any day in excess of the number of days certified through              Deductibles or limits are shown in The Schedule.
    PAC or CSR; and                                                        Covered Expenses
•   any Hospital charges for treatment listed above for which              • charges made by a Hospital, on its own behalf, for Bed and
    PAC was requested, but which was not certified as                        Board and other Necessary Services and Supplies; except
    Medically Necessary.                                                     that for any day of Hospital Confinement, Covered
                                                                             Expenses will not include that portion of charges for Bed
                                                                             and Board which is more than the Bed and Board Limit
GM6000 PAC1                                                     V33
                                                                             shown in The Schedule.
                                                                           •   charges for licensed ambulance service to or from the
PAC and CSR are performed through a utilization review                         nearest Hospital where the needed medical care and
program by a Review Organization with which CG has                             treatment can be provided.
contracted.
                                                                           •   charges made by a Hospital, on its own behalf, for medical
                                                                               care and treatment received as an outpatient.


                                                                      25                                                   myCIGNA.com
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 29 of 265 Page ID
                                         #:658




•   charges made by a Free-Standing Surgical Facility, on its             •   charges made for Routine Preventive Care from age 3
    own behalf for medical care and treatment.                                including immunizations, not to exceed the maximum
•   charges made on its own behalf, by an Other Health Care                   shown in the Schedule. Routine Preventive Care means
    Facility, including a Skilled Nursing Facility, a                         health care assessments, wellness visits and any related
    Rehabilitation Hospital or a subacute facility for medical                services.
    care and treatment; except that for any day of Other Health           •   charges made for visits for routine preventive care of a
    Care Facility confinement, Covered Expenses will not                      Dependent child during the first two years of that
    include that portion of charges which are in excess of the                Dependent child’s life, including immunizations.
    Other Health Care Facility Daily Limit shown in The
    Schedule.
                                                                          GM6000 CM6                                                 FLX108V746
•   charges made for Emergency Services and Urgent Care.
•   charges made by a Physician or a Psychologist for
                                                                          •   charges made for surgical or nonsurgical treatment of
    professional services.
                                                                              Temporomandibular Joint Dysfunction.
•   charges made by a Nurse, other than a member of your
    family or your Dependent's family, for professional nursing
    service.                                                              GM6000 INDEM62                                                   V26




GM6000 CM5                                              FLX107V126        •   orthognathic surgery to repair or correct a severe facial
                                                                              deformity or disfigurement that orthodontics alone can not
                                                                              correct, provided:
•   charges made for anesthetics and their administration;
                                                                              •   the deformity or disfigurement is accompanied by a
    diagnostic x-ray and laboratory examinations; x-ray,
                                                                                  documented clinically significant functional impairment,
    radium, and radioactive isotope treatment; chemotherapy;
                                                                                  and there is a reasonable expectation that the procedure
    blood transfusions; oxygen and other gases and their
                                                                                  will result in meaningful functional improvement; or
    administration.
                                                                              •   the orthognathic surgery is Medically Necessary as a
                                                                                  result of tumor, trauma, disease or;
GM6000 CM6                                              FLX108V745
                                                                              •   the orthognathic surgery is performed prior to age 19 and
                                                                                  is required as a result of severe congenital facial
•   charges made for a mammogram for women ages 35 to 69,                         deformity or congenital condition.
    every one to two years, or at any age for women at risk,              Repeat or subsequent orthognathic surgeries for the same
    when recommended by a Physician.                                      condition are covered only when the previous orthognathic
•   charges made for an annual Papanicolaou laboratory                    surgery met the above requirements, and there is a high
    screening test.                                                       probability of significant additional improvement as
•   charges made for an annual prostate-specific antigen test             determined by the utilization review Physician.
    (PSA).
•   charges for appropriate counseling, medical services                  GM6000 06BNR10
    connected with surgical therapies, including vasectomy and
    tubal ligation.
                                                                          Clinical Trials
•   charges made for laboratory services, radiation therapy and           • charges made for routine patient services associated with
    other diagnostic and therapeutic radiological procedures.               cancer clinical trials approved and sponsored by the federal
•   charges made for Family Planning, including medical                     government. In addition the following criteria must be met:
    history, physical exam, related laboratory tests, medical                 •   the cancer clinical trial is listed on the NIH web site
    supervision in accordance with generally accepted medical                     www.clinicaltrials.gov as being sponsored by the federal
    practices, other medical services, information and                            government;
    counseling on contraception, implanted/injected
    contraceptives.                                                           •   the trial investigates a treatment for terminal cancer and:
                                                                                  (1) the person has failed standard therapies for the
•   office visits, tests and counseling for Family Planning                       disease; (2) cannot tolerate standard therapies for the
    services are subject to the Preventive Care Maximum shown                     disease; or (3) no effective nonexperimental treatment for
    in the Schedule.                                                              the disease exists;


                                                                     26                                                     myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 30 of 265 Page ID
                                           #:659




    •   the person meets all inclusion criteria for the clinical trial        Nutritional Evaluation
        and is not treated “off-protocol”;                                    • charges made for nutritional evaluation and counseling
    •   the trial is approved by the Institutional Review Board of              when diet is a part of the medical management of a
        the institution administering the treatment; and                        documented organic disease.
    •   coverage will not be extended to clinical trials conducted            Internal Prosthetic/Medical Appliances
        at nonparticipating facilities if a person is eligible to             • charges made for internal prosthetic/medical appliances that
        participate in a covered clinical trial from a Participating            provide permanent or temporary internal functional supports
        Provider.                                                               for nonfunctional body parts are covered. Medically
Routine patient services do not include, and reimbursement                      Necessary repair, maintenance or replacement of a covered
will not be provided for:                                                       appliance is also covered.
•   the investigational service or supply itself;
•   services or supplies listed herein as Exclusions;                         GM6000 05BPT2                                                   V1

•   services or supplies related to data collection for the clinical
    trial (i.e., protocol-induced costs);                                     Home Health Services
•   services or supplies which, in the absence of private health              • charges made for Home Health Services when you: (a)
    care coverage, are provided by a clinical trial sponsor or                  require skilled care; (b) are unable to obtain the required
    other party (e.g., device, drug, item or service supplied by                care as an ambulatory outpatient; and (c) do not require
    manufacturer and not yet FDA approved) without charge to                    confinement in a Hospital or Other Health Care Facility.
    the trial participant.
                                                                                Home Health Services are provided only if CG has
Genetic Testing                                                                 determined that the home is a medically appropriate setting.
• charges made for genetic testing that uses a proven testing                   If you are a minor or an adult who is dependent upon others
  method for the identification of genetically-linked                           for nonskilled care and/or custodial services (e.g., bathing,
  inheritable disease. Genetic testing is covered only if:                      eating, toileting), Home Health Services will be provided
    •   a person has symptoms or signs of a genetically-linked                  for you only during times when there is a family member or
        inheritable disease;                                                    care giver present in the home to meet your nonskilled care
                                                                                and/or custodial services needs.
    •   it has been determined that a person is at risk for carrier
        status as supported by existing peer-reviewed, evidence-
        based, scientific literature for the development of a
        genetically-linked inheritable disease when the results
        will impact clinical outcome; or


GM6000 05BPT1



    •   the therapeutic purpose is to identify specific genetic
        mutation that has been demonstrated in the existing peer-
        reviewed, evidence-based, scientific literature to directly
        impact treatment options.
Pre-implantation genetic testing, genetic diagnosis prior to
embryo transfer, is covered when either parent has an
inherited disease or is a documented carrier of a genetically-
linked inheritable disease.
Genetic counseling is covered if a person is undergoing
approved genetic testing, or if a person has an inherited
disease and is a potential candidate for genetic testing. Genetic
counseling is limited to 3 visits per calendar year for both pre-
and postgenetic testing.




                                                                         27                                                   myCIGNA.com
          Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 31 of 265 Page ID
                                            #:660




  Home Health Services are those skilled health care services                     •   physical, occupational and speech therapy;
  that can be provided during visits by Other Health Care                         •   medical supplies; drugs and medicines lawfully
  Professionals. The services of a home health aide are                               dispensed only on the written prescription of a
  covered when rendered in direct support of skilled health                           Physician; and laboratory services; but only to the
  care services provided by Other Health Care Professionals.                          extent such charges would have been payable under the
  A visit is defined as a period of 2 hours or less. Home                             policy if the person had remained or been Confined in a
  Health Services are subject to a maximum of 16 hours in                             Hospital or Hospice Facility.
  total per day. Necessary consumable medical supplies and
  home infusion therapy administered or used by Other                       The following charges for Hospice Care Services are not
  Health Care Professionals in providing Home Health                        included as Covered Expenses:
  Services are covered. Home Health Services do not include                 •   for the services of a person who is a member of your family
  services by a person who is a member of your family or                        or your Dependent's family or who normally resides in your
  your Dependent's family or who normally resides in your                       house or your Dependent's house;
  house or your Dependent's house even if that person is an                 •   for any period when you or your Dependent is not under the
  Other Health Care Professional. Skilled nursing services or                   care of a Physician;
  private duty nursing services provided in the home are
  subject to the Home Health Services benefit terms,                        •   for services or supplies not listed in the Hospice Care
                                                                                Program;
  conditions and benefit limitations. Physical, occupational,
  and other Short-Term Rehabilitative Therapy services                      •   for any curative or life-prolonging procedures;
  provided in the home are not subject to the Home Health                   •   to the extent that any other benefits are payable for those
  Services benefit limitations in the Schedule, but are subject                 expenses under the policy;
  to the benefit limitations described under Short-term
                                                                            •   for services or supplies that are primarily to aid you or your
  Rehabilitative Therapy Maximum shown in The Schedule.
                                                                                Dependent in daily living;

GM6000 05BPT104
                                                                            GM6000 CM35                                                FLX124V27


Hospice Care Services
                                                                            Mental Health and Substance Abuse Services
• charges made for a person who has been diagnosed as
  having six months or fewer to live, due to Terminal Illness,              Mental Health Services are services that are required to treat
  for the following Hospice Care Services provided under a                  a disorder that impairs the behavior, emotional reaction or
  Hospice Care Program:                                                     thought processes. In determining benefits payable, charges
                                                                            made for the treatment of any physiological conditions related
  •   by a Hospice Facility for Bed and Board and Services and
                                                                            to Mental Health will not be considered to be charges made
      Supplies;
                                                                            for treatment of Mental Health.
  •   by a Hospice Facility for services provided on an
                                                                            Substance Abuse is defined as the psychological or physical
      outpatient basis;
                                                                            dependence on alcohol or other mind-altering drugs that
  •   by a Physician for professional services;                             requires diagnosis, care, and treatment. In determining
  •   by a Psychologist, social worker, family counselor or                 benefits payable, charges made for the treatment of any
      ordained minister for individual and family counseling;               physiological conditions related to rehabilitation services for
                                                                            alcohol or drug abuse or addiction will not be considered to be
  •   for pain relief treatment, including drugs, medicines and
                                                                            charges made for treatment of Substance Abuse.
      medical supplies;
                                                                            Inpatient Mental Health Services
  •   by an Other Health Care Facility for:
                                                                            Services that are provided by a Hospital while you or your
      •   part-time or intermittent nursing care by or under the
                                                                            Dependent is Confined in a Hospital for the treatment and
          supervision of a Nurse;
                                                                            evaluation of Mental Health. Inpatient Mental Health Services
      •   part-time or intermittent services of an Other Health             include Partial Hospitalization and Mental Health Residential
          Care Professional;                                                Treatment Services.

GM6000 CM34                                                FLX124V38




                                                                       28                                                    myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 32 of 265 Page ID
                                        #:661




Partial Hospitalization sessions are services that are provided           Inpatient Substance Abuse Rehabilitation Services
for not less than 4 hours and not more than 12 hours in any 24-           Services provided for rehabilitation, while you or your
hour period.                                                              Dependent is Confined in a Hospital, when required for the
Mental Health Residential Treatment Services are services                 diagnosis and treatment of abuse or addiction to alcohol and/or
provided by a Hospital for the evaluation and treatment of the            drugs. Inpatient Substance Abuse Services include Partial
psychological and social functional disturbances that are a               Hospitalization sessions and Residential Treatment services.
result of subacute Mental Health conditions.                              Partial Hospitalization sessions are services that are provided
                                                                          for not less than 4 hours and not more than 12 hours in any 24-
GM6000 INDEM9                                                  V71
                                                                          hour period.
                                                                          Substance Abuse Residential Treatment Services are
                                                                          services provided by a Hospital for the evaluation and
Mental Health Residential Treatment Center means an
                                                                          treatment of the psychological and social functional
institution which (a) specializes in the treatment of
                                                                          disturbances that are a result of subacute Substance Abuse
psychological and social disturbances that are the result of
                                                                          conditions.
Mental Health conditions; (b) provides a subacute, structured,
psychotherapeutic treatment program, under the supervision of             Substance Abuse Residential Treatment Center means an
Physicians; (c) provides 24-hour care, in which a person lives            institution which (a) specializes in the treatment of
in an open setting; and (d) is licensed in accordance with the            psychological and social disturbances that are the result of
laws of the appropriate legally authorized agency as a                    Substance Abuse; (b) provides a subacute, structured,
residential treatment center.                                             psychotherapeutic treatment program, under the supervision of
                                                                          Physicians; (c) provides 24-hour care, in which a person lives
A person is considered confined in a Mental Health
                                                                          in an open setting; and (d) is licensed in accordance with the
Residential Treatment Center when she/he is a registered bed
                                                                          laws of the appropriate legally authorized agency as a
patient in a Mental Health Residential Treatment Center upon
                                                                          residential treatment center.
the recommendation of a Physician.
                                                                          A person is considered confined in a Substance Abuse
Outpatient Mental Health Services
                                                                          Residential Treatment Center when she/he is a registered bed
Services of Providers who are qualified to treat Mental Health            patient in a Substance Abuse Residential Treatment Center
when treatment is provided on an outpatient basis, while you              upon the recommendation of a Physician.
or your Dependent is not Confined in a Hospital, and is
                                                                          Outpatient Substance Abuse Rehabilitation Services
provided in an individual, group or Mental Health Intensive
Outpatient Therapy Program. Covered services include, but                 Services provided for the diagnosis and treatment of abuse or
are not limited to, outpatient treatment of conditions such as:           addiction to alcohol and/or drugs, while you or your
anxiety or depression which interfere with daily functioning;             Dependent is not Confined in a Hospital, including outpatient
emotional adjustment or concerns related to chronic                       rehabilitation in an individual, or a Substance Abuse Intensive
conditions, such as psychosis or depression; emotional                    Outpatient Therapy Program.
reactions associated with marital problems or divorce;                    A Substance Abuse Intensive Outpatient Therapy Program
child/adolescent problems of conduct or poor impulse control;             consists of distinct levels or phases of treatment that are
affective disorders; suicidal or homicidal threats or acts; eating        provided by a certified/licensed Substance Abuse program.
disorders; or acute exacerbation of chronic Mental Health                 Intensive Outpatient Therapy Programs provide a combination
conditions (crisis intervention and relapse prevention) and               of individual, family and/or group therapy in a day, totaling
outpatient testing and assessment.                                        nine, or more hours in a week.
A Mental Health Intensive Outpatient Therapy Program
consists of distinct levels or phases of treatment that are               GM6000 INDEM11                                               V78
provided by a certified/licensed Mental Health program.
Intensive Outpatient Therapy Programs provide a combination
of individual, family and/or group therapy in a day, totaling             Substance Abuse Detoxification Services
nine or more hours in a week.                                             Detoxification and related medical ancillary services are
                                                                          provided when required for the diagnosis and treatment of
GM6000 INDEM10                                                 V60
                                                                          addiction to alcohol and/or drugs. CG will decide, based on
                                                                          the Medical Necessity of each situation, whether such services
                                                                          will be provided in an inpatient or outpatient setting.




                                                                     29                                                 myCIGNA.com
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 33 of 265 Page ID
                                         #:662




Exclusions                                                                  equipment includes, but is not limited to, crutches, hospital
The following are specifically excluded from Mental Health                  beds, respirators, wheel chairs, and dialysis machines.
and Substance Abuse Services:                                               Durable Medical Equipment items that are not covered include
•   Any court ordered treatment or therapy, or any treatment or             but are not limited to those that are listed below:
    therapy ordered as a condition of parole, probation or                  •   Bed Related Items: bed trays, over the bed tables, bed
    custody or visitation evaluations unless Medically                          wedges, pillows, custom bedroom equipment, mattresses,
    Necessary and otherwise covered under this policy or                        including nonpower mattresses, custom mattresses and
    agreement.                                                                  posturepedic mattresses.
•   Treatment of disorders which have been diagnosed as                     •   Bath Related Items: bath lifts, nonportable whirlpools,
    organic mental disorders associated with permanent                          bathtub rails, toilet rails, raised toilet seats, bath benches,
    dysfunction of the brain.                                                   bath stools, hand held showers, paraffin baths, bath mats,
•   Developmental disorders, including but not limited to,                      and spas.
    developmental reading disorders, developmental arithmetic               •   Chairs, Lifts and Standing Devices: computerized or
    disorders, developmental language disorders or                              gyroscopic mobility systems, roll about chairs, geriatric
    developmental articulation disorders.                                       chairs, hip chairs, seat lifts (mechanical or motorized),
•   Counseling for activities of an educational nature.                         patient lifts (mechanical or motorized – manual hydraulic
                                                                                lifts are covered if patient is two-person transfer), and auto
•   Counseling for borderline intellectual functioning.                         tilt chairs.
•   Counseling for occupational problems.                                   •   Fixtures to Real Property: ceiling lifts and wheelchair
•   Counseling related to consciousness raising.                                ramps.
•   Vocational or religious counseling.                                     •   Car/Van Modifications.
•   I.Q. testing.                                                           •   Air Quality Items: room humidifiers, vaporizers, air
•   Custodial care, including but not limited to geriatric day                  purifiers and electrostatic machines.
    care.                                                                   •   Blood/Injection Related Items: blood pressure cuffs,
•   Psychological testing on children requested by or for a                     centrifuges, nova pens and needleless injectors.
    school system.                                                          •   Other Equipment: heat lamps, heating pads, cryounits,
•   Occupational/recreational therapy programs even if                          cryotherapy machines, electronic-controlled therapy units,
    combined with supportive therapy for age-related cognitive                  ultraviolet cabinets, sheepskin pads and boots, postural
    decline.                                                                    drainage board, AC/DC adaptors, enuresis alarms, magnetic
                                                                                equipment, scales (baby and adult), stair gliders, elevators,
                                                                                saunas, any exercise equipment and diathermy machines.
GM6000 INDEM12                                                   V48


                                                                            GM6000 05BPT3
Durable Medical Equipment
• charges made for purchase or rental of Durable Medical
                                                                            External Prosthetic Appliances and Devices
  Equipment that is ordered or prescribed by a Physician and
  provided by a vendor approved by CG for use outside a                     • charges made or ordered by a Physician for: the initial
  Hospital or Other Health Care Facility. Coverage for repair,                purchase and fitting of external prosthetic appliances and
  replacement or duplicate equipment is provided only when                    devices available only by prescription which are necessary
  required due to anatomical change and/or reasonable wear                    for the alleviation or correction of Injury, Sickness or
  and tear. All maintenance and repairs that result from a                    congenital defect. Coverage for External Prosthetic
  person’s misuse are the person’s responsibility. Coverage                   Appliances is limited to the most appropriate and cost
  for Durable Medical Equipment is limited to the lowest-cost                 effective alternative as determined by the utilization review
  alternative as determined by the utilization review                         Physician.
  Physician.                                                                External prosthetic appliances and devices shall include
Durable Medical Equipment is defined as items which are                     prostheses/prosthetic appliances and devices, orthoses and
designed for and able to withstand repeated use by more than                orthotic devices; braces; and splints.
one person; customarily serve a medical purpose; generally
are not useful in the absence of Injury or Sickness; are
appropriate for use in the home; and are not disposable. Such


                                                                       30                                                       myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 34 of 265 Page ID
                                           #:663




Prostheses/Prosthetic Appliances and Devices                               •   orthosis shoes, shoe additions, procedures for foot
Prostheses/prosthetic appliances and devices are defined as                    orthopedic shoes, shoe modifications and transfers;
fabricated replacements for missing body parts.                            •   orthoses primarily used for cosmetic rather than functional
Prostheses/prosthetic appliances and devices include, but are                  reasons; and
not limited to:                                                            •   orthoses primarily for improved athletic performance or
•   basic limb prostheses;                                                     sports participation.
•   terminal devices such as hands or hooks; and                           Braces
• speech prostheses.                                                       A Brace is defined as an orthosis or orthopedic appliance that
Orthoses and Orthotic Devices                                              supports or holds in correct position any movable part of the
Orthoses and orthotic devices are defined as orthopedic                    body and that allows for motion of that part.
appliances or apparatuses used to support, align, prevent or               The following braces are specifically excluded: Copes
correct deformities. Coverage is provided for custom foot                  scoliosis braces.
orthoses and other orthoses as follows:                                    Splints
•   Nonfoot orthoses – only the following nonfoot orthoses are             A Splint is defined as an appliance for preventing movement
    covered:                                                               of a joint or for the fixation of displaced or movable parts.
    •   rigid and semirigid custom fabricated orthoses,                    Coverage for replacement of external prosthetic appliances
    •   semirigid prefabricated and flexible orthoses; and                 and devices is limited to the following:
    •   rigid prefabricated orthoses including preparation, fitting        •   Replacement due to regular wear. Replacement for damage
        and basic additions, such as bars and joints.                          due to abuse or misuse by the person will not be covered.
•   Custom foot orthoses – custom foot orthoses are only                   •   Replacement will be provided when anatomic change has
    covered as follows:                                                        rendered the external prosthetic appliance or device
    •   for persons with impaired peripheral sensation and/or                  ineffective. Anatomic change includes significant weight
        altered peripheral circulation (e.g. diabetic neuropathy               gain or loss, atrophy and/or growth.
        and peripheral vascular disease);                                  •   Coverage for replacement is limited as follows:
    •   when the foot orthosis is an integral part of a leg brace              •   No more than once every 24 months for persons 19 years
        and is necessary for the proper functioning of the brace;                  of age and older and
    •   when the foot orthosis is for use as a replacement or                  •   No more than once every 12 months for persons 18 years
        substitute for missing parts of the foot (e.g. amputated                   of age and under.
        toes) and is necessary for the alleviation or correction of            •   Replacement due to a surgical alteration or revision of the
        Injury, Sickness or congenital defect; and                                 site.
    •   for persons with neurologic or neuromuscular condition             The following are specifically excluded external prosthetic
        (e.g. cerebral palsy, hemiplegia, spina bifida) producing          appliances and devices:
        spasticity, malalignment, or pathological positioning of
                                                                           •   External and internal power enhancements or power
        the foot and there is reasonable expectation of
                                                                               controls for prosthetic limbs and terminal devices; and
        improvement.
                                                                           •   Myoelectric prostheses peripheral nerve stimulators.
GM6000 06BNR5
                                                                           GM6000 05BPT5


The following are specifically excluded orthoses and orthotic
devices:                                                                   Infertility Services
•   prefabricated foot orthoses;                                           • charges made for services related to diagnosis of infertility
                                                                             and treatment of infertility once a condition of infertility has
•   cranial banding and/or cranial orthoses. Other similar
                                                                             been diagnosed. Services include, but are not limited to:
    devices are excluded except when used postoperatively for
                                                                             approved surgeries and other therapeutic procedures that
    synostotic plagiocephaly. When used for this indication, the
                                                                             have been demonstrated in existing peer-reviewed,
    cranial orthosis will be subject to the limitations and
                                                                             evidence-based, scientific literature to have a reasonable
    maximums of the External Prosthetic Appliances and
                                                                             likelihood of resulting in pregnancy; laboratory tests; and
    Devices benefit;
                                                                             diagnostic evaluations.


                                                                      31                                                     myCIGNA.com
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 35 of 265 Page ID
                                         #:664




Infertility is defined as the inability of opposite sex partners to          •   treatment for functional articulation disorder such as
achieve conception after one year of unprotected intercourse;                    correction of tongue thrust, lisp, verbal apraxia or
or the inability of a woman to achieve conception after six                      swallowing dysfunction that is not based on an underlying
trials of artificial insemination over a one-year period. This                   diagnosed medical condition or Injury;
benefit includes diagnosis and treatment of both male and                    •   maintenance or preventive treatment consisting of routine,
female infertility. The following are specifically excluded                      long-term or non-Medically Necessary care provided to
infertility services:                                                            prevent recurrences or to maintain the patient’s current
•   Infertility drugs;                                                           status;
•   Artificial Insemination;
•   In vitro fertilization (IVF); gamete intrafallopian transfer             GM6000 07BNR1
    (GIFT); zygote intrafallopian transfer (ZIFT) and variations
    of these procedures;
                                                                             The following are specifically excluded from Chiropractic
•   Reversal of male and female voluntary sterilization;                     Care Services:
•   Infertility services when the infertility is caused by or                •   services of a chiropractor which are not within his scope of
    related to voluntary sterilization;                                          practice, as defined by state law;
•   Donor charges and services;                                              •   charges for care not provided in an office setting;
•   Cryopreservation of donor sperm and eggs; and                            •   vitamin therapy.
•   Any experimental, investigational or unproven infertility                A separate Copayment will apply to the services provided by
    procedures or therapies.                                                 each provider.

GM6000 05BPT6                                                    V2 M        GM6000 07BNR2



Short-Term Rehabilitative Therapy and Chiropractic                           Transplant Services
Care Services
                                                                             • charges made for human organ and tissue Transplant
• charges made for Short-term Rehabilitative Therapy that is
                                                                               services which include solid organ and bone marrow/stem
  part of a rehabilitative program, including physical, speech,
                                                                               cell procedures at designated facilities throughout the
  occupational, cognitive, osteopathic manipulative, cardiac
                                                                               United States or its territories. This coverage is subject to
  rehabilitation and pulmonary rehabilitation therapy, when
                                                                               the following conditions and limitations.
  provided in the most medically appropriate setting. Also
  included are services that are provided by a chiropractic                  Transplant services include the recipient’s medical, surgical
  Physician when provided in an outpatient setting. Services                 and Hospital services; inpatient immunosuppressive
  of a chiropractic Physician include the conservative                       medications; and costs for organ or bone marrow/stem cell
  management of acute neuromusculoskeletal conditions                        procurement. Transplant services are covered only if they are
  through manipulation and ancillary physiological treatment                 required to perform any of the following human to human
  that is rendered to restore motion, reduce pain and improve                organ or tissue transplants: allogeneic bone marrow/stem cell,
  function.                                                                  autologous bone marrow/stem cell, cornea, heart, heart/lung,
                                                                             kidney, kidney/pancreas, liver, lung, pancreas or intestine
The following limitation applies to Short-term Rehabilitative
                                                                             which includes small bowel-liver or multi-visceral.
Therapy and Chiropractic Care Services:
                                                                             All Transplant services, other than cornea, are covered at
•   Occupational therapy is provided only for purposes of
                                                                             100% when received at CIGNA LIFESOURCE Transplant
    enabling persons to perform the activities of daily living
                                                                             Network® facilities. Cornea transplants are not covered at
    after an Injury or Sickness.
                                                                             CIGNA LIFESOURCE Transplant Network® facilities.
Short-term Rehabilitative Therapy and Chiropractic Care                      Transplant services, including cornea, received at participating
Services that are not covered include but are not limited to:                facilities specifically contracted with CIGNA for those
•   sensory integration therapy, group therapy; treatment of                 Transplant services, other than CIGNA LIFESOURCE
    dyslexia; behavior modification or myofunctional therapy                 Transplant Network® facilities, are payable at the In-Network
    for dysfluency, such as stuttering or other involuntarily                level. Transplant services received at any other facilities,
    acted conditions without evidence of an underlying medical               including Non-Participating Providers and Participating
    condition or neurological disorder;                                      Providers not specifically contracted with CIGNA for
                                                                             Transplant services, are covered at the Out-of-Network level.


                                                                        32                                                    myCIGNA.com
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 36 of 265 Page ID
                                         #:665




Coverage for organ procurement costs are limited to costs                  postoperative breast prostheses; and (d) mastectomy bras
directly related to the procurement of an organ, from a cadaver            and external prosthetics, limited to the lowest cost
or a live donor. Organ procurement costs shall consist of                  alternative available that meets external prosthetic
surgery necessary for organ removal, organ transportation and              placement needs. During all stages of mastectomy,
the transportation, hospitalization and surgery of a live donor.           treatment of physical complications, including lymphedema
Compatibility testing undertaken prior to procurement is                   therapy, are covered.
covered if Medically Necessary. Costs related to the search              Reconstructive Surgery
for, and identification of a bone marrow or stem cell donor for
                                                                         • charges made for reconstructive surgery or therapy to repair
an allogeneic transplant are also covered.
                                                                           or correct a severe physical deformity or disfigurement
Transplant Travel Services                                                 which is accompanied by functional deficit; (other than
Charges made for reasonable travel expenses incurred by you                abnormalities of the jaw or conditions related to TMJ
in connection with a preapproved organ/tissue transplant are               disorder) provided that: (a) the surgery or therapy restores
covered subject to the following conditions and limitations.               or improves function; (b) reconstruction is required as a
Transplant travel benefits are not available for cornea                    result of Medically Necessary, noncosmetic surgery; or (c)
transplants. Benefits for transportation, lodging and food are             the surgery or therapy is performed prior to age 19 and is
available to you only if you are the recipient of a preapproved            required as a result of the congenital absence or agenesis
organ/tissue transplant from a designated CIGNA                            (lack of formation or development) of a body part. Repeat
LIFESOURCE Transplant Network® facility. The term                          or subsequent surgeries for the same condition are covered
recipient is defined to include a person receiving authorized              only when there is the probability of significant additional
transplant related services during any of the following: (a)               improvement as determined by the utilization review
evaluation, (b) candidacy, (c) transplant event, or (d) post-              Physician.
transplant care. Travel expenses for the person receiving the
transplant will include charges for: transportation to and from
                                                                         GM6000 05BPT2                                               V2
the transplant site (including charges for a rental car used
during a period of care at the transplant facility); lodging
while at, or traveling to and from the transplant site; and food
while at, or traveling to and from the transplant site.
In addition to your coverage for the charges associated with
the items above, such charges will also be considered covered
travel expenses for one companion to accompany you. The
term companion includes your spouse, a member of your
family, your legal guardian, or any person not related to you,
but actively involved as your caregiver. The following are
specifically excluded travel expenses:
  travel costs incurred due to travel within 60 miles of your
  home; laundry bills; telephone bills; alcohol or tobacco
  products; and charges for transportation that exceed coach
  class rates.
These benefits are only available when the covered person is
the recipient of an organ transplant. No benefits are available
when the covered person is a donor.


GM6000 05BPT7                                                 V11



Breast Reconstruction and Breast Prostheses
• charges made for reconstructive surgery following a
  mastectomy; benefits include: (a) surgical services for
  reconstruction of the breast on which surgery was
  performed; (b) surgical services for reconstruction of the
  nondiseased breast to produce symmetrical appearance; (c)



                                                                    33                                                 myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 37 of 265 Page ID
                                  #:666




                          Open Access Plus In-Network Medical Benefits
                                                   The Schedule
For You and Your Dependents
Open Access Plus In-Network Medical Benefits provide coverage for care In-Network. To receive Open Access Plus In-
Network Medical Benefits, you and your Dependents may be required to pay a portion of the Covered Expenses for
services and supplies. That portion is the Copayment, Deductible or Coinsurance.

If you are unable to locate an In-Network Provider in your area who can provide you with a service or supply that is
covered under this plan, you must call the number on the back of your I.D. card to obtain authorization for Out-of-
Network Provider coverage. If you obtain authorization for services provided by an Out-of-Network Provider, benefits for
those services will be covered at the In-Network benefit level.
Coinsurance
The term Coinsurance means the percentage of charges for Covered Expenses that an insured person is required to pay
under the plan.
Copayments/Deductibles
Copayments are expenses to be paid by you or your Dependent for covered services. Deductibles are also expenses to be
paid by you or your Dependent. Deductible amounts are separate from and not reduced by Copayments. Copayments and
Deductibles are in addition to any Coinsurance. Once the Deductible maximum in The Schedule has been reached, you
and your family need not satisfy any further medical deductible for the rest of that year.
Out-of-Pocket Expenses
Out-of-Pocket Expenses are Covered Expenses incurred for charges that are not paid by the benefit plan because of any:
  •   Coinsurance.
  •   Plan deductibles.
Charges will not accumulate toward the Out-of-Pocket Maximum for Covered Expenses incurred for:
  •   non-compliance penalties.
When the Out-of-Pocket Maximum shown in The Schedule is reached, Injury and Sickness benefits are payable at 100%
except for:
  •   non-compliance penalties.

Multiple Surgical Reduction
Multiple surgeries performed during one operating session result in payment reduction of 50% to the surgery of lesser
charge. The most expensive procedure is paid as any other surgery.




                                                           34                                                  myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 38 of 265 Page ID
                                  #:667




                         Open Access Plus In-Network Medical Benefits
                                                   The Schedule
Assistant Surgeon and Co-Surgeon Charges
Assistant Surgeon
The maximum amount payable will be limited to charges made by an assistant surgeon that do not exceed 20 percent of
the surgeon’s allowable charge. (For purposes of this limitation, allowable charge means the amount payable to the
surgeon prior to any reductions due to coinsurance or deductible amounts).
Co-Surgeon
The maximum amount payable will be limited to charges made by co-surgeons that do not exceed 20 percent of the
surgeon’s allowable charge plus 20 percent. (For purposes of this limitation, allowable charge means the amount payable
to the surgeons prior to any reductions due to coinsurance or deductible amounts.)

               BENEFIT HIGHLIGHTS                                               IN-NETWORK
Lifetime Maximum                                         Unlimited
Coinsurance Level                                        80%
Calendar Year Deductible
  Individual                                             $500 per person
  Family Maximum                                         $1,500 per family
  Family Maximum Calculation
  Individual Calculation:
  Family members meet only their individual
  deductible and then their claims will be covered
  under the plan coinsurance; if the family deductible
  has been met prior to their individual deductible
  being met, their claims will be paid at the plan
  coinsurance.
Out-of-Pocket Maximum
  Individual                                             $2,500 per person
  Family Maximum                                         $7,500 per family
  Family Maximum Calculation
  Individual Calculation:
  Family members meet only their individual Out-of-
  Pocket and then their claims will be covered at
  100%; if the family Out-of-Pocket has been met
  prior to their individual Out-of-Pocket being met,
  their claims will be paid at 100%.




                                                           35                                                 myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 39 of 265 Page ID
                                  #:668




              BENEFIT HIGHLIGHTS                                             IN-NETWORK
Physician’s Services
  Primary Care Physician’s Office visit               No charge after $20 per office visit copay

  Specialty Care Physician’s Office Visits            No charge after $40 per office visit copay
      Consultant and Referral Physician’s Services
      Note:
      OB/GYN providers will be considered either as
      a PCP or Specialist, depending on how the
      provider contracts with the Insurance
      Company.
  Surgery Performed In the Physician’s Office         No charge after the $20 PCP or $40 Specialist per office visit
                                                      copay
  Second Opinion Consultations (provided on a         No charge after the $20 PCP or $40 Specialist per office visit
  voluntary basis)                                    copay
  Allergy Treatment/Injections                        No charge after either the $20 PCP or $40 Specialist per office
                                                      visit copay or the actual charge, whichever is less
  Allergy Serum (dispensed by the Physician in the    No charge
  office)
Preventive Care
  Routine Preventive Care - all ages                  No charge
  Immunizations - all ages                            No charge
Mammograms, PSA, PAP Smear and Colonoscopies
  Preventive Care Related Services (i.e. “routine”    No charge
  services)
  Diagnostic Related Services (i.e. “non-routine”     No charge
  services)
Inpatient Hospital - Facility Services                $300 per admission copay, then 80% after plan deductible
  Semi-Private Room and Board                         Limited to the semi-private negotiated rate
  Private Room                                        Limited to the semi-private negotiated rate
  Special Care Units (ICU/CCU)                        Limited to the negotiated rate
Outpatient Facility Services                          $150 per visit copay, then 80% after plan deductible
 Operating Room, Recovery Room, Procedures
 Room, Treatment Room and Observation Room
 Note:
 Non-surgical treatment procedures are not subject
 to the facility copay/deductible.
Inpatient Hospital Physician’s Visits/Consultations   80% after plan deductible




                                                       36                                                    myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 40 of 265 Page ID
                                  #:669




              BENEFIT HIGHLIGHTS                                                IN-NETWORK
Inpatient Hospital Professional Services                 80% after plan deductible
  Surgeon
  Radiologist
  Pathologist
  Anesthesiologist
Outpatient Professional Services                         80% after plan deductible
  Surgeon
  Radiologist
  Pathologist
  Anesthesiologist
Emergency and Urgent Care Services
  Physician’s Office Visit                               No charge after the $20 PCP or $40 Specialist per office visit
                                                         copay
  Hospital Emergency Room                                No charge after $225 per visit copay*
                                                         *waived if admitted
  Outpatient Professional services (radiology,           No charge
  pathology and ER Physician)
  Urgent Care Facility or Outpatient Facility            No charge after $75 per visit copay*
                                                         *waived if admitted
  X-ray and/or Lab performed at the Emergency            No charge
  Room/Urgent Care Facility (billed by the facility as
  part of the ER/UC visit
  Independent x-ray and/or Lab Facility in               No charge
  conjunction with an ER visit
  Advanced Radiological Imaging (i.e. MRIs, MRAs,        No charge
  CAT Scans, PET Scans etc.)
  Ambulance                                              80% after plan deductible
Inpatient Services at Other Health Care Facilities       80% after plan deductible
  Includes Skilled Nursing Facility, Rehabilitation
  Hospital and Sub-Acute Facilities
  Calendar Year Maximum:
  60 days combined
Laboratory and Radiology Services (includes pre-
admission testing)
  Physician’s Office Visit                               No charge after the $20 PCP or $40 Specialist per office visit
                                                         copay
  Outpatient Hospital Facility                           80% after plan deductible
  Independent X-ray and/or Lab Facility                  80% after plan deductible




                                                          37                                                   myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 41 of 265 Page ID
                                  #:670




               BENEFIT HIGHLIGHTS                                             IN-NETWORK
Advanced Radiological Imaging (i.e. MRIs, MRAs,
CAT Scans and PET Scans)
  Physician’s Office Visit                             No charge
  Inpatient Facility                                   $300 per admission copay, then 80% after plan deductible
  Outpatient Facility                                  80% after plan deductible
Outpatient Short-Term Rehabilitative Therapy           No charge after the $20 PCP or $40 Specialist per office visit
and Chiropractic Services                              copay
  Calendar Year Maximum:                               Note:
  60 days for all therapies combined                   Outpatient Short Term Rehab copay applies, regardless of place
  Includes:                                            of service, including the home.
  Cardiac Rehab
  Physical Therapy
  Speech Therapy
  Occupational Therapy
  Pulmonary Rehab
  Cognitive Therapy
  Chiropractic Therapy (includes Chiropractors)
.
Home Health Care                                       80% after plan deductible
  Calendar Year Maximum:
  120 days (includes outpatient private nursing when
  approved as medically necessary)
Hospice
  Inpatient Services                                   80% after plan deductible
  Outpatient Services (same coinsurance level as       80% after plan deductible
  Home Health Care)
Bereavement Counseling
Services Provided as part of Hospice Care
  Inpatient                                            80% after plan deductible
  Outpatient                                           80% after plan deductible
  Services Provided by Mental Health Professional      Covered under Mental Health benefit




                                                        38                                                   myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 42 of 265 Page ID
                                  #:671




              BENEFIT HIGHLIGHTS                                                IN-NETWORK
Maternity Care Services for Employee and Spouse
only
  Initial Visit to Confirm Pregnancy                     No charge after the $20 PCP or $40 Specialist per office visit
                                                         copay
  Note:
  OB/GYN providers will be considered either as a
  PCP or Specialist, depending on how the provider
  contracts with the Insurance Company.
  All subsequent Prenatal Visits, Postnatal Visits and   80% after plan deductible
  Physician’s Delivery Charges (i.e. global maternity
  fee)
  Physician’s Office Visits in addition to the global    No charge after the $20 PCP or $40 Specialist per office visit
  maternity fee when performed by an OB/GYN or           copay
  Specialist

  Delivery - Facility                                    $300 per admission copay, then 80% after plan deductible
  (Inpatient Hospital, Birthing Center)
Abortion for Employee and Spouse only

Includes only non-elective procedures
  Physician’s Office Visit                               No charge after the $20 PCP or $40 Specialist per office visit
                                                         copay
  Inpatient Facility                                     $300 per admission copay, then 80% after plan deductible
  Outpatient Facility                                    $150 per visit copay, then 80% after plan deductible
  Physician’s Services                                   80% after plan deductible
Family Planning Services
  Office Visits, Lab and Radiology Tests and             No charge after the $20 PCP or $40 Specialist per office visit
  Counseling                                             copay
  Note:
  The standard benefit will include coverage for
  contraceptive devices (e.g. Depo-Provera and
  Intrauterine Devices (IUDs). Diaphragms will also
  be covered when services are provided in the
  physician’s office.
  Surgical Sterilization Procedure for
  Vasectomy/Tubal Ligation (excludes reversals)
      Physician’s Office Visit                           No charge after the $20 PCP or $40 Specialist per office visit
                                                         copay
      Inpatient Facility                                 $300 per admission copay, then 80% after plan deductible
      Outpatient Facility                                $150 per visit copay, then 80% after plan deductible
      Physician’s Services                               80% after plan deductible




                                                          39                                                    myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 43 of 265 Page ID
                                  #:672




               BENEFIT HIGHLIGHTS                                                    IN-NETWORK
Infertility Treatment
Coverage will be provided for the following services:
  •   Testing and treatment services performed in connection with an underlying medical condition.
  •   Testing performed specifically to determine the cause of infertility.
  •   Treatment and/or procedures performed specifically to restore fertility (e.g. procedures to correct an infertility
      condition).
  Note: Dependent child infertility not covered
Surgical Treatment: Limited to procedures for the correction of infertility (excludes In-vitro, GIFT, ZIFT, Artificial
Insemination, etc.)
  Physician’s Office Visit (Lab and Radiology Tests,         No charge after the $20 PCP or $40 Specialist per office visit
  Counseling)                                                copay
  Inpatient Facility                                         $300 per admission copay, then 80% after plan deductible
  Outpatient Facility                                        $150 per visit copay, then 80% after plan deductible
  Physician’s Services                                       80% after plan deductible
Organ Transplants
Includes all medically appropriate, non-experimental
transplants
  Physician’s Office Visit                                   No charge after the $20 PCP or $40 Specialist per office visit
                                                             copay
  Inpatient Facility                                         100% at Lifesource center after $300 per admission copay,
                                                             otherwise 80% after $300 per admission copay and plan
                                                             deductible
  Physician’s Services                                       100% at Lifesource center, otherwise 80% after plan deductible
  Lifetime Travel Maximum:                                   No charge (only available when using Lifesource facility)
  $10,000 per transplant
Durable Medical Equipment                                    80% after plan deductible
  Calendar Year Maximum:
  Unlimited
External Prosthetic Appliances                               80% after plan deductible
  Calendar Year Maximum:
  Unlimited




                                                               40                                                    myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 44 of 265 Page ID
                                  #:673




              BENEFIT HIGHLIGHTS                                                 IN-NETWORK
Nutritional Evaluation
  Calendar Year Maximum:
  3 visits per person
  Physician’s Office Visit                                No charge after the $20 PCP or $40 Specialist per office visit
                                                          copay
  Inpatient Facility                                      $300 per admission copay, then 80% after plan deductible
  Outpatient Facility                                     $150 per visit copay, then 80% after plan deductible
  Physician's Services                                    80% after plan deductible
Dental Care
Limited to charges made for a continuous course of
dental treatment started within six months of an injury
to sound, natural teeth.
   Physician’s Office Visit                               No charge after the $20 PCP or $40 Specialist per office visit
                                                          copay
  Inpatient Facility                                      $300 per admission copay, then 80% after plan deductible
  Outpatient Facility                                     $150 per visit copay, then 80% after plan deductible
  Physician’s Services                                    80% after plan deductible
TMJ Surgical and Non-surgical
Always excludes appliances and orthodontic
treatment. Subject to medical necessity.
  Physician’s Office Visit                                No charge after the $20 PCP or $40 Specialist per office visit
                                                          copay
  Inpatient Facility                                      $300 per admission copay, then 80% after plan deductible
  Outpatient Facility                                     $150 per visit copay, then 80% after plan deductible
  Physician’s Services                                    80% after plan deductible
Routine Foot Disorders                                    Not covered except for services associated with foot care for
                                                          diabetes and peripheral vascular disease.
Treatment Resulting From Life Threatening Emergencies
Medical treatment required as a result of an emergency, such as a suicide attempt, will be considered a medical expense
until the medical condition is stabilized. Once the medical condition is stabilized, whether the treatment will be
characterized as either a medical expense or a mental health/substance abuse expense will be determined by the utilization
review Physician in accordance with the applicable mixed services claim guidelines.




                                                           41                                                    myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 45 of 265 Page ID
                                  #:674




              BENEFIT HIGHLIGHTS                                        IN-NETWORK
Mental Health
  Inpatient                                       $300 per admission copay, then 80% after plan deductible
  Outpatient (Includes Individual, Group and
  Intensive Outpatient)
    Physician’s Office Visit                      $40 per visit copay
    Outpatient Facility                           $40 per visit copay
    .
Substance Abuse
  Inpatient                                       $300 per admission copay, then 80% after plan deductible
  Outpatient (Includes Individual and Intensive
  Outpatient)
    Physician’s Office Visit                      $40 per visit copay
    Outpatient Facility                           $40 per visit copay




                                                   42                                                myCIGNA.com
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 46 of 265 Page ID
                                         #:675




Open Access Plus In-Network Medical                                             Rehabilitation Hospital or a subacute facility for medical
                                                                                care and treatment; except that for any day of Other Health
Benefits                                                                        Care Facility confinement, Covered Expenses will not
Prior Authorization/Pre-Authorized                                              include that portion of charges which are in excess of the
                                                                                Other Health Care Facility Daily Limit shown in The
The term Prior Authorization means the approval that a                          Schedule.
Participating Provider must receive from the Review
Organization, prior to services being rendered, in order for                •   charges made for Emergency Services and Urgent Care.
certain services and benefits to be covered under this policy.              •   charges made by a Physician or a Psychologist for
Services that require Prior Authorization include, but are not                  professional services.
limited to:                                                                 •   charges made by a Nurse, other than a member of your
•   inpatient Hospital services;                                                family or your Dependent's family, for professional nursing
                                                                                service.
•   inpatient services at any participating Other Health Care
    Facility;
                                                                            GM6000 CM5                                              FLX107V126
•   residential treatment;
•   nonemergency ambulance; or
                                                                            •   charges made for anesthetics and their administration;
•   transplant services.
                                                                                diagnostic x-ray and laboratory examinations; x-ray,
                                                                                radium, and radioactive isotope treatment; chemotherapy;
GM6000 05BPT16                                                   V14            blood transfusions; oxygen and other gases and their
                                                                                administration.

Covered Expenses                                                            GM6000 CM6                                              FLX108V745

The term Covered Expenses means the expenses incurred by
or on behalf of a person for the charges listed below if they are           •   charges made for a mammogram for women ages 35 to 69,
incurred after he becomes insured for these benefits. Expenses                  every one to two years, or at any age for women at risk,
incurred for such charges are considered Covered Expenses to                    when recommended by a Physician.
the extent that the services or supplies provided are
recommended by a Physician, and are Medically Necessary                     •   charges made for an annual Papanicolaou laboratory
for the care and treatment of an Injury or a Sickness, as                       screening test.
determined by CG. Any applicable Copayments,                                •   charges made for an annual prostate-specific antigen test
Deductibles or limits are shown in The Schedule.                                (PSA).
Covered Expenses                                                            •   charges for appropriate counseling, medical services
• charges made by a Hospital, on its own behalf, for Bed and
                                                                                connected with surgical therapies, including vasectomy and
  Board and other Necessary Services and Supplies; except                       tubal ligation.
  that for any day of Hospital Confinement, Covered                         •   charges made for laboratory services, radiation therapy and
  Expenses will not include that portion of charges for Bed                     other diagnostic and therapeutic radiological procedures.
  and Board which is more than the Bed and Board Limit                      •   charges made for Family Planning, including medical
  shown in The Schedule.                                                        history, physical exam, related laboratory tests, medical
•   charges for licensed ambulance service to or from the                       supervision in accordance with generally accepted medical
    nearest Hospital where the needed medical care and                          practices, other medical services, information and
    treatment can be provided.                                                  counseling on contraception, implanted/injected
•   charges made by a Hospital, on its own behalf, for medical                  contraceptives.
    care and treatment received as an outpatient.                           •   charges made for Routine Preventive Care from age 3
•   charges made by a Free-Standing Surgical Facility, on its                   including immunizations. Routine Preventive Care means
    own behalf for medical care and treatment.                                  health care assessments, wellness visits and any related
                                                                                services.
•   charges made on its own behalf, by an Other Health Care
    Facility, including a Skilled Nursing Facility, a



                                                                       43                                                   myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 47 of 265 Page ID
                                           #:676




•   charges made for visits for routine preventive care of a                        •   the trial is approved by the Institutional Review Board of
    Dependent child during the first two years of that                                  the institution administering the treatment; and
    Dependent child’s life, including immunizations.                            Routine patient services do not include, and reimbursement
                                                                                will not be provided for:
GM6000 CM6                                                  FLX108V746 M        •   the investigational service or supply itself;
                                                                                •   services or supplies listed herein as Exclusions;
•   charges made for surgical or nonsurgical treatment of                       •   services or supplies related to data collection for the clinical
    Temporomandibular Joint Dysfunction.                                            trial (i.e., protocol-induced costs);
                                                                                •   services or supplies which, in the absence of private health
GM6000 INDEM62                                                      V26             care coverage, are provided by a clinical trial sponsor or
                                                                                    other party (e.g., device, drug, item or service supplied by
                                                                                    manufacturer and not yet FDA approved) without charge to
•   orthognathic surgery to repair or correct a severe facial                       the trial participant.
    deformity or disfigurement that orthodontics alone can not
                                                                                Genetic Testing
    correct, provided:
                                                                                • charges made for genetic testing that uses a proven testing
    •   the deformity or disfigurement is accompanied by a
                                                                                  method for the identification of genetically-linked
        documented clinically significant functional impairment,
                                                                                  inheritable disease. Genetic testing is covered only if:
        and there is a reasonable expectation that the procedure
        will result in meaningful functional improvement; or                        •   a person has symptoms or signs of a genetically-linked
                                                                                        inheritable disease;
    •   the orthognathic surgery is Medically Necessary as a
        result of tumor, trauma, disease or;                                        •   it has been determined that a person is at risk for carrier
                                                                                        status as supported by existing peer-reviewed, evidence-
    •   the orthognathic surgery is performed prior to age 19 and
                                                                                        based, scientific literature for the development of a
        is required as a result of severe congenital facial
                                                                                        genetically-linked inheritable disease when the results
        deformity or congenital condition.
                                                                                        will impact clinical outcome; or
Repeat or subsequent orthognathic surgeries for the same
condition are covered only when the previous orthognathic
surgery met the above requirements, and there is a high                         GM6000 05BPT1

probability of significant additional improvement as
determined by the utilization review Physician.                                     •   the therapeutic purpose is to identify specific genetic
                                                                                        mutation that has been demonstrated in the existing peer-
GM6000 06BNR10                                                                          reviewed, evidence-based, scientific literature to directly
                                                                                        impact treatment options.
Clinical Trials                                                                 Pre-implantation genetic testing, genetic diagnosis prior to
                                                                                embryo transfer, is covered when either parent has an
• charges made for routine patient services associated with
                                                                                inherited disease or is a documented carrier of a genetically-
  cancer clinical trials approved and sponsored by the federal                  linked inheritable disease.
  government. In addition the following criteria must be met:
                                                                                Genetic counseling is covered if a person is undergoing
    •   the cancer clinical trial is listed on the NIH web site                 approved genetic testing, or if a person has an inherited
        www.clinicaltrials.gov as being sponsored by the federal                disease and is a potential candidate for genetic testing. Genetic
        government;                                                             counseling is limited to 3 visits per calendar year for both pre-
    •   the trial investigates a treatment for terminal cancer and:             and postgenetic testing.
        (1) the person has failed standard therapies for the                    Nutritional Evaluation
        disease; (2) cannot tolerate standard therapies for the
        disease; or (3) no effective nonexperimental treatment for              • charges made for nutritional evaluation and counseling
        the disease exists;                                                       when diet is a part of the medical management of a
                                                                                  documented organic disease.
    •   the person meets all inclusion criteria for the clinical trial
        and is not treated “off-protocol”;                                      Internal Prosthetic/Medical Appliances
                                                                                • charges made for internal prosthetic/medical appliances that
                                                                                  provide permanent or temporary internal functional supports
                                                                                  for nonfunctional body parts are covered. Medically


                                                                           44                                                       myCIGNA.com
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 48 of 265 Page ID
                                         #:677




  Necessary repair, maintenance or replacement of a covered               Hospice Care Services
  appliance is also covered.                                              • charges made for a person who has been diagnosed as
                                                                            having six months or fewer to live, due to Terminal Illness,
GM6000 05BPT2                                                   V1
                                                                            for the following Hospice Care Services provided under a
                                                                            Hospice Care Program:
                                                                              •   by a Hospice Facility for Bed and Board and Services and
Home Health Services                                                              Supplies;
• charges made for Home Health Services when you: (a)
                                                                              •   by a Hospice Facility for services provided on an
  require skilled care; (b) are unable to obtain the required                     outpatient basis;
  care as an ambulatory outpatient; and (c) do not require
  confinement in a Hospital or Other Health Care Facility.                    •   by a Physician for professional services;
  Home Health Services are provided only if CG has                            •   by a Psychologist, social worker, family counselor or
  determined that the home is a medically appropriate setting.                    ordained minister for individual and family counseling;
  If you are a minor or an adult who is dependent upon others                 •   for pain relief treatment, including drugs, medicines and
  for nonskilled care and/or custodial services (e.g., bathing,                   medical supplies;
  eating, toileting), Home Health Services will be provided                   •   by an Other Health Care Facility for:
  for you only during times when there is a family member or
  care giver present in the home to meet your nonskilled care                     •   part-time or intermittent nursing care by or under the
  and/or custodial services needs.                                                    supervision of a Nurse;
  Home Health Services are those skilled health care services                     •   part-time or intermittent services of an Other Health
  that can be provided during visits by Other Health Care                             Care Professional;
  Professionals. The services of a home health aide are
  covered when rendered in direct support of skilled health               GM6000 CM34                                                  FLX124V38
  care services provided by Other Health Care Professionals.
  A visit is defined as a period of 2 hours or less. Home
  Health Services are subject to a maximum of 16 hours in                         •   physical, occupational and speech therapy;
  total per day. Necessary consumable medical supplies and                        •   medical supplies; drugs and medicines lawfully
  home infusion therapy administered or used by Other                                 dispensed only on the written prescription of a
  Health Care Professionals in providing Home Health                                  Physician; and laboratory services; but only to the
  Services are covered. Home Health Services do not include                           extent such charges would have been payable under the
  services by a person who is a member of your family or                              policy if the person had remained or been Confined in a
  your Dependent's family or who normally resides in your                             Hospital or Hospice Facility.
  house or your Dependent's house even if that person is an               The following charges for Hospice Care Services are not
  Other Health Care Professional. Skilled nursing services or             included as Covered Expenses:
  private duty nursing services provided in the home are
  subject to the Home Health Services benefit terms,                      •   for the services of a person who is a member of your family
  conditions and benefit limitations. Physical, occupational,                 or your Dependent's family or who normally resides in your
  and other Short-Term Rehabilitative Therapy services                        house or your Dependent's house;
  provided in the home are not subject to the Home Health                 •   for any period when you or your Dependent is not under the
  Services benefit limitations in the Schedule, but are subject               care of a Physician;
  to the benefit limitations described under Short-term                   •   for services or supplies not listed in the Hospice Care
  Rehabilitative Therapy Maximum shown in The Schedule.                       Program;
                                                                          •   for any curative or life-prolonging procedures;
GM6000 05BPT104
                                                                          •   to the extent that any other benefits are payable for those
                                                                              expenses under the policy;
                                                                          •   for services or supplies that are primarily to aid you or your
                                                                              Dependent in daily living;


                                                                          GM6000 CM35                                                  FLX124V27




                                                                     45                                                       myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 49 of 265 Page ID
                                        #:678




Mental Health and Substance Abuse Services                             are not limited to, outpatient treatment of conditions such as:
Mental Health Services are services that are required to treat         anxiety or depression which interfere with daily functioning;
a disorder that impairs the behavior, emotional reaction or            emotional adjustment or concerns related to chronic
thought processes. In determining benefits payable, charges            conditions, such as psychosis or depression; emotional
made for the treatment of any physiological conditions related         reactions associated with marital problems or divorce;
to Mental Health will not be considered to be charges made             child/adolescent problems of conduct or poor impulse control;
for treatment of Mental Health.                                        affective disorders; suicidal or homicidal threats or acts; eating
                                                                       disorders; or acute exacerbation of chronic Mental Health
Substance Abuse is defined as the psychological or physical            conditions (crisis intervention and relapse prevention) and
dependence on alcohol or other mind-altering drugs that                outpatient testing and assessment.
requires diagnosis, care, and treatment. In determining
benefits payable, charges made for the treatment of any                A Mental Health Intensive Outpatient Therapy Program
physiological conditions related to rehabilitation services for        consists of distinct levels or phases of treatment that are
alcohol or drug abuse or addiction will not be considered to be        provided by a certified/licensed Mental Health program.
charges made for treatment of Substance Abuse.                         Intensive Outpatient Therapy Programs provide a combination
                                                                       of individual, family and/or group therapy in a day, totaling
Inpatient Mental Health Services                                       nine or more hours in a week.
Services that are provided by a Hospital while you or your
Dependent is Confined in a Hospital for the treatment and
                                                                       GM6000 INDEM10                                                 V60
evaluation of Mental Health. Inpatient Mental Health Services
include Partial Hospitalization and Mental Health Residential
Treatment Services.                                                    Inpatient Substance Abuse Rehabilitation Services
Partial Hospitalization sessions are services that are provided        Services provided for rehabilitation, while you or your
for not less than 4 hours and not more than 12 hours in any 24-        Dependent is Confined in a Hospital, when required for the
hour period.                                                           diagnosis and treatment of abuse or addiction to alcohol and/or
Mental Health Residential Treatment Services are services              drugs. Inpatient Substance Abuse Services include Partial
provided by a Hospital for the evaluation and treatment of the         Hospitalization sessions and Residential Treatment services.
psychological and social functional disturbances that are a            Partial Hospitalization sessions are services that are provided
result of subacute Mental Health conditions.                           for not less than 4 hours and not more than 12 hours in any 24-
                                                                       hour period.
GM6000 INDEM9                                               V71        Substance Abuse Residential Treatment Services are
                                                                       services provided by a Hospital for the evaluation and
                                                                       treatment of the psychological and social functional
Mental Health Residential Treatment Center means an                    disturbances that are a result of subacute Substance Abuse
institution which (a) specializes in the treatment of                  conditions.
psychological and social disturbances that are the result of
Mental Health conditions; (b) provides a subacute, structured,         Substance Abuse Residential Treatment Center means an
psychotherapeutic treatment program, under the supervision of          institution which (a) specializes in the treatment of
Physicians; (c) provides 24-hour care, in which a person lives         psychological and social disturbances that are the result of
in an open setting; and (d) is licensed in accordance with the         Substance Abuse; (b) provides a subacute, structured,
laws of the appropriate legally authorized agency as a                 psychotherapeutic treatment program, under the supervision of
residential treatment center.                                          Physicians; (c) provides 24-hour care, in which a person lives
                                                                       in an open setting; and (d) is licensed in accordance with the
A person is considered confined in a Mental Health                     laws of the appropriate legally authorized agency as a
Residential Treatment Center when she/he is a registered bed           residential treatment center.
patient in a Mental Health Residential Treatment Center upon
the recommendation of a Physician.                                     A person is considered confined in a Substance Abuse
                                                                       Residential Treatment Center when she/he is a registered bed
Outpatient Mental Health Services                                      patient in a Substance Abuse Residential Treatment Center
Services of Providers who are qualified to treat Mental Health         upon the recommendation of a Physician.
when treatment is provided on an outpatient basis, while you           Outpatient Substance Abuse Rehabilitation Services
or your Dependent is not Confined in a Hospital, and is
provided in an individual, group or Mental Health Intensive            Services provided for the diagnosis and treatment of abuse or
Outpatient Therapy Program. Covered services include, but              addiction to alcohol and/or drugs, while you or your
                                                                       Dependent is not Confined in a Hospital, including outpatient


                                                                  46                                                   myCIGNA.com
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 50 of 265 Page ID
                                         #:679




rehabilitation in an individual, or a Substance Abuse Intensive
Outpatient Therapy Program.                                                 Durable Medical Equipment
A Substance Abuse Intensive Outpatient Therapy Program                      • charges made for purchase or rental of Durable Medical
consists of distinct levels or phases of treatment that are                   Equipment that is ordered or prescribed by a Physician and
provided by a certified/licensed Substance Abuse program.                     provided by a vendor approved by CG for use outside a
Intensive Outpatient Therapy Programs provide a combination                   Hospital or Other Health Care Facility. Coverage for repair,
of individual, family and/or group therapy in a day, totaling                 replacement or duplicate equipment is provided only when
nine, or more hours in a week.                                                required due to anatomical change and/or reasonable wear
                                                                              and tear. All maintenance and repairs that result from a
GM6000 INDEM11                                                   V78
                                                                              person’s misuse are the person’s responsibility. Coverage
                                                                              for Durable Medical Equipment is limited to the lowest-cost
                                                                              alternative as determined by the utilization review
Substance Abuse Detoxification Services                                       Physician.
Detoxification and related medical ancillary services are                   Durable Medical Equipment is defined as items which are
provided when required for the diagnosis and treatment of                   designed for and able to withstand repeated use by more than
addiction to alcohol and/or drugs. CG will decide, based on                 one person; customarily serve a medical purpose; generally
the Medical Necessity of each situation, whether such services              are not useful in the absence of Injury or Sickness; are
will be provided in an inpatient or outpatient setting.                     appropriate for use in the home; and are not disposable. Such
Exclusions                                                                  equipment includes, but is not limited to, crutches, hospital
                                                                            beds, respirators, wheel chairs, and dialysis machines.
The following are specifically excluded from Mental Health
and Substance Abuse Services:                                               Durable Medical Equipment items that are not covered include
                                                                            but are not limited to those that are listed below:
•   Any court ordered treatment or therapy, or any treatment or
    therapy ordered as a condition of parole, probation or                  •   Bed Related Items: bed trays, over the bed tables, bed
    custody or visitation evaluations unless Medically                          wedges, pillows, custom bedroom equipment, mattresses,
    Necessary and otherwise covered under this policy or                        including nonpower mattresses, custom mattresses and
    agreement.                                                                  posturepedic mattresses.
•   Treatment of disorders which have been diagnosed as                     •   Bath Related Items: bath lifts, nonportable whirlpools,
    organic mental disorders associated with permanent                          bathtub rails, toilet rails, raised toilet seats, bath benches,
    dysfunction of the brain.                                                   bath stools, hand held showers, paraffin baths, bath mats,
                                                                                and spas.
•   Developmental disorders, including but not limited to,
    developmental reading disorders, developmental arithmetic               •   Chairs, Lifts and Standing Devices: computerized or
    disorders, developmental language disorders or                              gyroscopic mobility systems, roll about chairs, geriatric
    developmental articulation disorders.                                       chairs, hip chairs, seat lifts (mechanical or motorized),
                                                                                patient lifts (mechanical or motorized – manual hydraulic
•   Counseling for activities of an educational nature.
                                                                                lifts are covered if patient is two-person transfer), and auto
•   Counseling for borderline intellectual functioning.                         tilt chairs.
•   Counseling for occupational problems.                                   •   Fixtures to Real Property: ceiling lifts and wheelchair
•   Counseling related to consciousness raising.                                ramps.
•   Vocational or religious counseling.                                     •   Car/Van Modifications.
•   I.Q. testing.                                                           •   Air Quality Items: room humidifiers, vaporizers, air
•   Custodial care, including but not limited to geriatric day                  purifiers and electrostatic machines.
    care.                                                                   •   Blood/Injection Related Items: blood pressure cuffs,
•   Psychological testing on children requested by or for a                     centrifuges, nova pens and needleless injectors.
    school system.
•   Occupational/recreational therapy programs even if
    combined with supportive therapy for age-related cognitive
    decline.


GM6000 INDEM12                                                   V48




                                                                       47                                                       myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 51 of 265 Page ID
                                           #:680




•   Other Equipment: heat lamps, heating pads, cryounits,                      •   when the foot orthosis is for use as a replacement or
    cryotherapy machines, electronic-controlled therapy units,                     substitute for missing parts of the foot (e.g. amputated
    ultraviolet cabinets, sheepskin pads and boots, postural                       toes) and is necessary for the alleviation or correction of
    drainage board, AC/DC adaptors, enuresis alarms, magnetic                      Injury, Sickness or congenital defect; and
    equipment, scales (baby and adult), stair gliders, elevators,              •   for persons with neurologic or neuromuscular condition
    saunas, any exercise equipment and diathermy machines.                         (e.g. cerebral palsy, hemiplegia, spina bifida) producing
                                                                                   spasticity, malalignment, or pathological positioning of
GM6000 05BPT3
                                                                                   the foot and there is reasonable expectation of
                                                                                   improvement.

External Prosthetic Appliances and Devices
                                                                           GM6000 06BNR5
• charges made or ordered by a Physician for: the initial
  purchase and fitting of external prosthetic appliances and
  devices available only by prescription which are necessary               The following are specifically excluded orthoses and orthotic
  for the alleviation or correction of Injury, Sickness or                 devices:
  congenital defect. Coverage for External Prosthetic                      •   prefabricated foot orthoses;
  Appliances is limited to the most appropriate and cost
  effective alternative as determined by the utilization review            •   cranial banding and/or cranial orthoses. Other similar
  Physician.                                                                   devices are excluded except when used postoperatively for
                                                                               synostotic plagiocephaly. When used for this indication, the
External prosthetic appliances and devices shall include                       cranial orthosis will be subject to the limitations and
prostheses/prosthetic appliances and devices, orthoses and                     maximums of the External Prosthetic Appliances and
orthotic devices; braces; and splints.                                         Devices benefit;
Prostheses/Prosthetic Appliances and Devices                               •   orthosis shoes, shoe additions, procedures for foot
Prostheses/prosthetic appliances and devices are defined as                    orthopedic shoes, shoe modifications and transfers;
fabricated replacements for missing body parts.
                                                                           •   orthoses primarily used for cosmetic rather than functional
Prostheses/prosthetic appliances and devices include, but are
                                                                               reasons; and
not limited to:
                                                                           •   orthoses primarily for improved athletic performance or
•   basic limb prostheses;
                                                                               sports participation.
•   terminal devices such as hands or hooks; and
                                                                           Braces
• speech prostheses.                                                       A Brace is defined as an orthosis or orthopedic appliance that
Orthoses and Orthotic Devices                                              supports or holds in correct position any movable part of the
Orthoses and orthotic devices are defined as orthopedic                    body and that allows for motion of that part.
appliances or apparatuses used to support, align, prevent or               The following braces are specifically excluded: Copes
correct deformities. Coverage is provided for custom foot                  scoliosis braces.
orthoses and other orthoses as follows:
                                                                           Splints
•   Nonfoot orthoses – only the following nonfoot orthoses are
                                                                           A Splint is defined as an appliance for preventing movement
    covered:
                                                                           of a joint or for the fixation of displaced or movable parts.
    •   rigid and semirigid custom fabricated orthoses,
                                                                           Coverage for replacement of external prosthetic appliances
    •   semirigid prefabricated and flexible orthoses; and                 and devices is limited to the following:
    •   rigid prefabricated orthoses including preparation, fitting        •   Replacement due to regular wear. Replacement for damage
        and basic additions, such as bars and joints.                          due to abuse or misuse by the person will not be covered.
•   Custom foot orthoses – custom foot orthoses are only                   •   Replacement will be provided when anatomic change has
    covered as follows:                                                        rendered the external prosthetic appliance or device
    •   for persons with impaired peripheral sensation and/or                  ineffective. Anatomic change includes significant weight
        altered peripheral circulation (e.g. diabetic neuropathy               gain or loss, atrophy and/or growth.
        and peripheral vascular disease);                                  •   Coverage for replacement is limited as follows:
    •   when the foot orthosis is an integral part of a leg brace              •   No more than once every 24 months for persons 19 years
        and is necessary for the proper functioning of the brace;                  of age and older and



                                                                      48                                                      myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 52 of 265 Page ID
                                           #:681




    •   No more than once every 12 months for persons 18 years                  occupational, cognitive, osteopathic manipulative, cardiac
        of age and under.                                                       rehabilitation and pulmonary rehabilitation therapy, when
    •   Replacement due to a surgical alteration or revision of the             provided in the most medically appropriate setting. Also
        site.                                                                   included are services that are provided by a chiropractic
                                                                                Physician when provided in an outpatient setting. Services
The following are specifically excluded external prosthetic                     of a chiropractic Physician include the conservative
appliances and devices:                                                         management of acute neuromusculoskeletal conditions
•   External and internal power enhancements or power                           through manipulation and ancillary physiological treatment
    controls for prosthetic limbs and terminal devices; and                     that is rendered to restore motion, reduce pain and improve
•   Myoelectric prostheses peripheral nerve stimulators.                        function.
                                                                            The following limitation applies to Short-term Rehabilitative
                                                                            Therapy and Chiropractic Care Services:
GM6000 05BPT5
                                                                            •   Occupational therapy is provided only for purposes of
                                                                                enabling persons to perform the activities of daily living
Infertility Services                                                            after an Injury or Sickness.
• charges made for services related to diagnosis of infertility             Short-term Rehabilitative Therapy and Chiropractic Care
  and treatment of infertility once a condition of infertility has          Services that are not covered include but are not limited to:
  been diagnosed. Services include, but are not limited to:
                                                                            •   sensory integration therapy, group therapy; treatment of
  approved surgeries and other therapeutic procedures that
                                                                                dyslexia; behavior modification or myofunctional therapy
  have been demonstrated in existing peer-reviewed,
                                                                                for dysfluency, such as stuttering or other involuntarily
  evidence-based, scientific literature to have a reasonable
                                                                                acted conditions without evidence of an underlying medical
  likelihood of resulting in pregnancy; laboratory tests; and
                                                                                condition or neurological disorder;
  diagnostic evaluations.
                                                                            •   treatment for functional articulation disorder such as
Infertility is defined as the inability of opposite sex partners to
                                                                                correction of tongue thrust, lisp, verbal apraxia or
achieve conception after one year of unprotected intercourse;
                                                                                swallowing dysfunction that is not based on an underlying
or the inability of a woman to achieve conception after six
                                                                                diagnosed medical condition or Injury;
trials of artificial insemination over a one-year period. This
benefit includes diagnosis and treatment of both male and                   •   maintenance or preventive treatment consisting of routine,
female infertility. The following are specifically excluded                     long-term or non-Medically Necessary care provided to
infertility services:                                                           prevent recurrences or to maintain the patient’s current
                                                                                status;
•   Infertility drugs;
•   Artificial Insemination;
                                                                            GM6000 07BNR1
•   In vitro fertilization (IVF); gamete intrafallopian transfer
    (GIFT); zygote intrafallopian transfer (ZIFT) and variations
    of these procedures;                                                    The following are specifically excluded from Chiropractic
•   Reversal of male and female voluntary sterilization;                    Care Services:
•   Infertility services when the infertility is caused by or               •   services of a chiropractor which are not within his scope of
    related to voluntary sterilization;                                         practice, as defined by state law;
•   Donor charges and services;                                             •   charges for care not provided in an office setting;
•   Cryopreservation of donor sperm and eggs; and                           •   vitamin therapy.
•   Any experimental, investigational or unproven infertility               A separate Copayment will apply to the services provided by
    procedures or therapies.                                                each provider.


GM6000 05BPT6                                                   V2 M        GM6000 07BNR2




Short-Term Rehabilitative Therapy and Chiropractic                          Transplant Services
Care Services                                                               • charges made for human organ and tissue Transplant
• charges made for Short-term Rehabilitative Therapy that is                  services which include solid organ and bone marrow/stem
  part of a rehabilitative program, including physical, speech,               cell procedures at designated facilities throughout the


                                                                       49                                                    myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 53 of 265 Page ID
                                        #:682




  United States or its territories. This coverage is subject to         travel expenses for one companion to accompany you. The
  the following conditions and limitations.                             term companion includes your spouse, a member of your
Transplant services include the recipient’s medical, surgical           family, your legal guardian, or any person not related to you,
and Hospital services; inpatient immunosuppressive                      but actively involved as your caregiver. The following are
medications; and costs for organ or bone marrow/stem cell               specifically excluded travel expenses:
procurement. Transplant services are covered only if they are             travel costs incurred due to travel within 60 miles of your
required to perform any of the following human to human                   home; laundry bills; telephone bills; alcohol or tobacco
organ or tissue transplants: allogeneic bone marrow/stem cell,            products; and charges for transportation that exceed coach
autologous bone marrow/stem cell, cornea, heart, heart/lung,              class rates.
kidney, kidney/pancreas, liver, lung, pancreas or intestine             These benefits are only available when the covered person is
which includes small bowel-liver or multi-visceral.                     the recipient of an organ transplant. No benefits are available
All Transplant services, other than cornea, are covered at              when the covered person is a donor.
100% when received at CIGNA LIFESOURCE Transplant
Network® facilities. Cornea transplants are not covered at
                                                                        GM6000 05BPT7                                                 V11
CIGNA LIFESOURCE Transplant Network® facilities.
Transplant services, including cornea, received at participating
facilities specifically contracted with CIGNA for those                 Breast Reconstruction and Breast Prostheses
Transplant services, other than CIGNA LIFESOURCE                        • charges made for reconstructive surgery following a
Transplant Network® facilities, are payable at the In-Network             mastectomy; benefits include: (a) surgical services for
level. Transplant services received at any other facilities,              reconstruction of the breast on which surgery was
including Non-Participating Providers and Participating                   performed; (b) surgical services for reconstruction of the
Providers not specifically contracted with CIGNA for                      nondiseased breast to produce symmetrical appearance; (c)
Transplant services, are not covered.                                     postoperative breast prostheses; and (d) mastectomy bras
Coverage for organ procurement costs are limited to costs                 and external prosthetics, limited to the lowest cost
directly related to the procurement of an organ, from a cadaver           alternative available that meets external prosthetic
or a live donor. Organ procurement costs shall consist of                 placement needs. During all stages of mastectomy,
surgery necessary for organ removal, organ transportation and             treatment of physical complications, including lymphedema
the transportation, hospitalization and surgery of a live donor.          therapy, are covered.
Compatibility testing undertaken prior to procurement is                Reconstructive Surgery
covered if Medically Necessary. Costs related to the search
                                                                        • charges made for reconstructive surgery or therapy to repair
for, and identification of a bone marrow or stem cell donor for
an allogeneic transplant are also covered.                                or correct a severe physical deformity or disfigurement
                                                                          which is accompanied by functional deficit; (other than
Transplant Travel Services                                                abnormalities of the jaw or conditions related to TMJ
Charges made for reasonable travel expenses incurred by you               disorder) provided that: (a) the surgery or therapy restores
in connection with a preapproved organ/tissue transplant are              or improves function; (b) reconstruction is required as a
covered subject to the following conditions and limitations.              result of Medically Necessary, noncosmetic surgery; or (c)
Transplant travel benefits are not available for cornea                   the surgery or therapy is performed prior to age 19 and is
transplants. Benefits for transportation, lodging and food are            required as a result of the congenital absence or agenesis
available to you only if you are the recipient of a preapproved           (lack of formation or development) of a body part. Repeat
organ/tissue transplant from a designated CIGNA                           or subsequent surgeries for the same condition are covered
LIFESOURCE Transplant Network® facility. The term                         only when there is the probability of significant additional
recipient is defined to include a person receiving authorized             improvement as determined by the utilization review
transplant related services during any of the following: (a)              Physician.
evaluation, (b) candidacy, (c) transplant event, or (d) post-
transplant care. Travel expenses for the person receiving the
                                                                        GM6000 05BPT2                                                     V2
transplant will include charges for: transportation to and from
the transplant site (including charges for a rental car used
during a period of care at the transplant facility); lodging
while at, or traveling to and from the transplant site; and food
while at, or traveling to and from the transplant site.
In addition to your coverage for the charges associated with
the items above, such charges will also be considered covered


                                                                   50                                                  myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 54 of 265 Page ID
                                           #:683




                                                                            Error! Bookmark not defined.
                                                                            •   cosmetic surgery and therapies. Cosmetic surgery or therapy
                                                                                is defined as surgery or therapy performed to improve or
Exclusions, Expenses Not Covered and                                            alter appearance or self-esteem or to treat psychological
                                                                                symptomatology or psychosocial complaints related to
General Limitations                                                             one’s appearance.
Additional coverage limitations determined by plan or                       •   regardless of clinical indication for macromastia or
provider type are shown in the Schedule. Payment for the                        gynecomastia surgeries; surgical treatment of varicose
following is specifically excluded from this plan:                              veins; abdominoplasty/panniculectomy; rhinoplasty;
•   expenses for supplies, care, treatment, or surgery that are                 blepharoplasty; redundant skin surgery; removal of skin
    not Medically Necessary.                                                    tags; acupressure; craniosacral/cranial therapy; dance
                                                                                therapy; movement therapy; applied kinesiology; rolfing;
•   to the extent that you or any one of your Dependents is in
                                                                                prolotherapy; and extracorporeal shock wave lithotripsy
    any way paid or entitled to payment for those expenses by
                                                                                (ESWL) for musculoskeletal and orthopedic conditions.
    or through a public program, other than Medicaid.
                                                                            •   for or in connection with treatment of the teeth or
•   to the extent that payment is unlawful where the person
                                                                                periodontium unless such expenses are incurred for: (a)
    resides when the expenses are incurred.
                                                                                charges made for a continuous course of dental treatment
•   charges made by a Hospital owned or operated by or which                    started within six months of an Injury to sound natural teeth;
    provides care or performs services for, the United States                   (b) charges made by a Hospital for Bed and Board or
    Government, if such charges are directly related to a                       Necessary Services and Supplies; (c) charges made by a
    military-service-connected Injury or Sickness.                              Free-Standing Surgical Facility or the outpatient department
•   for or in connection with an Injury or Sickness which is due                of a Hospital in connection with surgery.
    to war, declared or undeclared.                                         •   for medical and surgical services intended primarily for the
•   charges which you are not obligated to pay or for which you                 treatment or control of obesity. However, treatment of
    are not billed or for which you would not have been billed                  clinically severe obesity, as defined by the body mass index
    except that they were covered under this plan.                              (BMI) classifications of the National Heart, Lung and Blood
•   assistance in the activities of daily living, including but not             Institute guideline is covered if the services are
    limited to eating, bathing, dressing or other Custodial                     demonstrated, through peer-reviewed medical literature and
    Services or self-care activities, homemaker services and                    scientifically based guidelines, to be safe and effective for
    services primarily for rest, domiciliary or convalescent care.              treatment of the condition.
•   for or in connection with experimental, investigational or              •   unless otherwise covered in this plan, for reports,
    unproven services.                                                          evaluations, physical examinations, or hospitalization not
                                                                                required for health reasons including, but not limited to,
    Experimental, investigational and unproven services are                     employment, insurance or government licenses, and court-
    medical, surgical, diagnostic, psychiatric, substance abuse                 ordered, forensic or custodial evaluations.
    or other health care technologies, supplies, treatments,
    procedures, drug therapies or devices that are determined by            •   court-ordered treatment or hospitalization, unless such
    the utilization review Physician to be:                                     treatment is prescribed by a Physician and listed as covered
                                                                                in this plan.
    •   not demonstrated, through existing peer-reviewed,
        evidence-based, scientific literature to be safe and                •   transsexual surgery including medical or psychological
        effective for treating or diagnosing the condition or                   counseling and hormonal therapy in preparation for, or
        sickness for which its use is proposed;                                 subsequent to, any such surgery.
    •   not approved by the U.S. Food and Drug Administration               •   any services or supplies for the treatment of male or female
        (FDA) or other appropriate regulatory agency to be                      sexual dysfunction such as, but not limited to, treatment of
        lawfully marketed for the proposed use;                                 erectile dysfunction (including penile implants), anorgasmy,
                                                                                and premature ejaculation.
    •   the subject of review or approval by an Institutional
        Review Board for the proposed use except as provided in             •   medical and Hospital care and costs for the infant child of a
        the “Clinical Trials” section of this plan; or                          Dependent, unless this infant child is otherwise eligible
                                                                                under this plan.
    •   the subject of an ongoing phase I, II or III clinical trial,
        except as provided in the “Clinical Trials” section of this         •   nonmedical counseling or ancillary services, including but
        plan.                                                                   not limited to Custodial Services, education, training,



                                                                       51                                                    myCIGNA.com
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 55 of 265 Page ID
                                         #:684




    vocational rehabilitation, behavioral training, biofeedback,          •   all noninjectable prescription drugs, injectable prescription
    neurofeedback, hypnosis, sleep therapy, employment                        drugs that do not require Physician supervision and are
    counseling, back school, return to work services, work                    typically considered self-administered drugs,
    hardening programs, driving safety, and services, training,               nonprescription drugs, and investigational and experimental
    educational therapy or other nonmedical ancillary services                drugs, except as provided in this plan.
    for learning disabilities, developmental delays, autism or            •   routine foot care, including the paring and removing of
    mental retardation.                                                       corns and calluses or trimming of nails. However, services
•   therapy or treatment intended primarily to improve or                     associated with foot care for diabetes and peripheral
    maintain general physical condition or for the purpose of                 vascular disease are covered when Medically Necessary.
    enhancing job, school, athletic or recreational performance,          •   membership costs or fees associated with health clubs,
    including but not limited to routine, long term, or                       weight loss programs and smoking cessation programs.
    maintenance care which is provided after the resolution of
    the acute medical problem and when significant therapeutic            •   genetic screening or pre-implantations genetic screening.
    improvement is not expected.                                              General population-based genetic screening is a testing
                                                                              method performed in the absence of any symptoms or any
•   consumable medical supplies other than ostomy supplies                    significant, proven risk factors for genetically linked
    and urinary catheters. Excluded supplies include, but are not             inheritable disease.
    limited to bandages and other disposable medical supplies,
    skin preparations and test strips, except as specified in the         •   dental implants for any condition.
    “Home Health Services” or “Breast Reconstruction and                  •   fees associated with the collection or donation of blood or
    Breast Prostheses” sections of this plan.                                 blood products, except for autologous donation in
•   private Hospital rooms and/or private duty nursing except as              anticipation of scheduled services where in the utilization
    provided under the Home Health Services provision.                        review Physician’s opinion the likelihood of excess blood
                                                                              loss is such that transfusion is an expected adjunct to
•   personal or comfort items such as personal care kits                      surgery.
    provided on admission to a Hospital, television, telephone,
    newborn infant photographs, complimentary meals, birth                •   blood administration for the purpose of general
    announcements, and other articles which are not for the                   improvement in physical condition.
    specific treatment of an Injury or Sickness.                          •   cost of biologicals that are immunizations or medications
•   artificial aids including, but not limited to, corrective                 for the purpose of travel, or to protect against occupational
    orthopedic shoes, arch supports, elastic stockings, garter                hazards and risks.
    belts, corsets, dentures and wigs.                                    •   cosmetics, dietary supplements and health and beauty aids.
•   hearing aids, including but not limited to semi-implantable           •   nutritional supplements and formulae except for infant
    hearing devices, audiant bone conductors and Bone                         formula needed for the treatment of inborn errors of
    Anchored Hearing Aids (BAHAs). A hearing aid is any                       metabolism.
    device that amplifies sound.                                          •   medical treatment for a person age 65 or older, who is
•   aids or devices that assist with nonverbal communications,                covered under this plan as a retiree, or their Dependent,
    including but not limited to communication boards,                        when payment is denied by the Medicare plan because
    prerecorded speech devices, laptop computers, desktop                     treatment was received from a nonparticipating provider.
    computers, Personal Digital Assistants (PDAs), Braille                •   medical treatment when payment is denied by a Primary
    typewriters, visual alert systems for the deaf and memory                 Plan because treatment was received from a
    books.                                                                    nonparticipating provider.
•   medical benefits for eyeglasses, contact lenses or                    •   for or in connection with an Injury or Sickness arising out
    examinations for prescription or fitting thereof, except that             of, or in the course of, any employment for wage or profit.
    Covered Expenses will include the purchase of the first pair
                                                                          •   telephone, e-mail, and Internet consultations, and
    of eyeglasses, lenses, frames or contact lenses that follows
    keratoconus or cataract surgery.                                          telemedicine.

•   charges made for or in connection with routine refractions,           •   massage therapy.
    eye exercises and for surgical treatment for the correction of        •   for charges which would not have been made if the person
    a refractive error, including radial keratotomy, when                     had no insurance.
    eyeglasses or contact lenses may be worn.                             •   for in-network only medical plans to the extent that they are
•   treatment by acupuncture.                                                 more than the Maximum Reimbursable Charges applicable



                                                                     52                                                    myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 56 of 265 Page ID
                                           #:685




    to care, if any received out of network (for example,                  Credit for Coverage Under Prior Plan
    emergency care).                                                       If a person was previously covered under a plan which
•   for other than in-network only medical plans to the extent             qualifies as Creditable Coverage, the following will apply,
    that they are more than the Maximum Reimbursable                       provided he notifies the Employer of such prior coverage, and
    Charges.                                                               fewer than 63 days elapse between coverage under the prior
•   expenses incurred outside the United States or Canada,                 plan and coverage under this plan, exclusive of any waiting
    unless you or your Dependent is a U.S. or Canadian resident            period.
    and the charges are incurred while traveling on business or            CG will reduce any Pre-existing Condition limitation period
    for pleasure.                                                          under this policy by the number of days of prior Creditable
•   charges made by any covered provider who is a member of                Coverage you had under a creditable health plan or policy.
    your family or your Dependent’s family.
•   to the extent of the exclusions imposed by any certification           GM6000 CM10                                            INDEM82 V3
    requirement shown in this plan.
•   for or in connection with the pregnancy of a Dependent
    child, other than Complications of Pregnancy;                          Coordination of Benefits
•   for or in connection with an elective abortion unless:                 This section applies if you or any one of your Dependents is
    •   the Physician certifies in writing that the pregnancy would        covered under more than one Plan and determines how
        endanger the life of the mother; or                                benefits payable from all such Plans will be coordinated. You
    •   the expenses are incurred by you or your Dependent                 should file all claims with each Plan.
        Spouse to treat medical complications due to the abortion.         Definitions
                                                                           For the purposes of this section, the following terms have the
GM6000 05BPT14                                                 V143
                                                                           meanings set forth below:
GM6000 05BPT105                                                            Plan
GM6000 06BNR2V2
                                                                           Any of the following that provides benefits or services for
GM6000 06BNR2                                                 V88 M
                                                                           medical care or treatment:
                                                                           (1) Group insurance and/or group-type coverage, whether
Pre-existing Condition Limitations                                             insured or self-insured which neither can be purchased by
No payment will be made for Covered Expenses for or in                         the general public, nor is individually underwritten,
connection with an Injury or a Sickness which is a Pre-                        including closed panel coverage.
existing Condition, unless those expenses are incurred after a             (2) Coverage under Medicare and other governmental benefits
continuous one-year period during which a person is satisfying                 as permitted by law, excepting Medicaid and Medicare
a waiting period and/or is insured for these benefits.                         supplement policies.
Pre-existing Condition                                                     (3) Medical benefits coverage of group, group-type, and
A Pre-existing Condition is an Injury or a Sickness for which a                individual automobile contracts.
person receives treatment, incurs expenses or receives a                   Each Plan or part of a Plan which has the right to coordinate
diagnosis from a Physician during the 90 days before the                   benefits will be considered a separate Plan.
earlier of the date a person begins an eligibility waiting period,
                                                                           Closed Panel Plan
or becomes insured for these benefits.
                                                                           A Plan that provides medical or dental benefits primarily in
Exceptions to Pre-existing Condition Limitation
                                                                           the form of services through a panel of employed or
Pregnancy, and genetic information with no related treatment,              contracted providers, and that limits or excludes benefits
will not be considered Pre-existing Conditions.                            provided by providers outside of the panel, except in the case
A newborn child, an adopted child, or a child placed for                   of emergency or if referred by a provider within the panel.
adoption before age 18 will not be subject to any Pre-existing             Primary Plan
Condition limitation if such child was covered within 31 days
                                                                           The Plan that determines and provides or pays benefits
of birth, adoption or placement for adoption. Such waiver will
                                                                           without taking into consideration the existence of any other
not apply if 63 days elapse between coverage during a prior
                                                                           Plan.
period of Creditable Coverage and coverage under this plan.




                                                                      53                                                  myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 57 of 265 Page ID
                                        #:686




Secondary Plan
A Plan that determines, and may reduce its benefits after              Reasonable Cash Value
taking into consideration, the benefits provided or paid by the        An amount which a duly licensed provider of health care
Primary Plan. A Secondary Plan may also recover from the               services usually charges patients and which is within the range
Primary Plan the Reasonable Cash Value of any services it              of fees usually charged for the same service by other health
provided to you.                                                       care providers located within the immediate geographic area
                                                                       where the health care service is rendered under similar or
GM6000 COB11
                                                                       comparable circumstances.
                                                                       Order of Benefit Determination Rules
Allowable Expense                                                      A Plan that does not have a coordination of benefits rule
                                                                       consistent with this section shall always be the Primary Plan.
A necessary, reasonable and customary service or expense,              If the Plan does have a coordination of benefits rule consistent
including deductibles, coinsurance or copayments, that is              with this section, the first of the following rules that applies to
covered in full or in part by any Plan covering you. When a            the situation is the one to use:
Plan provides benefits in the form of services, the Reasonable
Cash Value of each service is the Allowable Expense and is a           (1) The Plan that covers you as an enrollee or an employee
paid benefit.                                                              shall be the Primary Plan and the Plan that covers you as a
                                                                           Dependent shall be the Secondary Plan;
Examples of expenses or services that are not Allowable
Expenses include, but are not limited to the following:                (2) If you are a Dependent child whose parents are not
                                                                           divorced or legally separated, the Primary Plan shall be
(1) An expense or service or a portion of an expense or                    the Plan which covers the parent whose birthday falls first
    service that is not covered by any of the Plans is not an              in the calendar year as an enrollee or employee;
    Allowable Expense.
                                                                       (3) If you are the Dependent of divorced or separated parents,
(2) If you are confined to a private Hospital room and no Plan             benefits for the Dependent shall be determined in the
    provides coverage for more than a semiprivate room, the                following order:
    difference in cost between a private and semiprivate room
    is not an Allowable Expense.                                            (a) first, if a court decree states that one parent is
                                                                                responsible for the child's healthcare expenses or
(3) If you are covered by two or more Plans that provide                        health coverage and the Plan for that parent has actual
    services or supplies on the basis of reasonable and                         knowledge of the terms of the order, but only from
    customary fees, any amount in excess of the highest                         the time of actual knowledge;
    reasonable and customary fee is not an Allowable
    Expense.                                                                (b) then, the Plan of the parent with custody of the child;
(4) If you are covered by one Plan that provides services or                (c) then, the Plan of the spouse of the parent with custody
    supplies on the basis of reasonable and customary fees                      of the child;
    and one Plan that provides services and supplies on the                 (d) then, the Plan of the parent not having custody of the
    basis of negotiated fees, the Primary Plan's fee                            child, and
    arrangement shall be the Allowable Expense.                             (e) finally, the Plan of the spouse of the parent not having
(5) If your benefits are reduced under the Primary Plan                         custody of the child.
    (through the imposition of a higher copayment amount,
    higher coinsurance percentage, a deductible and/or a
                                                                       GM6000 COB13
    penalty) because you did not comply with Plan provisions
    or because you did not use a preferred provider, the
    amount of the reduction is not an Allowable Expense.               (4) The Plan that covers you as an active employee (or as that
    Such Plan provisions include second surgical opinions                  employee's Dependent) shall be the Primary Plan and the
    and precertification of admissions or services.                        Plan that covers you as laid-off or retired employee (or as
Claim Determination Period                                                 that employee's Dependent) shall be the secondary Plan.
                                                                           If the other Plan does not have a similar provision and, as
A calendar year, but does not include any part of a year during
                                                                           a result, the Plans cannot agree on the order of benefit
which you are not covered under this policy or any date before
                                                                           determination, this paragraph shall not apply.
this section or any similar provision takes effect.
                                                                       (5) The Plan that covers you under a right of continuation
                                                                           which is provided by federal or state law shall be the
GM6000 COB12




                                                                  54                                                    myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 58 of 265 Page ID
                                        #:687




     Secondary Plan and the Plan that covers you as an active            Recovery of Excess Benefits
     employee or retiree (or as that employee's Dependent)               If CG pays charges for benefits that should have been paid by
     shall be the Primary Plan. If the other Plan does not have          the Primary Plan, or if CG pays charges in excess of those for
     a similar provision and, as a result, the Plans cannot agree        which we are obligated to provide under the Policy, CG will
     on the order of benefit determination, this paragraph shall         have the right to recover the actual payment made or the
     not apply.                                                          Reasonable Cash Value of any services.
(6) If one of the Plans that covers you is issued out of the             CG will have sole discretion to seek such recovery from any
    state whose laws govern this Policy, and determines the              person to, or for whom, or with respect to whom, such
    order of benefits based upon the gender of a parent, and as          services were provided or such payments made by any
    a result, the Plans do not agree on the order of benefit             insurance company, healthcare plan or other organization. If
    determination, the Plan with the gender rules shall                  we request, you must execute and deliver to us such
    determine the order of benefits.                                     instruments and documents as we determine are necessary to
If none of the above rules determines the order of benefits, the         secure the right of recovery.
Plan that has covered you for the longer period of time shall            Right to Receive and Release Information
be primary.
                                                                         CG, without consent or notice to you, may obtain information
When coordinating benefits with Medicare, this Plan will be              from and release information to any other Plan with respect to
the Secondary Plan and determine benefits after Medicare,                you in order to coordinate your benefits pursuant to this
where permitted by the Social Security Act of 1965, as                   section. You must provide us with any information we request
amended. However, when more than one Plan is secondary to                in order to coordinate your benefits pursuant to this section.
Medicare, the benefit determination rules identified above,              This request may occur in connection with a submitted claim;
will be used to determine how benefits will be coordinated.              if so, you will be advised that the "other coverage"
Effect on the Benefits of This Plan                                      information, (including an Explanation of Benefits paid under
If this Plan is the Secondary Plan, this Plan may reduce                 the Primary Plan) is required before the claim will be
benefits so that the total benefits paid by all Plans during a           processed for payment. If no response is received within 90
Claim Determination Period are not more than 100% of the                 days of the request, the claim will be denied. If the requested
total of all Allowable Expenses.                                         information is subsequently received, the claim will be
                                                                         processed.
The difference between the amount that this Plan would have
paid if this Plan had been the Primary Plan, and the benefit
payments that this Plan had actually paid as the Secondary               GM6000 COB15

Plan, will be recorded as a benefit reserve for you. CG will use
this benefit reserve to pay any Allowable Expense not
otherwise paid during the Claim Determination Period.
                                                                         Medicare Eligibles
GM6000 COB14
                                                                         CG will pay as the Secondary Plan as permitted
                                                                         by the Social Security Act of 1965 as amended
As each claim is submitted, CG will determine the following:             for the following:
(1) CG's obligation to provide services and supplies under               (a) a former Employee who is eligible for
    this policy;                                                             Medicare and whose insurance is continued
(2) whether a benefit reserve has been recorded for you; and                 for any reason as provided in this plan;
(3) whether there are any unpaid Allowable Expenses during
    the Claims Determination Period.
                                                                         (b) a former Employee's Dependent, or a former
If there is a benefit reserve, CG will use the benefit reserve
                                                                             Dependent Spouse, who is eligible for
recorded for you to pay up to 100% of the total of all                       Medicare and whose insurance is continued
Allowable Expenses. At the end of the Claim Determination                    for any reason as provided in this plan;
Period, your benefit reserve will return to zero and a new
benefit reserve will be calculated for each new Claim                    (c) an Employee whose Employer and each
Determination Period.                                                        other Employer participating in the
                                                                             Employer's plan have fewer than 100


                                                                    55                                                 myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 59 of 265 Page ID
                                        #:688




    Employees and that Employee is eligible for            his Dependent unless he is listed under (a)
    Medicare due to disability;                            through (f) above.
(d) the Dependent of an Employee whose                     Domestic Partners
    Employer and each other Employer                       Under federal law, the Medicare Secondary
    participating in the Employer's plan have              Payer Rules do not apply to Domestic Partners
    fewer than 100 Employees and that                      covered under a group health plan. Therefore,
    Dependent is eligible for Medicare due to              Medicare is always the Primary Plan for a
    disability;                                            person covered as a Domestic Partner, and
(e) an Employee or a Dependent of an                       CIGNA is the Secondary Plan.
    Employee of an Employer who has fewer
    than 20 Employees, if that person is eligible          GM6000 MEL45                                                    V3

    for Medicare due to age;
(f) an Employee, retired Employee, Employee's
    Dependent or retired Employee's Dependent              Expenses For Which A Third Party May
    who is eligible for Medicare due to End                Be Responsible
    Stage Renal Disease after that person has              This plan does not cover:
    been eligible for Medicare for 30 months;              1. Expenses incurred by you or your Dependent (hereinafter
                                                              individually and collectively referred to as a "Participant,")
                                                              for which another party may be responsible as a result of
GM6000 MEL23                                     V4           having caused or contributed to an Injury or Sickness.
                                                           2. Expenses incurred by a Participant to the extent any
                                                              payment is received for them either directly or indirectly
CG will assume the amount payable under:                      from a third party tortfeasor or as a result of a settlement,
• Part A of Medicare for a person who is                      judgment or arbitration award in connection with any
  eligible for that Part without premium                      automobile medical, automobile no-fault, uninsured or
                                                              underinsured motorist, homeowners, workers'
  payment, but has not applied, to be the                     compensation, government insurance (other than Medicaid),
  amount he would receive if he had applied.                  or similar type of insurance or coverage.
• Part B of Medicare for a person who is                   Subrogation/Right of Reimbursement
  entitled to be enrolled in that Part, but is not,        If a Participant incurs a Covered Expense for which, in the
                                                           opinion of the plan or its claim administrator, another party
  to be the amount he would receive if he were             may be responsible or for which the Participant may receive
  enrolled.                                                payment as described above:
• Part B of Medicare for a person who has                  1. Subrogation: The plan shall, to the extent permitted by law,
                                                              be subrogated to all rights, claims or interests that a
  entered into a private contract with a provider,            Participant may have against such party and shall
  to be the amount he would receive in the                    automatically have a lien upon the proceeds of any recovery
  absence of such private contract.                           by a Participant from such party to the extent of any benefits
                                                              paid under the plan. A Participant or his/her representative
A person is considered eligible for Medicare on               shall execute such documents as may be required to secure
the earliest date any coverage under Medicare                 the plan’s subrogation rights.
could become effective for him.                            2. Right of Reimbursement: The plan is also granted a right of
                                                              reimbursement from the proceeds of any recovery whether
This reduction will not apply to any Employee                 by settlement, judgment, or otherwise. This right of
and his Dependent or any former Employee and                  reimbursement is cumulative with and not exclusive of the




                                                      56                                                    myCIGNA.com
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 60 of 265 Page ID
                                         #:689




    subrogation right granted in paragraph 1, but only to the             •   In the event that a Participant shall fail or refuse to honor its
    extent of the benefits provided by the plan.                              obligations hereunder, then the plan shall be entitled to
Lien of the Plan                                                              recover any costs incurred in enforcing the terms hereof
                                                                              including, but not limited to, attorney’s fees, litigation, court
By accepting benefits under this plan, a Participant:                         costs, and other expenses. The plan shall also be entitled to
•   grants a lien and assigns to the plan an amount equal to the              offset the reimbursement obligation against any entitlement
    benefits paid under the plan against any recovery made by                 to future medical benefits hereunder until the Participant has
    or on behalf of the Participant which is binding on any                   fully complied with his reimbursement obligations
    attorney or other party who represents the Participant                    hereunder, regardless of how those future medical benefits
    whether or not an agent of the Participant or of any                      are incurred.
    insurance company or other financially responsible party              •   Any reference to state law in any other provision of this
    against whom a Participant may have a claim provided said                 plan shall not be applicable to this provision, if the plan is
    attorney, insurance carrier or other party has been notified              governed by ERISA. By acceptance of benefits under the
    by the plan or its agents;                                                plan, the Participant agrees that a breach hereof would cause
•   agrees that this lien shall constitute a charge against the               irreparable and substantial harm and that no adequate
    proceeds of any recovery and the plan shall be entitled to                remedy at law would exist. Further, the Plan shall be
    assert a security interest thereon;                                       entitled to invoke such equitable remedies as may be
•   agrees to hold the proceeds of any recovery in trust for the              necessary to enforce the terms of the plan, including, but not
    benefit of the plan to the extent of any payment made by the              limited to, specific performance, restitution, the imposition
    plan.                                                                     of an equitable lien and/or constructive trust, as well as
                                                                              injunctive relief.
Additional Terms
• No adult Participant hereunder may assign any rights that it
  may have to recover medical expenses from any third party               GM6000 CCP7                                                   CCL1V24

  or other person or entity to any minor Dependent of said
  adult Participant without the prior express written consent
  of the plan. The plan’s right to recover shall apply to                 Payment of Benefits
  decedents’, minors’, and incompetent or disabled persons’
  settlements or recoveries.                                              To Whom Payable
•   No Participant shall make any settlement, which specifically          All Medical Benefits are payable to you. However, at the
    reduces or excludes, or attempts to reduce or exclude, the            option of CG, all or any part of them may be paid directly to
    benefits provided by the plan.                                        the person or institution on whose charge claim is based.
•   The plan’s right of recovery shall be a prior lien against any        Medical Benefits are not assignable unless agreed to by CG.
    proceeds recovered by the Participant. This right of                  CG may, at its option, make payment to you for the cost of
    recovery shall not be defeated nor reduced by the                     any Covered Expenses received by you or your Dependent
    application of any so-called “Made-Whole Doctrine”,                   from a Non-Participating Provider even if benefits have been
    “Rimes Doctrine”, or any other such doctrine purporting to            assigned. When benefits are paid to you or your Dependent,
    defeat the plan’s recovery rights by allocating the proceeds          you or your Dependent is responsible for reimbursing the
    exclusively to non-medical expense damages.                           Provider. If any person to whom benefits are payable is a
                                                                          minor or, in the opinion of CG, is not able to give a valid
•   No Participant hereunder shall incur any expenses on behalf           receipt for any payment due him, such payment will be made
    of the plan in pursuit of the plan’s rights hereunder,                to his legal guardian. If no request for payment has been made
    specifically; no court costs, attorneys' fees or other                by his legal guardian, CG may, at its option, make payment to
    representatives' fees may be deducted from the plan’s                 the person or institution appearing to have assumed his
    recovery without the prior express written consent of the             custody and support.
    plan. This right shall not be defeated by any so-called
    “Fund Doctrine”, “Common Fund Doctrine”, or “Attorney’s               If you die while any of these benefits remain unpaid, CG may
    Fund Doctrine”.                                                       choose to make direct payment to any of your following living
                                                                          relatives: spouse, mother, father, child or children, brothers or
•   The plan shall recover the full amount of benefits provided           sisters; or to the executors or administrators of your estate.
    hereunder without regard to any claim of fault on the part of
    any Participant, whether under comparative negligence or              Payment as described above will release CG from all liability
    otherwise.                                                            to the extent of any payment made.




                                                                     57                                                      myCIGNA.com
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 61 of 265 Page ID
                                         #:690




Time of Payment                                                         continuously disabled as a result of the Injury or Sickness.
Benefits will be paid by CG when it receives due proof of loss.         However, your insurance will not continue past the date your
                                                                        Employer cancels the insurance.
Recovery of Overpayment
When an overpayment has been made by CG, CG will have
                                                                        GM6000 TRM23V3 M
the right at any time to: (a) recover that overpayment from the
person to whom or on whose behalf it was made; or (b) offset
the amount of that overpayment from a future claim payment.
Calculation of Covered Expenses                                         Dependents
CG, in its discretion, will calculate Covered Expenses                  Your insurance for all of your Dependents will cease on the
following evaluation and validation of all provider billings in         earliest date below:
accordance with:                                                        •   the date your insurance ceases.
•   the methodologies in the most recent edition of the Current         •   the date you cease to be eligible for Dependent Insurance.
    Procedural terminology.
                                                                        •   the last day for which you have made any required
•   the methodologies as reported by generally recognized                   contribution for the insurance.
    professionals or publications.
                                                                        •   the date Dependent Insurance is canceled.
                                                                        The insurance for any one of your Dependents will cease on
GM6000 TRM366                                                           the date that Dependent no longer qualifies as a Dependent.


                                                                        GM6000 TRM62
Termination of Insurance
Employees                                                               Federal Requirements
Your insurance will cease on the earliest date below:
                                                                        The following pages explain your rights and responsibilities
•   the date you cease to be in a Class of Eligible Employees or        under federal laws and regulations. Some states may have
    cease to qualify for the insurance.                                 similar requirements. If a similar provision appears elsewhere
•   the last day for which you have made any required                   in this booklet, the provision which provides the better benefit
    contribution for the insurance.                                     will apply.
•   the date the policy is canceled.
•   the date your Active Service ends except as described               FDRL1                                                            V2

    below.
Any continuation of insurance must be based on a plan which
precludes individual selection.                                         Qualified Medical Child Support Order
Temporary Layoff or Leave of Absence                                    (QMCSO)
If your Active Service ends due to temporary layoff or leave            A. Eligibility for Coverage Under a QMCSO
of absence, your insurance will be continued until the date             If a Qualified Medical Child Support Order (QMCSO) is
your Employer cancels your insurance.                                   issued for your child, that child will be eligible for coverage as
If your Active Service ends due to Leave of Absence, your               required by the order and you will not be considered a Late
coverage will continue for four months and you are required to          Entrant for Dependent Insurance.
make contributions while you are off. If you do not return              You must notify your Employer and elect coverage for that
after four months the coverage is terminated.                           child and yourself, if you are not already enrolled, within 31
If you are permanently laid-off, your insurance will cease on           days of the QMCSO being issued.
the last day of the calendar month in which your active                 B. Qualified Medical Child Support Order Defined
services, plus one month.
                                                                        A Qualified Medical Child Support Order is a judgment,
Injury or Sickness                                                      decree or order (including approval of a settlement agreement)
If your Active Service ends due to an Injury or Sickness, your          or administrative notice, which is issued pursuant to a state
insurance will be continued while you remain totally and                domestic relations law (including a community property law),


                                                                   58                                                   myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 62 of 265 Page ID
                                          #:691




or to an administrative process, which provides for child                 Dependent(s). You and all of your eligible Dependent(s) must
support or provides for health benefit coverage to such child             be covered under the same option. The special enrollment
and relates to benefits under the group health plan, and                  events include:
satisfies all of the following:                                           •   Acquiring a new Dependent. If you acquire a new
1. the order recognizes or creates a child’s right to receive                 Dependent(s) through marriage, birth, adoption or
   group health benefits for which a participant or beneficiary               placement for adoption, you may request special enrollment
   is eligible;                                                               for any of the following combinations of individuals if not
2. the order specifies your name and last known address, and                  already enrolled in the Plan: Employee only; spouse only;
   the child’s name and last known address, except that the                   Employee and spouse; Dependent child(ren) only;
   name and address of an official of a state or political                    Employee and Dependent child(ren); Employee, spouse and
   subdivision may be substituted for the child’s mailing                     Dependent child(ren). Enrollment of Dependent children is
   address;                                                                   limited to the newborn or adopted children or children who
                                                                              became Dependent children of the Employee due to
3. the order provides a description of the coverage to be                     marriage. Dependent children who were already Dependents
   provided, or the manner in which the type of coverage is to                of the Employee but not currently enrolled in the Plan are
   be determined;                                                             not entitled to special enrollment.
4. the order states the period to which it applies; and                   •   Loss of eligibility for State Medicaid or Children’s
5. if the order is a National Medical Support Notice                          Health Insurance Program (CHIP). If you and/or your
   completed in accordance with the Child Support                             Dependent(s) were covered under a state Medicaid or CHIP
   Performance and Incentive Act of 1998, such Notice meets                   plan and the coverage is terminated due to a loss of
   the requirements above.                                                    eligibility, you may request special enrollment for yourself
The QMCSO may not require the health insurance policy to                      and any affected Dependent(s) who are not already enrolled
provide coverage for any type or form of benefit or option not                in the Plan. You must request enrollment within 60 days
otherwise provided under the policy, except that an order may                 after termination of Medicaid or CHIP coverage.
require a plan to comply with State laws regarding health care            •   Loss of eligibility for other coverage (excluding
coverage.                                                                     continuation coverage). If coverage was declined under
C. Payment of Benefits                                                        this Plan due to coverage under another plan, and eligibility
                                                                              for the other coverage is lost, you and all of your eligible
Any payment of benefits in reimbursement for Covered                          Dependent(s) may request special enrollment in this Plan. If
Expenses paid by the child, or the child’s custodial parent or
                                                                              required by the Plan, when enrollment in this Plan was
legal guardian, shall be made to the child, the child’s custodial             previously declined, it must have been declined in writing
parent or legal guardian, or a state official whose name and                  with a statement that the reason for declining enrollment
address have been substituted for the name and address of the                 was due to other health coverage. This provision applies to
child.                                                                        loss of eligibility as a result of any of the following:
                                                                              •   divorce or legal separation;
FDRL2                                                           V1
                                                                              •   cessation of Dependent status (such as reaching the
                                                                                  limiting age);
                                                                              •   death of the Employee;
Special Enrollment Rights Under the Health
                                                                              •   termination of employment;
Insurance Portability & Accountability Act
                                                                              •   reduction in work hours to below the minimum required
(HIPAA)
                                                                                  for eligibility;
If you or your eligible Dependent(s) experience a special
                                                                              •   you or your Dependent(s) no longer reside, live or work
enrollment event as described below, you or your eligible
                                                                                  in the other plan’s network service area and no other
Dependent(s) may be entitled to enroll in the Plan outside of a
                                                                                  coverage is available under the other plan;
designated enrollment period upon the occurrence of one of
the special enrollment events listed below. If you are already                •   you or your Dependent(s) incur a claim which meets or
enrolled in the Plan, you may request enrollment for you and                      exceeds the lifetime maximum limit that is applicable to
your eligible Dependent(s) under a different option offered by                    all benefits offered under the other plan; or
the Employer for which you are currently eligible. If you are                 •   the other plan no longer offers any benefits to a class of
not already enrolled in the Plan, you must request special                        similarly situated individuals.
enrollment for yourself in addition to your eligible


                                                                     59                                                      myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 63 of 265 Page ID
                                          #:692




•   Termination of employer contributions (excluding                      by prior Creditable Coverage, but will not be extended as for a
    continuation coverage). If a current or former employer               Late Entrant.
    ceases all contributions toward the Employee’s or                     Domestic Partners and their children (if not legal children of
    Dependent’s other coverage, special enrollment may be                 the Employee) are not eligible for special enrollment.
    requested in this Plan for you and all of your eligible
    Dependent(s).
                                                                          FDRL4                                                             V3
•   Exhaustion of COBRA or other continuation coverage.
    Special enrollment may be requested in this Plan for you
    and all of your eligible Dependent(s) upon exhaustion of
    COBRA or other continuation coverage. If you or your                  Coverage of Students on Medically Necessary
    Dependent(s) elect COBRA or other continuation coverage               Leave of Absence
    following loss of coverage under another plan, the COBRA
    or other continuation coverage must be exhausted before               If your Dependent child is covered by this plan as a student, as
    any special enrollment rights exist under this Plan. An               defined in the Definition of Dependent, coverage will remain
    individual is considered to have exhausted COBRA or other             active for that child if the child is on a medically necessary
    continuation coverage only if such coverage ceases: (a) due           leave of absence from a postsecondary educational institution
    to failure of the employer or other responsible entity to             (such as a college, university or trade school.)
    remit premiums on a timely basis; (b) when the person no              Coverage will terminate on the earlier of:
    longer resides or works in the other plan’s service area and          a)   The date that is one year after the first day of the
    there is no other COBRA or continuation coverage available                 medically necessary leave of absence; or
    under the plan; or (c) when the individual incurs a claim that
                                                                          b) The date on which coverage would otherwise terminate
    would meet or exceed a lifetime maximum limit on all
                                                                             under the terms of the plan.
    benefits and there is no other COBRA or other continuation
    coverage available to the individual. This does not include           The child must be a Dependent under the terms of the plan and
    termination of an employer’s limited period of contributions          must have been enrolled in the plan on the basis of being a
    toward COBRA or other continuation coverage as provided               student at a postsecondary educational institution immediately
    under any severance or other agreement.                               before the first day of the medically necessary leave of
                                                                          absence.
                                                                          The plan must receive written certification from the treating
FDRL3                                                           V4
                                                                          physician that the child is suffering from a serious illness or
                                                                          injury and that the leave of absence (or other change in
•   Eligibility for employment assistance under State                     enrollment) is medically necessary.
    Medicaid or Children’s Health Insurance Program                       A “medically necessary leave of absence” is a leave of
    (CHIP). If you and/or your Dependent(s) become eligible               absence from a postsecondary educational institution, or any
    for assistance with group health plan premium payments                other change in enrollment of the child at the institution that:
    under a state Medicaid or CHIP plan, you may request                  (1) starts while the child is suffering from a serious illness or
    special enrollment for yourself and any affected                      condition; (2) is medically necessary; and (3) causes the child
    Dependent(s) who are not already enrolled in the Plan. You            to lose student status under the terms of the plan.
    must request enrollment within 60 days after the date you
    are determined to be eligible for assistance.
                                                                          FDRL76
Except as stated above, special enrollment must be requested
within 30 days after the occurrence of the special enrollment
event. If the special enrollment event is the birth or adoption
of a Dependent child, coverage will be effective immediately              Effect of Section 125 Tax Regulations on This
on the date of birth, adoption or placement for adoption.                 Plan
Coverage with regard to any other special enrollment event
will be effective on the first day of the calendar month                  Your Employer has chosen to administer this Plan in
following receipt of the request for special enrollment.                  accordance with Section 125 regulations of the Internal
                                                                          Revenue Code. Per this regulation, you may agree to a pretax
Individuals who enroll in the Plan due to a special enrollment            salary reduction put toward the cost of your benefits.
event will not be considered Late Entrants. Any Pre-existing              Otherwise, you will receive your taxable earnings as cash
Condition limitation will be applied upon enrollment, reduced             (salary).




                                                                     60                                                    myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 64 of 265 Page ID
                                          #:693




A. Coverage Elections                                                    F. Changes in Coverage of Spouse or Dependent Under
Per Section 125 regulations, you are generally allowed to                    Another Employer’s Plan
enroll for or change coverage only before each annual benefit            You may make a coverage election change if the plan of your
period. However, exceptions are allowed if your Employer                 spouse or Dependent: (a) incurs a change such as adding or
agrees and you enroll for or change coverage within 30 days              deleting a benefit option; (b) allows election changes due to
of the following:                                                        Special Enrollment, Change in Status, Court Order or
•    the date you meet the Special Enrollment criteria described         Medicare or Medicaid Eligibility/Entitlement; or (c) this Plan
     above; or                                                           and the other plan have different periods of coverage or open
                                                                         enrollment periods.
•    the date you meet the criteria shown in the following
     Sections B through F.
                                                                         FDRL70
B. Change of Status
A change in status is defined as:
1.     change in legal marital status due to marriage, death of a
       spouse, divorce, annulment or legal separation;
                                                                         Eligibility for Coverage for Adopted Children
                                                                         Any child under the age of 18 who is adopted by you,
2.     change in number of Dependents due to birth, adoption,
                                                                         including a child who is placed with you for adoption, will be
       placement for adoption, or death of a Dependent;
                                                                         eligible for Dependent Insurance upon the date of placement
3.     change in employment status of Employee, spouse or                with you. A child will be considered placed for adoption when
       Dependent due to termination or start of employment,              you become legally obligated to support that child, totally or
       strike, lockout, beginning or end of unpaid leave of              partially, prior to that child’s adoption.
       absence, including under the Family and Medical Leave
                                                                         If a child placed for adoption is not adopted, all health
       Act (FMLA), or change in worksite;
                                                                         coverage ceases when the placement ends, and will not be
4.     changes in employment status of Employee, spouse or               continued.
       Dependent resulting in eligibility or ineligibility for
                                                                         The provisions in the “Exception for Newborns” section of
       coverage;
                                                                         this document that describe requirements for enrollment and
5.     change in residence of Employee, spouse or Dependent to           effective date of insurance will also apply to an adopted child
       a location outside of the Employer’s network service              or a child placed with you for adoption.
       area; and
6.     changes which cause a Dependent to become eligible or
                                                                         FDRL6
       ineligible for coverage.
C. Court Order
A change in coverage due to and consistent with a court order            Federal Tax Implications for Dependent
of the Employee or other person to cover a Dependent.
                                                                         Coverage
D. Medicare or Medicaid Eligibility/Entitlement
                                                                         Premium payments for Dependent health insurance are usually
The Employee, spouse or Dependent cancels or reduces                     exempt from federal income tax. Generally, if you can claim
coverage due to entitlement to Medicare or Medicaid, or                  an individual as a Dependent for purposes of federal income
enrolls or increases coverage due to loss of Medicare or                 tax, then the premium for that Dependent’s health insurance
Medicaid eligibility.                                                    coverage will not be taxable to you as income. However, in
E. Change in Cost of Coverage                                            the rare instance that you cover an individual under your
If the cost of benefits increases or decreases during a benefit          health insurance who does not meet the federal definition of a
period, your Employer may, in accordance with plan terms,                Dependent, the premium may be taxable to you as income. If
automatically change your elective contribution.                         you have questions concerning your specific situation, you
                                                                         should consult your own tax consultant or attorney.
When the change in cost is significant, you may either
increase your contribution or elect less-costly coverage. When
a significant overall reduction is made to the benefit option            FDRL7

you have elected, you may elect another available benefit
option. When a new benefit option is added, you may change
your election to the new benefit option.



                                                                    61                                                  myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 65 of 265 Page ID
                                           #:694




Coverage for Maternity Hospital Stay                                    Pre-Existing Conditions Under the Health
Group health plans and health insurance issuers offering group          Insurance Portability & Accountability Act
health insurance coverage generally may not, under a federal            (HIPAA)
law known as the “Newborns’ and Mothers’ Health Protection              A federal law known as the Health Insurance Portability &
Act”: restrict benefits for any Hospital length of stay in              Accountability Act (HIPAA) establishes requirements for Pre-
connection with childbirth for the mother or newborn child to           existing Condition limitation provisions in health plans.
less than 48 hours following a vaginal delivery, or less than 96        Following is an explanation of the requirements and
hours following a cesarean section; or require that a provider          limitations under this law.
obtain authorization from the plan or insurance issuer for
prescribing a length of stay not in excess of the above periods.        A. Pre-Existing Condition Limitation
The law generally does not prohibit an attending provider of            Under HIPAA, a Pre-existing Condition limitation is a
the mother or newborn, in consultation with the mother, from            limitation or exclusion of benefits relating to a condition based
discharging the mother or newborn earlier than 48 or 96 hours,          on the fact that the condition was present before the effective
as applicable.                                                          date of coverage under the plan, whether or not any medical
Please review this Plan for further details on the specific             advice, diagnosis, care, or treatment was recommended or
coverage available to you and your Dependents.                          received before that date. A Pre-existing Condition limitation
                                                                        is permitted under group health plans, provided it is applied
                                                                        only to a physical or mental condition for which medical
FDRL8                                                                   advice, diagnosis, care, or treatment was recommended or
                                                                        received within the 6-month period (or a shorter period as
                                                                        applies under the plan) ending on the enrollment date. Plan
Women’s Health and Cancer Rights Act                                    provisions may vary. Please refer to the section entitled
                                                                        “Exclusions, Expenses Not Covered and General Limitations”
(WHCRA)                                                                 for the specific Pre-existing Condition limitation provision
Do you know that your plan, as required by the Women’s                  which applies under this Plan, if any.
Health and Cancer Rights Act of 1998, provides benefits for             B. Exceptions to Pre-existing Condition Limitation
mastectomy-related services including all stages of
reconstruction and surgery to achieve symmetry between the              Pregnancy, and genetic information with no related treatment,
breasts, prostheses, and complications resulting from a                 will not be considered Pre-existing Conditions.
mastectomy, including lymphedema? Call Member Services at               A newborn child, an adopted child, or a child placed for
the toll free number listed on your ID card for more                    adoption before age 18 will not be subject to any Pre-existing
information.                                                            Condition limitation if such child was covered under any
                                                                        creditable coverage within 30 days of birth, adoption or
                                                                        placement for adoption. Such waiver will not apply if 63 days
FDRL51
                                                                        or more elapse between coverage under the prior creditable
                                                                        coverage and coverage under this Plan.
                                                                        C. Credit for Coverage Under Prior Plan
Group Plan Coverage Instead of Medicaid
                                                                        If you and/or your Dependent(s) were previously covered
If your income and liquid resources do not exceed certain               under a plan which qualifies as Creditable Coverage, CG will
limits established by law, the state may decide to pay                  reduce any Pre-existing Condition limitation period under this
premiums for this coverage instead of for Medicaid, if it is            policy by the number of days of prior Creditable Coverage
cost effective. This includes premiums for continuation                 you had under the prior plan(s). However, credit is available
coverage required by federal law.                                       only if you notify the Employer of such prior coverage, and
                                                                        fewer than 63 days elapse between coverage under the prior
FDRL75
                                                                        plan and coverage under this Plan, exclusive of any waiting
                                                                        period. Credit will be given for coverage under all prior
                                                                        Creditable Coverage, provided fewer than 63 days elapsed
                                                                        between coverage under any two plans.
                                                                        If you and/or your Dependent enrolled or re-enrolled in
                                                                        COBRA continuation coverage or state continuation coverage
                                                                        under the extended election period allowed in the American
                                                                        Recovery and Reinvestment Act of 2009 (“ARRA”), this lapse


                                                                   62                                                  myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 66 of 265 Page ID
                                           #:695




in coverage will be disregarded for the purposes of                    Requirements of Medical Leave Act of 1993 (as
determining Creditable Coverage.                                       amended) (FMLA)
D. Certificate of Prior Creditable Coverage                            Any provisions of the policy that provide for: (a) continuation
You must provide proof of your prior Creditable Coverage in            of insurance during a leave of absence; and (b) reinstatement
order to reduce a Pre-Existing Condition limitation period.            of insurance following a return to Active Service; are modified
You should submit proof of prior coverage with your                    by the following provisions of the federal Family and Medical
enrollment material. A certificate of prior Creditable                 Leave Act of 1993, as amended, where applicable:
Coverage, or other proofs of coverage which need to be                 A. Continuation of Health Insurance During Leave
submitted outside the standard enrollment form process for
any reason, may be sent directly to: Eligibility Production            Your health insurance will be continued during a leave of
Services, 900 Cottage Grove Road, Routing C2ECC, Hartford,             absence if:
CT 06152. You should contact the Plan Administrator or a               •   that leave qualifies as a leave of absence under the Family
CIGNA Customer Service Representative if assistance is                     and Medical Leave Act of 1993, as amended; and
needed to obtain proof of prior Creditable Coverage. Once              •   you are an eligible Employee under the terms of that Act.
your prior coverage records are reviewed and credit is
calculated, you will receive a notice of any remaining Pre-            The cost of your health insurance during such leave must be
existing Condition limitation period.                                  paid, whether entirely by your Employer or in part by you and
                                                                       your Employer.
E. Creditable Coverage
                                                                       B. Reinstatement of Canceled Insurance Following Leave
Creditable Coverage will include coverage under any of the
following: A self-insured employer group health plan;                  Upon your return to Active Service following a leave of
Individual or group health insurance indemnity or HMO plans;           absence that qualifies under the Family and Medical Leave
Part A or Part B of Medicare; Medicaid, except coverage                Act of 1993, as amended, any canceled insurance (health, life
solely for pediatric vaccines; A health plan for certain               or disability) will be reinstated as of the date of your return.
members of the uniformed armed services and their                      You will not be required to satisfy any eligibility or benefit
dependents, including the Commissioned Corps of the                    waiting period or the requirements of any Pre-existing
National Oceanic and Atmospheric Administration and of the             Condition limitation to the extent that they had been satisfied
Public Health Service; A medical care program of the Indian            prior to the start of such leave of absence.
Health Service or of a tribal organization; A state health             Your Employer will give you detailed information about the
benefits risk pool; The Federal Employees Health Benefits              Family and Medical Leave Act of 1993, as amended.
Program; A public health plan established by a State, the U.S.
government, or a foreign country; the Peace Corps Act; Or a
State Children’s Health Insurance Program.                             FDRL74

F. Obtaining a Certificate of Creditable Coverage Under
     This Plan
Upon loss of coverage under this Plan, a Certificate of                Uniformed Services Employment and Re-
Creditable Coverage will be mailed to each terminating                 Employment Rights Act of 1994 (USERRA)
individual at the last address on file. You or your dependent          The Uniformed Services Employment and Re-employment
may also request a Certificate of Creditable Coverage, without         Rights Act of 1994 (USERRA) sets requirements for
charge, at any time while enrolled in the Plan and for 24              continuation of health coverage and re-employment in regard
months following termination of coverage. You may need this            to an Employee’s military leave of absence. These
document as evidence of your prior coverage to reduce any              requirements apply to medical and dental coverage for you
pre-existing condition limitation period under another plan, to        and your Dependents.
help you get special enrollment in another plan, or to obtain
certain types of individual health coverage even if you have           A. Continuation of Coverage
health problems. To obtain a Certificate of Creditable                 For leaves of less than 31 days, coverage will continue as
Coverage, contact the Plan Administrator or call the toll-free         described in the Termination section regarding Leave of
customer service number on the back of your ID card.                   Absence.


FDRL73




                                                                  63                                                   myCIGNA.com
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 67 of 265 Page ID
                                         #:696




For leaves of 31 days or more, you may continue coverage for            preservice, concurrent, or postservice basis, as described
yourself and your Dependents as follows:                                below:
You may continue benefits by paying the required premium to             Certain services require prior authorization in order to be
your Employer, until the earliest of the following:                     covered. This prior authorization is called a "preservice
•   24 months from the last day of employment with the                  medical necessity determination." The Certificate describes
    Employer;                                                           who is responsible for obtaining this review. You or your
                                                                        authorized representative (typically, your health care provider)
•   the day after you fail to return to work; and                       must request Medical Necessity determinations according to
•   the date the policy cancels.                                        the procedures described below, in the Certificate, and in your
Your Employer may charge you and your Dependents up to                  provider's network participation documents as applicable.
102% of the total premium.                                              When services or benefits are determined to be not Medically
Following continuation of health coverage per USERRA                    Necessary, you or your representative will receive a written
requirements, you may convert to a plan of individual                   description of the adverse determination, and may appeal the
coverage according to any “Conversion Privilege” shown in               determination. Appeal procedures are described in the
your certificate.                                                       Certificate, in your provider's network participation
                                                                        documents, and in the determination notices.
B. Reinstatement of Benefits (applicable to all coverages)
                                                                        Preservice Medical Necessity Determinations
If your coverage ends during the leave of absence because you
do not elect USERRA or an available conversion plan at the              When you or your representative request a required Medical
expiration of USERRA and you are reemployed by your                     Necessity determination prior to care, CG will notify you or
current Employer, coverage for you and your Dependents may              your representative of the determination within 15 days after
be reinstated if (a) you gave your Employer advance written or          receiving the request. However, if more time is needed due to
verbal notice of your military service leave, and (b) the               matters beyond CG's control, CG will notify you or your
duration of all military leaves while you are employed with             representative within 15 days after receiving your request.
your current Employer does not exceed 5 years.                          This notice will include the date a determination can be
                                                                        expected, which will be no more than 30 days after receipt of
You and your Dependents will be subject to only the balance             the request. If more time is needed because necessary
of a Pre-Existing Condition Limitation (PCL) or waiting
                                                                        information is missing from the request, the notice will also
period that was not yet satisfied before the leave began.               specify what information is needed, and you or your
However, if an Injury or Sickness occurs or is aggravated               representative must provide the specified information to CG
during the military leave, full Plan limitations will apply.
                                                                        within 45 days after receiving the notice. The determination
Any 63-day break in coverage rule regarding credit for time             period will be suspended on the date CG sends such a notice
accrued toward a PCL waiting period will be waived.                     of missing information, and the determination period will
If your coverage under this plan terminates as a result of your         resume on the date you or your representative responds to the
eligibility for military medical and dental coverage and your           notice.
order to active duty is canceled before your active duty service        If the determination periods above would (a) seriously
commences, these reinstatement rights will continue to apply.           jeopardize your life or health, your ability to regain maximum
                                                                        function, or (b) in the opinion of a Physician with knowledge
                                                                        of your health condition, cause you severe pain which cannot
FDRL58 M
                                                                        be managed without the requested services, CG will make the
                                                                        preservice determination on an expedited basis. CG's
                                                                        Physician reviewer, in consultation with the treating
Claim Determination Procedures Under ERISA                              Physician, will decide if an expedited determination is
The following complies with federal law effective July 1,               necessary. CG will notify you or your representative of an
2002. Provisions of the laws of your state may supersede.               expedited determination within 72 hours after receiving the
                                                                        request.
Procedures Regarding Medical Necessity Determinations
In general, health services and benefits must be Medically
                                                                        FDRL65
Necessary to be covered under the plan. The procedures for
determining Medical Necessity vary, according to the type of
service or benefit requested, and the type of health plan.              However, if necessary information is missing from the
Medical Necessity determinations are made on either a                   request, CG will notify you or your representative within 24
                                                                        hours after receiving the request to specify what information is


                                                                   64                                                  myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 68 of 265 Page ID
                                           #:697




needed. You or your representative must provide the specified           determination due to matters beyond CG's control, CG will
information to CG within 48 hours after receiving the notice.           notify you or your representative within 30 days after
CG will notify you or your representative of the expedited              receiving the request. This notice will include the date a
benefit determination within 48 hours after you or your                 determination can be expected, which will be no more than 45
representative responds to the notice. Expedited                        days after receipt of the request. If more time is needed
determinations may be provided orally, followed within 3 days           because necessary information is missing from the request, the
by written or electronic notification.                                  notice will also specify what information is needed, and you or
If you or your representative fails to follow CG's procedures           your representative must provide the specified information
for requesting a required preservice medical necessity                  within 45 days after receiving the notice. The determination
determination, CG will notify you or your representative of             period will be suspended on the date CG sends such a notice
the failure and describe the proper procedures for filing within        of missing information, and resume on the date you or your
5 days (or 24 hours, if an expedited determination is required,         representative responds to the notice.
as described above) after receiving the request. This notice            Notice of Adverse Determination
may be provided orally, unless you or your representative               Every notice of an adverse benefit determination will be
requests written notification.                                          provided in writing or electronically, and will include all of
Concurrent Medical Necessity Determinations                             the following that pertain to the determination: (1) the specific
When an ongoing course of treatment has been approved for               reason or reasons for the adverse determination; (2) reference
you and you wish to extend the approval, you or your                    to the specific plan provisions on which the determination is
representative must request a required concurrent Medical               based; (3) a description of any additional material or
Necessity determination at least 24 hours prior to the                  information necessary to perfect the claim and an explanation
expiration of the approved period of time or number of                  of why such material or information is necessary; (4) a
treatments. When you or your representative requests such a             description of the plan's review procedures and the time limits
determination, CG will notify you or your representative of             applicable, including a statement of a claimant's rights to bring
the determination within 24 hours after receiving the request.          a civil action under section 502(a) of ERISA following an
                                                                        adverse benefit determination on appeal; (5) upon request and
Postservice Medical Necessity Determinations                            free of charge, a copy of any internal rule, guideline, protocol
When you or your representative requests a Medical Necessity            or other similar criterion that was relied upon in making the
determination after services have been rendered, CG will                adverse determination regarding your claim, and an
notify you or your representative of the determination within           explanation of the scientific or clinical judgment for a
30 days after receiving the request. However, if more time is           determination that is based on a Medical Necessity,
needed to make a determination due to matters beyond CG's               experimental treatment or other similar exclusion or limit; and
control CG will notify you or your representative within 30             (6) in the case of a claim involving urgent care, a description
days after receiving the request. This notice will include the          of the expedited review process applicable to such claim.
date a determination can be expected, which will be no more
than 45 days after receipt of the request.
                                                                        FDRL36
If more time is needed because necessary information is
missing from the request, the notice will also specify what
information is needed, and you or your representative must
provide the specified information to CG within 45 days after            When You Have a Complaint or an Appeal
receiving the notice. The determination period will be                  For the purposes of this section, any reference to "you,"
suspended on the date CG sends such a notice of missing                 "your," or "Member" also refers to a representative or provider
information, and the determination period will resume on the            designated by you to act on your behalf, unless otherwise
date you or your representative responds to the notice.                 noted.
                                                                        “Physician Reviewers” are licensed Physicians depending on
FDRL42                                                                  the care, service or treatment under review.
                                                                        We want you to be completely satisfied with the care you
Postservice Claim Determinations                                        receive. That is why we have established a process for
                                                                        addressing your concerns and solving your problems.
When you or your representative requests payment for
services which have been rendered, CG will notify you of the            Start With Member Services
claim payment determination within 30 days after receiving              We are here to listen and help. If you have a concern regarding
the request. However, if more time is needed to make a                  a person, a service, the quality of care, or contractual benefits,



                                                                   65                                                   myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 69 of 265 Page ID
                                           #:698




you may call the toll-free number on your Benefit                       Level-Two Appeal
Identification card, explanation of benefits, or claim form and         If you are dissatisfied with our level-one appeal decision, you
explain your concern to one of our Member Services                      may request a second review. To initiate a level-two appeal,
representatives. You may also express that concern in writing.          follow the same process required for a level-one appeal.
We will do our best to resolve the matter on your initial               Most requests for a second review will be conducted by the
contact. If we need more time to review or investigate your             Committee, which consists of a minimum of three people.
concern, we will get back to you as soon as possible, but in            Anyone involved in the prior decision may not vote on the
any case within 30 days. If you are not satisfied with the              Committee. For appeals involving Medical Necessity or
results of a coverage decision, you may start the appeals               clinical appropriateness the Committee will consult with at
procedure.                                                              least one Physician in the same or similar specialty as the care
Appeals Procedure                                                       under consideration, as determined by CG's Physician
CG has a two-step appeals procedure for coverage decisions.             reviewer. You may present your situation to the Committee in
To initiate an appeal, you must submit a request for an appeal          person or by conference call.
in writing to CG within 365 days of receipt of a denial notice.         For level-two appeals we will acknowledge in writing that we
You should state the reason why you feel your appeal should             have received your request and schedule a Committee review.
be approved and include any information supporting your                 For required preservice and concurrent care coverage
appeal. If you are unable or choose not to write, you may ask           determinations the Committee review will be completed
CG to register your appeal by telephone. Call or write us at the        within 15 calendar days and for post service claims, the
toll-free number on your Benefit Identification card,                   Committee review will be completed within 30 calendar days.
explanation of benefits, or claim form.                                 If more time or information is needed to make the
Level-One Appeal                                                        determination, we will notify you in writing to request an
                                                                        extension of up to 15 calendar days and to specify any
Your appeal will be reviewed and the decision made by                   additional information needed by the Committee to complete
someone not involved in the initial decision. Appeals                   the review. You will be notified in writing of the Committee's
involving Medical Necessity or clinical appropriateness will            decision within 5 business days after the Committee meeting,
be considered by a health care professional.                            and within the Committee review time frames above if the
For level-one appeals, we will respond in writing with a                Committee does not approve the requested coverage.
decision within 15 calendar days after we receive an appeal             You may request that the appeal process be expedited if, (a)
for a required preservice or concurrent care coverage                   the time frames under this process would seriously jeopardize
determination, and within 30 calendar days after we received            your life, health or ability to regain maximum functionality or
an appeal for a postservice coverage determination. If more             in the opinion of your Physician, would cause you severe pain
time or information is needed to make the determination, we             which cannot be managed without the requested services; or
will notify you in writing to request an extension of up to 15          (b) your appeal involves nonauthorization of an admission or
calendar days and to specify any additional information                 continuing inpatient Hospital stay. CG's Physician reviewer, in
needed to complete the review.                                          consultation with the treating Physician, will decide if an
You may request that the appeal process be expedited if, (a)            expedited appeal is necessary. When an appeal is expedited,
the time frames under this process would seriously jeopardize           CG will respond orally with a decision within 72 hours,
your life, health or ability to regain maximum functionality or         followed up in writing.
in the opinion of your Physician would cause you severe pain            Independent Review Procedure
which cannot be managed without the requested services; or
(b) your appeal involves nonauthorization of an admission or            If you are not fully satisfied with the decision of CG's level-
continuing inpatient Hospital stay. CG's Physician reviewer, in         two appeal review regarding your Medical Necessity or
consultation with the treating Physician, will decide if an             clinical appropriateness issue, you may request that your
expedited appeal is necessary. When an appeal is expedited,             appeal be referred to an Independent Review Organization.
CG will respond orally with a decision within 72 hours,                 The Independent Review Organization is composed of persons
followed up in writing.                                                 who are not employed by CIGNA HealthCare, or any of its
                                                                        affiliates. A decision to use the voluntary level of appeal will
                                                                        not affect the claimant's rights to any other benefits under the
FDRL37                                                                  plan.
                                                                        There is no charge for you to initiate this Independent Review
                                                                        Process. CG will abide by the decision of the Independent
                                                                        Review Organization.



                                                                   66                                                  myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 70 of 265 Page ID
                                           #:699




In order to request a referral to an Independent Review                  and safeguards required by federal law in making the benefit
Organization, the reason for the denial must be based on a               determination; or (d) constitutes a statement of policy or
Medical Necessity or clinical appropriateness determination              guidance with respect to the plan concerning the denied
by CG. Administrative, eligibility or benefit coverage limits or         treatment option or benefit for the claimant's diagnosis,
exclusions are not eligible for appeal under this process.               without regard to whether such advice or statement was relied
                                                                         upon in making the benefit determination.
FDRL63
                                                                         Legal Action
                                                                         If your plan is governed by ERISA, you have the right to bring
                                                                         a civil action under section 502(a) of ERISA if you are not
To request a review, you must notify the Appeals Coordinator
                                                                         satisfied with the outcome of the Appeals Procedure. In most
within 180 days of your receipt of CG's level-two appeal
                                                                         instances, you may not initiate a legal action against CG until
review denial. CG will then forward the file to the
                                                                         you have completed the Level-One and Level-Two appeal
Independent Review organization. The Independent Review
                                                                         processes. If your appeal is expedited, there is no need to
Organization will render an opinion within 30 days. When
                                                                         complete the Level-Two process prior to bringing legal action.
requested and when a delay would be detrimental to your
medical condition, as determined by CG's Physician reviewer,
the review shall be completed within 3 days. The Independent             FDRL40
Review Program is a voluntary program arranged by CG.
Notice of Benefit Determination on Appeal
Every notice of a determination on appeal will be provided in            COBRA Continuation Rights Under Federal
writing or electronically and, if an adverse determination, will         Law
include: (1) the specific reason or reasons for the adverse
                                                                         For You and Your Dependents
determination; (2) reference to the specific plan provisions on
which the determination is based; (3) a statement that the               What is COBRA Continuation Coverage?
claimant is entitled to receive, upon request and free of charge,        Under federal law, you and/or your Dependents must be given
reasonable access to and copies of all documents, records, and           the opportunity to continue health insurance when there is a
other Relevant Information as defined; (4) a statement                   “qualifying event” that would result in loss of coverage under
describing any voluntary appeal procedures offered by the                the Plan. You and/or your Dependents will be permitted to
plan and the claimant's right to bring an action under ERISA             continue the same coverage under which you or your
section 502(a); (5) upon request and free of charge, a copy of           Dependents were covered on the day before the qualifying
any internal rule, guideline, protocol or other similar criterion        event occurred, unless you move out of that plan’s coverage
that was relied upon in making the adverse determination                 area or the plan is no longer available. You and/or your
regarding your appeal, and an explanation of the scientific or           Dependents cannot change coverage options until the next
clinical judgment for a determination that is based on a                 open enrollment period.
Medical Necessity, experimental treatment or other similar               When is COBRA Continuation Available?
exclusion or limit.
                                                                         For you and your Dependents, COBRA continuation is
You also have the right to bring a civil action under Section            available for up to 18 months from the date of the following
502(a) of ERISA if you are not satisfied with the decision on            qualifying events if the event would result in a loss of
review. You or your plan may have other voluntary alternative            coverage under the Plan:
dispute resolution options such as Mediation. One way to find
out what may be available is to contact your local U.S.                  •   your termination of employment for any reason, other than
Department of Labor office and your State insurance                          gross misconduct, or
regulatory agency. You may also contact the Plan                         •   your reduction in work hours.
Administrator.                                                           For your Dependents, COBRA continuation coverage is
Relevant Information                                                     available for up to 36 months from the date of the following
Relevant information is any document, record or other                    qualifying events if the event would result in a loss of
information which: (a) was relied upon in making the benefit             coverage under the Plan:
determination; (b) was submitted, considered or generated in             •   your death;
the course of making the benefit determination, without regard           •   your divorce or legal separation; or
to whether such document, record, or other information was
relied upon in making the benefit determination; (c)                     •   for a Dependent child, failure to continue to qualify as a
demonstrates compliance with the administrative processes                    Dependent under the Plan.


                                                                    67                                                    myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 71 of 265 Page ID
                                           #:700




Who is Entitled to COBRA Continuation?                                 To qualify for the disability extension, all of the following
Only a “qualified beneficiary” (as defined by federal law) may         requirements must be satisfied:
elect to continue health insurance coverage. A qualified               1. SSA must determine that the disability occurred prior to or
beneficiary may include the following individuals who were                within 60 days after the disabled individual elected COBRA
covered by the Plan on the day the qualifying event occurred:             continuation coverage; and
you, your spouse, and your Dependent children. Each                    2. A copy of the written SSA determination must be provided
qualified beneficiary has their own right to elect or decline             to the Plan Administrator within 60 calendar days after the
COBRA continuation coverage even if you decline or are not                date the SSA determination is made AND before the end of
eligible for COBRA continuation.                                          the initial 18-month continuation period.
The following individuals are not qualified beneficiaries for          If the SSA later determines that the individual is no longer
purposes of COBRA continuation: domestic partners, same                disabled, you must notify the Plan Administrator within 30
sex spouses, grandchildren (unless adopted by you),                    days after the date the final determination is made by SSA.
stepchildren (unless adopted by you). Although these                   The 11-month disability extension will terminate for all
individuals do not have an independent right to elect COBRA            covered persons on the first day of the month that is more than
continuation coverage, if you elect COBRA continuation                 30 days after the date the SSA makes a final determination
coverage for yourself, you may also cover your Dependents              that the disabled individual is no longer disabled.
even if they are not considered qualified beneficiaries under
COBRA. However, such individuals’ coverage will terminate              All causes for “Termination of COBRA Continuation” listed
when your COBRA continuation coverage terminates. The                  below will also apply to the period of disability extension.
sections titled “Secondary Qualifying Events” and “Medicare            Medicare Extension for Your Dependents
Extension For Your Dependents” are not applicable to these             When the qualifying event is your termination of employment
individuals.                                                           or reduction in work hours and you became enrolled in
                                                                       Medicare (Part A, Part B or both) within the 18 months before
FDRL67
                                                                       the qualifying event, COBRA continuation coverage for your
                                                                       Dependents will last for up to 36 months after the date you
                                                                       became enrolled in Medicare. Your COBRA continuation
Secondary Qualifying Events                                            coverage will last for up to 18 months from the date of your
If, as a result of your termination of employment or reduction         termination of employment or reduction in work hours.
in work hours, your Dependent(s) have elected COBRA
continuation coverage and one or more Dependents experience            FDRL21
another COBRA qualifying event, the affected Dependent(s)
may elect to extend their COBRA continuation coverage for
an additional 18 months (7 months if the secondary event               Termination of COBRA Continuation
occurs within the disability extension period) for a maximum           COBRA continuation coverage will be terminated upon the
of 36 months from the initial qualifying event. The second             occurrence of any of the following:
qualifying event must occur before the end of the initial 18
months of COBRA continuation coverage or within the                    •   the end of the COBRA continuation period of 18, 29 or 36
disability extension period discussed below. Under no                      months, as applicable;
circumstances will COBRA continuation coverage be                      •   failure to pay the required premium within 30 calendar days
available for more than 36 months from the initial qualifying              after the due date;
event. Secondary qualifying events are: your death; your               •   cancellation of the Employer’s policy with CIGNA;
divorce or legal separation; or, for a Dependent child, failure
                                                                       •   after electing COBRA continuation coverage, a qualified
to continue to qualify as a Dependent under the Plan.
                                                                           beneficiary enrolls in Medicare (Part A, Part B, or both);
Disability Extension
                                                                       •   after electing COBRA continuation coverage, a qualified
If, after electing COBRA continuation coverage due to your                 beneficiary becomes covered under another group health
termination of employment or reduction in work hours, you or               plan, unless the qualified beneficiary has a condition for
one of your Dependents is determined by the Social Security                which the new plan limits or excludes coverage under a pre-
Administration (SSA) to be totally disabled under title II or              existing condition provision. In such case coverage will
XVI of the SSA, you and all of your Dependents who have                    continue until the earliest of: (a) the end of the applicable
elected COBRA continuation coverage may extend such                        maximum period; (b) the date the pre-existing condition
continuation for an additional 11 months, for a maximum of
29 months from the initial qualifying event.


                                                                  68                                                   myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 72 of 265 Page ID
                                           #:701




    provision is no longer applicable; or (c) the occurrence of an         How to Elect COBRA Continuation Coverage
    event described in one of the first three bullets above; or            The COBRA coverage election notice will list the individuals
•   any reason the Plan would terminate coverage of a                      who are eligible for COBRA continuation coverage and
    participant or beneficiary who is not receiving continuation           inform you of the applicable premium. The notice will also
    coverage (e.g., fraud).                                                include instructions for electing COBRA continuation
Moving Out of Employer’s Service Area or Elimination of                    coverage. You must notify the Plan Administrator of your
a Service Area                                                             election no later than the due date stated on the COBRA
                                                                           election notice. If a written election notice is required, it must
If you and/or your Dependents move out of the Employer’s                   be post-marked no later than the due date stated on the
service area or the Employer eliminates a service area in your             COBRA election notice. If you do not make proper
location, your COBRA continuation coverage under the plan                  notification by the due date shown on the notice, you and your
will be limited to out-of-network coverage only. In-network                Dependents will lose the right to elect COBRA continuation
coverage is not available outside of the Employer’s service                coverage. If you reject COBRA continuation coverage before
area. If the Employer offers another benefit option through                the due date, you may change your mind as long as you
CIGNA or another carrier which can provide coverage in your                furnish a completed election form before the due date.
location, you may elect COBRA continuation coverage under
that option.                                                               Each qualified beneficiary has an independent right to elect
                                                                           COBRA continuation coverage. Continuation coverage may
                                                                           be elected for only one, several, or for all Dependents who are
FDRL22                                                           V1        qualified beneficiaries. Parents may elect to continue coverage
                                                                           on behalf of their Dependent children. You or your spouse
                                                                           may elect continuation coverage on behalf of all the qualified
Employer’s Notification Requirements
                                                                           beneficiaries. You are not required to elect COBRA
Your Employer is required to provide you and/or your                       continuation coverage in order for your Dependents to elect
Dependents with the following notices:                                     COBRA continuation.
•   An initial notification of COBRA continuation rights must
    be provided within 90 days after your (or your spouse’s)
                                                                           FDRL23
    coverage under the Plan begins (or the Plan first becomes
    subject to COBRA continuation requirements, if later). If
    you and/or your Dependents experience a qualifying event               How Much Does COBRA Continuation Coverage Cost?
    before the end of that 90-day period, the initial notice must          Each qualified beneficiary may be required to pay the entire
    be provided within the time frame required for the COBRA               cost of continuation coverage. The amount may not exceed
    continuation coverage election notice as explained below.              102% of the cost to the group health plan (including both
•   A COBRA continuation coverage election notice must be                  Employer and Employee contributions) for coverage of a
    provided to you and/or your Dependents within the                      similarly situated active Employee or family member. The
    following timeframes:                                                  premium during the 11-month disability extension may not
    (a) if the Plan provides that COBRA continuation coverage              exceed 150% of the cost to the group health plan (including
        and the period within which an Employer must notify                both employer and employee contributions) for coverage of a
        the Plan Administrator of a qualifying event starts upon           similarly situated active Employee or family member. For
        the loss of coverage, 44 days after loss of coverage               example:
        under the Plan;                                                    If the Employee alone elects COBRA continuation coverage,
    (b) if the Plan provides that COBRA continuation coverage              the Employee will be charged 102% (or 150%) of the active
        and the period within which an Employer must notify                Employee premium. If the spouse or one Dependent child
        the Plan Administrator of a qualifying event starts upon           alone elects COBRA continuation coverage, they will be
        the occurrence of a qualifying event, 44 days after the            charged 102% (or 150%) of the active Employee premium. If
        qualifying event occurs; or                                        more than one qualified beneficiary elects COBRA
                                                                           continuation coverage, they will be charged 102% (or 150%)
    (c) in the case of a multi-employer plan, no later than 14             of the applicable family premium.
        days after the end of the period in which Employers
        must provide notice of a qualifying event to the Plan              When and How to Pay COBRA Premiums
        Administrator.                                                     First payment for COBRA continuation
                                                                           If you elect COBRA continuation coverage, you do not have
                                                                           to send any payment with the election form. However, you



                                                                      69                                                   myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 73 of 265 Page ID
                                           #:702




must make your first payment no later than 45 calendar days               (Also refer to the section titled “Disability Extension” for
after the date of your election. (This is the date the Election           additional notice requirements.)
Notice is postmarked, if mailed.) If you do not make your first           Notice must be made in writing and must include: the name of
payment within that 45 days, you will lose all COBRA                      the Plan, name and address of the Employee covered under the
continuation rights under the Plan.                                       Plan, name and address(es) of the qualified beneficiaries
Subsequent payments                                                       affected by the qualifying event; the qualifying event; the date
After you make your first payment for COBRA continuation                  the qualifying event occurred; and supporting documentation
coverage, you will be required to make subsequent payments                (e.g., divorce decree, birth certificate, disability determination,
of the required premium for each additional month of                      etc.).
coverage. Payment is due on the first day of each month. If               Newly Acquired Dependents
you make a payment on or before its due date, your coverage               If you acquire a new Dependent through marriage, birth,
under the Plan will continue for that coverage period without             adoption or placement for adoption while your coverage is
any break.                                                                being continued, you may cover such Dependent under your
Grace periods for subsequent payments                                     COBRA continuation coverage. However, only your newborn
Although subsequent payments are due by the first day of the              or adopted Dependent child is a qualified beneficiary and may
month, you will be given a grace period of 30 days after the              continue COBRA continuation coverage for the remainder of
first day of the coverage period to make each monthly                     the coverage period following your early termination of
payment. Your COBRA continuation coverage will be                         COBRA coverage or due to a secondary qualifying event.
provided for each coverage period as long as payment for that             COBRA coverage for your Dependent spouse and any
coverage period is made before the end of the grace period for            Dependent children who are not your children (e.g.,
that payment. However, if your payment is received after the              stepchildren or grandchildren) will cease on the date your
due date, your coverage under the Plan may be suspended                   COBRA coverage ceases and they are not eligible for a
during this time. Any providers who contact the Plan to                   secondary qualifying event.
confirm coverage during this time may be informed that
coverage has been suspended. If payment is received before                FDRL25                                                           V1
the end of the grace period, your coverage will be reinstated
back to the beginning of the coverage period. This means that
any claim you submit for benefits while your coverage is                  Trade Act of 2002
suspended may be denied and may have to be resubmitted                    The Trade Act of 2002 created a new tax credit for certain
once your coverage is reinstated. If you fail to make a                   individuals who become eligible for trade adjustment
payment before the end of the grace period for that coverage              assistance and for certain retired Employees who are receiving
period, you will lose all rights to COBRA continuation                    pension payments from the Pension Benefit Guaranty
coverage under the Plan.                                                  Corporation (PBGC) (eligible individuals). Under the new tax
                                                                          provisions, eligible individuals can either take a tax credit or
                                                                          get advance payment of 65% of premiums paid for qualified
FDRL24                                                          V2
                                                                          health insurance, including continuation coverage. If you have
                                                                          questions about these new tax provisions, you may call the
You Must Give Notice of Certain Qualifying Events                         Health Coverage Tax Credit Customer Contact Center toll-free
If you or your Dependent(s) experience one of the following               at 1-866-628-4282. TDD/TYY callers may call toll-free at 1-
qualifying events, you must notify the Plan Administrator                 866-626-4282. More information about the Trade Act is also
within 60 calendar days after the later of the date the                   available at www.doleta.gov/tradeact/2002act_index.asp.
qualifying event occurs or the date coverage would cease as a             In addition, if you initially declined COBRA continuation
result of the qualifying event:                                           coverage and, within 60 days after your loss of coverage under
•   Your divorce or legal separation;                                     the Plan, you are deemed eligible by the U.S. Department of
                                                                          Labor or a state labor agency for trade adjustment assistance
•   Your child ceases to qualify as a Dependent under the Plan;           (TAA) benefits and the tax credit, you may be eligible for a
    or                                                                    special 60 day COBRA election period. The special election
•   The occurrence of a secondary qualifying event as discussed           period begins on the first day of the month that you become
    under “Secondary Qualifying Events” above (this notice                TAA-eligible. If you elect COBRA coverage during this
    must be received prior to the end of the initial 18- or 29-           special election period, COBRA coverage will be effective on
    month COBRA period).                                                  the first day of the special election period and will continue for
                                                                          18 months, unless you experience one of the events discussed


                                                                     70                                                    myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 74 of 265 Page ID
                                           #:703




under “Termination of COBRA Continuation” above.                         Collective Bargaining Agreements
Coverage will not be retroactive to the initial loss of coverage.        You may contact the Plan Administrator to determine whether
If you receive a determination that you are TAA-eligible, you            the Plan is maintained pursuant to one or more collective
must notify the Plan Administrator immediately.                          bargaining agreements and if a particular Employer is a
Interaction With Other Continuation Benefits                             sponsor. A copy is available for examination from the Plan
You may be eligible for other continuation benefits under state          Administrator upon written request.
law. Refer to the Termination section for any other
continuation benefits.                                                   FDRL27 M



FDRL26                                                         V2        Discretionary Authority
                                                                         The Plan Administrator delegates to CG the discretionary
                                                                         authority to interpret and apply plan terms and to make factual
ERISA Required Information                                               determinations in connection with its review of claims under
The name of the Plan is:                                                 the plan. Such discretionary authority is intended to include,
                                                                         but not limited to, the determination of the eligibility of
  GRUMA Corporation Employee Benefit Plan
                                                                         persons desiring to enroll in or claim benefits under the plan,
The name, address, ZIP code and business telephone number                the determination of whether a person is entitled to benefits
of the sponsor of the Plan is:                                           under the plan, and the computation of any and all benefit
  GRUMA Corporation Employee Benefit Plan                                payments. The Plan Administrator also delegates to CG the
  1159 Cottonwood Ln., Suite 200                                         discretionary authority to perform a full and fair review, as
  Irving, TX 75038                                                       required by ERISA, of each claim denial which has been
  972-232-5000                                                           appealed by the claimant or his duly authorized representative.
Employer Identification             Plan Number                          Plan Modification, Amendment and Termination
Number (EIN)                                                             The Employer as Plan Sponsor reserves the right to, at any
953576486                           501                                  time, change or terminate benefits under the Plan, to change or
                                                                         terminate the eligibility of classes of employees to be covered
The name, address, ZIP code and business telephone number
                                                                         by the Plan, to amend or eliminate any other plan term or
of the Plan Administrator is:
                                                                         condition, and to terminate the whole plan or any part of it.
  Employer named above                                                   The procedure by which benefits may be changed or
The name, address and ZIP code of the person designated as               terminated, by which the eligibility of classes of employees
agent for the service of legal process is:                               may be changed or terminated, or by which part or all of the
                                                                         Plan may be terminated, is contained in the Employer’s Plan
  Employer named above
                                                                         Document, which is available for inspection and copying from
The office designated to consider the appeal of denied claims            the Plan Administrator designated by the Employer. No
is:                                                                      consent of any participant is required to terminate, modify,
  The CG Claim Office responsible for this Plan                          amend or change the Plan.
The cost of the Plan is shared by Employee and Employer.                 Termination of the Plan together with termination of the
The Plan's fiscal year ends on 12/31.                                    insurance policy(s) which funds the Plan benefits will have no
                                                                         adverse effect on any benefits to be paid under the policy(s)
The preceding pages set forth the eligibility requirements and           for any covered medical expenses incurred prior to the date
benefits provided for you under this Plan.                               that policy(s) terminates. Likewise, any extension of benefits
Plan Type                                                                under the policy(s) due to you or your Dependent’s total
The plan is a healthcare benefit plan.                                   disability which began prior to and has continued beyond the
                                                                         date the policy(s) terminates will not be affected by the Plan
                                                                         termination. Rights to purchase limited amounts of life and
                                                                         medical insurance to replace part of the benefits lost because
                                                                         the policy(s) terminated may arise under the terms of the
                                                                         policy(s). A subsequent Plan termination will not affect the
                                                                         extension of benefits and rights under the policy(s).




                                                                    71                                                 myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 75 of 265 Page ID
                                           #:704




Your coverage under the Plan’s insurance policy(s) will end                 issuer when you lose coverage under the plan, when you
on the earliest of the following dates:                                     become entitled to elect federal continuation coverage,
•   the date you leave Active Service;                                      when your federal continuation coverage ceases, if you
                                                                            request it before losing coverage, or if you request it up to
•   the date you are no longer in an eligible class;                        24 months after losing coverage. Without evidence of
•   if the Plan is contributory, the date you cease to contribute;          creditable coverage, you may be subject to a preexisting
•   the date the policy(s) terminates.                                      condition exclusion for 12 months (18 months for late
                                                                            enrollees) after your enrollment date in your coverage.
See your Plan Administrator to determine if any extension of
benefits or rights are available to you or your Dependents                Prudent Actions by Plan Fiduciaries
under this policy(s). No extension of benefits or rights will be          In addition to creating rights for plan participants, ERISA
available solely because the Plan terminates.                             imposes duties upon the people responsible for the operation
Statement of Rights                                                       of the employee benefit plan. The people who operate your
                                                                          plan, called “fiduciaries” of the Plan, have a duty to do so
As a participant in the plan you are entitled to certain rights           prudently and in the interest of you and other plan participants
and protections under the Employee Retirement Income
                                                                          and beneficiaries. No one, including your employer, your
Security Act of 1974 (ERISA). ERISA provides that all plan                union, or any other person may fire you or otherwise
participants shall be entitled to:                                        discriminate against you in any way to prevent you from
                                                                          obtaining a welfare benefit or exercising your rights under
FDRL28                                                                    ERISA. If your claim for a welfare benefit is denied or
                                                                          ignored you have a right to know why this was done, to obtain
                                                                          copies of documents relating to the decision without charge,
Receive Information About Your Plan and Benefits                          and to appeal any denial, all within certain time schedules.
• examine, without charge, at the Plan Administrator’s office
  and at other specified locations, such as worksites and union
                                                                          FDRL29
  halls, all documents governing the plan, including insurance
  contracts and collective bargaining agreements and a copy
  of the latest annual report (Form 5500 Series) filed by the             Enforce Your Rights
  plan with the U.S. Department of Labor and available at the             Under ERISA, there are steps you can take to enforce the
  Public Disclosure room of the Employee Benefits Security
                                                                          above rights. For instance, if you request a copy of plan
  Administration.                                                         documents or the latest annual report from the plan and do not
•   obtain, upon written request to the Plan Administrator,               receive them within 30 days, you may file suit in a federal
    copies of documents governing the Plan, including                     court. In such a case, the court may require the plan
    insurance contracts and collective bargaining agreements,             administrator to provide the materials and pay you up to $110
    and a copy of the latest annual report (Form 5500 Series)             a day until you receive the materials, unless the materials were
    and updated summary plan description. The administrator               not sent because of reasons beyond the control of the
    may make a reasonable charge for the copies.                          administrator. If you have a claim for benefits which is denied
•   receive a summary of the Plan’s annual financial report. The          or ignored, in whole or in part, you may file suit in a state or
    Plan Administrator is required by law to furnish each person          federal court.
    under the Plan with a copy of this summary financial report.          In addition, if you disagree with the plan’s decision or lack
Continue Group Health Plan Coverage                                       thereof concerning the qualified status of a domestic relations
                                                                          order or a medical child support order, you may file suit in
• continue health care coverage for yourself, your spouse or
                                                                          federal court. If it should happen that plan fiduciaries misuse
  Dependents if there is a loss of coverage under the Plan as a
                                                                          the plan’s money, or if you are discriminated against for
  result of a qualifying event. You or your Dependents may
                                                                          asserting your rights, you may seek assistance from the U.S.
  have to pay for such coverage. Review this summary plan
                                                                          Department of Labor, or you may file suit in a federal court.
  description and the documents governing the Plan on the
                                                                          The court will decide who should pay court costs and legal
  rules governing your federal continuation coverage rights.
                                                                          fees. If you are successful the court may order the person you
•   reduction or elimination of exclusionary periods of coverage          have sued to pay these costs and fees. If you lose, the court
    for preexisting conditions under your group health plan, if           may order you to pay these costs and fees, for example if it
    you have creditable coverage from another plan. You should            finds your claim is frivolous.
    be provided a certificate of creditable coverage, free of
    charge, from your group health plan or health insurance



                                                                     72                                                   myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 76 of 265 Page ID
                                           #:705




Assistance with Your Questions                                           Complications of Pregnancy - For Medical Insurance
If you have any questions about your plan, you should contact            Expenses will be considered to be incurred for Complications
the plan administrator. If you have any questions about this             of Pregnancy if they are incurred for: (a) an extrauterine
statement or about your rights under ERISA, or if you need               pregnancy; (b) a pregnancy which ends by Caesarean section
assistance in obtaining documents from the plan administrator,           or miscarriage (other than elective abortion); or (c) a Sickness
you should contact the nearest office of the Employee Benefits           resulting from pregnancy.
Security Administration, U.S. Department of Labor listed in
                                                                         DFS19
your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution               Custodial Services
Avenue N.W., Washington, D.C. 20210. You may also obtain                 Any services that are of a sheltering, protective, or
certain publications about your rights and responsibilities              safeguarding nature. Such services may include a stay in an
under ERISA by calling the publications hotline of the                   institutional setting, at-home care, or nursing services to care
Employee Benefits Security Administration.                               for someone because of age or mental or physical condition.
                                                                         This service primarily helps the person in daily living.
                                                                         Custodial care also can provide medical services, given mainly
FDRL59
                                                                         to maintain the person’s current state of health. These services
                                                                         cannot be intended to greatly improve a medical condition;
                                                                         they are intended to provide care while the patient cannot care
Definitions                                                              for himself or herself. Custodial Services include but are not
                                                                         limited to:
Active Service
                                                                         •   Services related to watching or protecting a person;
You will be considered in Active Service:
                                                                         •   Services related to performing or assisting a person in
•   on any of your Employer's scheduled work days if you are
                                                                             performing any activities of daily living, such as: (a)
    performing the regular duties of your work on a full-time
                                                                             walking, (b) grooming, (c) bathing, (d) dressing, (e) getting
    basis on that day either at your Employer's place of business
                                                                             in or out of bed, (f) toileting, (g) eating, (h) preparing foods,
    or at some location to which you are required to travel for
                                                                             or (i) taking medications that can be self administered, and
    your Employer's business.
                                                                         •   Services not required to be performed by trained or skilled
•   on a day which is not one of your Employer's scheduled
                                                                             medical or paramedical personnel.
    work days if you were in Active Service on the preceding
    scheduled work day.
                                                                         DFS1812

DFS1

                                                                         Dependent
Bed and Board                                                            Dependents are:
The term Bed and Board includes all charges made by a                    •   your lawful spouse; and
Hospital on its own behalf for room and meals and for all                •   any child of yours who is
general services and activities needed for the care of registered
                                                                             •   less than 26 years old;
bed patients.
                                                                             •   26 or more years old and primarily supported by you and
                                                                                 incapable of self-sustaining employment by reason of
DFS14                                                                            mental or physical handicap. Proof of the child's condition
                                                                                 and dependence must be submitted to CG within 31 days
Charges                                                                          after the date the child ceases to qualify above. During the
                                                                                 next two years CG may, from time to time, require proof
The term "charges" means the actual billed charges; except                       of the continuation of such condition and dependence.
when the provider has contracted directly or indirectly with                     After that, CG may require proof no more than once a
CG for a different amount.                                                       year.
                                                                         The term child means a child born to you, a child legally
DFS940                                                                   adopted by you, or a grandchild who is considered your
                                                                         Dependent for federal income tax purposes. It also includes a


                                                                    73                                                      myCIGNA.com
          Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 77 of 265 Page ID
                                            #:706




stepchild who lives with you, or a child for whom you are the           Employer
legal guardian.                                                         The term Employer means the plan sponsor self-insuring the
Benefits for a Dependent child or student will continue until           benefits described in this booklet, on whose behalf CG is
the last day of the calendar month in which the limiting age is         providing claim administration services.
reached.
Anyone who is eligible as an Employee will not be considered            DFS1595
as a Dependent.
No one may be considered as a Dependent of more than one
                                                                        Expense Incurred
Employee.
                                                                        An expense is incurred when the service or the supply for
                                                                        which it is incurred is provided.
DFS57 M


                                                                        DFS60
Emergency Services
Emergency services are medical, psychiatric, surgical,
                                                                        Free-Standing Surgical Facility
Hospital and related health care services and testing, including
ambulance service, which are required to treat a sudden,                The term Free-standing Surgical Facility means an institution
unexpected onset of a bodily Injury or serious Sickness which           which meets all of the following requirements:
could reasonably be expected by a prudent layperson to result           •   it has a medical staff of Physicians, Nurses and licensed
in serious medical complications, loss of life or permanent                 anesthesiologists;
impairment to bodily functions in the absence of immediate
                                                                        •   it maintains at least two operating rooms and one
medical attention. Examples of emergency situations include
                                                                            recovery room;
uncontrolled bleeding, seizures or loss of consciousness,
shortness of breath, chest pains or severe squeezing sensations         •   it maintains diagnostic laboratory and x-ray facilities;
in the chest, suspected overdose of medication or poisoning,            •   it has equipment for emergency care;
sudden paralysis or slurred speech, burns, cuts and broken              •   it has a blood supply;
bones. The symptoms that led you to believe you needed
emergency care, as coded by the provider and recorded by the            •   it maintains medical records;
Hospital on the UB92 claim form, or its successor, or the final         •   it has agreements with Hospitals for immediate
diagnosis, whichever reasonably indicated an emergency                      acceptance of patients who need Hospital Confinement
medical condition, will be the basis for the determination of               on an inpatient basis; and
coverage, provided such symptoms reasonably indicate an                 •   it is licensed in accordance with the laws of the
emergency.                                                                  appropriate legally authorized agency.

DFS1533
                                                                        DFS682



Employee                                                                Hospice Care Program
The term Employee means a full-time employee of the                     The term Hospice Care Program means:
Employer who is currently in Active Service. The term does
not include employees who are part-time or temporary or who             •   a coordinated, interdisciplinary program to meet the
normally work less than 30 hours a week for the Employer.                   physical, psychological, spiritual and social needs of dying
                                                                            persons and their families;
                                                                        •   a program that provides palliative and supportive
DFS1427
                                                                            medical, nursing and other health services through home
                                                                            or inpatient care during the illness;
                                                                        •   a program for persons who have a Terminal Illness and
                                                                            for the families of those persons.


                                                                        DFS70




                                                                   74                                                   myCIGNA.com
          Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 78 of 265 Page ID
                                            #:707




                                                                           Hospital Confinement or Confined in a Hospital
Hospice Care Services                                                      A person will be considered Confined in a Hospital if he is:
The term Hospice Care Services means any services provided                 •   a registered bed patient in a Hospital upon the
by: (a) a Hospital, (b) a Skilled Nursing Facility or a similar                recommendation of a Physician;
institution, (c) a Home Health Care Agency, (d) a Hospice                  •   receiving treatment for Mental Health and Substance Abuse
Facility, or (e) any other licensed facility or agency under a                 Services in a Partial Hospitalization program;
Hospice Care Program.
                                                                           •   receiving treatment for Mental Health and Substance Abuse
                                                                               Services in a Mental Health or Substance Abuse Residential
DFS599                                                                         Treatment Center.

Hospice Facility                                                           DFS1815

The term Hospice Facility means an institution or part of it
which:                                                                     Injury
•   primarily provides care for Terminally Ill patients;                   The term Injury means an accidental bodily injury.
•   is accredited by the National Hospice Organization;
•   meets standards established by CG; and                                 DFS147

•   fulfills any licensing requirements of the state or locality
    in which it operates.
                                                                           Maximum Reimbursable Charge – Medical-Open Access
                                                                           Plus
DFS72                                                                      The Maximum Reimbursable Charge for covered services is
                                                                           determined based on the lesser of:
Hospital                                                                   •   the provider’s normal charge for a similar service or supply;
The term Hospital means:                                                       or
•   an institution licensed as a hospital, which: (a) maintains, on        •   a policyholder-selected percentage of a schedule developed
    the premises, all facilities necessary for medical and                     by CG that is based upon a methodology similar to a
    surgical treatment; (b) provides such treatment on an                      methodology utilized by Medicare to determine the
    inpatient basis, for compensation, under the supervision of                allowable fee for the same or similar service within the
    Physicians; and (c) provides 24-hour service by Registered                 geographic market.
    Graduate Nurses;                                                       The percentage used to determine the Maximum Reimbursable
•   an institution which qualifies as a hospital, a psychiatric            Charge is listed in The Schedule.
    hospital or a tuberculosis hospital, and a provider of                 In some cases, a Medicare based schedule will not be used and
    services under Medicare, if such institution is accredited as          the Maximum Reimbursable Charge for covered services is
    a hospital by the Joint Commission on the Accreditation of             determined based on the lesser of:
    Healthcare Organizations; or                                           •   the provider’s normal charge for a similar service or supply;
•   an institution which: (a) specializes in treatment of Mental               or
    Health and Substance Abuse or other related illness; (b)               •   the 80th percentile of charges made by providers of such
    provides residential treatment programs; and (c) is licensed               service or supply in the geographic area where it is received
    in accordance with the laws of the appropriate legally                     as compiled in a database selected by CG.
    authorized agency.
                                                                           The Maximum Reimbursable Charge is subject to all other
The term Hospital will not include an institution which is                 benefit limitations and applicable coding and payment
primarily a place for rest, a place for the aged, or a nursing             methodologies determined by CG. Additional information
home.                                                                      about how CG determines the Maximum Reimbursable
                                                                           Charge is available upon request.
DFS1693

                                                                           GM6000 DFS1997                                               V14 M




                                                                      75                                                    myCIGNA.com
          Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 79 of 265 Page ID
                                            #:708




Maximum Reimbursable Charge – Medical- Open Access
Plus In-Network                                                              Medicare
The Maximum Reimbursable Charge for covered services is                      The term Medicare means the program of medical care
determined based on the lesser of:                                           benefits provided under Title XVIII of the Social Security Act
•   the provider’s normal charge for a similar service or supply;            of 1965 as amended.
    or
•   a policyholder-selected percentile of charges made by                    DFS149
    providers of such service or supply in the geographic area
    where it is received as compiled in a database selected by
    CG.                                                                      Necessary Services and Supplies
The percentile used to determine the Maximum Reimbursable                    The term Necessary Services and Supplies includes:
Charge can be obtained by contacting Member                                  •   any charges, except charges for Bed and Board, made by a
Services/Customer Service.                                                       Hospital on its own behalf for medical services and supplies
The Maximum Reimbursable Charge is subject to all other                          actually used during Hospital Confinement;
benefit limitations and applicable coding and payment                        •   any charges, by whomever made, for licensed ambulance
methodologies determined by CG. Additional information                           service to or from the nearest Hospital where the needed
about how CG determines the Maximum Reimbursable                                 medical care and treatment can be provided; and
Charge is available upon request.
                                                                             •   any charges, by whomever made, for the administration of
                                                                                 anesthetics during Hospital Confinement.
GM6000 DFS1997                                                  V14 M        The term Necessary Services and Supplies will not include
                                                                             any charges for special nursing fees, dental fees or medical
Medicaid                                                                     fees.
The term Medicaid means a state program of medical aid for
needy persons established under Title XIX of the Social                      DFS151

Security Act of 1965 as amended.
                                                                             Nurse
DFS192                                                                       The term Nurse means a Registered Graduate Nurse, a
                                                                             Licensed Practical Nurse or a Licensed Vocational Nurse who
Medically Necessary/Medical Necessity                                        has the right to use the abbreviation "R.N.," "L.P.N." or
                                                                             "L.V.N."
Medically Necessary Covered Services and Supplies are those
determined by the Medical Director to be:
                                                                             DFS155
•   required to diagnose or treat an illness, injury, disease or its
    symptoms;
•   in accordance with generally accepted standards of medical               Other Health Care Facility
    practice;                                                                The term Other Health Care Facility means a facility other
•   clinically appropriate in terms of type, frequency, extent,              than a Hospital or hospice facility. Examples of Other Health
    site and duration;                                                       Care Facilities include, but are not limited to, licensed skilled
                                                                             nursing facilities, rehabilitation Hospitals and subacute
•   not primarily for the convenience of the patient, Physician
                                                                             facilities.
    or other health care provider; and
•   rendered in the least intensive setting that is appropriate for
    the delivery of the services and supplies. Where applicable,             DFS1686

    the Medical Director may compare the cost-effectiveness of
    alternative services, settings or supplies when determining              Other Health Professional
    least intensive setting.
                                                                             The term Other Health Professional means an individual other
                                                                             than a Physician who is licensed or otherwise authorized under
DFS1813                                                                      the applicable state law to deliver medical services and
                                                                             supplies. Other Health Professionals include, but are not


                                                                        76                                                    myCIGNA.com
          Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 80 of 265 Page ID
                                            #:709




limited to physical therapists, registered nurses and licensed
practical nurses.                                                     Prescription Order
                                                                      Prescription Order means the lawful authorization for a
DFS1685                                                               Prescription Drug or Related Supply by a Physician who is
                                                                      duly licensed to make such authorization within the course of
                                                                      such Physician's professional practice or each authorized refill
Participating Provider
                                                                      thereof.
The term Participating Provider means a hospital, a
Physician or any other health care practitioner or entity that
has a direct or indirect contractual arrangement with CIGNA           DFS1711

to provide covered services with regard to a particular plan
under which the participant is covered.                               Primary Care Physician
                                                                      The term Primary Care Physician means a Physician: (a) who
DFS1910                                                               qualifies as a Participating Provider in general practice,
                                                                      internal medicine, family practice or pediatrics; and (b) who
                                                                      has been selected by you, as authorized by the Provider
Physician
                                                                      Organization, to provide or arrange for medical care for you or
The term Physician means a licensed medical practitioner who          any of your insured Dependents.
is practicing within the scope of his license and who is
licensed to prescribe and administer drugs or to perform
surgery. It will also include any other licensed medical              DFS622

practitioner whose services are required to be covered by law
in the locality where the policy is issued if he is:                  Psychologist
•   operating within the scope of his license; and                    The term Psychologist means a person who is licensed or
•   performing a service for which benefits are provided under        certified as a clinical psychologist. Where no licensure or
    this plan when performed by a Physician.                          certification exists, the term Psychologist means a person who
                                                                      is considered qualified as a clinical psychologist by a
                                                                      recognized psychological association. It will also include any
DFS164
                                                                      other licensed counseling practitioner whose services are
                                                                      required to be covered by law in the locality where the policy
Prescription Drug                                                     is issued if he is:
Prescription Drug means; (a) a drug which has been approved           •   operating within the scope of his license; and
by the Food and Drug Administration for safety and efficacy;          •   performing a service for which benefits are provided under
(b) certain drugs approved under the Drug Efficacy Study                  this plan when performed by a Psychologist.
Implementation review; or (c) drugs marketed prior to 1938
and not subject to review, and which can, under federal or
state law, be dispensed only pursuant to a Prescription Order.        DFS170




DFS1708
                                                                      Related Supplies
                                                                      Related Supplies means diabetic supplies (insulin needles and
                                                                      syringes, lancets and glucose test strips), needles and syringes
Prescription Drug List
                                                                      for injectables covered under the pharmacy plan, and spacers
Prescription Drug List means a listing of approved                    for use with oral inhalers.
Prescription Drugs and Related Supplies. The Prescription
Drugs and Related Supplies included in the Prescription Drug
List have been approved in accordance with parameters                 DFS1710

established by the P&T Committee. The Prescription Drug
List is regularly reviewed and updated.                               Review Organization
                                                                      The term Review Organization refers to an affiliate of CG or
DFS1924                                                               another entity to which CG has delegated responsibility for



                                                                 77                                                   myCIGNA.com
          Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 81 of 265 Page ID
                                            #:710




performing utilization review services. The Review                      or care received after a Physician's recommendation that the
Organization is an organization with a staff of clinicians which        insured should not travel due to any medical condition.
may include Physicians, Registered Graduate Nurses, licensed
mental health and substance abuse professionals, and other
                                                                        DFS1534
trained staff members who perform utilization review services.

DFS1688




Sickness – For Medical Insurance
The term Sickness means a physical or mental illness. It also
includes pregnancy for you or your spouse and complications
of pregnancy for your dependent child. Expenses incurred for
routine Hospital and pediatric care of a newborn child prior to
discharge from the Hospital nursery will be considered to be
incurred as a result of Sickness.


DFS531 M



Skilled Nursing Facility
The term Skilled Nursing Facility means a licensed institution
(other than a Hospital, as defined) which specializes in:
•   physical rehabilitation on an inpatient basis; or
•   skilled nursing and medical care on an inpatient basis;
but only if that institution: (a) maintains on the premises all
facilities necessary for medical treatment; (b) provides such
treatment, for compensation, under the supervision of
Physicians; and (c) provides Nurses' services.


DFS193



Terminal Illness
A Terminal Illness will be considered to exist if a person
becomes terminally ill with a prognosis of six months or less
to live, as diagnosed by a Physician.


DFS197



Urgent Care
Urgent Care is medical, surgical, Hospital or related health
care services and testing which are not Emergency Services,
but which are determined by CG, in accordance with generally
accepted medical standards, to have been necessary to treat a
condition requiring prompt medical attention. This does not
include care that could have been foreseen before leaving the
immediate area where you ordinarily receive and/or were
scheduled to receive services. Such care includes, but is not
limited to, dialysis, scheduled medical treatments or therapy,


                                                                   78                                                 myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 82 of 265 Page ID
                                  #:711
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 83 of 265 Page ID
                                  #:712




    GRUMA Corporation



     OPEN ACCESS PLUS MEDICAL
     BENEFITS
     (Health Reimbursement Arrangement Plan)



    EFFECTIVE DATE: January 1, 2011




     ASO24
     3209092




     This document printed in September, 2011 takes the place of any documents previously issued to you
     which described your benefits.




     Printed in U.S.A.
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 84 of 265 Page ID
                                  #:713
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 85 of 265 Page ID
                                  #:714




                                                             Table of Contents
 Important Information..................................................................................................................5
 Special Plan Provisions..................................................................................................................7
      Case Management ..................................................................................................................................................7
 Important Notices ..........................................................................................................................8
 How To File Your Claim .............................................................................................................10
 Accident and Health Provisions..................................................................................................10
 Eligibility – Effective Date...........................................................................................................11
      Waiting Period......................................................................................................................................................11
      Employee Insurance .............................................................................................................................................11
      Dependent Insurance ............................................................................................................................................11
 Open Access Plus Medical Benefits ............................................................................................13
      The Schedule ........................................................................................................................................................13
      Certification Requirements - Out-of-Network......................................................................................................25
      Prior Authorization/Pre-Authorized .....................................................................................................................25
      Covered Expenses ................................................................................................................................................25
 Prescription Drug Benefits..........................................................................................................34
      The Schedule ........................................................................................................................................................34
      Covered Expenses ................................................................................................................................................36
      Limitations............................................................................................................................................................36
      Your Payments .....................................................................................................................................................36
      Exclusions ............................................................................................................................................................37
      Reimbursement/Filing a Claim.............................................................................................................................37
 Exclusions, Expenses Not Covered and General Limitations..................................................37
 Coordination of Benefits..............................................................................................................40
 Medicare Eligibles........................................................................................................................42
 Expenses For Which A Third Party May Be Responsible .......................................................43
 Payment of Benefits .....................................................................................................................44
 Termination of Insurance............................................................................................................45
      Employees ............................................................................................................................................................45
      Dependents ...........................................................................................................................................................45
 Federal Requirements .................................................................................................................45
      Notice of Provider Directory/Networks................................................................................................................45
      Qualified Medical Child Support Order (QMCSO) .............................................................................................46
      Special Enrollment Rights Under the Health Insurance Portability & Accountability Act (HIPAA) ..................46
      Coverage of Students on Medically Necessary Leave of Absence.......................................................................48
      Effect of Section 125 Tax Regulations on This Plan............................................................................................48
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 86 of 265 Page ID
                                  #:715

      Eligibility for Coverage for Adopted Children.....................................................................................................49
      Federal Tax Implications for Dependent Coverage..............................................................................................49
      Coverage for Maternity Hospital Stay..................................................................................................................49
      Women’s Health and Cancer Rights Act (WHCRA) ...........................................................................................49
      Group Plan Coverage Instead of Medicaid...........................................................................................................49
      Pre-Existing Conditions Under the Health Insurance Portability & Accountability Act (HIPAA) ......................50
      Requirements of Medical Leave Act of 1993 (as amended) (FMLA) ..................................................................51
      Uniformed Services Employment and Re-Employment Rights Act of 1994 (USERRA)....................................51
      Claim Determination Procedures Under ERISA ..................................................................................................51
      When You Have a Complaint or an Appeal .........................................................................................................53
      COBRA Continuation Rights Under Federal Law ...............................................................................................55
      ERISA Required Information...............................................................................................................................58
 Definitions.....................................................................................................................................60
 What You Should Know about CIGNA Choice Fund® – Health Reimbursement
 Arrangement ................................................................................................................................68
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 87 of 265 Page ID
                                         #:716




                                  Important Information
THIS IS NOT AN INSURED BENEFIT PLAN. THE BENEFITS DESCRIBED IN THIS BOOKLET OR
ANY RIDER ATTACHED HERETO ARE SELF-INSURED BY GRUMA CORPORATION WHICH IS
RESPONSIBLE FOR THEIR PAYMENT. CONNECTICUT GENERAL PROVIDES CLAIM
ADMINISTRATION SERVICES TO THE PLAN, BUT CONNECTICUT GENERAL DOES NOT INSURE
THE BENEFITS DESCRIBED.
THIS DOCUMENT MAY USE WORDS THAT DESCRIBE A PLAN INSURED BY CONNECTICUT
GENERAL. BECAUSE THE PLAN IS NOT INSURED BY CONNECTICUT GENERAL, ALL
REFERENCES TO INSURANCE SHALL BE READ TO INDICATE THAT THE PLAN IS SELF-INSURED.
FOR EXAMPLE, REFERENCES TO "CG," "INSURANCE COMPANY," AND "POLICYHOLDER" SHALL
BE DEEMED TO MEAN YOUR "EMPLOYER" AND "POLICY" TO MEAN "PLAN" AND "INSURED" TO
MEAN "COVERED" AND "INSURANCE" SHALL BE DEEMED TO MEAN "COVERAGE."

ASO1
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 88 of 265 Page ID
                                        #:717




                                                          Explanation of Terms
You will find terms starting with capital letters throughout your certificate. To help you understand your benefits, most of these terms
are defined in the Definitions section of your certificate.


                                                             The Schedule
The Schedule is a brief outline of your maximum benefits which may be payable under your insurance. For a full description
of each benefit, refer to the appropriate section listed in the Table of Contents.
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 89 of 265 Page ID
                                        #:718




                                                                         in the most effective setting possible whether at home, as an
Special Plan Provisions                                                  outpatient, or an inpatient in a Hospital or specialized facility.
                                                                         Should the need for Case Management arise, a Case
When you select a Participating Provider, this Plan pays a               Management professional will work closely with the patient,
greater share of the costs than if you select a non-Participating        his or her family and the attending Physician to determine
Provider. Participating Providers include Physicians, Hospitals          appropriate treatment options which will best meet the
and Other Health Care Professionals and Other Health Care                patient's needs and keep costs manageable. The Case Manager
Facilities. Consult your Physician Guide for a list of                   will help coordinate the treatment program and arrange for
Participating Providers in your area. Participating Providers            necessary resources. Case Managers are also available to
are committed to providing you and your Dependents                       answer questions and provide ongoing support for the family
appropriate care while lowering medical costs.                           in times of medical crisis.
Services Available in Conjunction With Your Medical                      Case Managers are Registered Nurses (RNs) and other
Plan                                                                     credentialed health care professionals, each trained in a
The following pages describe helpful services available in               clinical specialty area such as trauma, high risk pregnancy and
conjunction with your medical plan. You can access these                 neonates, oncology, mental health, rehabilitation or general
services by calling the toll-free number shown on the back of            medicine and surgery. A Case Manager trained in the
your ID card.                                                            appropriate clinical specialty area will be assigned to you or
                                                                         your Dependent. In addition, Case Managers are supported by
                                                                         a panel of Physician advisors who offer guidance on up-to-
                                                        FPINTRO4V1
                                                                         date treatment programs and medical technology. While the
                                                                         Case Manager recommends alternate treatment programs and
CIGNA'S Toll-Free Care Line                                              helps coordinate needed resources, the patient's attending
                                                                         Physician remains responsible for the actual medical care.
CIGNA's toll-free care line allows you to talk to a health care
professional during normal business hours, Monday through                1.   You, your dependent or an attending Physician can
Friday, simply by calling the toll-free number shown on your                  request Case Management services by calling the toll-free
ID card.                                                                      number shown on your ID card during normal business
                                                                              hours, Monday through Friday. In addition, your
CIGNA's toll-free care line personnel can provide you with the
                                                                              employer, a claim office or a utilization review program
names of Participating Providers. If you or your Dependents
                                                                              (see the PAC/CSR section of your certificate) may refer
need medical care, you may consult your Physician Guide
                                                                              an individual for Case Management.
which lists the Participating Providers in your area or call
CIGNA's toll-free number for assistance. If you or your                  2.   The Review Organization assesses each case to determine
Dependents need medical care while away from home, you                        whether Case Management is appropriate.
may have access to a national network of Participating                   3.   You or your Dependent is contacted by an assigned Case
Providers through CIGNA's Away-From-Home Care feature.                        Manager who explains in detail how the program works.
Call CIGNA's toll-free care line for the names of Participating               Participation in the program is voluntary - no penalty or
Providers in other network areas. Whether you obtain the                      benefit reduction is imposed if you do not wish to
name of a Participating Provider from your Physician Guide or                 participate in Case Management.
through the care line, it is recommended that prior to making
an appointment you call the provider to confirm that he or she
is a current participant in the Open Access Plus Program.                                                                             FPCM6




FPCCL10V1
                                                                         4.   Following an initial assessment, the Case Manager works
                                                                              with you, your family and Physician to determine the
                                                                              needs of the patient and to identify what alternate
                                                                              treatment programs are available (for example, in-home
Case Management                                                               medical care in lieu of an extended Hospital
Case Management is a service provided through a Review                        convalescence). You are not penalized if the alternate
Organization, which assists individuals with treatment needs                  treatment program is not followed.
that extend beyond the acute care setting. The goal of Case              5.   The Case Manager arranges for alternate treatment
Management is to ensure that patients receive appropriate care                services and supplies, as needed (for example, nursing


                                                                     7                                                    myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 90 of 265 Page ID
                                          #:719




     services or a Hospital bed and other Durable Medical              Changing Primary Care Physicians:
     Equipment for the home).                                          You may request a transfer from one Primary Care Physician
6.   The Case Manager also acts as a liaison between the               to another by contacting us at the member services number on
     insurer, the patient, his or her family and Physician as          your ID card. Any such transfer will be effective on the first
     needed (for example, by helping you to understand a               day of the month following the month in which the processing
     complex medical diagnosis or treatment plan).                     of the change request is completed.
7.   Once the alternate treatment program is in place, the Case        In addition, if at any time a Primary Care Physician ceases to
     Manager continues to manage the case to ensure the                be a Participating Provider, you or your Dependent will be
     treatment program remains appropriate to the patient's            notified for the purpose of selecting a new Primary Care
     needs.                                                            Physician, if you choose.
While participation in Case Management is strictly voluntary,
Case Management professionals can offer quality, cost-                 NOT123                                                           V1
effective treatment alternatives, as well as provide assistance
in obtaining needed medical resources and ongoing family
support in a time of need.
                                                                       Important Notices
FPCM2                                                                  Patient Protection and Affordable Care Act
                                                                       Endorsement
Additional Programs                                                    The group contract or certificate is amended as stated below.
We may, from time to time, offer or arrange for various                In the event of a conflict between the provisions of your plan
entities to offer discounts, benefits, or other consideration to       documents and the provisions of this endorsement, the
our members for the purpose of promoting the general health            provisions that provide the better benefit shall apply.
and well being of our members. We may also arrange for the             Definitions
reimbursement of all or a portion of the cost of services
                                                                       “Emergency medical condition” means a medical condition
provided by other parties to the Policyholder. Contact us for
                                                                       which manifests itself by acute symptoms of sufficient
details regarding any such arrangements.
                                                                       severity (including severe pain) such that a prudent layperson,
                                                                       who possesses an average knowledge of health and medicine,
GM6000 NOT160                                                          could reasonably expect the absence of immediate medical
                                                                       attention to result in 1) placing the health of the individual (or,
                                                                       with respect to a pregnant woman, the health of the woman or
Important Information About Your Medical                               her unborn child) in serious jeopardy; 2) serious impairment to
Plan                                                                   bodily functions; or 3) serious dysfunction of any bodily organ
Details of your medical benefits are described on the                  or part.
following pages.                                                       “Emergency services” means, with respect to an emergency
Opportunity to Select a Primary Care Physician                         medical condition: (a) a medical screening examination that is
                                                                       within the capability of the emergency department of a
Choice of Primary Care Physician:                                      hospital, including ancillary services routinely available to the
This medical plan does not require that you select a Primary           emergency department to evaluate the emergency medical
Care Physician or obtain a referral from a Primary Care                condition; and (b) such further medical examination and
Physician in order to receive all benefits available to you            treatment, to the extent they are within the capabilities of the
under this medical plan. Notwithstanding, a Primary Care               staff and facilities available at the hospital, to stabilize the
Physician may serve an important role in meeting your health           patient.
care needs by providing or arranging for medical care for you          “Essential health benefits” means, to the extent covered under
and your Dependents. For this reason, we encourage the use of          the plan, expenses incurred with respect to covered services, in
Primary Care Physicians and provide you with the opportunity           at least the following categories: ambulatory patient services,
to select a Primary Care Physician from a list provided by CG          emergency services, hospitalization, maternity and newborn
for yourself and your Dependents. If you choose to select a            care, mental health and substance use disorder services,
Primary Care Physician, the Primary Care Physician you                 including behavioral health treatment, prescription drugs,
select for yourself may be different from the Primary Care             rehabilitative and habilitative services and devices, laboratory
Physician you select for each of your Dependents.                      services, preventive and wellness services and chronic disease


                                                                   8                                                    myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 91 of 265 Page ID
                                        #:720




management and pediatric services, including oral and vision              the Centers for Disease Control and Prevention with
care.                                                                     respect to the Covered Person involved;
“Patient Protection and Affordable Care Act of 2010” means            (3) for infants, children, and adolescents, evidence-informed
the Patient Protection and Affordable Care Act of 2010                    preventive care and screenings provided for in the
(Public Law 111-148) as amended by the Health Care and                    comprehensive guidelines supported by the Health
Education Reconciliation Act of 2010 (Public Law 111-152).                Resources and Services Administration;
“Stabilize” means, with respect to an emergency medical               (4) for women, such additional preventive care and
condition, to provide such medical treatment of the condition             screenings not described in paragraph (1) as provided for
as may be necessary to assure, within reasonable medical                  in comprehensive guidelines supported by the Health
probability that no material deterioration of the condition is            Resources and Services Administration.
likely to result from or occur during the transfer of the             Preservice Medical Necessity Determinations
individual from a facility.
                                                                      If standard determination periods would (a) seriously
Lifetime Dollar Limits                                                jeopardize your life or health, your ability to regain maximum
Any lifetime limit on the aggregate dollar value of essential         function, or (b) in the opinion of a Physician with knowledge
health benefits is deleted. Any lifetime limits on the dollar         of your health condition, cause you severe pain which cannot
value of any essential health benefits are deleted.                   be managed without the requested services, the preservice
Annual Dollar Limits                                                  determination will be made on an expedited basis. The
                                                                      Physician reviewer, in consultation with the treating
Any annual limits on the dollar value of essential health             Physician, will decide if an expedited determination is
benefits are deleted.                                                 necessary. You or your representative will be notified of an
Rescissions                                                           expedited determination within 24 hours after receipt of the
Your coverage may not be rescinded (retroactively terminated)         request.
unless: (1) the plan sponsor or an individual (or a person            Notice of Adverse Determination
seeking coverage on behalf of the individual) performs an act,        In addition to the description provided in your plan
practice or omission that constitutes fraud; or (2) the plan          documents, a notice of adverse benefit determination will also
sponsor or individual (or a person seeking coverage on behalf         include information sufficient for you to identify the claim,
of the individual) makes an intentional misrepresentation of          and information about any office of health insurance consumer
material fact.                                                        assistance or ombudsman available to assist you with the
Extension of Coverage to Dependents                                   appeal process. In the case of a final adverse benefit
Dependent children are eligible for coverage up to the age of         determination, your notice will include a discussion of the
26. Any restrictions in the definition of Dependent in your           decision.
plan document which require a child to be unmarried, a                Right to Appeal
student, financially dependent on the employee, etc. no longer        You have the right to appeal any decision or action taken to
apply. If the definition of Dependent in the plan document            deny, reduce, or terminate the provision of or payment for
provides coverage for a child beyond age 26, the provision and        health care services covered by your plan or to rescind your
all restrictions will continue to apply starting at age 26. Any       coverage. When a requested service or payment for the service
provisions related to coverage of a handicapped child continue        has been denied, reduced or terminated based on a judgment
to apply starting at age 26.                                          as to the medical necessity, appropriateness, health care
Preventive Services                                                   setting, level of care, or effectiveness of the health care
In addition to any other preventive care services described in        service, you have the right to have the decision reviewed by an
the plan documents, no deductible, copayment, or coinsurance          independent review organization not associated with CIGNA.
shall apply to the following Covered Services.                        Except where life or health would be seriously jeopardized,
However, the covered services must be provided by a                   you must first exhaust the internal appeal process set forth in
Participating Provider:                                               your plan documents before your request for an external
                                                                      independent review will be granted. If the plan does not
(1) evidence-based items or services that have in effect a            strictly adhere to all internal claim and appeals processes, you
    rating of “A” or “B” in the current recommendations of            can be deemed to have exhausted the internal appeal process.
    the United States Preventive Services Task Force;
                                                                      Your appeal rights are outlined in your plan documents. In
(2) immunizations that have in effect a recommendation from           addition, before a final internal adverse benefit determination
    the Advisory Committee on Immunization Practices of               is issued, if applicable, you will be provided, free of charge,



                                                                  9                                                  myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 92 of 265 Page ID
                                           #:721




any new or additional evidence considered, or rationale relied          You may get the required claim forms from your Benefit Plan
upon, in sufficient time to allow you the opportunity to                Administrator. All fully completed claim forms and bills
respond before the final notice is issued.                              should be sent directly to your servicing CG Claim Office.
Emergency Services                                                      Depending on your Group Insurance Plan benefits, file your
Emergency Services, as defined above, are covered without               claim forms as described below.
the need for any prior authorization determination and without          Hospital Confinement
regard as to whether the health care provider furnishing such           If possible, get your Group Medical Insurance claim form
services is a participating provider. Emergency Services, as            before you are admitted to the Hospital. This form will make
defined above, provided by a Non-participating Provider will            your admission easier and any cash deposit usually required
be covered as if the services were provided by a Participating          will be waived.
Provider.
                                                                        If you have a Benefit Identification Card, present it at the
Direct Access to Obstetricians and Gynecologists                        admission office at the time of your admission. The card tells
You do not need prior authorization from the plan or from any           the Hospital to send its bills directly to CG.
other person (including a primary care provider) in order to            Doctor's Bills and Other Medical Expenses
obtain access to obstetrical or gynecological care from a health
                                                                        The first Medical Claim should be filed as soon as you have
care professional in our network who specializes in obstetrics
                                                                        incurred covered expenses. Itemized copies of your bills
or gynecology. The health care professional, however, may be
                                                                        should be sent with the claim form. If you have any additional
required to comply with certain procedures, including
                                                                        bills after the first treatment, file them periodically.
obtaining prior authorization for certain services, following a
pre-approved treatment plan, or procedures for making                   CLAIM REMINDERS
referrals. For a list of participating health care professionals        • BE SURE TO USE YOUR MEMBER ID AND
who specialize in obstetrics or gynecology, visit                          ACCOUNT NUMBER WHEN YOU FILE CG'S CLAIM
www.mycigna.com or contact customer service at the phone                   FORMS, OR WHEN YOU CALL YOUR CG CLAIM
number listed on the back of your ID card.                                 OFFICE.
Selection of a Primary Care Provider                                        YOUR MEMBER ID IS THE ID SHOWN ON YOUR
This plan generally allows the designation of a primary care                BENEFIT IDENTIFICATION CARD.
provider. You have the right to designate any primary care                  YOUR ACCOUNT NUMBER IS THE 7-DIGIT POLICY
provider who participates in the network and who is available               NUMBER SHOWN ON YOUR BENEFIT
to accept you or your family members. If your plan requires                 IDENTIFICATION CARD.
the designation of a primary care provider, CIGNA may                   •   PROMPT FILING OF ANY REQUIRED CLAIM FORMS
designate one for you until you make this designation. For                  RESULTS IN FASTER PAYMENT OF YOUR CLAIMS.
information on how to select a primary care provider, and for
a list of the participating primary care providers, visit               WARNING: Any person who knowingly presents a false or
www.mycigna.com or contact customer service at the phone                fraudulent claim for payment of a loss or benefit is guilty of a
number listed on the back of your ID card.                              crime and may be subject to fines and confinement in prison.
For children, you may designate a pediatrician as the primary
care provider.                                                          GM6000 CI 3                                                CLA9V41

Preexisting Condition Limitations
Any Preexisting Condition Limitation provision described in
the plan document does not apply to anyone who is under 19              Accident and Health Provisions
years of age.                                                           Notice of Claim
                                                                        Written notice of claim must be given to CG within 30 days
NOT227                                                                  after the occurrence or start of the loss on which claim is
                                                                        based. If notice is not given in that time, the claim will not be
                                                                        invalidated or reduced if it is shown that written notice was
                                                                        given as soon as was reasonably possible.
How To File Your Claim
                                                                        Claim Forms
The prompt filing of any required claim form will result in
                                                                        When CG receives the notice of claim, it will give to the
faster payment of your claim.
                                                                        claimant, or to the Employer for the claimant, the claim forms



                                                                   10                                                   myCIGNA.com
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 93 of 265 Page ID
                                         #:722




which it uses for filing proof of loss. If the claimant does not          Eligibility for Dependent Insurance
receive these claim forms within 15 days after CG receives                You will become eligible for Dependent insurance on the later
notice of claim, he will be considered to meet the proof of loss          of:
requirements if he submits written proof of loss within 90 days
after the date of loss. This proof must describe the occurrence,          •   the day you become eligible for yourself; or
character and extent of the loss for which claim is made.                 •   the day you acquire your first Dependent.
Proof of Loss
Written proof of loss must be given to CG within 90 days after            Waiting Period
the date of the loss for which claim is made. If written proof of         Salaried Employees: Date of Hire.
loss is not given in that time, the claim will not be invalidated         Hourly Employees: First day following 90 days of continuous
or reduced if it is shown that written proof of loss was given as         employment.
soon as was reasonably possible.
                                                                          Rehire Policy : If an employee is rehired within 6 months the
Physical Examination                                                      90 days waiting is waived and the benefits will begin the date
The Employer, at its own expense, will have the right to                  rehired.
examine any person for whom claim is pending as often as it
may reasonably require.
                                                                          Classes of Eligible Employees
                                                                          Each Employee as reported to the insurance company by your
GM6000 P 1                                                   CLA50
                                                                          Employer.

                                                                          GM6000 EL 2                                                     V-32
Eligibility – Effective Date                                                                                                          ELI6 M

Eligibility for Employee Insurance
You will become eligible for insurance on the day you
complete the waiting period if:                                           Employee Insurance
•   you are in a Class of Eligible Employees; and                         This plan is offered to you as an Employee. To be insured, you
•   you are an eligible, full-time Employee; and                          will have to pay part of the cost.
•   you normally work at least 30 hours a week.                           Effective Date of Your Insurance
If you were previously insured and your insurance ceased, you             You will become insured on the date you elect the insurance
must satisfy the waiting period to become insured again. If               by signing an approved payroll deduction form, but no earlier
your insurance ceased because you were no longer employed                 than the date you become eligible.You will not be denied
in a Class of Eligible Employees, you are not required to                 enrollment for Medical Insurance due to your health status.
satisfy any waiting period if you again become a member of a              You will become insured on your first day of eligibility,
Class of Eligible Employees within one year after your                    following your election, if you are in Active Service on that
insurance ceased.                                                         date, or if you are not in Active Service on that date due to
Reclassification of Employment Status. Notwithstanding                    your health status.
anything herein to the contrary, an individual who is not                 You will not be enrolled for Medical Insurance if you do not
characterized or treated as a common law employee of a                    enroll within 30 days of the date you become eligible, unless
Participating Employer shall not be eligible to participate in            you qualify under the section of this certificate entitled
the Plan. However, in the event that such an individual is                "Special Enrollment Rights Under the Health Insurance
reclassified or deemed to be reclassified as a common law                 Portability & Accountability Act (HIPAA)".
employee of a Participating Employer, the individual shall be
eligible to participate in the Plan as of the actual date on which
                                                                          GM6000 EF 1                                              ELI7V82 M
such reclassification occurs (to the extent such individual
otherwise qualifies as an Eligible Employee hereunder). If the
effective date of any such reclassification is prior to the actual
date on which such reclassification occurs, in no event shall             Dependent Insurance
the reclassified individual be eligible to participate in the Plan        For your Dependents to be insured, you will have to pay part
retroactively to the effective date of such reclassification.             of the cost of Dependent Insurance.



                                                                     11                                                      myCIGNA.com
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 94 of 265 Page ID
                                         #:723




Effective Date of Dependent Insurance
Insurance for your Dependents will become effective on the
date you elect it by signing an approved payroll deduction
form, but no earlier than the day you become eligible for
Dependent Insurance. All of your Dependents as defined will
be included.
Your Dependent will not be denied enrollment for Medical
Insurance due to health status.
Your Dependents will be insured only if you are insured.
•   You will not be eligible to enroll your Dependents if you do
    not enroll them within 30 days of the date you become
    eligible, unless you qualify under the section of this
    certificate entitled "Special Enrollment Rights Under the
    Health Insurance Portability & Accountability Act
    (HIPAA)".
Exception for Newborns
Any Dependent child born while you are insured for Medical
Insurance will become insured for Medical Insurance on the
date of his birth if you elect Dependent Medical Insurance no
later than 31 days after his birth. If you do not elect to insure
your newborn child within such 31 days, coverage for that
child will end on the 31st day. No benefits for expenses
incurred beyond the 31st day will be payable.


GM6000 EF 2                                               ELI11V44 M




                                                                       12     myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 95 of 265 Page ID
                                  #:724




                                   Open Access Plus Medical Benefits
                                                   The Schedule
For You and Your Dependents
Open Access Plus Medical Benefits provide coverage for care In-Network and Out-of-Network. To receive Open Access
Plus Medical Benefits, you and your Dependents may be required to pay a portion of the Covered Expenses for services
and supplies. That portion is the Deductible or Coinsurance.
If you are unable to locate an In-Network Provider in your area who can provide you with a service or supply that is
covered under this plan, you must call the number on the back of your I.D. card to obtain authorization for Out-of-
Network Provider coverage. If you obtain authorization for services provided by an Out-of-Network Provider, benefits for
those services will be covered at the In-Network benefit level.
Coinsurance
The term Coinsurance means the percentage of charges for Covered Expenses that an insured person is required to pay
under the plan.
Deductibles
Deductibles are also expenses to be paid by you or your Dependent. Deductibles are in addition to any Coinsurance. Once
the Deductible maximum in The Schedule has been reached, you and your family need not satisfy any further medical
deductible for the rest of that year.
Out-of-Pocket Expenses
Out-of-Pocket Expenses are Covered Expenses incurred for In-Network and Out-of-Network charges that are not paid by
the benefit plan because of any:
   • Coinsurance.
   • Plan deductibles.
Charges will not accumulate toward the Out-of-Pocket Maximum for Covered Expenses incurred for:
  •   non-compliance penalties.
  •   provider charges in excess of the Maximum Reimbursable Charge.
When the Out-of-Pocket Maximum shown in The Schedule is reached, Injury and Sickness benefits are payable at 100%
except for:
  •   non-compliance penalties.
  •   provider charges in excess of the Maximum Reimbursable Charge.

Accumulation of Plan Deductibles and Out-of-Pocket Maximums
Deductibles and Out-of-Pocket Maximums will accumulate in one direction (that is, Out-of-Network will accumulate to
In-Network). All other plan maximums and service-specific maximums (dollar and occurrence) cross-accumulate between
In- and Out-of-Network unless otherwise noted.
Note:
Refer to your CIGNA Choice Fund Member Handbook for information about your health fund benefit and how it can help
you pay for expenses that may not be covered under this plan.
Multiple Surgical Reduction
Multiple surgeries performed during one operating session result in payment reduction of 50% to the surgery of lesser
charge. The most expensive procedure is paid as any other surgery.




                                                           13                                                  myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 96 of 265 Page ID
                                  #:725




                                  Open Access Plus Medical Benefits
                                                  The Schedule
Assistant Surgeon and Co-Surgeon Charges
Assistant Surgeon
The maximum amount payable will be limited to charges made by an assistant surgeon that do not exceed 20 percent of
the surgeon’s allowable charge. (For purposes of this limitation, allowable charge means the amount payable to the
surgeon prior to any reductions due to coinsurance or deductible amounts).
Co-Surgeon
The maximum amount payable will be limited to charges made by co-surgeons that do not exceed 20 percent of the
surgeon’s allowable charge plus 20 percent. (For purposes of this limitation, allowable charge means the amount payable
to the surgeons prior to any reductions due to coinsurance or deductible amounts.)

      BENEFIT HIGHLIGHTS                             IN-NETWORK                            OUT-OF-NETWORK
Lifetime Maximum                                                            Unlimited
Coinsurance Levels                        80%                                      60% of the Maximum Reimbursable
                                                                                   Charge




                                                           14                                                 myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 97 of 265 Page ID
                                  #:726




        BENEFIT HIGHLIGHTS                            IN-NETWORK          OUT-OF-NETWORK
Maximum Reimbursable Charge
Maximum Reimbursable Charge is
determined based on the lesser of the
provider’s normal charge for a similar
service or supply; or
A percentage of a schedule that we          Not Applicable         150%
have developed that is based upon a
methodology similar to a methodology
utilized by Medicare to determine the
allowable fee for similar services
within the geographic market. In some
cases, a Medicare based schedule will
not be used and the Maximum
Reimbursable Charge for covered
services is determined based on the
lesser of:
 • the provider’s normal charge for a
   similar service or supply; or
•  the 80th percentile of charges made
   by providers of such service or
   supply in the geographic area where
   it is received as compiled in a
   database selected by the Insurance
   Company.
Note:
The provider may bill you for the
difference between the provider’s
normal charge and the Maximum
Reimbursable Charge, in addition to
applicable deductibles, copayments and
coinsurance.
Calendar Year Deductible
    Individual                              $1,150 per person      $2,300 per person
    Family Maximum                          $2,300 per family      $4,600 per family
    Family Maximum Calculation
    Collective Deductible:
    All family members contribute
    towards the family deductible. An
    individual cannot have claims
    covered under the plan coinsurance
    until the total family deductible has
    been satisfied.




                                                             15                        myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 98 of 265 Page ID
                                  #:727




     BENEFIT HIGHLIGHTS                           IN-NETWORK          OUT-OF-NETWORK
Combined Medical/Pharmacy
Calendar Year Deductible
 Combined Medical/Pharmacy              Yes                    Yes
 Deductible: includes retail and mail
 order drugs
 Mail Order Pharmacy Costs              Yes                    In-Network coverage only
 Contribute to the Combined
 Medical/Pharmacy Deductible
Out-of-Pocket Maximum
 Individual                             $2,300 per person      $4,600 per person
 Family Maximum                         $4,600 per family      $9,200 per family
 Family Maximum Calculation
 Collective Out-of-Pocket
 Maximum:
 All family members contribute
 towards the family Out-of-Pocket.
 An individual cannot have claims
 covered at 100% until the total
 family Out-of-Pocket has been
 satisfied.




                                                       16                                 myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 99 of 265 Page ID
                                  #:728




      BENEFIT HIGHLIGHTS                              IN-NETWORK             OUT-OF-NETWORK
Combined Medical/Pharmacy Out-
of-Pocket Maximum
  Combined Medical/Pharmacy Out-          Yes                         Yes
  of-Pocket: includes retail and mail
  order drugs
  Mail Order Pharmacy Costs               Yes                         In-Network coverage only
  Contribute to the Combined
  Medical/Pharmacy Out-of-Pocket
  Maximum
Physician’s Services
  Primary Care Physician’s Office visit   80% after plan deductible   60% after plan deductible

  Specialty Care Physician’s Office       80% after plan deductible   60% after plan deductible
  Visits
      Consultant and Referral
      Physician’s Services
      Note:
      OB/GYN providers will be
      considered either as a PCP or
      Specialist, depending on how
      the provider contracts with the
      Insurance Company.
  Surgery Performed In the                80% after plan deductible   60% after plan deductible
  Physician’s Office
  Second Opinion Consultations            80% after plan deductible   60% after plan deductible
  (provided on a voluntary basis)
  Allergy Treatment/Injections            80% after plan deductible   60% after plan deductible
  Allergy Serum (dispensed by the         80% after plan deductible   60% after plan deductible
  Physician in the office)
Preventive Care
  Routine Preventive Care - all ages      No charge                   In-Network coverage only
  Immunizations - all ages                No charge                   In-Network coverage only
Mammograms, PSA, PAP Smear and Colonoscopies
  Preventive Care Related Services        No charge                   60% after plan deductible
  (i.e. “routine” services)
  Diagnostic Related Services             No charge                   60% after plan deductible
  (i.e. “non-routine” services)




                                                         17                                       myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 100 of 265 Page ID
                                   #:729




      BENEFIT HIGHLIGHTS                           IN-NETWORK                      OUT-OF-NETWORK
Inpatient Hospital - Facility Services   80% after plan deductible          60% after plan deductible
  Semi-Private Room and Board            Limited to the semi-private room   Limited to the semi-private room rate
                                         negotiated rate
  Private Room                           Limited to the semi-private room   Limited to the semi-private room rate
                                         negotiated rate
  Special Care Units (ICU/CCU)           Limited to the negotiated rate     Limited to the ICU/CCU daily room
                                                                            rate
Outpatient Facility Services
 Operating Room, Recovery Room,          80% after plan deductible          60% after plan deductible
 Procedures Room, Treatment Room
 and Observation Room
Inpatient Hospital Physician’s           80% after plan deductible          60% after plan deductible
Visits/Consultations
Inpatient Hospital Professional          80% after plan deductible          60% after plan deductible
Services
  Surgeon
  Radiologist
  Pathologist
  Anesthesiologist
Outpatient Professional Services         80% after plan deductible          60% after plan deductible
  Surgeon
  Radiologist
  Pathologist
  Anesthesiologist




                                                        18                                              myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 101 of 265 Page ID
                                   #:730




      BENEFIT HIGHLIGHTS                               IN-NETWORK               OUT-OF-NETWORK
Emergency and Urgent Care
Services
  Physician’s Office Visit                   80% after plan deductible   80% after plan deductible
  Hospital Emergency Room                    80% after plan deductible   80% after plan deductible

  Outpatient Professional services           80% after plan deductible   80% after plan deductible
  (radiology, pathology and ER
  Physician)
  Urgent Care Facility or Outpatient         80% after plan deductible   80% after plan deductible
  Facility
  X-ray and/or Lab performed at the          80% after plan deductible   80% after plan deductible
  Emergency Room/Urgent Care
  Facility (billed by the facility as part
  of the ER/UC visit)
  Independent x-ray and/or Lab               80% after plan deductible   80% after plan deductible
  Facility in conjunction with an ER
  visit
  Advanced Radiological Imaging (i.e.        80% after plan deductible   80% after plan deductible
  MRIs, MRAs, CAT Scans, PET
  Scans etc.)
  Ambulance                                  80% after plan deductible   80% after plan deductible
Inpatient Services at Other Health           80% after plan deductible   60% after plan deductible
Care Facilities
  Includes Skilled Nursing Facility,
  Rehabilitation Hospital and Sub-
  Acute Facilities
  Calendar Year Maximum:
  60 days combined
Laboratory and Radiology Services
(includes pre-admission testing)
  Physician's Office Visit                   80% after plan deductible   60% after plan deductible
  Outpatient Hospital Facility               80% after plan deductible   60% after plan deductible
  Independent X-ray and/or Lab               80% after plan deductible   60% after plan deductible
  Facility
Advanced Radiological Imaging (i.e.
MRIs, MRAs, CAT Scans and PET
Scans)
  Physician’s Office Visit                   80% after plan deductible   60% after plan deductible
  Inpatient Facility                         80% after plan deductible   60% after plan deductible
  Outpatient Facility                        80% after plan deductible   60% after plan deductible




                                                            19                                       myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 102 of 265 Page ID
                                   #:731




      BENEFIT HIGHLIGHTS                           IN-NETWORK                         OUT-OF-NETWORK
Outpatient Short-Term                    80% after plan deductible             60% after plan deductible
Rehabilitative Therapy and
Chiropractic Services
  Calendar Year Maximum:
  60 days for all therapies combined
 Includes:
 Cardiac Rehab
 Physical Therapy
 Speech Therapy
 Occupational Therapy
 Pulmonary Rehab
 Cognitive Therapy
 Chiropractic Therapy (includes
 Chiropractors)
 .
Home Health Care                         80% after plan deductible             60% after plan deductible
 Calendar Year Maximum:
 120 days (includes outpatient private
 nursing when approved as medically
 necessary)
Hospice
  Inpatient Services                     80% after plan deductible             60% after plan deductible
  Outpatient Services                    80% after plan deductible             60% after plan deductible
  (same coinsurance level as Home
  Health Care)
Bereavement Counseling
Services provided as part of Hospice
Care
  Inpatient                              80% after plan deductible             60% after plan deductible
  Outpatient                             80% after plan deductible             60% after plan deductible
Services provided by Mental Health       Covered under Mental Health Benefit   Covered under Mental Health Benefit
Professional




                                                        20                                                 myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 103 of 265 Page ID
                                   #:732




      BENEFIT HIGHLIGHTS                            IN-NETWORK               OUT-OF-NETWORK
Maternity Care Services for
Employee and Spouse only
  Initial Visit to Confirm Pregnancy      80% after plan deductible   60% after plan deductible
  Note:
  OB/GYN providers will be
  considered either a PCP or Specialist
  depending on how the provider
  contracts with the Insurance
  Company.
  All subsequent Prenatal Visits,         80% after plan deductible   60% after plan deductible
  Postnatal Visits and Physician’s
  Delivery Charges (i.e. global
  maternity fee)
  Physician’s Office Visits in addition   80% after plan deductible   60% after plan deductible
  to the global maternity fee when
  performed by an OB/GYN or
  Specialist
  Delivery - Facility                     80% after plan deductible   60% after plan deductible
  (Inpatient Hospital, Birthing Center)
Abortion- for Employee and Spouse
only
Includes only non-elective procedures
for Employee and Spouse only.
   Physician's Office Visit               80% after plan deductible   60% after plan deductible
  Inpatient Facility                      80% after plan deductible   60% after plan deductible
  Outpatient Facility                     80% after plan deductible   60% after plan deductible
  Physician's Services                    80% after plan deductible   60% after plan deductible




                                                         21                                       myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 104 of 265 Page ID
                                   #:733




        BENEFIT HIGHLIGHTS                               IN-NETWORK                              OUT-OF-NETWORK
Family Planning Services
  Office Visits, Lab and Radiology            80% after plan deductible                  In-Network coverage only
  Tests and Counseling
  Note:
  The standard benefit will include
  coverage for contraceptive devices
  (e.g. Depo-Provera and Intrauterine
  Devices (IUDs). Diaphragms will
  also be covered when services are
  provided in the physician’s office.
  Surgical Sterilization Procedures for
  Vasectomy/Tubal Ligation (excludes
  reversals)
      Physician’s Office Visit                80% after plan deductible                  In-Network coverage only
        Inpatient Facility                    80% after plan deductible                  In-Network coverage only
        Outpatient Facility                   80% after plan deductible                  In-Network coverage only
        Physician’s Services                  80% after plan deductible                  In-Network coverage only
Infertility Treatment
Coverage will be provided for the following services:
  •   Testing and treatment services performed in connection with an underlying medical condition.
  •   Testing performed specifically to determine the cause of infertility.
  •   Treatment and/or procedures performed specifically to restore fertility (e.g. procedures to correct an infertility
      condition).
  Note: Dependent child infertility not covered.

  Surgical Treatment: Limited to procedures for the correction of infertility (excludes In-vitro, GIFT, ZIFT, Artificial
  Insemination, etc.)
  Physician’s Office Visit (Lab and           80% after plan deductible                  In-Network coverage only
  Radiology Tests, Counseling)
  Inpatient Facility                          80% after plan deductible                  In-Network coverage only
  Outpatient Facility                         80% after plan deductible                  In-Network coverage only
  Physician’s Services                        80% after plan deductible                  In-Network coverage only




                                                               22                                                    myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 105 of 265 Page ID
                                   #:734




       BENEFIT HIGHLIGHTS                             IN-NETWORK                          OUT-OF-NETWORK
Organ Transplants
Includes all medically appropriate, non-
experimental transplants
  Physician’s Office Visit                  80% after plan deductible              In-Network coverage only
  Inpatient Facility                        100% at Lifesource center after plan   In-Network coverage only
                                            deductible, otherwise 80% after plan
                                            deductible
  Physician’s Services                      100% at Lifesource center after plan   In-Network coverage only
                                            deductible, otherwise 80% after plan
                                            deductible
  Lifetime Travel Maximum:                  No charge (only available when         In-Network coverage only
  $10,000 per transplant                    using Lifesource facility)
Durable Medical Equipment                   80% after plan deductible              60% after plan deductible
  Calendar Year Maximum:
  Unlimited
External Prosthetic Appliances              80% after plan deductible              60% after plan deductible
  Calendar Year Maximum:
  Unlimited
Nutritional Evaluation
  Calendar Year Maximum:
  3 visits per person
  Physician's Office Visit                  80% after plan deductible              60% after plan deductible
  Inpatient Facility                        80% after plan deductible              60% after plan deductible
  Outpatient Facility                       80% after plan deductible              60% after plan deductible
  Physician's Services                      80% after plan deductible              60% after plan deductible
Dental Care
Limited to charges made for a
continuous course of dental treatment
started within six months of an injury to
sound, natural teeth.
  Physician's Office Visit                  80% after plan deductible              60% after plan deductible
  Inpatient Facility                        80% after plan deductible              60% after plan deductible
  Outpatient Facility                       80% after plan deductible              60% after plan deductible
  Physician's Services                      80% after plan deductible              60% after plan deductible




                                                            23                                                 myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 106 of 265 Page ID
                                   #:735




       BENEFIT HIGHLIGHTS                             IN-NETWORK                            OUT-OF-NETWORK
TMJ Surgical and Non-Surgical
Always excludes appliances and
orthodontic treatment. Subject to
medical necessity.
  Physician's Office Visit                 80% after plan deductible                60% after plan deductible
  Inpatient Facility                       80% after plan deductible                60% after plan deductible
  Outpatient Facility                      80% after plan deductible                60% after plan deductible
  Physician's Services                     80% after plan deductible                60% after plan deductible
Routine Foot Disorders                     Not covered except for services          Not covered except for services
                                           associated with foot care for diabetes   associated with foot care for diabetes
                                           and peripheral vascular disease.         and peripheral vascular disease.
Treatment Resulting From Life Threatening Emergencies
Medical treatment required as a result of an emergency, such as a suicide attempt, will be considered a medical expense
until the medical condition is stabilized. Once the medical condition is stabilized, whether the treatment will be
characterized as either a medical expense or a mental health/substance abuse expense will be determined by the utilization
review Physician in accordance with the applicable mixed services claim guidelines.
Mental Health
  Inpatient                                80% after plan deductible                60% after plan deductible
  Outpatient (Includes Individual,
  Group and Intensive Outpatient)
       Physician’s Office Visit            80% after plan deductible                60% after plan deductible
       Outpatient Facility                 80% after plan deductible                60% after plan deductible
       .
Substance Abuse
  Inpatient                                80% after plan deductible                60% after plan deductible
  Outpatient (Includes Individual and
  Intensive Outpatient)
       Physician’s Office Visit            80% after plan deductible                60% after plan deductible
       Outpatient Facility                 80% after plan deductible                60% after plan deductible
       .




                                                           24                                                   myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 107 of 265 Page ID
                                         #:736




Open Access Plus Medical Benefits                                          In any case, those expenses incurred for which payment is
                                                                           excluded by the terms set forth above will not be considered as
                                                                           expenses incurred for the purpose of any other part of this
Certification Requirements - Out-of-Network                                plan, except for the "Coordination of Benefits" section.
For You and Your Dependents
Pre-Admission Certification/Continued Stay Review for                      GM6000 PAC2                                                      V9
Hospital Confinement
Pre-Admission Certification (PAC) and Continued Stay
Review (CSR) refer to the process used to certify the Medical              Prior Authorization/Pre-Authorized
Necessity and length of a Hospital Confinement when you or                 The term Prior Authorization means the approval that a
your Dependent require treatment in a Hospital:                            Participating Provider must receive from the Review
•   as a registered bed patient;                                           Organization, prior to services being rendered, in order for
                                                                           certain services and benefits to be covered under this policy.
•   for a Partial Hospitalization for the treatment of Mental
    Health or Substance Abuse;                                             Services that require Prior Authorization include, but are not
                                                                           limited to:
•   for Mental Health or Substance Abuse Residential
    Treatment Services.                                                    •   inpatient Hospital services;
You or your Dependent should request PAC prior to any non-                 •   inpatient services at any participating Other Health Care
emergency treatment in a Hospital described above. In the                      Facility;
case of an emergency admission, you should contact the                     •   residential treatment;
Review Organization within 48 hours after the admission. For               •   nonemergency ambulance; or
an admission due to pregnancy, you should call the Review
Organization by the end of the third month of pregnancy. CSR               •   transplant services.
should be requested, prior to the end of the certified length of
stay, for continued Hospital Confinement.                                  GM6000 05BPT16                                                   V14
Covered Expenses incurred will not include the first $750 of
Hospital charges made for each separate admission to the
Hospital:                                                                  Covered Expenses
•   unless PAC is received: (a) prior to the date of admission; or
                                                                           The term Covered Expenses means the expenses incurred by
    (b) in the case of an emergency admission, within 48 hours
                                                                           or on behalf of a person for the charges listed below if they are
    after the date of admission.
                                                                           incurred after he becomes insured for these benefits. Expenses
Covered Expenses incurred for which benefits would                         incurred for such charges are considered Covered Expenses to
otherwise be payable under this plan for the charges listed                the extent that the services or supplies provided are
below will be reduced by 50%:                                              recommended by a Physician, and are Medically Necessary
•   Hospital charges for Bed and Board, for treatment listed               for the care and treatment of an Injury or a Sickness, as
    above for which PAC was performed, which are made for                  determined by CG. Any applicable Copayments,
    any day in excess of the number of days certified through              Deductibles or limits are shown in The Schedule.
    PAC or CSR; and                                                        Covered Expenses
•   any Hospital charges for treatment listed above for which              • charges made by a Hospital, on its own behalf, for Bed and
    PAC was requested, but which was not certified as                        Board and other Necessary Services and Supplies; except
    Medically Necessary.                                                     that for any day of Hospital Confinement, Covered
                                                                             Expenses will not include that portion of charges for Bed
                                                                             and Board which is more than the Bed and Board Limit
GM6000 PAC1                                                     V33
                                                                             shown in The Schedule.
                                                                           •   charges for licensed ambulance service to or from the
PAC and CSR are performed through a utilization review                         nearest Hospital where the needed medical care and
program by a Review Organization with which CG has                             treatment can be provided.
contracted.
                                                                           •   charges made by a Hospital, on its own behalf, for medical
                                                                               care and treatment received as an outpatient.


                                                                      25                                                   myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 108 of 265 Page ID
                                         #:737




•   charges made by a Free-Standing Surgical Facility, on its                 health care assessments, wellness visits and any related
    own behalf for medical care and treatment.                                services.
•   charges made on its own behalf, by an Other Health Care               •   charges made for visits for routine preventive care of a
    Facility, including a Skilled Nursing Facility, a                         Dependent child during the first two years of that
    Rehabilitation Hospital or a subacute facility for medical                Dependent child’s life, including immunizations.
    care and treatment; except that for any day of Other Health
    Care Facility confinement, Covered Expenses will not
                                                                          GM6000 CM6                                                  FLX108V746 M
    include that portion of charges which are in excess of the
    Other Health Care Facility Daily Limit shown in The
    Schedule.                                                             •   charges made for surgical or nonsurgical treatment of
•   charges made for Emergency Services and Urgent Care.                      Temporomandibular Joint Dysfunction.
•   charges made by a Physician or a Psychologist for
    professional services.                                                GM6000 INDEM62                                                      V26

•   charges made by a Nurse, other than a member of your
    family or your Dependent's family, for professional nursing           •   orthognathic surgery to repair or correct a severe facial
    service.                                                                  deformity or disfigurement that orthodontics alone can not
                                                                              correct, provided:
GM6000 CM5                                              FLX107V126            •   the deformity or disfigurement is accompanied by a
                                                                                  documented clinically significant functional impairment,
                                                                                  and there is a reasonable expectation that the procedure
•   charges made for anesthetics and their administration;
                                                                                  will result in meaningful functional improvement; or
    diagnostic x-ray and laboratory examinations; x-ray,
    radium, and radioactive isotope treatment; chemotherapy;                  •   the orthognathic surgery is Medically Necessary as a
    blood transfusions; oxygen and other gases and their                          result of tumor, trauma, disease or;
    administration.                                                           •   the orthognathic surgery is performed prior to age 19 and
                                                                                  is required as a result of severe congenital facial
                                                                                  deformity or congenital condition.
GM6000 CM6                                              FLX108V745
                                                                          Repeat or subsequent orthognathic surgeries for the same
                                                                          condition are covered only when the previous orthognathic
•   charges made for a mammogram for women ages 35 to 69,                 surgery met the above requirements, and there is a high
    every one to two years, or at any age for women at risk,              probability of significant additional improvement as
    when recommended by a Physician.                                      determined by the utilization review Physician.
•   charges made for an annual Papanicolaou laboratory
    screening test.
                                                                          GM6000 06BNR10
•   charges made for an annual prostate-specific antigen test
    (PSA).
                                                                          Clinical Trials
•   charges for appropriate counseling, medical services
    connected with surgical therapies, including vasectomy and            • charges made for routine patient services associated with
    tubal ligation.                                                         cancer clinical trials approved and sponsored by the federal
                                                                            government. In addition the following criteria must be met:
•   charges made for laboratory services, radiation therapy and
    other diagnostic and therapeutic radiological procedures.                 •   the cancer clinical trial is listed on the NIH web site
                                                                                  www.clinicaltrials.gov as being sponsored by the federal
•   charges made for Family Planning, including medical                           government;
    history, physical exam, related laboratory tests, medical
    supervision in accordance with generally accepted medical                 •   the trial investigates a treatment for terminal cancer and:
    practices, other medical services, information and                            (1) the person has failed standard therapies for the
    counseling on contraception, implanted/injected                               disease; (2) cannot tolerate standard therapies for the
    contraceptives.                                                               disease; or (3) no effective nonexperimental treatment for
                                                                                  the disease exists;
•   charges made for Routine Preventive Care from age 3
    including immunizations. Routine Preventive Care means                    •   the person meets all inclusion criteria for the clinical trial
                                                                                  and is not treated “off-protocol”;



                                                                     26                                                        myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 109 of 265 Page ID
                                           #:738




    •   the trial is approved by the Institutional Review Board of          Internal Prosthetic/Medical Appliances
        the institution administering the treatment; and                    • charges made for internal prosthetic/medical appliances that
    •   coverage will not be extended to clinical trials conducted            provide permanent or temporary internal functional supports
        at nonparticipating facilities if a person is eligible to             for nonfunctional body parts are covered. Medically
        participate in a covered clinical trial from a Participating          Necessary repair, maintenance or replacement of a covered
        Provider.                                                             appliance is also covered.
Routine patient services do not include, and reimbursement
will not be provided for:                                                   GM6000 05BPT2                                                   V1
•   the investigational service or supply itself;
•   services or supplies listed herein as Exclusions;                       Home Health Services
•   services or supplies related to data collection for the clinical        • charges made for Home Health Services when you: (a)
    trial (i.e., protocol-induced costs);                                     require skilled care; (b) are unable to obtain the required
•   services or supplies which, in the absence of private health              care as an ambulatory outpatient; and (c) do not require
    care coverage, are provided by a clinical trial sponsor or                confinement in a Hospital or Other Health Care Facility.
    other party (e.g., device, drug, item or service supplied by              Home Health Services are provided only if CG has
    manufacturer and not yet FDA approved) without charge to                  determined that the home is a medically appropriate setting.
    the trial participant.                                                    If you are a minor or an adult who is dependent upon others
Genetic Testing                                                               for nonskilled care and/or custodial services (e.g., bathing,
•charges made for genetic testing that uses a proven testing                  eating, toileting), Home Health Services will be provided
 method for the identification of genetically-linked                          for you only during times when there is a family member or
 inheritable disease. Genetic testing is covered only if:                     care giver present in the home to meet your nonskilled care
                                                                              and/or custodial services needs.
    •   a person has symptoms or signs of a genetically-linked
        inheritable disease;                                                  Home Health Services are those skilled health care services
                                                                              that can be provided during visits by Other Health Care
    •   it has been determined that a person is at risk for carrier           Professionals. The services of a home health aide are
        status as supported by existing peer-reviewed, evidence-              covered when rendered in direct support of skilled health
        based, scientific literature for the development of a                 care services provided by Other Health Care Professionals.
        genetically-linked inheritable disease when the results               A visit is defined as a period of 2 hours or less. Home
        will impact clinical outcome; or                                      Health Services are subject to a maximum of 16 hours in
                                                                              total per day. Necessary consumable medical supplies and
GM6000 05BPT1
                                                                              home infusion therapy administered or used by Other
                                                                              Health Care Professionals in providing Home Health
                                                                              Services are covered. Home Health Services do not include
    •   the therapeutic purpose is to identify specific genetic               services by a person who is a member of your family or
        mutation that has been demonstrated in the existing peer-             your Dependent's family or who normally resides in your
        reviewed, evidence-based, scientific literature to directly           house or your Dependent's house even if that person is an
        impact treatment options.                                             Other Health Care Professional. Skilled nursing services or
Pre-implantation genetic testing, genetic diagnosis prior to                  private duty nursing services provided in the home are
embryo transfer, is covered when either parent has an                         subject to the Home Health Services benefit terms,
inherited disease or is a documented carrier of a genetically-                conditions and benefit limitations. Physical, occupational,
linked inheritable disease.                                                   and other Short-Term Rehabilitative Therapy services
                                                                              provided in the home are not subject to the Home Health
Genetic counseling is covered if a person is undergoing
                                                                              Services benefit limitations in the Schedule, but are subject
approved genetic testing, or if a person has an inherited
                                                                              to the benefit limitations described under Short-term
disease and is a potential candidate for genetic testing. Genetic
                                                                              Rehabilitative Therapy Maximum shown in The Schedule.
counseling is limited to 3 visits per calendar year for both pre-
and postgenetic testing.
                                                                            GM6000 05BPT104
Nutritional Evaluation
• charges made for nutritional evaluation and counseling
  when diet is a part of the medical management of a
  documented organic disease.


                                                                       27                                                   myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 110 of 265 Page ID
                                           #:739




Hospice Care Services                                                         Mental Health and Substance Abuse Services
• charges made for a person who has been diagnosed as                         Mental Health Services are services that are required to treat
  having six months or fewer to live, due to Terminal Illness,                a disorder that impairs the behavior, emotional reaction or
  for the following Hospice Care Services provided under a                    thought processes. In determining benefits payable, charges
  Hospice Care Program:                                                       made for the treatment of any physiological conditions related
    •   by a Hospice Facility for Bed and Board and Services and              to Mental Health will not be considered to be charges made
        Supplies;                                                             for treatment of Mental Health.
    •   by a Hospice Facility for services provided on an                     Substance Abuse is defined as the psychological or physical
        outpatient basis;                                                     dependence on alcohol or other mind-altering drugs that
                                                                              requires diagnosis, care, and treatment. In determining
    •   by a Physician for professional services;
                                                                              benefits payable, charges made for the treatment of any
    •   by a Psychologist, social worker, family counselor or                 physiological conditions related to rehabilitation services for
        ordained minister for individual and family counseling;               alcohol or drug abuse or addiction will not be considered to be
    •   for pain relief treatment, including drugs, medicines and             charges made for treatment of Substance Abuse.
        medical supplies;                                                     Inpatient Mental Health Services
    •   by an Other Health Care Facility for:                                 Services that are provided by a Hospital while you or your
        •   part-time or intermittent nursing care by or under the            Dependent is Confined in a Hospital for the treatment and
            supervision of a Nurse;                                           evaluation of Mental Health. Inpatient Mental Health Services
                                                                              include Partial Hospitalization and Mental Health Residential
        •   part-time or intermittent services of an Other Health
                                                                              Treatment Services.
            Care Professional;
                                                                              Partial Hospitalization sessions are services that are provided
                                                                              for not less than 4 hours and not more than 12 hours in any 24-
GM6000 CM34                                                  FLX124V38        hour period.
                                                                              Mental Health Residential Treatment Services are services
        •   physical, occupational and speech therapy;                        provided by a Hospital for the evaluation and treatment of the
        •   medical supplies; drugs and medicines lawfully                    psychological and social functional disturbances that are a
            dispensed only on the written prescription of a                   result of subacute Mental Health conditions.
            Physician; and laboratory services; but only to the
            extent such charges would have been payable under the             GM6000 INDEM9                                               V71
            policy if the person had remained or been Confined in a
            Hospital or Hospice Facility.
                                                                              Mental Health Residential Treatment Center means an
The following charges for Hospice Care Services are not
                                                                              institution which (a) specializes in the treatment of
included as Covered Expenses:
                                                                              psychological and social disturbances that are the result of
•   for the services of a person who is a member of your family               Mental Health conditions; (b) provides a subacute, structured,
    or your Dependent's family or who normally resides in your                psychotherapeutic treatment program, under the supervision of
    house or your Dependent's house;                                          Physicians; (c) provides 24-hour care, in which a person lives
•   for any period when you or your Dependent is not under the                in an open setting; and (d) is licensed in accordance with the
    care of a Physician;                                                      laws of the appropriate legally authorized agency as a
•   for services or supplies not listed in the Hospice Care                   residential treatment center.
    Program;                                                                  A person is considered confined in a Mental Health
•   for any curative or life-prolonging procedures;                           Residential Treatment Center when she/he is a registered bed
                                                                              patient in a Mental Health Residential Treatment Center upon
•   to the extent that any other benefits are payable for those               the recommendation of a Physician.
    expenses under the policy;
                                                                              Outpatient Mental Health Services
•   for services or supplies that are primarily to aid you or your
    Dependent in daily living;                                                Services of Providers who are qualified to treat Mental Health
                                                                              when treatment is provided on an outpatient basis, while you
                                                                              or your Dependent is not Confined in a Hospital, and is
GM6000 CM35                                                  FLX124V27        provided in an individual, group or Mental Health Intensive
                                                                              Outpatient Therapy Program. Covered services include, but



                                                                         28                                                 myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 111 of 265 Page ID
                                        #:740




are not limited to, outpatient treatment of conditions such as:           rehabilitation in an individual, or a Substance Abuse Intensive
anxiety or depression which interfere with daily functioning;             Outpatient Therapy Program.
emotional adjustment or concerns related to chronic                       A Substance Abuse Intensive Outpatient Therapy Program
conditions, such as psychosis or depression; emotional                    consists of distinct levels or phases of treatment that are
reactions associated with marital problems or divorce;                    provided by a certified/licensed Substance Abuse program.
child/adolescent problems of conduct or poor impulse control;             Intensive Outpatient Therapy Programs provide a combination
affective disorders; suicidal or homicidal threats or acts; eating        of individual, family and/or group therapy in a day, totaling
disorders; or acute exacerbation of chronic Mental Health                 nine, or more hours in a week.
conditions (crisis intervention and relapse prevention) and
outpatient testing and assessment.
                                                                          GM6000 INDEM11                                                   V78
A Mental Health Intensive Outpatient Therapy Program
consists of distinct levels or phases of treatment that are
provided by a certified/licensed Mental Health program.                   Substance Abuse Detoxification Services
Intensive Outpatient Therapy Programs provide a combination
                                                                          Detoxification and related medical ancillary services are
of individual, family and/or group therapy in a day, totaling
                                                                          provided when required for the diagnosis and treatment of
nine or more hours in a week.
                                                                          addiction to alcohol and/or drugs. CG will decide, based on
                                                                          the Medical Necessity of each situation, whether such services
GM6000 INDEM10                                                 V60        will be provided in an inpatient or outpatient setting.
                                                                          Exclusions
Inpatient Substance Abuse Rehabilitation Services                         The following are specifically excluded from Mental Health
Services provided for rehabilitation, while you or your                   and Substance Abuse Services:
Dependent is Confined in a Hospital, when required for the                •   Any court ordered treatment or therapy, or any treatment or
diagnosis and treatment of abuse or addiction to alcohol and/or               therapy ordered as a condition of parole, probation or
drugs. Inpatient Substance Abuse Services include Partial                     custody or visitation evaluations unless Medically
Hospitalization sessions and Residential Treatment services.                  Necessary and otherwise covered under this policy or
Partial Hospitalization sessions are services that are provided               agreement.
for not less than 4 hours and not more than 12 hours in any 24-           •   Treatment of disorders which have been diagnosed as
hour period.                                                                  organic mental disorders associated with permanent
Substance Abuse Residential Treatment Services are                            dysfunction of the brain.
services provided by a Hospital for the evaluation and                    •   Developmental disorders, including but not limited to,
treatment of the psychological and social functional                          developmental reading disorders, developmental arithmetic
disturbances that are a result of subacute Substance Abuse                    disorders, developmental language disorders or
conditions.                                                                   developmental articulation disorders.
Substance Abuse Residential Treatment Center means an                     •   Counseling for activities of an educational nature.
institution which (a) specializes in the treatment of                     •   Counseling for borderline intellectual functioning.
psychological and social disturbances that are the result of
Substance Abuse; (b) provides a subacute, structured,                     •   Counseling for occupational problems.
psychotherapeutic treatment program, under the supervision of             •   Counseling related to consciousness raising.
Physicians; (c) provides 24-hour care, in which a person lives            •   Vocational or religious counseling.
in an open setting; and (d) is licensed in accordance with the
                                                                          •   I.Q. testing.
laws of the appropriate legally authorized agency as a
residential treatment center.                                             •   Custodial care, including but not limited to geriatric day
                                                                              care.
A person is considered confined in a Substance Abuse
Residential Treatment Center when she/he is a registered bed              •   Psychological testing on children requested by or for a
patient in a Substance Abuse Residential Treatment Center                     school system.
upon the recommendation of a Physician.                                   •   Occupational/recreational therapy programs even if
Outpatient Substance Abuse Rehabilitation Services                            combined with supportive therapy for age-related cognitive
                                                                              decline.
Services provided for the diagnosis and treatment of abuse or
addiction to alcohol and/or drugs, while you or your
Dependent is not Confined in a Hospital, including outpatient             GM6000 INDEM12                                                   V48




                                                                     29                                                    myCIGNA.com
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 112 of 265 Page ID
                                          #:741




                                                                           •   Other Equipment: heat lamps, heating pads, cryounits,
Durable Medical Equipment                                                      cryotherapy machines, electronic-controlled therapy units,
                                                                               ultraviolet cabinets, sheepskin pads and boots, postural
• charges made for purchase or rental of Durable Medical
                                                                               drainage board, AC/DC adaptors, enuresis alarms, magnetic
  Equipment that is ordered or prescribed by a Physician and                   equipment, scales (baby and adult), stair gliders, elevators,
  provided by a vendor approved by CG for use outside a                        saunas, any exercise equipment and diathermy machines.
  Hospital or Other Health Care Facility. Coverage for repair,
  replacement or duplicate equipment is provided only when
  required due to anatomical change and/or reasonable wear                 GM6000 05BPT3
  and tear. All maintenance and repairs that result from a
  person’s misuse are the person’s responsibility. Coverage
                                                                           External Prosthetic Appliances and Devices
  for Durable Medical Equipment is limited to the lowest-cost
  alternative as determined by the utilization review                      • charges made or ordered by a Physician for: the initial
  Physician.                                                                 purchase and fitting of external prosthetic appliances and
                                                                             devices available only by prescription which are necessary
Durable Medical Equipment is defined as items which are
                                                                             for the alleviation or correction of Injury, Sickness or
designed for and able to withstand repeated use by more than
                                                                             congenital defect. Coverage for External Prosthetic
one person; customarily serve a medical purpose; generally
                                                                             Appliances is limited to the most appropriate and cost
are not useful in the absence of Injury or Sickness; are
                                                                             effective alternative as determined by the utilization review
appropriate for use in the home; and are not disposable. Such
                                                                             Physician.
equipment includes, but is not limited to, crutches, hospital
beds, respirators, wheel chairs, and dialysis machines.                    External prosthetic appliances and devices shall include
                                                                           prostheses/prosthetic appliances and devices, orthoses and
Durable Medical Equipment items that are not covered include
                                                                           orthotic devices; braces; and splints.
but are not limited to those that are listed below:
                                                                           Prostheses/Prosthetic Appliances and Devices
•   Bed Related Items: bed trays, over the bed tables, bed
    wedges, pillows, custom bedroom equipment, mattresses,                 Prostheses/prosthetic appliances and devices are defined as
    including nonpower mattresses, custom mattresses and                   fabricated replacements for missing body parts.
    posturepedic mattresses.                                               Prostheses/prosthetic appliances and devices include, but are
                                                                           not limited to:
•   Bath Related Items: bath lifts, nonportable whirlpools,
    bathtub rails, toilet rails, raised toilet seats, bath benches,        •   basic limb prostheses;
    bath stools, hand held showers, paraffin baths, bath mats,             •   terminal devices such as hands or hooks; and
    and spas.                                                              • speech prostheses.
•   Chairs, Lifts and Standing Devices: computerized or                    Orthoses and Orthotic Devices
    gyroscopic mobility systems, roll about chairs, geriatric
                                                                           Orthoses and orthotic devices are defined as orthopedic
    chairs, hip chairs, seat lifts (mechanical or motorized),
                                                                           appliances or apparatuses used to support, align, prevent or
    patient lifts (mechanical or motorized – manual hydraulic
                                                                           correct deformities. Coverage is provided for custom foot
    lifts are covered if patient is two-person transfer), and auto
                                                                           orthoses and other orthoses as follows:
    tilt chairs.
                                                                           •   Nonfoot orthoses – only the following nonfoot orthoses are
•   Fixtures to Real Property: ceiling lifts and wheelchair
                                                                               covered:
    ramps.
                                                                               •   rigid and semirigid custom fabricated orthoses,
•   Car/Van Modifications.
                                                                               •   semirigid prefabricated and flexible orthoses; and
•   Air Quality Items: room humidifiers, vaporizers, air
    purifiers and electrostatic machines.                                      •   rigid prefabricated orthoses including preparation, fitting
                                                                                   and basic additions, such as bars and joints.
•   Blood/Injection Related Items: blood pressure cuffs,
    centrifuges, nova pens and needleless injectors.                       •   Custom foot orthoses – custom foot orthoses are only
                                                                               covered as follows:
                                                                               •   for persons with impaired peripheral sensation and/or
                                                                                   altered peripheral circulation (e.g. diabetic neuropathy
                                                                                   and peripheral vascular disease);
                                                                               •   when the foot orthosis is an integral part of a leg brace
                                                                                   and is necessary for the proper functioning of the brace;



                                                                      30                                                      myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 113 of 265 Page ID
                                           #:742




    •   when the foot orthosis is for use as a replacement or                  •   No more than once every 12 months for persons 18 years
        substitute for missing parts of the foot (e.g. amputated                   of age and under.
        toes) and is necessary for the alleviation or correction of            •   Replacement due to a surgical alteration or revision of the
        Injury, Sickness or congenital defect; and                                 site.
    •   for persons with neurologic or neuromuscular condition             The following are specifically excluded external prosthetic
        (e.g. cerebral palsy, hemiplegia, spina bifida) producing          appliances and devices:
        spasticity, malalignment, or pathological positioning of
        the foot and there is reasonable expectation of                    •   External and internal power enhancements or power
        improvement.                                                           controls for prosthetic limbs and terminal devices; and
                                                                           •   Myoelectric prostheses peripheral nerve stimulators.
GM6000 06BNR5
                                                                           GM6000 05BPT5


The following are specifically excluded orthoses and orthotic
devices:                                                                   Infertility Services
•   prefabricated foot orthoses;                                           • charges made for services related to diagnosis of infertility
•   cranial banding and/or cranial orthoses. Other similar                   and treatment of infertility once a condition of infertility has
    devices are excluded except when used postoperatively for                been diagnosed. Services include, but are not limited to:
    synostotic plagiocephaly. When used for this indication, the             approved surgeries and other therapeutic procedures that
    cranial orthosis will be subject to the limitations and                  have been demonstrated in existing peer-reviewed,
    maximums of the External Prosthetic Appliances and                       evidence-based, scientific literature to have a reasonable
    Devices benefit;                                                         likelihood of resulting in pregnancy; laboratory tests; and
                                                                             diagnostic evaluations.
•   orthosis shoes, shoe additions, procedures for foot
    orthopedic shoes, shoe modifications and transfers;                    Infertility is defined as the inability of opposite sex partners to
                                                                           achieve conception after one year of unprotected intercourse;
•   orthoses primarily used for cosmetic rather than functional            or the inability of a woman to achieve conception after six
    reasons; and                                                           trials of artificial insemination over a one-year period. This
•   orthoses primarily for improved athletic performance or                benefit includes diagnosis and treatment of both male and
    sports participation.                                                  female infertility. The following are specifically excluded
Braces                                                                     infertility services:
A Brace is defined as an orthosis or orthopedic appliance that             •   Infertility drugs;
supports or holds in correct position any movable part of the              •   Artificial Insemination
body and that allows for motion of that part.                              •   In vitro fertilization (IVF); gamete intrafallopian transfer
The following braces are specifically excluded: Copes                          (GIFT); zygote intrafallopian transfer (ZIFT) and variations
scoliosis braces.                                                              of these procedures;
Splints                                                                    •   Reversal of male and female voluntary sterilization;
A Splint is defined as an appliance for preventing movement                •   Infertility services when the infertility is caused by or
of a joint or for the fixation of displaced or movable parts.                  related to voluntary sterilization;
Coverage for replacement of external prosthetic appliances                 •   Donor charges and services;
and devices is limited to the following:                                   •   Cryopreservation of donor sperm and eggs; and
•   Replacement due to regular wear. Replacement for damage                •   Any experimental, investigational or unproven infertility
    due to abuse or misuse by the person will not be covered.                  procedures or therapies.
•   Replacement will be provided when anatomic change has
    rendered the external prosthetic appliance or device
                                                                           GM6000 05BPT6                                                   V2 M
    ineffective. Anatomic change includes significant weight
    gain or loss, atrophy and/or growth.
•   Coverage for replacement is limited as follows:                        Short-Term Rehabilitative Therapy and Chiropractic
                                                                           Care Services
    •   No more than once every 24 months for persons 19 years
                                                                           • charges made for Short-term Rehabilitative Therapy that is
        of age and older and
                                                                             part of a rehabilitative program, including physical, speech,


                                                                      31                                                     myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 114 of 265 Page ID
                                         #:743




    occupational, cognitive, osteopathic manipulative, cardiac          Transplant services include the recipient’s medical, surgical
    rehabilitation and pulmonary rehabilitation therapy, when           and Hospital services; inpatient immunosuppressive
    provided in the most medically appropriate setting. Also            medications; and costs for organ or bone marrow/stem cell
    included are services that are provided by a chiropractic           procurement. Transplant services are covered only if they are
    Physician when provided in an outpatient setting. Services          required to perform any of the following human to human
    of a chiropractic Physician include the conservative                organ or tissue transplants: allogeneic bone marrow/stem cell,
    management of acute neuromusculoskeletal conditions                 autologous bone marrow/stem cell, cornea, heart, heart/lung,
    through manipulation and ancillary physiological treatment          kidney, kidney/pancreas, liver, lung, pancreas or intestine
    that is rendered to restore motion, reduce pain and improve         which includes small bowel-liver or multi-visceral.
    function.                                                           All Transplant services, other than cornea, are covered at
The following limitation applies to Short-term Rehabilitative           100% when received at CIGNA LIFESOURCE Transplant
Therapy and Chiropractic Care Services:                                 Network® facilities. Cornea transplants are not covered at
•   Occupational therapy is provided only for purposes of               CIGNA LIFESOURCE Transplant Network® facilities.
    enabling persons to perform the activities of daily living          Transplant services, including cornea, received at participating
    after an Injury or Sickness.                                        facilities specifically contracted with CIGNA for those
                                                                        Transplant services, other than CIGNA LIFESOURCE
Short-term Rehabilitative Therapy and Chiropractic Care                 Transplant Network® facilities, are payable at the In-Network
Services that are not covered include but are not limited to:           level. Transplant services received at any other facilities,
•   sensory integration therapy, group therapy; treatment of            including Non-Participating Providers and Participating
    dyslexia; behavior modification or myofunctional therapy            Providers not specifically contracted with CIGNA for
    for dysfluency, such as stuttering or other involuntarily           Transplant services, are not covered.
    acted conditions without evidence of an underlying medical          Coverage for organ procurement costs are limited to costs
    condition or neurological disorder;                                 directly related to the procurement of an organ, from a cadaver
•   treatment for functional articulation disorder such as              or a live donor. Organ procurement costs shall consist of
    correction of tongue thrust, lisp, verbal apraxia or                surgery necessary for organ removal, organ transportation and
    swallowing dysfunction that is not based on an underlying           the transportation, hospitalization and surgery of a live donor.
    diagnosed medical condition or Injury;                              Compatibility testing undertaken prior to procurement is
•   maintenance or preventive treatment consisting of routine,          covered if Medically Necessary. Costs related to the search
    long-term or non-Medically Necessary care provided to               for, and identification of a bone marrow or stem cell donor for
    prevent recurrences or to maintain the patient’s current            an allogeneic transplant are also covered.
    status;                                                             Transplant Travel Services
                                                                        Charges made for reasonable travel expenses incurred by you
GM6000 07BNR1                                                           in connection with a preapproved organ/tissue transplant are
                                                                        covered subject to the following conditions and limitations.
                                                                        Transplant travel benefits are not available for cornea
The following are specifically excluded from Chiropractic               transplants. Benefits for transportation, lodging and food are
Care Services:                                                          available to you only if you are the recipient of a preapproved
•   services of a chiropractor which are not within his scope of        organ/tissue transplant from a designated CIGNA
    practice, as defined by state law;                                  LIFESOURCE Transplant Network® facility. The term
•   charges for care not provided in an office setting;                 recipient is defined to include a person receiving authorized
                                                                        transplant related services during any of the following: (a)
•   vitamin therapy.                                                    evaluation, (b) candidacy, (c) transplant event, or (d) post-
                                                                        transplant care. Travel expenses for the person receiving the
GM6000 07BNR2
                                                                        transplant will include charges for: transportation to and from
                                                                        the transplant site (including charges for a rental car used
                                                                        during a period of care at the transplant facility); lodging
Transplant Services                                                     while at, or traveling to and from the transplant site; and food
• charges made for human organ and tissue Transplant                    while at, or traveling to and from the transplant site.
  services which include solid organ and bone marrow/stem               In addition to your coverage for the charges associated with
  cell procedures at designated facilities throughout the               the items above, such charges will also be considered covered
  United States or its territories. This coverage is subject to         travel expenses for one companion to accompany you. The
  the following conditions and limitations.                             term companion includes your spouse, a member of your


                                                                   32                                                   myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 115 of 265 Page ID
                                         #:744




family, your legal guardian, or any person not related to you,
but actively involved as your caregiver. The following are
specifically excluded travel expenses:
  travel costs incurred due to travel within 60 miles of your
  home; laundry bills; telephone bills; alcohol or tobacco
  products; and charges for transportation that exceed coach
  class rates.
These benefits are only available when the covered person is
the recipient of an organ transplant. No benefits are available
when the covered person is a donor.


GM6000 05BPT7                                                 V11



Breast Reconstruction and Breast Prostheses
• charges made for reconstructive surgery following a
  mastectomy; benefits include: (a) surgical services for
  reconstruction of the breast on which surgery was
  performed; (b) surgical services for reconstruction of the
  nondiseased breast to produce symmetrical appearance; (c)
  postoperative breast prostheses; and (d) mastectomy bras
  and external prosthetics, limited to the lowest cost
  alternative available that meets external prosthetic
  placement needs. During all stages of mastectomy,
  treatment of physical complications, including lymphedema
  therapy, are covered.
Reconstructive Surgery
• charges made for reconstructive surgery or therapy to repair
  or correct a severe physical deformity or disfigurement
  which is accompanied by functional deficit; (other than
  abnormalities of the jaw or conditions related to TMJ
  disorder) provided that: (a) the surgery or therapy restores
  or improves function; (b) reconstruction is required as a
  result of Medically Necessary, noncosmetic surgery; or (c)
  the surgery or therapy is performed prior to age 19 and is
  required as a result of the congenital absence or agenesis
  (lack of formation or development) of a body part. Repeat
  or subsequent surgeries for the same condition are covered
  only when there is the probability of significant additional
  improvement as determined by the utilization review
  Physician.


GM6000 05BPT2                                                     V2




                                                                       33    myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 116 of 265 Page ID
                                   #:745




                                         Prescription Drug Benefits
                                                    The Schedule
For You and Your Dependents
This plan provides Prescription Drug benefits for Prescription Drugs and Related Supplies provided by Pharmacies as
shown in this Schedule. To receive Prescription Drug Benefits, you and your Dependents may be required to pay a portion
of the Covered Expenses for Prescription Drugs and Related Supplies. That portion includes any applicable Deductible
and/or Coinsurance.
Certain retail Participating Pharmacies can fill your prescription for a 90 day supply for an amount equal to 3x the retail
Participating Pharmacy Copayment. Please see our website at www.CIGNA.com or call the Member Services number on
your ID card for a list of retail Participating Pharmacies that offer the 3x retail Participating Pharmacy Copayment level.
Coinsurance
The term Coinsurance means the percentage of Charges for covered Prescription Drugs and Related Supplies that you or
your Dependent are required to pay under this plan.
Charges
The term Charges means the amount charged by the Insurance Company to the plan when the Pharmacy is a Participating
Pharmacy, and it means the actual billed charges when the Pharmacy is a non-Participating Pharmacy.

                                                    PARTICIPATING                          Non-PARTICIPATING
      BENEFIT HIGHLIGHTS
                                                      PHARMACY                                 PHARMACY
Lifetime Maximum                          Refer to the Medical Benefits             Refer to the Medical Benefits
                                          Schedule                                  Schedule
Calendar Year Deductible
  Individual                              Refer to the Medical Benefits             Refer to the Medical Benefits
                                          Schedule                                  Schedule
  Family                                  Refer to the Medical Benefits             Refer to the Medical Benefits
                                          Schedule                                  Schedule
Out-of-Pocket Maximum
  Individual                              Refer to the Medical Benefits             Refer to the Medical Benefits
                                          Schedule                                  Schedule
  Family                                  Refer to the Medical Benefits             Refer to the Medical Benefits
                                          Schedule                                  Schedule
Retail Prescription Drugs                 The amount you pay for each 30-           The amount you pay for each 30-
                                          day supply                                day supply
Tier 1
  Generic* drugs on the Prescription      30% after plan deductible                 30% after plan deductible
  Drug List




                                                            34                                                  myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 117 of 265 Page ID
                                   #:746




                                                PARTICIPATING                         Non-PARTICIPATING
     BENEFIT HIGHLIGHTS
                                                  PHARMACY                                PHARMACY
Tier 2
  Brand-Name* drugs designated as      40% after plan deductible               40% after plan deductible
  preferred on the Prescription Drug
  List with no Generic equivalent
Tier 3
  Brand-Name* drugs with a Generic     50% after plan deductible               50% after plan deductible
  equivalent and drugs designated as
  non-preferred on the Prescription
  Drug List
            * Designated as per generally-accepted industry sources and adopted by the Insurance Company
               Generics medications part of the Preventative Drug List are covered at $0, no deductible
Mail-Order Drugs                       The amount you pay for each 90-         The amount you pay for each 90-
                                       day supply                              day supply
Tier 1
  Generic* drugs on the Prescription   30% after plan deductible               In-network coverage only
  Drug List
Tier 2
  Brand-Name* drugs designated as      40% after plan deductible               In-network coverage only
  preferred on the Prescription Drug
  List with no Generic equivalent
Tier 3
  Brand-Name* drugs with a Generic     50% after plan deductible               In-network coverage only
  equivalent and drugs designated as
  non-preferred on the Prescription
  Drug List
            * Designated as per generally-accepted industry sources and adopted by the Insurance Company
               Generics medications part of the Preventative Drug List are covered at $0, no deductible




                                                        35                                                 myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 118 of 265 Page ID
                                         #:747




Prescription Drug Benefits                                                 If the request is approved, your Physician will receive
                                                                           confirmation. The authorization will be processed in our claim
For You and Your Dependents                                                system to allow you to have coverage for those Prescription
                                                                           Drugs or Related Supplies. The length of the authorization
Covered Expenses                                                           will depend on the diagnosis and Prescription Drugs or
If you or any one of your Dependents, while insured for                    Related Supplies. When your Physician advises you that
Prescription Drug Benefits, incurs expenses for charges made               coverage for the Prescription Drugs or Related Supplies has
by a Pharmacy, for Medically Necessary Prescription Drugs or               been approved, you should contact the Pharmacy to fill the
Related Supplies ordered by a Physician, CG will provide                   prescription(s).
coverage for those expenses as shown in the Schedule.                      If the request is denied, your Physician and you will be
Coverage also includes Medically Necessary Prescription                    notified that coverage for the Prescription Drugs or Related
Drugs and Related Supplies dispensed for a prescription                    Supplies is not authorized.
issued to you or your Dependents by a licensed dentist for the             If you disagree with a coverage decision, you may appeal that
prevention of infection or pain in conjunction with a dental               decision in accordance with the provisions of the Policy, by
procedure.                                                                 submitting a written request stating why the Prescription
When you or a Dependent is issued a prescription for                       Drugs or Related Supplies should be covered.
Medically Necessary Prescription Drugs or Related Supplies                 If you have questions about a specific prior authorization
as part of the rendering of Emergency Services and that                    request, you should call Member Services at the toll-free
prescription cannot reasonably be filled by a Participating                number on the ID card.
Pharmacy, the prescription will be covered by CG, as if filled
by a Participating Pharmacy.                                               All drugs newly approved by the Food and Drug
                                                                           Administration (FDA) are designated as either non-Preferred
                                                                           or non-Prescription Drug List drugs until the P & T
Limitations                                                                Committee clinically evaluates the Prescription Drug for a
Each Prescription Order or refill shall be limited as follows:             different designation.
•   up to a consecutive 30-day supply, at a retail Pharmacy,               Prescription Drugs that represent an advance over available
    unless limited by the drug manufacturer's packaging: or                therapy according to the FDA will be reviewed by the P&T
•   up to a consecutive 90-day supply at a mail-order                      Committee within six months after FDA approval.
    Participating Pharmacy, unless limited by the drug                     Prescription Drugs that appear to have therapeutic qualities
    manufacturer's packaging; or                                           similar to those of an already marketed drug according to the
                                                                           FDA, will not be reviewed by the P&T Committee for at least
•   to a dosage and/or dispensing limit as determined by the               six months after FDA approval. In the case of compelling
    P&T Committee.
                                                                           clinical data, an ad hoc group will be formed to make an
                                                                           interim decision on the merits of a Prescription Drug.
GM6000 PHARM128                                                  V7
                                                                           Your Payments
Coverage for certain Prescription Drugs and Related Supplies               Coverage for Prescription Drugs and Related Supplies
requires your Physician to obtain authorization prior to                   purchased at a Pharmacy is subject to the Copayment or
prescribing. Prior authorization may include, for example, a               Coinsurance shown in the Schedule, after you have satisfied
step therapy determination. Step therapy determines the                    your Prescription Drug Deductible, if applicable. Please refer
specific usage progression of therapeutically equivalent drug              to the Schedule for any required Copayments, Coinsurance,
products or supplies appropriate for treatment of a specific               Deductibles or Maximums if applicable.
condition. If your Physician wishes to request coverage for
Prescription Drugs or Related Supplies for which prior
                                                                           GM6000 PHARM129                                                V11
authorization is required, your Physician may call or complete
the appropriate prior authorization form and fax it to CG to
request prior authorization for coverage of the Prescription
Drugs or Related Supplies. Your Physician should make this
request before writing the prescription.




                                                                      36                                                  myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 119 of 265 Page ID
                                         #:748




Exclusions                                                                   other blood products or fractions and medications used for
                                                                             travel prophylaxis;
No payment will be made for the following expenses:
                                                                         •   replacement of Prescription Drugs and Related Supplies due
•   drugs available over the counter that do not require a
                                                                             to loss or theft;
    prescription by federal or state law;
                                                                         •   drugs used to enhance athletic performance;
•   any drug that is a pharmaceutical alternative to an over-the-
    counter drug other than insulin;                                     •   drugs which are to be taken by or administered to you while
                                                                             you are a patient in a licensed Hospital, Skilled Nursing
•   a drug class in which at least one of the drugs is available
                                                                             Facility, rest home or similar institution which operates on
    over the counter and the drugs in the class are deemed to be
                                                                             its premises or allows to be operated on its premises a
    therapeutically equivalent as determined by the P&T
                                                                             facility for dispensing pharmaceuticals;
    Committee;
                                                                         •   prescriptions more than one year from the original date of
•   injectable infertility drugs and any injectable drugs that
                                                                             issue.
    require Physician supervision and are not typically
    considered self-administered drugs. The following are                Other limitations are shown in the Medical "Exclusions"
    examples of Physician supervised drugs: Injectables used to          section.
    treat hemophilia and RSV (respiratory syncytial virus),
    chemotherapy injectables and endocrine and metabolic                 GM6000 PHARM88                                          PHARM104V16
    agents.                                                              GM6000 PHARM89
•   any drugs that are experimental or investigational as                GM6000 PHARM105
    described under the Medical "Exclusions" section of your
    certificate;
•   Food and Drug Administration (FDA) approved drugs used               Reimbursement/Filing a Claim
    for purposes other than those approved by the FDA unless
                                                                         When you or your Dependents purchase your Prescription
    the drug is recognized for the treatment of the particular
                                                                         Drugs or Related Supplies through a retail Participating
    indication in one of the standard reference compendia (The
                                                                         Pharmacy, you pay any applicable Copayment, Coinsurance or
    United States Pharmacopeia Drug Information, The
                                                                         Deductible shown in the Schedule at the time of purchase.
    American Medical Association Drug Evaluations; or The
                                                                         You do not need to file a claim form.
    American Hospital Formulary Service Drug Information)
    or in medical literature. Medical literature means scientific        If you or your Dependents purchase your Prescription Drugs
    studies published in a peer-reviewed national professional           or Related Supplies through a non-Participating Pharmacy,
    medical journal;                                                     you pay the full cost at the time of purchase. You must submit
                                                                         a claim form to be reimbursed.
•   prescription and nonprescription supplies (such as ostomy
    supplies), devices, and appliances other than Related                To purchase Prescription Drugs or Related Supplies from a
    Supplies;                                                            mail-order Participating Pharmacy, see your mail-order drug
                                                                         introductory kit for details, or contact member services for
•   implantable contraceptive products;
                                                                         assistance.
•   any fertility drug;
                                                                         See your Employer's Benefit Plan Administrator to obtain the
•   drugs used for the treatment of sexual dysfunction,                  appropriate claim form.
    including, but not limited to erectile dysfunction, delayed
    ejaculation, anorgasmy, and decreased libido;
                                                                         GM6000 PHARM94                                                    V17
•   prescription vitamins (other than prenatal vitamins),
    pediatric multivitamins containing fluoride, and dietary
    supplements; dietary supplements, and fluoride products;
•   drugs used for cosmetic purposes such as drugs used to               Exclusions, Expenses Not Covered and
    reduce wrinkles, drugs to promote hair growth as well as             General Limitations
    drugs used to control perspiration and fade cream products;
                                                                         Additional coverage limitations determined by plan or
•   diet pills or appetite suppressants (anorectics);                    provider type are shown in the Schedule. Payment for the
•   prescription smoking cessation products;                             following is specifically excluded from this plan:
•   immunization agents, biological products for allergy                 •   expenses for supplies, care, treatment, or surgery that are
    immunization, biological sera, blood, blood plasma and                   not Medically Necessary.



                                                                    37                                                    myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 120 of 265 Page ID
                                           #:749




•   to the extent that you or any one of your Dependents is in                  prolotherapy; and extracorporeal shock wave lithotripsy
    any way paid or entitled to payment for those expenses by                   (ESWL) for musculoskeletal and orthopedic conditions.
    or through a public program, other than Medicaid.                       •   for or in connection with treatment of the teeth or
•   to the extent that payment is unlawful where the person                     periodontium unless such expenses are incurred for: (a)
    resides when the expenses are incurred.                                     charges made for a continuous course of dental treatment
•   charges made by a Hospital owned or operated by or which                    started within six months of an Injury to sound natural teeth;
    provides care or performs services for, the United States                   (b) charges made by a Hospital for Bed and Board or
    Government, if such charges are directly related to a                       Necessary Services and Supplies; (c) charges made by a
    military-service-connected Injury or Sickness.                              Free-Standing Surgical Facility or the outpatient department
                                                                                of a Hospital in connection with surgery.
•   for or in connection with an Injury or Sickness which is due
    to war, declared or undeclared.                                         •   for medical and surgical services intended primarily for the
                                                                                treatment or control of obesity. However, treatment of
•   charges which you are not obligated to pay or for which you                 clinically severe obesity, as defined by the body mass index
    are not billed or for which you would not have been billed                  (BMI) classifications of the National Heart, Lung and Blood
    except that they were covered under this plan.                              Institute guideline is covered if the services are
•   assistance in the activities of daily living, including but not             demonstrated, through peer-reviewed medical literature and
    limited to eating, bathing, dressing or other Custodial                     scientifically based guidelines, to be safe and effective for
    Services or self-care activities, homemaker services and                    treatment of the condition.
    services primarily for rest, domiciliary or convalescent care.          •   unless otherwise covered in this plan, for reports,
•   for or in connection with experimental, investigational or                  evaluations, physical examinations, or hospitalization not
    unproven services.                                                          required for health reasons including, but not limited to,
    Experimental, investigational and unproven services are                     employment, insurance or government licenses, and court-
    medical, surgical, diagnostic, psychiatric, substance abuse                 ordered, forensic or custodial evaluations.
    or other health care technologies, supplies, treatments,                •   court-ordered treatment or hospitalization, unless such
    procedures, drug therapies or devices that are determined by                treatment is prescribed by a Physician and listed as covered
    the utilization review Physician to be:                                     in this plan.
    •   not demonstrated, through existing peer-reviewed,                   •   transsexual surgery including medical or psychological
        evidence-based, scientific literature to be safe and                    counseling and hormonal therapy in preparation for, or
        effective for treating or diagnosing the condition or                   subsequent to, any such surgery.
        sickness for which its use is proposed;                             •   any services or supplies for the treatment of male or female
    •   not approved by the U.S. Food and Drug Administration                   sexual dysfunction such as, but not limited to, treatment of
        (FDA) or other appropriate regulatory agency to be                      erectile dysfunction (including penile implants), anorgasmy,
        lawfully marketed for the proposed use;                                 and premature ejaculation.
    •   the subject of review or approval by an Institutional               •   medical and Hospital care and costs for the infant child of a
        Review Board for the proposed use except as provided in                 Dependent, unless this infant child is otherwise eligible
        the “Clinical Trials” section of this plan; or                          under this plan.
    •   the subject of an ongoing phase I, II or III clinical trial,        •   nonmedical counseling or ancillary services, including but
        except as provided in the “Clinical Trials” section of this             not limited to Custodial Services, education, training,
        plan.                                                                   vocational rehabilitation, behavioral training, biofeedback,
•   cosmetic surgery and therapies. Cosmetic surgery or therapy                 neurofeedback, hypnosis, sleep therapy, employment
    is defined as surgery or therapy performed to improve or                    counseling, back school, return to work services, work
    alter appearance or self-esteem or to treat psychological                   hardening programs, driving safety, and services, training,
    symptomatology or psychosocial complaints related to                        educational therapy or other nonmedical ancillary services
    one’s appearance.                                                           for learning disabilities, developmental delays, autism or
                                                                                mental retardation.
•   regardless of clinical indication for macromastia or
    gynecomastia surgeries; surgical treatment of varicose                  •   therapy or treatment intended primarily to improve or
    veins; abdominoplasty/panniculectomy; rhinoplasty;                          maintain general physical condition or for the purpose of
    blepharoplasty; redundant skin surgery; removal of skin                     enhancing job, school, athletic or recreational performance,
    tags; acupressure; craniosacral/cranial therapy; dance                      including but not limited to routine, long term, or
    therapy; movement therapy; applied kinesiology; rolfing;                    maintenance care which is provided after the resolution of



                                                                       38                                                    myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 121 of 265 Page ID
                                         #:750




    the acute medical problem and when significant therapeutic            •   genetic screening or pre-implantations genetic screening.
    improvement is not expected.                                              General population-based genetic screening is a testing
•   consumable medical supplies other than ostomy supplies                    method performed in the absence of any symptoms or any
    and urinary catheters. Excluded supplies include, but are not             significant, proven risk factors for genetically linked
    limited to bandages and other disposable medical supplies,                inheritable disease.
    skin preparations and test strips, except as specified in the         •   dental implants for any condition.
    “Home Health Services” or “Breast Reconstruction and                  •   fees associated with the collection or donation of blood or
    Breast Prostheses” sections of this plan.                                 blood products, except for autologous donation in
•   private Hospital rooms and/or private duty nursing except as              anticipation of scheduled services where in the utilization
    provided under the Home Health Services provision.                        review Physician’s opinion the likelihood of excess blood
•   personal or comfort items such as personal care kits                      loss is such that transfusion is an expected adjunct to
    provided on admission to a Hospital, television, telephone,               surgery.
    newborn infant photographs, complimentary meals, birth                •   blood administration for the purpose of general
    announcements, and other articles which are not for the                   improvement in physical condition.
    specific treatment of an Injury or Sickness.                          •   cost of biologicals that are immunizations or medications
•   artificial aids including, but not limited to, corrective                 for the purpose of travel, or to protect against occupational
    orthopedic shoes, arch supports, elastic stockings, garter                hazards and risks.
    belts, corsets, dentures and wigs.                                    •   cosmetics, dietary supplements and health and beauty aids.
•   hearing aids, including but not limited to semi-implantable           •   nutritional supplements and formulae except for infant
    hearing devices, audiant bone conductors and Bone                         formula needed for the treatment of inborn errors of
    Anchored Hearing Aids (BAHAs). A hearing aid is any                       metabolism.
    device that amplifies sound.
                                                                          •   medical treatment for a person age 65 or older, who is
•   aids or devices that assist with nonverbal communications,                covered under this plan as a retiree, or their Dependent,
    including but not limited to communication boards,                        when payment is denied by the Medicare plan because
    prerecorded speech devices, laptop computers, desktop                     treatment was received from a nonparticipating provider.
    computers, Personal Digital Assistants (PDAs), Braille
    typewriters, visual alert systems for the deaf and memory             •   medical treatment when payment is denied by a Primary
    books.                                                                    Plan because treatment was received from a
                                                                              nonparticipating provider.
•   medical benefits for eyeglasses, contact lenses or
    examinations for prescription or fitting thereof, except that         •   for or in connection with an Injury or Sickness arising out
    Covered Expenses will include the purchase of the first pair              of, or in the course of, any employment for wage or profit.
    of eyeglasses, lenses, frames or contact lenses that follows          •   telephone, e-mail, and Internet consultations, and
    keratoconus or cataract surgery.                                          telemedicine.
•   charges made for or in connection with routine refractions,           •   massage therapy.
    eye exercises and for surgical treatment for the correction of        •   for charges which would not have been made if the person
    a refractive error, including radial keratotomy, when                     had no insurance.
    eyeglasses or contact lenses may be worn.
                                                                          •   to the extent that they are more than Maximum
•   treatment by acupuncture.                                                 Reimbursable Charges.
•   all noninjectable prescription drugs, injectable prescription         •   expenses incurred outside the United States or Canada,
    drugs that do not require Physician supervision and are                   unless you or your Dependent is a U.S. or Canadian resident
    typically considered self-administered drugs,                             and the charges are incurred while traveling on business or
    nonprescription drugs, and investigational and experimental               for pleasure.
    drugs, except as provided in this plan.
                                                                          •   charges made by any covered provider who is a member of
•   routine foot care, including the paring and removing of                   your family or your Dependent’s family.
    corns and calluses or trimming of nails. However, services
    associated with foot care for diabetes and peripheral                 •   to the extent of the exclusions imposed by any certification
                                                                              requirement shown in this plan.
    vascular disease are covered when Medically Necessary.
•   membership costs or fees associated with health clubs,                •   for or in connection with the pregnancy of a Dependent
    weight loss programs and smoking cessation programs.                      child, other than Complications of Pregnancy




                                                                     39                                                    myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 122 of 265 Page ID
                                           #:751




•   for or in connection with an elective abortion unless:                  Coordination of Benefits
    •   the Physician certifies in writing that the pregnancy would         This section applies if you or any one of your Dependents is
        endanger the life of the mother; or                                 covered under more than one Plan and determines how
    •   the expenses are incurred by you or your Dependent                  benefits payable from all such Plans will be coordinated. You
        Spouse to treat medical complications due to the abortion.          should file all claims with each Plan.
•   charges for maternity services for dependent children.                  Definitions
                                                                            For the purposes of this section, the following terms have the
GM6000 05BPT14                                                  V143
                                                                            meanings set forth below:
GM6000 05BPT105                                                             Plan
GM6000 06BNR2V2
                                                                            Any of the following that provides benefits or services for
GM6000 06BNR2                                                  V88 M
                                                                            medical care or treatment:
                                                                            (1) Group insurance and/or group-type coverage, whether
Pre-existing Condition Limitations                                              insured or self-insured which neither can be purchased by
No payment will be made for Covered Expenses for or in                          the general public, nor is individually underwritten,
connection with an Injury or a Sickness which is a Pre-                         including closed panel coverage.
existing Condition, unless those expenses are incurred after a              (2) Coverage under Medicare and other governmental benefits
continuous one-year period during which a person is satisfying                  as permitted by law, excepting Medicaid and Medicare
a waiting period and/or is insured for these benefits.                          supplement policies.
Pre-existing Condition                                                      (3) Medical benefits coverage of group, group-type, and
A Pre-existing Condition is an Injury or a Sickness for which a                 individual automobile contracts.
person receives treatment, incurs expenses or receives a                    Each Plan or part of a Plan which has the right to coordinate
diagnosis from a Physician during the 90 days before the                    benefits will be considered a separate Plan.
earlier of the date a person begins an eligibility waiting period,
                                                                            Closed Panel Plan
or becomes insured for these benefits.
                                                                            A Plan that provides medical or dental benefits primarily in
Exceptions to Pre-existing Condition Limitation
                                                                            the form of services through a panel of employed or
Pregnancy, and genetic information with no related treatment,               contracted providers, and that limits or excludes benefits
will not be considered Pre-existing Conditions.                             provided by providers outside of the panel, except in the case
A newborn child, an adopted child, or a child placed for                    of emergency or if referred by a provider within the panel.
adoption before age 18 will not be subject to any Pre-existing              Primary Plan
Condition limitation if such child was covered within 31 days
                                                                            The Plan that determines and provides or pays benefits
of birth, adoption or placement for adoption. Such waiver will
                                                                            without taking into consideration the existence of any other
not apply if 63 days elapse between coverage during a prior
                                                                            Plan.
period of Creditable Coverage and coverage under this plan.
                                                                            Secondary Plan
Credit for Coverage Under Prior Plan
                                                                            A Plan that determines, and may reduce its benefits after
If a person was previously covered under a plan which
                                                                            taking into consideration, the benefits provided or paid by the
qualifies as Creditable Coverage, the following will apply,
                                                                            Primary Plan. A Secondary Plan may also recover from the
provided he notifies the Employer of such prior coverage, and
                                                                            Primary Plan the Reasonable Cash Value of any services it
fewer than 63 days elapse between coverage under the prior
                                                                            provided to you.
plan and coverage under this plan, exclusive of any waiting
period.
CG will reduce any Pre-existing Condition limitation period                 GM6000 COB11

under this policy by the number of days of prior Creditable
Coverage you had under a creditable health plan or policy.                  Allowable Expense
                                                                            A necessary, reasonable and customary service or expense,
GM6000 CM10                                               INDEM82 V3        including deductibles, coinsurance or copayments, that is
                                                                            covered in full or in part by any Plan covering you. When a
                                                                            Plan provides benefits in the form of services, the Reasonable



                                                                       40                                                  myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 123 of 265 Page ID
                                        #:752




Cash Value of each service is the Allowable Expense and is a           Order of Benefit Determination Rules
paid benefit.                                                          A Plan that does not have a coordination of benefits rule
Examples of expenses or services that are not Allowable                consistent with this section shall always be the Primary Plan.
Expenses include, but are not limited to the following:                If the Plan does have a coordination of benefits rule consistent
(1) An expense or service or a portion of an expense or                with this section, the first of the following rules that applies to
    service that is not covered by any of the Plans is not an          the situation is the one to use:
    Allowable Expense.                                                 (1) The Plan that covers you as an enrollee or an employee
(2) If you are confined to a private Hospital room and no Plan             shall be the Primary Plan and the Plan that covers you as a
    provides coverage for more than a semiprivate room, the                Dependent shall be the Secondary Plan;
    difference in cost between a private and semiprivate room          (2) If you are a Dependent child whose parents are not
    is not an Allowable Expense.                                           divorced or legally separated, the Primary Plan shall be
(3) If you are covered by two or more Plans that provide                   the Plan which covers the parent whose birthday falls first
    services or supplies on the basis of reasonable and                    in the calendar year as an enrollee or employee;
    customary fees, any amount in excess of the highest                (3) If you are the Dependent of divorced or separated parents,
    reasonable and customary fee is not an Allowable                       benefits for the Dependent shall be determined in the
    Expense.                                                               following order:
(4) If you are covered by one Plan that provides services or                (a) first, if a court decree states that one parent is
    supplies on the basis of reasonable and customary fees                      responsible for the child's healthcare expenses or
    and one Plan that provides services and supplies on the                     health coverage and the Plan for that parent has actual
    basis of negotiated fees, the Primary Plan's fee                            knowledge of the terms of the order, but only from
    arrangement shall be the Allowable Expense.                                 the time of actual knowledge;
(5) If your benefits are reduced under the Primary Plan                     (b) then, the Plan of the parent with custody of the child;
    (through the imposition of a higher copayment amount,                   (c) then, the Plan of the spouse of the parent with custody
    higher coinsurance percentage, a deductible and/or a                        of the child;
    penalty) because you did not comply with Plan provisions
                                                                            (d) then, the Plan of the parent not having custody of the
    or because you did not use a preferred provider, the
                                                                                child, and
    amount of the reduction is not an Allowable Expense.
    Such Plan provisions include second surgical opinions                   (e) finally, the Plan of the spouse of the parent not having
    and precertification of admissions or services.                             custody of the child.
Claim Determination Period
A calendar year, but does not include any part of a year during        GM6000 COB13

which you are not covered under this policy or any date before
this section or any similar provision takes effect.                    (4) The Plan that covers you as an active employee (or as that
                                                                           employee's Dependent) shall be the Primary Plan and the
GM6000 COB12                                                               Plan that covers you as laid-off or retired employee (or as
                                                                           that employee's Dependent) shall be the secondary Plan.
                                                                           If the other Plan does not have a similar provision and, as
Reasonable Cash Value                                                      a result, the Plans cannot agree on the order of benefit
An amount which a duly licensed provider of health care                    determination, this paragraph shall not apply.
services usually charges patients and which is within the range        (5) The Plan that covers you under a right of continuation
of fees usually charged for the same service by other health               which is provided by federal or state law shall be the
care providers located within the immediate geographic area                Secondary Plan and the Plan that covers you as an active
where the health care service is rendered under similar or                 employee or retiree (or as that employee's Dependent)
comparable circumstances.                                                  shall be the Primary Plan. If the other Plan does not have
                                                                           a similar provision and, as a result, the Plans cannot agree
                                                                           on the order of benefit determination, this paragraph shall
                                                                           not apply.
                                                                       (6) If one of the Plans that covers you is issued out of the
                                                                           state whose laws govern this Policy, and determines the
                                                                           order of benefits based upon the gender of a parent, and as


                                                                  41                                                    myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 124 of 265 Page ID
                                        #:753




     a result, the Plans do not agree on the order of benefit           instruments and documents as we determine are necessary to
     determination, the Plan with the gender rules shall                secure the right of recovery.
     determine the order of benefits.                                   Right to Receive and Release Information
If none of the above rules determines the order of benefits, the        CG, without consent or notice to you, may obtain information
Plan that has covered you for the longer period of time shall           from and release information to any other Plan with respect to
be primary.                                                             you in order to coordinate your benefits pursuant to this
When coordinating benefits with Medicare, this Plan will be             section. You must provide us with any information we request
the Secondary Plan and determine benefits after Medicare,               in order to coordinate your benefits pursuant to this section.
where permitted by the Social Security Act of 1965, as                  This request may occur in connection with a submitted claim;
amended. However, when more than one Plan is secondary to               if so, you will be advised that the "other coverage"
Medicare, the benefit determination rules identified above,             information, (including an Explanation of Benefits paid under
will be used to determine how benefits will be coordinated.             the Primary Plan) is required before the claim will be
Effect on the Benefits of This Plan                                     processed for payment. If no response is received within 90
                                                                        days of the request, the claim will be denied. If the requested
If this Plan is the Secondary Plan, this Plan may reduce                information is subsequently received, the claim will be
benefits so that the total benefits paid by all Plans during a          processed.
Claim Determination Period are not more than 100% of the
total of all Allowable Expenses.
                                                                        GM6000 COB15
The difference between the amount that this Plan would have
paid if this Plan had been the Primary Plan, and the benefit
payments that this Plan had actually paid as the Secondary
Plan, will be recorded as a benefit reserve for you. CG will use        Medicare Eligibles
this benefit reserve to pay any Allowable Expense not
otherwise paid during the Claim Determination Period.                   CG will pay as the Secondary Plan as permitted
                                                                        by the Social Security Act of 1965 as amended
GM6000 COB14                                                            for the following:
                                                                        (a) a former Employee who is eligible for
As each claim is submitted, CG will determine the following:                Medicare and whose insurance is continued
(1) CG's obligation to provide services and supplies under                  for any reason as provided in this plan;
    this policy;
(2) whether a benefit reserve has been recorded for you; and
                                                                        (b) a former Employee's Dependent, or a former
(3) whether there are any unpaid Allowable Expenses during
                                                                            Dependent Spouse, who is eligible for
    the Claims Determination Period.                                        Medicare and whose insurance is continued
If there is a benefit reserve, CG will use the benefit reserve              for any reason as provided in this plan;
recorded for you to pay up to 100% of the total of all                  (c) an Employee whose Employer and each
Allowable Expenses. At the end of the Claim Determination
Period, your benefit reserve will return to zero and a new                  other Employer participating in the
benefit reserve will be calculated for each new Claim                       Employer's plan have fewer than 100
Determination Period.                                                       Employees and that Employee is eligible for
Recovery of Excess Benefits                                                 Medicare due to disability;
If CG pays charges for benefits that should have been paid by
the Primary Plan, or if CG pays charges in excess of those for          (d) the Dependent of an Employee whose
which we are obligated to provide under the Policy, CG will                 Employer and each other Employer
have the right to recover the actual payment made or the                    participating in the Employer's plan have
Reasonable Cash Value of any services.
                                                                            fewer than 100 Employees and that
CG will have sole discretion to seek such recovery from any
person to, or for whom, or with respect to whom, such                       Dependent is eligible for Medicare due to
services were provided or such payments made by any                         disability;
insurance company, healthcare plan or other organization. If
we request, you must execute and deliver to us such


                                                                   42                                                 myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 125 of 265 Page ID
                                        #:754




(e) an Employee or a Dependent of an                       Domestic Partners
    Employee of an Employer who has fewer                  Under federal law, the Medicare Secondary
    than 20 Employees, if that person is eligible          Payer Rules do not apply to Domestic Partners
    for Medicare due to age;                               covered under a group health plan. Therefore,
(f) an Employee, retired Employee, Employee's              Medicare is always the Primary Plan for a
    Dependent or retired Employee's Dependent              person covered as a Domestic Partner, and
    who is eligible for Medicare due to End                CIGNA is the Secondary Plan.
    Stage Renal Disease after that person has
    been eligible for Medicare for 30 months;              GM6000 MEL45                                                    V3



GM6000 MEL23                                     V4
                                                           Expenses For Which A Third Party May
CG will assume the amount payable under:                   Be Responsible
                                                           This plan does not cover:
• Part A of Medicare for a person who is
                                                           1. Expenses incurred by you or your Dependent (hereinafter
  eligible for that Part without premium                      individually and collectively referred to as a "Participant,")
  payment, but has not applied, to be the                     for which another party may be responsible as a result of
  amount he would receive if he had applied.                  having caused or contributed to an Injury or Sickness.
                                                           2. Expenses incurred by a Participant to the extent any
• Part B of Medicare for a person who is
                                                              payment is received for them either directly or indirectly
  entitled to be enrolled in that Part, but is not,           from a third party tortfeasor or as a result of a settlement,
  to be the amount he would receive if he were                judgment or arbitration award in connection with any
  enrolled.                                                   automobile medical, automobile no-fault, uninsured or
                                                              underinsured motorist, homeowners, workers'
• Part B of Medicare for a person who has                     compensation, government insurance (other than Medicaid),
  entered into a private contract with a provider,            or similar type of insurance or coverage.
  to be the amount he would receive in the                 Subrogation/Right of Reimbursement
  absence of such private contract.                        If a Participant incurs a Covered Expense for which, in the
                                                           opinion of the plan or its claim administrator, another party
A person is considered eligible for Medicare on            may be responsible or for which the Participant may receive
the earliest date any coverage under Medicare              payment as described above:
could become effective for him.                            1. Subrogation: The plan shall, to the extent permitted by law,
                                                              be subrogated to all rights, claims or interests that a
This reduction will not apply to any Employee                 Participant may have against such party and shall
and his Dependent or any former Employee and                  automatically have a lien upon the proceeds of any recovery
his Dependent unless he is listed under (a)                   by a Participant from such party to the extent of any benefits
                                                              paid under the plan. A Participant or his/her representative
through (f) above.                                            shall execute such documents as may be required to secure
                                                              the plan’s subrogation rights.
                                                           2. Right of Reimbursement: The plan is also granted a right of
                                                              reimbursement from the proceeds of any recovery whether
                                                              by settlement, judgment, or otherwise. This right of
                                                              reimbursement is cumulative with and not exclusive of the
                                                              subrogation right granted in paragraph 1, but only to the
                                                              extent of the benefits provided by the plan.




                                                      43                                                    myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 126 of 265 Page ID
                                         #:755




Lien of the Plan                                                                 including, but not limited to, attorney’s fees, litigation, court
By accepting benefits under this plan, a Participant:                            costs, and other expenses. The plan shall also be entitled to
                                                                                 offset the reimbursement obligation against any entitlement
•   grants a lien and assigns to the plan an amount equal to the                 to future medical benefits hereunder until the Participant has
    benefits paid under the plan against any recovery made by                    fully complied with his reimbursement obligations
    or on behalf of the Participant which is binding on any                      hereunder, regardless of how those future medical benefits
    attorney or other party who represents the Participant                       are incurred.
    whether or not an agent of the Participant or of any
    insurance company or other financially responsible party                 •   Any reference to state law in any other provision of this
    against whom a Participant may have a claim provided said                    plan shall not be applicable to this provision, if the plan is
    attorney, insurance carrier or other party has been notified                 governed by ERISA. By acceptance of benefits under the
    by the plan or its agents;                                                   plan, the Participant agrees that a breach hereof would cause
                                                                                 irreparable and substantial harm and that no adequate
•   agrees that this lien shall constitute a charge against the                  remedy at law would exist. Further, the Plan shall be
    proceeds of any recovery and the plan shall be entitled to                   entitled to invoke such equitable remedies as may be
    assert a security interest thereon;                                          necessary to enforce the terms of the plan, including, but not
•   agrees to hold the proceeds of any recovery in trust for the                 limited to, specific performance, restitution, the imposition
    benefit of the plan to the extent of any payment made by the                 of an equitable lien and/or constructive trust, as well as
    plan.                                                                        injunctive relief.
Additional Terms
• No adult Participant hereunder may assign any rights that it               GM6000 CCP7                                                   CCL1V24
  may have to recover medical expenses from any third party
  or other person or entity to any minor Dependent of said
  adult Participant without the prior express written consent
  of the plan. The plan’s right to recover shall apply to                    Payment of Benefits
  decedents’, minors’, and incompetent or disabled persons’                  To Whom Payable
  settlements or recoveries.                                                 All Medical Benefits are payable to you. However, at the
•   No Participant shall make any settlement, which specifically             option of CG, all or any part of them may be paid directly to
    reduces or excludes, or attempts to reduce or exclude, the               the person or institution on whose charge claim is based.
    benefits provided by the plan.                                           Medical Benefits are not assignable unless agreed to by CG.
•   The plan’s right of recovery shall be a prior lien against any           CG may, at its option, make payment to you for the cost of
    proceeds recovered by the Participant. This right of                     any Covered Expenses received by you or your Dependent
    recovery shall not be defeated nor reduced by the                        from a Non-Participating Provider even if benefits have been
    application of any so-called “Made-Whole Doctrine”,                      assigned. When benefits are paid to you or your Dependent,
    “Rimes Doctrine”, or any other such doctrine purporting to               you or your Dependent is responsible for reimbursing the
    defeat the plan’s recovery rights by allocating the proceeds             Provider. If any person to whom benefits are payable is a
    exclusively to non-medical expense damages.                              minor or, in the opinion of CG, is not able to give a valid
•   No Participant hereunder shall incur any expenses on behalf              receipt for any payment due him, such payment will be made
    of the plan in pursuit of the plan’s rights hereunder,                   to his legal guardian. If no request for payment has been made
    specifically; no court costs, attorneys' fees or other                   by his legal guardian, CG may, at its option, make payment to
    representatives' fees may be deducted from the plan’s                    the person or institution appearing to have assumed his
    recovery without the prior express written consent of the                custody and support.
    plan. This right shall not be defeated by any so-called                  If you die while any of these benefits remain unpaid, CG may
    “Fund Doctrine”, “Common Fund Doctrine”, or “Attorney’s                  choose to make direct payment to any of your following living
    Fund Doctrine”.                                                          relatives: spouse, mother, father, child or children, brothers or
•   The plan shall recover the full amount of benefits provided              sisters; or to the executors or administrators of your estate.
    hereunder without regard to any claim of fault on the part of            Payment as described above will release CG from all liability
    any Participant, whether under comparative negligence or                 to the extent of any payment made.
    otherwise.                                                               Time of Payment
•   In the event that a Participant shall fail or refuse to honor its        Benefits will be paid by CG when it receives due proof of loss.
    obligations hereunder, then the plan shall be entitled to
    recover any costs incurred in enforcing the terms hereof


                                                                        44                                                      myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 127 of 265 Page ID
                                         #:756




Recovery of Overpayment                                                 Injury or Sickness
When an overpayment has been made by CG, CG will have                   If your Active Service ends due to an Injury or Sickness, your
the right at any time to: (a) recover that overpayment from the         insurance will be continued while you remain totally and
person to whom or on whose behalf it was made; or (b) offset            continuously disabled as a result of the Injury or Sickness.
the amount of that overpayment from a future claim payment.             However, your insurance will not continue past the date your
Calculation of Covered Expenses                                         Employer cancels the insurance.
CG, in its discretion, will calculate Covered Expenses
following evaluation and validation of all provider billings in         GM6000 TRM23V3 M
accordance with:
•   the methodologies in the most recent edition of the Current
    Procedural terminology.                                             Dependents
•   the methodologies as reported by generally recognized               Your insurance for all of your Dependents will cease on the
    professionals or publications.                                      earliest date below:
                                                                        •   the date your insurance ceases.
GM6000 TRM366                                                           •   the date you cease to be eligible for Dependent Insurance.
                                                                        •   the last day for which you have made any required
                                                                            contribution for the insurance.
Termination of Insurance                                                •   the date Dependent Insurance is canceled.
                                                                        The insurance for any one of your Dependents will cease on
Employees                                                               the date that Dependent no longer qualifies as a Dependent.
Your insurance will cease on the earliest date below:
•   the date you cease to be in a Class of Eligible Employees or        GM6000 TRM62
    cease to qualify for the insurance.
•   the last day for which you have made any required
    contribution for the insurance.
                                                                        Federal Requirements
•   the date the policy is canceled.
                                                                        The following pages explain your rights and responsibilities
•   the date your Active Service ends except as described               under federal laws and regulations. Some states may have
    below.                                                              similar requirements. If a similar provision appears elsewhere
Any continuation of insurance must be based on a plan which             in this booklet, the provision which provides the better benefit
precludes individual selection.                                         will apply.
Temporary Layoff or Leave of Absence
If your Active Service ends due to temporary layoff or leave            FDRL1                                                            V2

of absence, your insurance will be continued until the date
your Employer cancels your insurance.
If your Active Service ends due to Leave of Absence, your               Notice of Provider Directory/Networks
coverage will continue for four months and you are required to          Notice Regarding Provider/Pharmacy Directories and
make contributions while you are off. If you do not return              Provider/Pharmacy Networks
after four months the coverage is terminated.
                                                                        If your Plan uses a network of Providers/Pharmacies, you will
If you are permanently laid-off, your insurance will cease on           automatically and without charge, receive a separate listing of
the last day of the calendar month in which your active                 Participating Providers/Pharmacies.
services, plus one month.
                                                                        You may also have access to determine which providers
                                                                        participate in the network by visiting www.cigna.com,
                                                                        mycigna.com or by calling the toll-free telephone number on
                                                                        your ID card.
                                                                        Your Participating Provider/Pharmacy networks consist of a
                                                                        group of local medical practitioners, and Hospitals, of varied



                                                                   45                                                   myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 128 of 265 Page ID
                                        #:757




specialties as well as general practice or a group of local               C. Payment of Benefits
Pharmacies who are employed by or contracted with CIGNA                   Any payment of benefits in reimbursement for Covered
HealthCare.                                                               Expenses paid by the child, or the child’s custodial parent or
                                                                          legal guardian, shall be made to the child, the child’s custodial
FDRL32 M
                                                                          parent or legal guardian, or a state official whose name and
                                                                          address have been substituted for the name and address of the
                                                                          child.

Qualified Medical Child Support Order
                                                                          FDRL2                                                          V1
(QMCSO)
A. Eligibility for Coverage Under a QMCSO
If a Qualified Medical Child Support Order (QMCSO) is
                                                                          Special Enrollment Rights Under the Health
issued for your child, that child will be eligible for coverage as
required by the order and you will not be considered a Late               Insurance Portability & Accountability Act
Entrant for Dependent Insurance.                                          (HIPAA)
You must notify your Employer and elect coverage for that                 If you or your eligible Dependent(s) experience a special
child and yourself, if you are not already enrolled, within 31            enrollment event as described below, you or your eligible
days of the QMCSO being issued.                                           Dependent(s) may be entitled to enroll in the Plan outside of a
                                                                          designated enrollment period upon the occurrence of one of
B. Qualified Medical Child Support Order Defined
                                                                          the special enrollment events listed below. If you are already
A Qualified Medical Child Support Order is a judgment,                    enrolled in the Plan, you may request enrollment for you and
decree or order (including approval of a settlement agreement)            your eligible Dependent(s) under a different option offered by
or administrative notice, which is issued pursuant to a state             the Employer for which you are currently eligible. If you are
domestic relations law (including a community property law),              not already enrolled in the Plan, you must request special
or to an administrative process, which provides for child                 enrollment for yourself in addition to your eligible
support or provides for health benefit coverage to such child             Dependent(s). You and all of your eligible Dependent(s) must
and relates to benefits under the group health plan, and                  be covered under the same option. The special enrollment
satisfies all of the following:                                           events include:
1. the order recognizes or creates a child’s right to receive             •   Acquiring a new Dependent. If you acquire a new
   group health benefits for which a participant or beneficiary               Dependent(s) through marriage, birth, adoption or
   is eligible;                                                               placement for adoption, you may request special enrollment
2. the order specifies your name and last known address, and                  for any of the following combinations of individuals if not
   the child’s name and last known address, except that the                   already enrolled in the Plan: Employee only; spouse only;
   name and address of an official of a state or political                    Employee and spouse; Dependent child(ren) only;
   subdivision may be substituted for the child’s mailing                     Employee and Dependent child(ren); Employee, spouse and
   address;                                                                   Dependent child(ren). Enrollment of Dependent children is
3. the order provides a description of the coverage to be                     limited to the newborn or adopted children or children who
   provided, or the manner in which the type of coverage is to                became Dependent children of the Employee due to
   be determined;                                                             marriage. Dependent children who were already Dependents
                                                                              of the Employee but not currently enrolled in the Plan are
4. the order states the period to which it applies; and                       not entitled to special enrollment.
5. if the order is a National Medical Support Notice                      •   Loss of eligibility for State Medicaid or Children’s
   completed in accordance with the Child Support                             Health Insurance Program (CHIP). If you and/or your
   Performance and Incentive Act of 1998, such Notice meets                   Dependent(s) were covered under a state Medicaid or CHIP
   the requirements above.                                                    plan and the coverage is terminated due to a loss of
The QMCSO may not require the health insurance policy to                      eligibility, you may request special enrollment for yourself
provide coverage for any type or form of benefit or option not                and any affected Dependent(s) who are not already enrolled
otherwise provided under the policy, except that an order may                 in the Plan. You must request enrollment within 60 days
require a plan to comply with State laws regarding health care                after termination of Medicaid or CHIP coverage.
coverage.                                                                 •   Loss of eligibility for other coverage (excluding
                                                                              continuation coverage). If coverage was declined under



                                                                     46                                                   myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 129 of 265 Page ID
                                           #:758




    this Plan due to coverage under another plan, and eligibility         •   Exhaustion of COBRA or other continuation coverage.
    for the other coverage is lost, you and all of your eligible              Special enrollment may be requested in this Plan for you
    Dependent(s) may request special enrollment in this Plan. If              and all of your eligible Dependent(s) upon exhaustion of
    required by the Plan, when enrollment in this Plan was                    COBRA or other continuation coverage. If you or your
    previously declined, it must have been declined in writing                Dependent(s) elect COBRA or other continuation coverage
    with a statement that the reason for declining enrollment                 following loss of coverage under another plan, the COBRA
    was due to other health coverage. This provision applies to               or other continuation coverage must be exhausted before
    loss of eligibility as a result of any of the following:                  any special enrollment rights exist under this Plan. An
    •   divorce or legal separation;                                          individual is considered to have exhausted COBRA or other
                                                                              continuation coverage only if such coverage ceases: (a) due
    •   cessation of Dependent status (such as reaching the                   to failure of the employer or other responsible entity to
        limiting age);                                                        remit premiums on a timely basis; (b) when the person no
    •   death of the Employee;                                                longer resides or works in the other plan’s service area and
    •   termination of employment;                                            there is no other COBRA or continuation coverage available
                                                                              under the plan; or (c) when the individual incurs a claim that
    •   reduction in work hours to below the minimum required                 would meet or exceed a lifetime maximum limit on all
        for eligibility;                                                      benefits and there is no other COBRA or other continuation
    •   you or your Dependent(s) no longer reside, live or work               coverage available to the individual. This does not include
        in the other plan’s network service area and no other                 termination of an employer’s limited period of contributions
        coverage is available under the other plan;                           toward COBRA or other continuation coverage as provided
    •   you or your Dependent(s) incur a claim which meets or                 under any severance or other agreement.
        exceeds the lifetime maximum limit that is applicable to
        all benefits offered under the other plan; or                     FDRL3                                                            V4
    •   the other plan no longer offers any benefits to a class of
        similarly situated individuals.
                                                                          •   Eligibility for employment assistance under State
•   Termination of employer contributions (excluding                          Medicaid or Children’s Health Insurance Program
    continuation coverage). If a current or former employer                   (CHIP). If you and/or your Dependent(s) become eligible
    ceases all contributions toward the Employee’s or                         for assistance with group health plan premium payments
    Dependent’s other coverage, special enrollment may be                     under a state Medicaid or CHIP plan, you may request
    requested in this Plan for you and all of your eligible                   special enrollment for yourself and any affected
    Dependent(s).                                                             Dependent(s) who are not already enrolled in the Plan. You
                                                                              must request enrollment within 60 days after the date you
                                                                              are determined to be eligible for assistance.
                                                                          Except as stated above, special enrollment must be requested
                                                                          within 30 days after the occurrence of the special enrollment
                                                                          event. If the special enrollment event is the birth or adoption
                                                                          of a Dependent child, coverage will be effective immediately
                                                                          on the date of birth, adoption or placement for adoption.
                                                                          Coverage with regard to any other special enrollment event
                                                                          will be effective on the first day of the calendar month
                                                                          following receipt of the request for special enrollment.
                                                                          Individuals who enroll in the Plan due to a special enrollment
                                                                          event will not be denied enrollment. You will not be enrolled
                                                                          in this Plan if you do not enroll within 30 days of the date you
                                                                          become eligible, unless you are eligible for special enrollment.
                                                                          Domestic Partners and their children (if not legal children of
                                                                          the Employee) are not eligible for special enrollment.


                                                                          FDRL4                                                         V3 M




                                                                     47                                                    myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 130 of 265 Page ID
                                        #:759




Coverage of Students on Medically Necessary                              A. Coverage Elections
Leave of Absence                                                         Per Section 125 regulations, you are generally allowed to
If your Dependent child is covered by this plan as a student, as         enroll for or change coverage only before each annual benefit
defined in the Definition of Dependent, coverage will remain             period. However, exceptions are allowed if your Employer
active for that child if the child is on a medically necessary           agrees and you enroll for or change coverage within 30 days
leave of absence from a postsecondary educational institution            of the following:
(such as a college, university or trade school.)                         •    the date you meet the Special Enrollment criteria described
Coverage will terminate on the earlier of:                                    above; or
a)   The date that is one year after the first day of the                •    the date you meet the criteria shown in the following
     medically necessary leave of absence; or                                 Sections B through F.
b) The date on which coverage would otherwise terminate                  B. Change of Status
   under the terms of the plan.                                          A change in status is defined as:
The child must be a Dependent under the terms of the plan and            1.     change in legal marital status due to marriage, death of a
must have been enrolled in the plan on the basis of being a                     spouse, divorce, annulment or legal separation;
student at a postsecondary educational institution immediately           2.     change in number of Dependents due to birth, adoption,
before the first day of the medically necessary leave of                        placement for adoption, or death of a Dependent;
absence.
                                                                         3.     change in employment status of Employee, spouse or
The plan must receive written certification from the treating                   Dependent due to termination or start of employment,
physician that the child is suffering from a serious illness or                 strike, lockout, beginning or end of unpaid leave of
injury and that the leave of absence (or other change in                        absence, including under the Family and Medical Leave
enrollment) is medically necessary.                                             Act (FMLA), or change in worksite;
A “medically necessary leave of absence” is a leave of                   4.     changes in employment status of Employee, spouse or
absence from a postsecondary educational institution, or any                    Dependent resulting in eligibility or ineligibility for
other change in enrollment of the child at the institution that:                coverage;
(1) starts while the child is suffering from a serious illness or
                                                                         5.     change in residence of Employee, spouse or Dependent to
condition; (2) is medically necessary; and (3) causes the child
                                                                                a location outside of the Employer’s network service
to lose student status under the terms of the plan.
                                                                                area; and
                                                                         6.     changes which cause a Dependent to become eligible or
FDRL76                                                                          ineligible for coverage.
                                                                         C. Court Order
                                                                         A change in coverage due to and consistent with a court order
Effect of Section 125 Tax Regulations on This                            of the Employee or other person to cover a Dependent.
Plan
                                                                         D. Medicare or Medicaid Eligibility/Entitlement
Your Employer has chosen to administer this Plan in
                                                                         The Employee, spouse or Dependent cancels or reduces
accordance with Section 125 regulations of the Internal
                                                                         coverage due to entitlement to Medicare or Medicaid, or
Revenue Code. Per this regulation, you may agree to a pretax
                                                                         enrolls or increases coverage due to loss of Medicare or
salary reduction put toward the cost of your benefits.
                                                                         Medicaid eligibility.
Otherwise, you will receive your taxable earnings as cash
(salary).                                                                E. Change in Cost of Coverage
                                                                         If the cost of benefits increases or decreases during a benefit
                                                                         period, your Employer may, in accordance with plan terms,
                                                                         automatically change your elective contribution.
                                                                         When the change in cost is significant, you may either
                                                                         increase your contribution or elect less-costly coverage. When
                                                                         a significant overall reduction is made to the benefit option
                                                                         you have elected, you may elect another available benefit
                                                                         option. When a new benefit option is added, you may change
                                                                         your election to the new benefit option.



                                                                    48                                                    myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 131 of 265 Page ID
                                           #:760




F. Changes in Coverage of Spouse or Dependent Under                    Coverage for Maternity Hospital Stay
    Another Employer’s Plan
                                                                       Group health plans and health insurance issuers offering group
You may make a coverage election change if the plan of your            health insurance coverage generally may not, under a federal
spouse or Dependent: (a) incurs a change such as adding or             law known as the “Newborns’ and Mothers’ Health Protection
deleting a benefit option; (b) allows election changes due to          Act”: restrict benefits for any Hospital length of stay in
Special Enrollment, Change in Status, Court Order or                   connection with childbirth for the mother or newborn child to
Medicare or Medicaid Eligibility/Entitlement; or (c) this Plan         less than 48 hours following a vaginal delivery, or less than 96
and the other plan have different periods of coverage or open          hours following a cesarean section; or require that a provider
enrollment periods.                                                    obtain authorization from the plan or insurance issuer for
                                                                       prescribing a length of stay not in excess of the above periods.
FDRL70
                                                                       The law generally does not prohibit an attending provider of
                                                                       the mother or newborn, in consultation with the mother, from
                                                                       discharging the mother or newborn earlier than 48 or 96 hours,
                                                                       as applicable.
Eligibility for Coverage for Adopted Children                          Please review this Plan for further details on the specific
Any child under the age of 18 who is adopted by you,                   coverage available to you and your Dependents.
including a child who is placed with you for adoption, will be
eligible for Dependent Insurance upon the date of placement
                                                                       FDRL8
with you. A child will be considered placed for adoption when
you become legally obligated to support that child, totally or
partially, prior to that child’s adoption.
If a child placed for adoption is not adopted, all health              Women’s Health and Cancer Rights Act
coverage ceases when the placement ends, and will not be               (WHCRA)
continued.                                                             Do you know that your plan, as required by the Women’s
The provisions in the “Exception for Newborns” section of              Health and Cancer Rights Act of 1998, provides benefits for
this document that describe requirements for enrollment and            mastectomy-related services including all stages of
effective date of insurance will also apply to an adopted child        reconstruction and surgery to achieve symmetry between the
or a child placed with you for adoption.                               breasts, prostheses, and complications resulting from a
                                                                       mastectomy, including lymphedema? Call Member Services at
                                                                       the toll free number listed on your ID card for more
FDRL6
                                                                       information.


                                                                       FDRL51
Federal Tax Implications for Dependent
Coverage
Premium payments for Dependent health insurance are usually
exempt from federal income tax. Generally, if you can claim
                                                                       Group Plan Coverage Instead of Medicaid
an individual as a Dependent for purposes of federal income            If your income and liquid resources do not exceed certain
tax, then the premium for that Dependent’s health insurance            limits established by law, the state may decide to pay
coverage will not be taxable to you as income. However, in             premiums for this coverage instead of for Medicaid, if it is
the rare instance that you cover an individual under your              cost effective. This includes premiums for continuation
health insurance who does not meet the federal definition of a         coverage required by federal law.
Dependent, the premium may be taxable to you as income. If
you have questions concerning your specific situation, you
                                                                       FDRL75
should consult your own tax consultant or attorney.


FDRL7




                                                                  49                                                   myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 132 of 265 Page ID
                                        #:761




Pre-Existing Conditions Under the Health                                 in coverage will be disregarded for the purposes of
Insurance Portability & Accountability Act                               determining Creditable Coverage.
(HIPAA)                                                                  D. Certificate of Prior Creditable Coverage
A federal law known as the Health Insurance Portability &                You must provide proof of your prior Creditable Coverage in
Accountability Act (HIPAA) establishes requirements for Pre-             order to reduce a Pre-Existing Condition limitation period.
existing Condition limitation provisions in health plans.                You should submit proof of prior coverage with your
Following is an explanation of the requirements and                      enrollment material. A certificate of prior Creditable
limitations under this law.                                              Coverage, or other proofs of coverage which need to be
                                                                         submitted outside the standard enrollment form process for
A. Pre-Existing Condition Limitation                                     any reason, may be sent directly to: Eligibility Production
Under HIPAA, a Pre-existing Condition limitation is a                    Services, 900 Cottage Grove Road, Routing C2ECC, Hartford,
limitation or exclusion of benefits relating to a condition based        CT 06152. You should contact the Plan Administrator or a
on the fact that the condition was present before the effective          CIGNA Customer Service Representative if assistance is
date of coverage under the plan, whether or not any medical              needed to obtain proof of prior Creditable Coverage. Once
advice, diagnosis, care, or treatment was recommended or                 your prior coverage records are reviewed and credit is
received before that date. A Pre-existing Condition limitation           calculated, you will receive a notice of any remaining Pre-
is permitted under group health plans, provided it is applied            existing Condition limitation period.
only to a physical or mental condition for which medical                 E. Creditable Coverage
advice, diagnosis, care, or treatment was recommended or
received within the 6-month period (or a shorter period as               Creditable Coverage will include coverage under any of the
applies under the plan) ending on the enrollment date. Plan              following: A self-insured employer group health plan;
provisions may vary. Please refer to the section entitled                Individual or group health insurance indemnity or HMO plans;
“Exclusions, Expenses Not Covered and General Limitations”               Part A or Part B of Medicare; Medicaid, except coverage
for the specific Pre-existing Condition limitation provision             solely for pediatric vaccines; A health plan for certain
which applies under this Plan, if any.                                   members of the uniformed armed services and their
                                                                         dependents, including the Commissioned Corps of the
B. Exceptions to Pre-existing Condition Limitation                       National Oceanic and Atmospheric Administration and of the
Pregnancy, and genetic information with no related treatment,            Public Health Service; A medical care program of the Indian
will not be considered Pre-existing Conditions.                          Health Service or of a tribal organization; A state health
A newborn child, an adopted child, or a child placed for                 benefits risk pool; The Federal Employees Health Benefits
adoption before age 18 will not be subject to any Pre-existing           Program; A public health plan established by a State, the U.S.
Condition limitation if such child was covered under any                 government, or a foreign country; the Peace Corps Act; Or a
creditable coverage within 30 days of birth, adoption or                 State Children’s Health Insurance Program.
placement for adoption. Such waiver will not apply if 63 days            F. Obtaining a Certificate of Creditable Coverage Under
or more elapse between coverage under the prior creditable                    This Plan
coverage and coverage under this Plan.                                   Upon loss of coverage under this Plan, a Certificate of
C. Credit for Coverage Under Prior Plan                                  Creditable Coverage will be mailed to each terminating
If you and/or your Dependent(s) were previously covered                  individual at the last address on file. You or your dependent
under a plan which qualifies as Creditable Coverage, CG will             may also request a Certificate of Creditable Coverage, without
reduce any Pre-existing Condition limitation period under this           charge, at any time while enrolled in the Plan and for 24
policy by the number of days of prior Creditable Coverage                months following termination of coverage. You may need this
you had under the prior plan(s). However, credit is available            document as evidence of your prior coverage to reduce any
only if you notify the Employer of such prior coverage, and              pre-existing condition limitation period under another plan, to
fewer than 63 days elapse between coverage under the prior               help you get special enrollment in another plan, or to obtain
plan and coverage under this Plan, exclusive of any waiting              certain types of individual health coverage even if you have
period. Credit will be given for coverage under all prior                health problems. To obtain a Certificate of Creditable
Creditable Coverage, provided fewer than 63 days elapsed                 Coverage, contact the Plan Administrator or call the toll-free
between coverage under any two plans.                                    customer service number on the back of your ID card.
If you and/or your Dependent enrolled or re-enrolled in
COBRA continuation coverage or state continuation coverage               FDRL73
under the extended election period allowed in the American
Recovery and Reinvestment Act of 2009 (“ARRA”), this lapse


                                                                    50                                                 myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 133 of 265 Page ID
                                         #:762




Requirements of Medical Leave Act of 1993 (as                           For leaves of 31 days or more, you may continue coverage for
amended) (FMLA)                                                         yourself and your Dependents as follows:
Any provisions of the policy that provide for: (a) continuation         You may continue benefits by paying the required premium to
of insurance during a leave of absence; and (b) reinstatement           your Employer, until the earliest of the following:
of insurance following a return to Active Service; are modified         •   24 months from the last day of employment with the
by the following provisions of the federal Family and Medical               Employer;
Leave Act of 1993, as amended, where applicable:                        •   the day after you fail to return to work; and
A. Continuation of Health Insurance During Leave                        •   the date the policy cancels.
Your health insurance will be continued during a leave of               Your Employer may charge you and your Dependents up to
absence if:                                                             102% of the total premium.
•   that leave qualifies as a leave of absence under the Family         Following continuation of health coverage per USERRA
    and Medical Leave Act of 1993, as amended; and                      requirements, you may convert to a plan of individual
•   you are an eligible Employee under the terms of that Act.           coverage according to any “Conversion Privilege” shown in
The cost of your health insurance during such leave must be             your certificate.
paid, whether entirely by your Employer or in part by you and           B. Reinstatement of Benefits (applicable to all coverages)
your Employer.                                                          If your coverage ends during the leave of absence because you
B. Reinstatement of Canceled Insurance Following Leave                  do not elect USERRA or an available conversion plan at the
Upon your return to Active Service following a leave of                 expiration of USERRA and you are reemployed by your
absence that qualifies under the Family and Medical Leave               current Employer, coverage for you and your Dependents may
Act of 1993, as amended, any canceled insurance (health, life           be reinstated if (a) you gave your Employer advance written or
or disability) will be reinstated as of the date of your return.        verbal notice of your military service leave, and (b) the
                                                                        duration of all military leaves while you are employed with
You will not be required to satisfy any eligibility or benefit          your current Employer does not exceed 5 years.
waiting period or the requirements of any Pre-existing
Condition limitation to the extent that they had been satisfied         You and your Dependents will be subject to only the balance
prior to the start of such leave of absence.                            of a Pre-Existing Condition Limitation (PCL) or waiting
                                                                        period that was not yet satisfied before the leave began.
Your Employer will give you detailed information about the              However, if an Injury or Sickness occurs or is aggravated
Family and Medical Leave Act of 1993, as amended.                       during the military leave, full Plan limitations will apply.
                                                                        Any 63-day break in coverage rule regarding credit for time
FDRL74                                                                  accrued toward a PCL waiting period will be waived.
                                                                        If your coverage under this plan terminates as a result of your
                                                                        eligibility for military medical and dental coverage and your
Uniformed Services Employment and Re-                                   order to active duty is canceled before your active duty service
Employment Rights Act of 1994 (USERRA)                                  commences, these reinstatement rights will continue to apply.
The Uniformed Services Employment and Re-employment
Rights Act of 1994 (USERRA) sets requirements for                       FDRL58 M

continuation of health coverage and re-employment in regard
to an Employee’s military leave of absence. These
requirements apply to medical and dental coverage for you               Claim Determination Procedures Under ERISA
and your Dependents.
                                                                        The following complies with federal law effective July 1,
A. Continuation of Coverage                                             2002. Provisions of the laws of your state may supersede.
For leaves of less than 31 days, coverage will continue as              Procedures Regarding Medical Necessity Determinations
described in the Termination section regarding Leave of
Absence.                                                                In general, health services and benefits must be Medically
                                                                        Necessary to be covered under the plan. The procedures for
                                                                        determining Medical Necessity vary, according to the type of
                                                                        service or benefit requested, and the type of health plan.
                                                                        Medical Necessity determinations are made on either a



                                                                   51                                                       myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 134 of 265 Page ID
                                        #:763




preservice, concurrent, or postservice basis, as described              needed. You or your representative must provide the specified
below:                                                                  information to CG within 48 hours after receiving the notice.
Certain services require prior authorization in order to be             CG will notify you or your representative of the expedited
covered. This prior authorization is called a "preservice               benefit determination within 48 hours after you or your
medical necessity determination." The Certificate describes             representative responds to the notice. Expedited
who is responsible for obtaining this review. You or your               determinations may be provided orally, followed within 3 days
authorized representative (typically, your health care provider)        by written or electronic notification.
must request Medical Necessity determinations according to              If you or your representative fails to follow CG's procedures
the procedures described below, in the Certificate, and in your         for requesting a required preservice medical necessity
provider's network participation documents as applicable.               determination, CG will notify you or your representative of
When services or benefits are determined to be not Medically            the failure and describe the proper procedures for filing within
Necessary, you or your representative will receive a written            5 days (or 24 hours, if an expedited determination is required,
description of the adverse determination, and may appeal the            as described above) after receiving the request. This notice
determination. Appeal procedures are described in the                   may be provided orally, unless you or your representative
Certificate, in your provider's network participation                   requests written notification.
documents, and in the determination notices.                            Concurrent Medical Necessity Determinations
Preservice Medical Necessity Determinations                             When an ongoing course of treatment has been approved for
When you or your representative request a required Medical              you and you wish to extend the approval, you or your
Necessity determination prior to care, CG will notify you or            representative must request a required concurrent Medical
your representative of the determination within 15 days after           Necessity determination at least 24 hours prior to the
receiving the request. However, if more time is needed due to           expiration of the approved period of time or number of
matters beyond CG's control, CG will notify you or your                 treatments. When you or your representative requests such a
representative within 15 days after receiving your request.             determination, CG will notify you or your representative of
This notice will include the date a determination can be                the determination within 24 hours after receiving the request.
expected, which will be no more than 30 days after receipt of           Postservice Medical Necessity Determinations
the request. If more time is needed because necessary                   When you or your representative requests a Medical Necessity
information is missing from the request, the notice will also           determination after services have been rendered, CG will
specify what information is needed, and you or your                     notify you or your representative of the determination within
representative must provide the specified information to CG             30 days after receiving the request. However, if more time is
within 45 days after receiving the notice. The determination            needed to make a determination due to matters beyond CG's
period will be suspended on the date CG sends such a notice             control CG will notify you or your representative within 30
of missing information, and the determination period will               days after receiving the request. This notice will include the
resume on the date you or your representative responds to the           date a determination can be expected, which will be no more
notice.                                                                 than 45 days after receipt of the request.
If the determination periods above would (a) seriously                  If more time is needed because necessary information is
jeopardize your life or health, your ability to regain maximum          missing from the request, the notice will also specify what
function, or (b) in the opinion of a Physician with knowledge           information is needed, and you or your representative must
of your health condition, cause you severe pain which cannot            provide the specified information to CG within 45 days after
be managed without the requested services, CG will make the             receiving the notice. The determination period will be
preservice determination on an expedited basis. CG's                    suspended on the date CG sends such a notice of missing
Physician reviewer, in consultation with the treating                   information, and the determination period will resume on the
Physician, will decide if an expedited determination is                 date you or your representative responds to the notice.
necessary. CG will notify you or your representative of an
expedited determination within 72 hours after receiving the
request.                                                                FDRL42




FDRL65                                                                  Postservice Claim Determinations
                                                                        When you or your representative requests payment for
However, if necessary information is missing from the                   services which have been rendered, CG will notify you of the
request, CG will notify you or your representative within 24            claim payment determination within 30 days after receiving
hours after receiving the request to specify what information is        the request. However, if more time is needed to make a


                                                                   52                                                  myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 135 of 265 Page ID
                                        #:764




determination due to matters beyond CG's control, CG will                 you may call the toll-free number on your Benefit
notify you or your representative within 30 days after                    Identification card, explanation of benefits, or claim form and
receiving the request. This notice will include the date a                explain your concern to one of our Member Services
determination can be expected, which will be no more than 45              representatives. You may also express that concern in writing.
days after receipt of the request. If more time is needed                 We will do our best to resolve the matter on your initial
because necessary information is missing from the request, the            contact. If we need more time to review or investigate your
notice will also specify what information is needed, and you or           concern, we will get back to you as soon as possible, but in
your representative must provide the specified information                any case within 30 days. If you are not satisfied with the
within 45 days after receiving the notice. The determination              results of a coverage decision, you may start the appeals
period will be suspended on the date CG sends such a notice               procedure.
of missing information, and resume on the date you or your
representative responds to the notice.                                    Appeals Procedure
Notice of Adverse Determination                                           CG has a two-step appeals procedure for coverage decisions.
                                                                          To initiate an appeal, you must submit a request for an appeal
Every notice of an adverse benefit determination will be                  in writing to CG within 365 days of receipt of a denial notice.
provided in writing or electronically, and will include all of            You should state the reason why you feel your appeal should
the following that pertain to the determination: (1) the specific         be approved and include any information supporting your
reason or reasons for the adverse determination; (2) reference            appeal. If you are unable or choose not to write, you may ask
to the specific plan provisions on which the determination is             CG to register your appeal by telephone. Call or write us at the
based; (3) a description of any additional material or                    toll-free number on your Benefit Identification card,
information necessary to perfect the claim and an explanation             explanation of benefits, or claim form.
of why such material or information is necessary; (4) a
description of the plan's review procedures and the time limits           Level-One Appeal
applicable, including a statement of a claimant's rights to bring         Your appeal will be reviewed and the decision made by
a civil action under section 502(a) of ERISA following an                 someone not involved in the initial decision. Appeals
adverse benefit determination on appeal; (5) upon request and             involving Medical Necessity or clinical appropriateness will
free of charge, a copy of any internal rule, guideline, protocol          be considered by a health care professional.
or other similar criterion that was relied upon in making the             For level-one appeals, we will respond in writing with a
adverse determination regarding your claim, and an                        decision within 15 calendar days after we receive an appeal
explanation of the scientific or clinical judgment for a                  for a required preservice or concurrent care coverage
determination that is based on a Medical Necessity,                       determination, and within 30 calendar days after we received
experimental treatment or other similar exclusion or limit; and           an appeal for a postservice coverage determination. If more
(6) in the case of a claim involving urgent care, a description           time or information is needed to make the determination, we
of the expedited review process applicable to such claim.                 will notify you in writing to request an extension of up to 15
                                                                          calendar days and to specify any additional information
FDRL36
                                                                          needed to complete the review.
                                                                          You may request that the appeal process be expedited if, (a)
                                                                          the time frames under this process would seriously jeopardize
                                                                          your life, health or ability to regain maximum functionality or
When You Have a Complaint or an Appeal                                    in the opinion of your Physician would cause you severe pain
For the purposes of this section, any reference to "you,"                 which cannot be managed without the requested services; or
"your," or "Member" also refers to a representative or provider           (b) your appeal involves nonauthorization of an admission or
designated by you to act on your behalf, unless otherwise                 continuing inpatient Hospital stay. CG's Physician reviewer, in
noted.                                                                    consultation with the treating Physician, will decide if an
“Physician Reviewers” are licensed Physicians depending on                expedited appeal is necessary. When an appeal is expedited,
the care, service or treatment under review.                              CG will respond orally with a decision within 72 hours,
                                                                          followed up in writing.
We want you to be completely satisfied with the care you
receive. That is why we have established a process for
addressing your concerns and solving your problems.                       FDRL37

Start With Member Services
We are here to listen and help. If you have a concern regarding
a person, a service, the quality of care, or contractual benefits,



                                                                     53                                                  myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 136 of 265 Page ID
                                        #:765




Level-Two Appeal                                                        In order to request a referral to an Independent Review
If you are dissatisfied with our level-one appeal decision, you         Organization, the reason for the denial must be based on a
may request a second review. To initiate a level-two appeal,            Medical Necessity or clinical appropriateness determination
follow the same process required for a level-one appeal.                by CG. Administrative, eligibility or benefit coverage limits or
                                                                        exclusions are not eligible for appeal under this process.
Most requests for a second review will be conducted by the
Committee, which consists of a minimum of three people.
Anyone involved in the prior decision may not vote on the               FDRL63
Committee. For appeals involving Medical Necessity or
clinical appropriateness the Committee will consult with at
                                                                        To request a review, you must notify the Appeals Coordinator
least one Physician in the same or similar specialty as the care
                                                                        within 180 days of your receipt of CG's level-two appeal
under consideration, as determined by CG's Physician
                                                                        review denial. CG will then forward the file to the
reviewer. You may present your situation to the Committee in
                                                                        Independent Review organization. The Independent Review
person or by conference call.
                                                                        Organization will render an opinion within 30 days. When
For level-two appeals we will acknowledge in writing that we            requested and when a delay would be detrimental to your
have received your request and schedule a Committee review.             medical condition, as determined by CG's Physician reviewer,
For required preservice and concurrent care coverage                    the review shall be completed within 3 days. The Independent
determinations the Committee review will be completed                   Review Program is a voluntary program arranged by CG.
within 15 calendar days and for post service claims, the
                                                                        Notice of Benefit Determination on Appeal
Committee review will be completed within 30 calendar days.
If more time or information is needed to make the                       Every notice of a determination on appeal will be provided in
determination, we will notify you in writing to request an              writing or electronically and, if an adverse determination, will
extension of up to 15 calendar days and to specify any                  include: (1) the specific reason or reasons for the adverse
additional information needed by the Committee to complete              determination; (2) reference to the specific plan provisions on
the review. You will be notified in writing of the Committee's          which the determination is based; (3) a statement that the
decision within 5 business days after the Committee meeting,            claimant is entitled to receive, upon request and free of charge,
and within the Committee review time frames above if the                reasonable access to and copies of all documents, records, and
Committee does not approve the requested coverage.                      other Relevant Information as defined; (4) a statement
                                                                        describing any voluntary appeal procedures offered by the
You may request that the appeal process be expedited if, (a)
                                                                        plan and the claimant's right to bring an action under ERISA
the time frames under this process would seriously jeopardize
                                                                        section 502(a); (5) upon request and free of charge, a copy of
your life, health or ability to regain maximum functionality or
                                                                        any internal rule, guideline, protocol or other similar criterion
in the opinion of your Physician, would cause you severe pain
                                                                        that was relied upon in making the adverse determination
which cannot be managed without the requested services; or
                                                                        regarding your appeal, and an explanation of the scientific or
(b) your appeal involves nonauthorization of an admission or
                                                                        clinical judgment for a determination that is based on a
continuing inpatient Hospital stay. CG's Physician reviewer, in
                                                                        Medical Necessity, experimental treatment or other similar
consultation with the treating Physician, will decide if an
                                                                        exclusion or limit.
expedited appeal is necessary. When an appeal is expedited,
CG will respond orally with a decision within 72 hours,                 You also have the right to bring a civil action under Section
followed up in writing.                                                 502(a) of ERISA if you are not satisfied with the decision on
                                                                        review. You or your plan may have other voluntary alternative
Independent Review Procedure
                                                                        dispute resolution options such as Mediation. One way to find
If you are not fully satisfied with the decision of CG's level-         out what may be available is to contact your local U.S.
two appeal review regarding your Medical Necessity or                   Department of Labor office and your State insurance
clinical appropriateness issue, you may request that your               regulatory agency. You may also contact the Plan
appeal be referred to an Independent Review Organization.               Administrator.
The Independent Review Organization is composed of persons
                                                                        Relevant Information
who are not employed by CIGNA HealthCare, or any of its
affiliates. A decision to use the voluntary level of appeal will        Relevant information is any document, record or other
not affect the claimant's rights to any other benefits under the        information which: (a) was relied upon in making the benefit
plan.                                                                   determination; (b) was submitted, considered or generated in
                                                                        the course of making the benefit determination, without regard
There is no charge for you to initiate this Independent Review
                                                                        to whether such document, record, or other information was
Process. CG will abide by the decision of the Independent
                                                                        relied upon in making the benefit determination; (c)
Review Organization.
                                                                        demonstrates compliance with the administrative processes


                                                                   54                                                  myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 137 of 265 Page ID
                                         #:766




and safeguards required by federal law in making the benefit           Who is Entitled to COBRA Continuation?
determination; or (d) constitutes a statement of policy or             Only a “qualified beneficiary” (as defined by federal law) may
guidance with respect to the plan concerning the denied                elect to continue health insurance coverage. A qualified
treatment option or benefit for the claimant's diagnosis,              beneficiary may include the following individuals who were
without regard to whether such advice or statement was relied          covered by the Plan on the day the qualifying event occurred:
upon in making the benefit determination.                              you, your spouse, and your Dependent children. Each
Legal Action                                                           qualified beneficiary has their own right to elect or decline
If your plan is governed by ERISA, you have the right to bring         COBRA continuation coverage even if you decline or are not
a civil action under section 502(a) of ERISA if you are not            eligible for COBRA continuation.
satisfied with the outcome of the Appeals Procedure. In most           The following individuals are not qualified beneficiaries for
instances, you may not initiate a legal action against CG until        purposes of COBRA continuation: domestic partners, same
you have completed the Level-One and Level-Two appeal                  sex spouses, grandchildren (unless adopted by you),
processes. If your appeal is expedited, there is no need to            stepchildren (unless adopted by you). Although these
complete the Level-Two process prior to bringing legal action.         individuals do not have an independent right to elect COBRA
                                                                       continuation coverage, if you elect COBRA continuation
                                                                       coverage for yourself, you may also cover your Dependents
FDRL40
                                                                       even if they are not considered qualified beneficiaries under
                                                                       COBRA. However, such individuals’ coverage will terminate
                                                                       when your COBRA continuation coverage terminates. The
COBRA Continuation Rights Under Federal                                sections titled “Secondary Qualifying Events” and “Medicare
Law                                                                    Extension For Your Dependents” are not applicable to these
                                                                       individuals.
For You and Your Dependents
What is COBRA Continuation Coverage?
                                                                       FDRL67
Under federal law, you and/or your Dependents must be given
the opportunity to continue health insurance when there is a
“qualifying event” that would result in loss of coverage under         Secondary Qualifying Events
the Plan. You and/or your Dependents will be permitted to              If, as a result of your termination of employment or reduction
continue the same coverage under which you or your                     in work hours, your Dependent(s) have elected COBRA
Dependents were covered on the day before the qualifying               continuation coverage and one or more Dependents experience
event occurred, unless you move out of that plan’s coverage            another COBRA qualifying event, the affected Dependent(s)
area or the plan is no longer available. You and/or your               may elect to extend their COBRA continuation coverage for
Dependents cannot change coverage options until the next               an additional 18 months (7 months if the secondary event
open enrollment period.                                                occurs within the disability extension period) for a maximum
When is COBRA Continuation Available?                                  of 36 months from the initial qualifying event. The second
For you and your Dependents, COBRA continuation is                     qualifying event must occur before the end of the initial 18
available for up to 18 months from the date of the following           months of COBRA continuation coverage or within the
qualifying events if the event would result in a loss of               disability extension period discussed below. Under no
coverage under the Plan:                                               circumstances will COBRA continuation coverage be
                                                                       available for more than 36 months from the initial qualifying
•   your termination of employment for any reason, other than          event. Secondary qualifying events are: your death; your
    gross misconduct, or                                               divorce or legal separation; or, for a Dependent child, failure
•   your reduction in work hours.                                      to continue to qualify as a Dependent under the Plan.
For your Dependents, COBRA continuation coverage is                    Disability Extension
available for up to 36 months from the date of the following           If, after electing COBRA continuation coverage due to your
qualifying events if the event would result in a loss of               termination of employment or reduction in work hours, you or
coverage under the Plan:                                               one of your Dependents is determined by the Social Security
•   your death;                                                        Administration (SSA) to be totally disabled under title II or
•   your divorce or legal separation; or                               XVI of the SSA, you and all of your Dependents who have
                                                                       elected COBRA continuation coverage may extend such
•   for a Dependent child, failure to continue to qualify as a         continuation for an additional 11 months, for a maximum of
    Dependent under the Plan.                                          29 months from the initial qualifying event.


                                                                  55                                                 myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 138 of 265 Page ID
                                         #:767




To qualify for the disability extension, all of the following                provision is no longer applicable; or (c) the occurrence of an
requirements must be satisfied:                                              event described in one of the first three bullets above; or
1. SSA must determine that the disability occurred prior to or           •   any reason the Plan would terminate coverage of a
   within 60 days after the disabled individual elected COBRA                participant or beneficiary who is not receiving continuation
   continuation coverage; and                                                coverage (e.g., fraud).
2. A copy of the written SSA determination must be provided              Moving Out of Employer’s Service Area or Elimination of
   to the Plan Administrator within 60 calendar days after the           a Service Area
   date the SSA determination is made AND before the end of              If you and/or your Dependents move out of the Employer’s
   the initial 18-month continuation period.                             service area or the Employer eliminates a service area in your
If the SSA later determines that the individual is no longer             location, your COBRA continuation coverage under the plan
disabled, you must notify the Plan Administrator within 30               will be limited to out-of-network coverage only. In-network
days after the date the final determination is made by SSA.              coverage is not available outside of the Employer’s service
The 11-month disability extension will terminate for all                 area. If the Employer offers another benefit option through
covered persons on the first day of the month that is more than          CIGNA or another carrier which can provide coverage in your
30 days after the date the SSA makes a final determination               location, you may elect COBRA continuation coverage under
that the disabled individual is no longer disabled.                      that option.
All causes for “Termination of COBRA Continuation” listed
below will also apply to the period of disability extension.             FDRL22                                                           V1
Medicare Extension for Your Dependents
When the qualifying event is your termination of employment              Employer’s Notification Requirements
or reduction in work hours and you became enrolled in
                                                                         Your Employer is required to provide you and/or your
Medicare (Part A, Part B or both) within the 18 months before
                                                                         Dependents with the following notices:
the qualifying event, COBRA continuation coverage for your
Dependents will last for up to 36 months after the date you              •   An initial notification of COBRA continuation rights must
became enrolled in Medicare. Your COBRA continuation                         be provided within 90 days after your (or your spouse’s)
coverage will last for up to 18 months from the date of your                 coverage under the Plan begins (or the Plan first becomes
termination of employment or reduction in work hours.                        subject to COBRA continuation requirements, if later). If
                                                                             you and/or your Dependents experience a qualifying event
                                                                             before the end of that 90-day period, the initial notice must
FDRL21                                                                       be provided within the time frame required for the COBRA
                                                                             continuation coverage election notice as explained below.
Termination of COBRA Continuation                                        •   A COBRA continuation coverage election notice must be
COBRA continuation coverage will be terminated upon the                      provided to you and/or your Dependents within the
occurrence of any of the following:                                          following timeframes:
•   the end of the COBRA continuation period of 18, 29 or 36                 (a) if the Plan provides that COBRA continuation coverage
    months, as applicable;                                                       and the period within which an Employer must notify
                                                                                 the Plan Administrator of a qualifying event starts upon
•   failure to pay the required premium within 30 calendar days                  the loss of coverage, 44 days after loss of coverage
    after the due date;                                                          under the Plan;
•   cancellation of the Employer’s policy with CIGNA;                        (b) if the Plan provides that COBRA continuation coverage
•   after electing COBRA continuation coverage, a qualified                      and the period within which an Employer must notify
    beneficiary enrolls in Medicare (Part A, Part B, or both);                   the Plan Administrator of a qualifying event starts upon
•   after electing COBRA continuation coverage, a qualified                      the occurrence of a qualifying event, 44 days after the
    beneficiary becomes covered under another group health                       qualifying event occurs; or
    plan, unless the qualified beneficiary has a condition for               (c) in the case of a multi-employer plan, no later than 14
    which the new plan limits or excludes coverage under a pre-                  days after the end of the period in which Employers
    existing condition provision. In such case coverage will                     must provide notice of a qualifying event to the Plan
    continue until the earliest of: (a) the end of the applicable                Administrator.
    maximum period; (b) the date the pre-existing condition




                                                                    56                                                    myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 139 of 265 Page ID
                                        #:768




How to Elect COBRA Continuation Coverage                                  must make your first payment no later than 45 calendar days
The COBRA coverage election notice will list the individuals              after the date of your election. (This is the date the Election
who are eligible for COBRA continuation coverage and                      Notice is postmarked, if mailed.) If you do not make your first
inform you of the applicable premium. The notice will also                payment within that 45 days, you will lose all COBRA
include instructions for electing COBRA continuation                      continuation rights under the Plan.
coverage. You must notify the Plan Administrator of your                  Subsequent payments
election no later than the due date stated on the COBRA                   After you make your first payment for COBRA continuation
election notice. If a written election notice is required, it must        coverage, you will be required to make subsequent payments
be post-marked no later than the due date stated on the                   of the required premium for each additional month of
COBRA election notice. If you do not make proper                          coverage. Payment is due on the first day of each month. If
notification by the due date shown on the notice, you and your            you make a payment on or before its due date, your coverage
Dependents will lose the right to elect COBRA continuation                under the Plan will continue for that coverage period without
coverage. If you reject COBRA continuation coverage before                any break.
the due date, you may change your mind as long as you
furnish a completed election form before the due date.                    Grace periods for subsequent payments
Each qualified beneficiary has an independent right to elect              Although subsequent payments are due by the first day of the
COBRA continuation coverage. Continuation coverage may                    month, you will be given a grace period of 30 days after the
be elected for only one, several, or for all Dependents who are           first day of the coverage period to make each monthly
qualified beneficiaries. Parents may elect to continue coverage           payment. Your COBRA continuation coverage will be
on behalf of their Dependent children. You or your spouse                 provided for each coverage period as long as payment for that
may elect continuation coverage on behalf of all the qualified            coverage period is made before the end of the grace period for
beneficiaries. You are not required to elect COBRA                        that payment. However, if your payment is received after the
continuation coverage in order for your Dependents to elect               due date, your coverage under the Plan may be suspended
COBRA continuation.                                                       during this time. Any providers who contact the Plan to
                                                                          confirm coverage during this time may be informed that
                                                                          coverage has been suspended. If payment is received before
FDRL23                                                                    the end of the grace period, your coverage will be reinstated
                                                                          back to the beginning of the coverage period. This means that
                                                                          any claim you submit for benefits while your coverage is
How Much Does COBRA Continuation Coverage Cost?
                                                                          suspended may be denied and may have to be resubmitted
Each qualified beneficiary may be required to pay the entire              once your coverage is reinstated. If you fail to make a
cost of continuation coverage. The amount may not exceed                  payment before the end of the grace period for that coverage
102% of the cost to the group health plan (including both                 period, you will lose all rights to COBRA continuation
Employer and Employee contributions) for coverage of a                    coverage under the Plan.
similarly situated active Employee or family member. The
premium during the 11-month disability extension may not
exceed 150% of the cost to the group health plan (including               FDRL24                                                          V2

both employer and employee contributions) for coverage of a
similarly situated active Employee or family member. For                  You Must Give Notice of Certain Qualifying Events
example:
                                                                          If you or your Dependent(s) experience one of the following
If the Employee alone elects COBRA continuation coverage,                 qualifying events, you must notify the Plan Administrator
the Employee will be charged 102% (or 150%) of the active                 within 60 calendar days after the later of the date the
Employee premium. If the spouse or one Dependent child                    qualifying event occurs or the date coverage would cease as a
alone elects COBRA continuation coverage, they will be                    result of the qualifying event:
charged 102% (or 150%) of the active Employee premium. If
more than one qualified beneficiary elects COBRA                          •   Your divorce or legal separation;
continuation coverage, they will be charged 102% (or 150%)                •   Your child ceases to qualify as a Dependent under the Plan;
of the applicable family premium.                                             or
When and How to Pay COBRA Premiums                                        •   The occurrence of a secondary qualifying event as discussed
First payment for COBRA continuation                                          under “Secondary Qualifying Events” above (this notice
                                                                              must be received prior to the end of the initial 18- or 29-
If you elect COBRA continuation coverage, you do not have
                                                                              month COBRA period).
to send any payment with the election form. However, you



                                                                     57                                                  myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 140 of 265 Page ID
                                        #:769




(Also refer to the section titled “Disability Extension” for               under “Termination of COBRA Continuation” above.
additional notice requirements.)                                           Coverage will not be retroactive to the initial loss of coverage.
Notice must be made in writing and must include: the name of               If you receive a determination that you are TAA-eligible, you
the Plan, name and address of the Employee covered under the               must notify the Plan Administrator immediately.
Plan, name and address(es) of the qualified beneficiaries                  Interaction With Other Continuation Benefits
affected by the qualifying event; the qualifying event; the date           You may be eligible for other continuation benefits under state
the qualifying event occurred; and supporting documentation                law. Refer to the Termination section for any other
(e.g., divorce decree, birth certificate, disability determination,        continuation benefits.
etc.).
Newly Acquired Dependents
                                                                           FDRL26                                                         V2
If you acquire a new Dependent through marriage, birth,
adoption or placement for adoption while your coverage is
being continued, you may cover such Dependent under your
COBRA continuation coverage. However, only your newborn                    ERISA Required Information
or adopted Dependent child is a qualified beneficiary and may              The name of the Plan is:
continue COBRA continuation coverage for the remainder of                    GRUMA Corporation Employee Benefit Plan
the coverage period following your early termination of
COBRA coverage or due to a secondary qualifying event.                     The name, address, ZIP code and business telephone number
COBRA coverage for your Dependent spouse and any                           of the sponsor of the Plan is:
Dependent children who are not your children (e.g.,                          GRUMA Corporation Employee Benefit Plan
stepchildren or grandchildren) will cease on the date your                   1159 Cottonwood Ln., Suite 200
COBRA coverage ceases and they are not eligible for a                        Irving, TX 75038
secondary qualifying event.                                                  972-232-5000
                                                                           Employer Identification             Plan Number
FDRL25                                                           V1
                                                                           Number (EIN)
                                                                           953576486                           501
Trade Act of 2002                                                          The name, address, ZIP code and business telephone number
                                                                           of the Plan Administrator is:
The Trade Act of 2002 created a new tax credit for certain
individuals who become eligible for trade adjustment                         Employer named above
assistance and for certain retired Employees who are receiving             The name, address and ZIP code of the person designated as
pension payments from the Pension Benefit Guaranty                         agent for the service of legal process is:
Corporation (PBGC) (eligible individuals). Under the new tax
                                                                             Employer named above
provisions, eligible individuals can either take a tax credit or
get advance payment of 65% of premiums paid for qualified                  The office designated to consider the appeal of denied claims
health insurance, including continuation coverage. If you have             is:
questions about these new tax provisions, you may call the                   The CG Claim Office responsible for this Plan
Health Coverage Tax Credit Customer Contact Center toll-free               The cost of the Plan is shared by Employee and Employer.
at 1-866-628-4282. TDD/TYY callers may call toll-free at 1-
866-626-4282. More information about the Trade Act is also                 The Plan's fiscal year ends on 12/31.
available at www.doleta.gov/tradeact/2002act_index.asp.                    The preceding pages set forth the eligibility requirements and
In addition, if you initially declined COBRA continuation                  benefits provided for you under this Plan.
coverage and, within 60 days after your loss of coverage under             Plan Type
the Plan, you are deemed eligible by the U.S. Department of                The plan is a healthcare benefit plan.
Labor or a state labor agency for trade adjustment assistance
(TAA) benefits and the tax credit, you may be eligible for a
special 60 day COBRA election period. The special election
period begins on the first day of the month that you become
TAA-eligible. If you elect COBRA coverage during this
special election period, COBRA coverage will be effective on
the first day of the special election period and will continue for
18 months, unless you experience one of the events discussed


                                                                      58                                                   myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 141 of 265 Page ID
                                        #:770




Collective Bargaining Agreements                                       Your coverage under the Plan’s insurance policy(s) will end
You may contact the Plan Administrator to determine whether            on the earliest of the following dates:
the Plan is maintained pursuant to one or more collective              •   the date you leave Active Service;
bargaining agreements and if a particular Employer is a                •   the date you are no longer in an eligible class;
sponsor. A copy is available for examination from the Plan
Administrator upon written request.                                    •   if the Plan is contributory, the date you cease to contribute;
                                                                       •   the date the policy(s) terminates.
FDRL27 M
                                                                       See your Plan Administrator to determine if any extension of
                                                                       benefits or rights are available to you or your Dependents
                                                                       under this policy(s). No extension of benefits or rights will be
Discretionary Authority                                                available solely because the Plan terminates.
The Plan Administrator delegates to CG the discretionary               Statement of Rights
authority to interpret and apply plan terms and to make factual        As a participant in the plan you are entitled to certain rights
determinations in connection with its review of claims under           and protections under the Employee Retirement Income
the plan. Such discretionary authority is intended to include,         Security Act of 1974 (ERISA). ERISA provides that all plan
but not limited to, the determination of the eligibility of            participants shall be entitled to:
persons desiring to enroll in or claim benefits under the plan,
the determination of whether a person is entitled to benefits
under the plan, and the computation of any and all benefit             FDRL28
payments. The Plan Administrator also delegates to CG the
discretionary authority to perform a full and fair review, as
required by ERISA, of each claim denial which has been                 Receive Information About Your Plan and Benefits
appealed by the claimant or his duly authorized representative.        • examine, without charge, at the Plan Administrator’s office
                                                                         and at other specified locations, such as worksites and union
Plan Modification, Amendment and Termination
                                                                         halls, all documents governing the plan, including insurance
The Employer as Plan Sponsor reserves the right to, at any               contracts and collective bargaining agreements and a copy
time, change or terminate benefits under the Plan, to change or          of the latest annual report (Form 5500 Series) filed by the
terminate the eligibility of classes of employees to be covered          plan with the U.S. Department of Labor and available at the
by the Plan, to amend or eliminate any other plan term or                Public Disclosure room of the Employee Benefits Security
condition, and to terminate the whole plan or any part of it.            Administration.
The procedure by which benefits may be changed or
terminated, by which the eligibility of classes of employees           •   obtain, upon written request to the Plan Administrator,
                                                                           copies of documents governing the Plan, including
may be changed or terminated, or by which part or all of the
Plan may be terminated, is contained in the Employer’s Plan                insurance contracts and collective bargaining agreements,
Document, which is available for inspection and copying from               and a copy of the latest annual report (Form 5500 Series)
                                                                           and updated summary plan description. The administrator
the Plan Administrator designated by the Employer. No
consent of any participant is required to terminate, modify,               may make a reasonable charge for the copies.
amend or change the Plan.                                              •   receive a summary of the Plan’s annual financial report. The
Termination of the Plan together with termination of the                   Plan Administrator is required by law to furnish each person
insurance policy(s) which funds the Plan benefits will have no             under the Plan with a copy of this summary financial report.
adverse effect on any benefits to be paid under the policy(s)          Continue Group Health Plan Coverage
for any covered medical expenses incurred prior to the date            • continue health care coverage for yourself, your spouse or
that policy(s) terminates. Likewise, any extension of benefits           Dependents if there is a loss of coverage under the Plan as a
under the policy(s) due to you or your Dependent’s total                 result of a qualifying event. You or your Dependents may
disability which began prior to and has continued beyond the             have to pay for such coverage. Review this summary plan
date the policy(s) terminates will not be affected by the Plan           description and the documents governing the Plan on the
termination. Rights to purchase limited amounts of life and              rules governing your federal continuation coverage rights.
medical insurance to replace part of the benefits lost because
                                                                       •   reduction or elimination of exclusionary periods of coverage
the policy(s) terminated may arise under the terms of the
                                                                           for preexisting conditions under your group health plan, if
policy(s). A subsequent Plan termination will not affect the
                                                                           you have creditable coverage from another plan. You should
extension of benefits and rights under the policy(s).
                                                                           be provided a certificate of creditable coverage, free of
                                                                           charge, from your group health plan or health insurance



                                                                  59                                                     myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 142 of 265 Page ID
                                        #:771




  issuer when you lose coverage under the plan, when you                Assistance with Your Questions
  become entitled to elect federal continuation coverage,               If you have any questions about your plan, you should contact
  when your federal continuation coverage ceases, if you                the plan administrator. If you have any questions about this
  request it before losing coverage, or if you request it up to         statement or about your rights under ERISA, or if you need
  24 months after losing coverage. Without evidence of                  assistance in obtaining documents from the plan administrator,
  creditable coverage, you may be subject to a preexisting              you should contact the nearest office of the Employee Benefits
  condition exclusion for 12 months (18 months for late                 Security Administration, U.S. Department of Labor listed in
  enrollees) after your enrollment date in your coverage.               your telephone directory or the Division of Technical
Prudent Actions by Plan Fiduciaries                                     Assistance and Inquiries, Employee Benefits Security
In addition to creating rights for plan participants, ERISA             Administration, U.S. Department of Labor, 200 Constitution
imposes duties upon the people responsible for the operation            Avenue N.W., Washington, D.C. 20210. You may also obtain
of the employee benefit plan. The people who operate your               certain publications about your rights and responsibilities
plan, called “fiduciaries” of the Plan, have a duty to do so            under ERISA by calling the publications hotline of the
prudently and in the interest of you and other plan participants        Employee Benefits Security Administration.
and beneficiaries. No one, including your employer, your
union, or any other person may fire you or otherwise                    FDRL59
discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under
ERISA. If your claim for a welfare benefit is denied or
ignored you have a right to know why this was done, to obtain           Definitions
copies of documents relating to the decision without charge,            Active Service
and to appeal any denial, all within certain time schedules.
                                                                        You will be considered in Active Service:
                                                                        •   on any of your Employer's scheduled work days if you are
FDRL29
                                                                            performing the regular duties of your work on a full-time
                                                                            basis on that day either at your Employer's place of business
Enforce Your Rights                                                         or at some location to which you are required to travel for
                                                                            your Employer's business.
Under ERISA, there are steps you can take to enforce the
above rights. For instance, if you request a copy of plan               •   on a day which is not one of your Employer's scheduled
documents or the latest annual report from the plan and do not              work days if you were in Active Service on the preceding
receive them within 30 days, you may file suit in a federal                 scheduled work day.
court. In such a case, the court may require the plan
administrator to provide the materials and pay you up to $110           DFS1
a day until you receive the materials, unless the materials were
not sent because of reasons beyond the control of the
administrator. If you have a claim for benefits which is denied         Bed and Board
or ignored, in whole or in part, you may file suit in a state or        The term Bed and Board includes all charges made by a
federal court.                                                          Hospital on its own behalf for room and meals and for all
In addition, if you disagree with the plan’s decision or lack           general services and activities needed for the care of registered
thereof concerning the qualified status of a domestic relations         bed patients.
order or a medical child support order, you may file suit in
federal court. If it should happen that plan fiduciaries misuse
                                                                        DFS14
the plan’s money, or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S.
Department of Labor, or you may file suit in a federal court.           Charges
The court will decide who should pay court costs and legal              The term "charges" means the actual billed charges; except
fees. If you are successful the court may order the person you          when the provider has contracted directly or indirectly with
have sued to pay these costs and fees. If you lose, the court           CG for a different amount.
may order you to pay these costs and fees, for example if it
finds your claim is frivolous.
                                                                        DFS940




                                                                   60                                                   myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 143 of 265 Page ID
                                           #:772




Complications of Pregnancy - For Medical Insurance                           stepchild who lives with you, or a child for whom you are the
Expenses will be considered to be incurred for Complications                 legal guardian.
of Pregnancy if they are incurred for: (a) an extrauterine                   Benefits for a Dependent child or student will continue until
pregnancy; (b) a pregnancy which ends by Caesarean section                   the last day of the calendar month in which the limiting age is
or miscarriage (other than elective abortion); or (c) a Sickness             reached.
resulting from pregnancy.                                                    Anyone who is eligible as an Employee will not be considered
DFS19                                                                        as a Dependent.
                                                                             No one may be considered as a Dependent of more than one
Custodial Services                                                           Employee.
Any services that are of a sheltering, protective, or
safeguarding nature. Such services may include a stay in an                  DFS57 M
institutional setting, at-home care, or nursing services to care
for someone because of age or mental or physical condition.
This service primarily helps the person in daily living.                     Emergency Services
Custodial care also can provide medical services, given mainly               Emergency services are medical, psychiatric, surgical,
to maintain the person’s current state of health. These services             Hospital and related health care services and testing, including
cannot be intended to greatly improve a medical condition;                   ambulance service, which are required to treat a sudden,
they are intended to provide care while the patient cannot care              unexpected onset of a bodily Injury or serious Sickness which
for himself or herself. Custodial Services include but are not               could reasonably be expected by a prudent layperson to result
limited to:                                                                  in serious medical complications, loss of life or permanent
•   Services related to watching or protecting a person;                     impairment to bodily functions in the absence of immediate
                                                                             medical attention. Examples of emergency situations include
•   Services related to performing or assisting a person in                  uncontrolled bleeding, seizures or loss of consciousness,
    performing any activities of daily living, such as: (a)                  shortness of breath, chest pains or severe squeezing sensations
    walking, (b) grooming, (c) bathing, (d) dressing, (e) getting            in the chest, suspected overdose of medication or poisoning,
    in or out of bed, (f) toileting, (g) eating, (h) preparing foods,        sudden paralysis or slurred speech, burns, cuts and broken
    or (i) taking medications that can be self administered, and             bones. The symptoms that led you to believe you needed
•   Services not required to be performed by trained or skilled              emergency care, as coded by the provider and recorded by the
    medical or paramedical personnel.                                        Hospital on the UB92 claim form, or its successor, or the final
                                                                             diagnosis, whichever reasonably indicated an emergency
                                                                             medical condition, will be the basis for the determination of
DFS1812
                                                                             coverage, provided such symptoms reasonably indicate an
                                                                             emergency.
Dependent
Dependents are:                                                              DFS1533

•   your lawful spouse; and
•   any child of yours who is                                                Employee
    •   less than 26 years old;                                              The term Employee means a full-time employee of the
    •   26 or more years old and primarily supported by you and              Employer who is currently in Active Service. The term does
        incapable of self-sustaining employment by reason of                 not include employees who are part-time or temporary or who
        mental or physical handicap. Proof of the child's condition          normally work less than 30 hours a week for the Employer.
        and dependence must be submitted to CG within 31 days
        after the date the child ceases to qualify above. During the         DFS1427
        next two years CG may, from time to time, require proof
        of the continuation of such condition and dependence.
        After that, CG may require proof no more than once a
        year.
The term child means a child born to you, a child legally
adopted by you, or a grandchild who is considered your
Dependent for federal income tax purposes. It also includes a


                                                                        61                                                  myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 144 of 265 Page ID
                                            #:773




Employer
The term Employer means the plan sponsor self-insuring the              Hospice Care Services
benefits described in this booklet, on whose behalf CG is               The term Hospice Care Services means any services provided
providing claim administration services.                                by: (a) a Hospital, (b) a Skilled Nursing Facility or a similar
                                                                        institution, (c) a Home Health Care Agency, (d) a Hospice
DFS1595
                                                                        Facility, or (e) any other licensed facility or agency under a
                                                                        Hospice Care Program.

Expense Incurred
                                                                        DFS599
An expense is incurred when the service or the supply for
which it is incurred is provided.
                                                                        Hospice Facility
DFS60
                                                                        The term Hospice Facility means an institution or part of it
                                                                        which:
                                                                        •   primarily provides care for Terminally Ill patients;
Free-Standing Surgical Facility
                                                                        •   is accredited by the National Hospice Organization;
The term Free-standing Surgical Facility means an institution
which meets all of the following requirements:                          •   meets standards established by CG; and
•   it has a medical staff of Physicians, Nurses and licensed           •   fulfills any licensing requirements of the state or locality
    anesthesiologists;                                                      in which it operates.
•   it maintains at least two operating rooms and one
    recovery room;                                                      DFS72

•   it maintains diagnostic laboratory and x-ray facilities;
•   it has equipment for emergency care;                                Hospital
•   it has a blood supply;                                              The term Hospital means:
•   it maintains medical records;                                       •   an institution licensed as a hospital, which: (a) maintains, on
•   it has agreements with Hospitals for immediate                          the premises, all facilities necessary for medical and
    acceptance of patients who need Hospital Confinement                    surgical treatment; (b) provides such treatment on an
    on an inpatient basis; and                                              inpatient basis, for compensation, under the supervision of
                                                                            Physicians; and (c) provides 24-hour service by Registered
•   it is licensed in accordance with the laws of the                       Graduate Nurses;
    appropriate legally authorized agency.
                                                                        •   an institution which qualifies as a hospital, a psychiatric
                                                                            hospital or a tuberculosis hospital, and a provider of
DFS682                                                                      services under Medicare, if such institution is accredited as
                                                                            a hospital by the Joint Commission on the Accreditation of
                                                                            Healthcare Organizations; or
Hospice Care Program
                                                                        •   an institution which: (a) specializes in treatment of Mental
The term Hospice Care Program means:
                                                                            Health and Substance Abuse or other related illness; (b)
•   a coordinated, interdisciplinary program to meet the                    provides residential treatment programs; and (c) is licensed
    physical, psychological, spiritual and social needs of dying            in accordance with the laws of the appropriate legally
    persons and their families;                                             authorized agency.
•   a program that provides palliative and supportive                   The term Hospital will not include an institution which is
    medical, nursing and other health services through home             primarily a place for rest, a place for the aged, or a nursing
    or inpatient care during the illness;                               home.
•   a program for persons who have a Terminal Illness and
    for the families of those persons.
                                                                        DFS1693


DFS70




                                                                   62                                                    myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 145 of 265 Page ID
                                            #:774




Hospital Confinement or Confined in a Hospital                            Medicaid
A person will be considered Confined in a Hospital if he is:              The term Medicaid means a state program of medical aid for
•   a registered bed patient in a Hospital upon the                       needy persons established under Title XIX of the Social
    recommendation of a Physician;                                        Security Act of 1965 as amended.
•   receiving treatment for Mental Health and Substance Abuse
    Services in a Partial Hospitalization program;                        DFS192

•   receiving treatment for Mental Health and Substance Abuse
    Services in a Mental Health or Substance Abuse Residential            Medically Necessary/Medical Necessity
    Treatment Center.
                                                                          Medically Necessary Covered Services and Supplies are those
                                                                          determined by the Medical Director to be:
DFS1815                                                                   •   required to diagnose or treat an illness, injury, disease or its
                                                                              symptoms;
Injury                                                                    •   in accordance with generally accepted standards of medical
The term Injury means an accidental bodily injury.                            practice;
                                                                          •   clinically appropriate in terms of type, frequency, extent,
                                                                              site and duration;
DFS147
                                                                          •   not primarily for the convenience of the patient, Physician
                                                                              or other health care provider; and
Maximum Reimbursable Charge - Medical
                                                                          •   rendered in the least intensive setting that is appropriate for
The Maximum Reimbursable Charge for covered services is                       the delivery of the services and supplies. Where applicable,
determined based on the lesser of:                                            the Medical Director may compare the cost-effectiveness of
•   the provider’s normal charge for a similar service or supply;             alternative services, settings or supplies when determining
    or                                                                        least intensive setting.
•   a policyholder-selected percentage of a schedule developed
    by CG that is based upon a methodology similar to a                   DFS1813
    methodology utilized by Medicare to determine the
    allowable fee for the same or similar service within the
    geographic market.                                                    Medicare
The percentage used to determine the Maximum Reimbursable                 The term Medicare means the program of medical care
Charge is listed in The Schedule.                                         benefits provided under Title XVIII of the Social Security Act
                                                                          of 1965 as amended.
In some cases, a Medicare based schedule will not be used and
the Maximum Reimbursable Charge for covered services is
determined based on the lesser of:                                        DFS149

•   the provider’s normal charge for a similar service or supply;
    or                                                                    Necessary Services and Supplies
•   the 80th percentile of charges made by providers of such              The term Necessary Services and Supplies includes:
    service or supply in the geographic area where it is received
                                                                          •   any charges, except charges for Bed and Board, made by a
    as compiled in a database selected by CG.
                                                                              Hospital on its own behalf for medical services and supplies
The Maximum Reimbursable Charge is subject to all other                       actually used during Hospital Confinement;
benefit limitations and applicable coding and payment
                                                                          •   any charges, by whomever made, for licensed ambulance
methodologies determined by CG. Additional information
                                                                              service to or from the nearest Hospital where the needed
about how CG determines the Maximum Reimbursable
                                                                              medical care and treatment can be provided; and
Charge is available upon request.
                                                                          •   any charges, by whomever made, for the administration of
                                                                              anesthetics during Hospital Confinement.
GM6000 DFS1997                                                 V14




                                                                     63                                                      myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 146 of 265 Page ID
                                            #:775




The term Necessary Services and Supplies will not include                has a direct or indirect contractual arrangement with CIGNA
any charges for special nursing fees, dental fees or medical             to provide covered services with regard to a particular plan
fees.                                                                    under which the participant is covered.

DFS151                                                                   DFS1910



Nurse                                                                    Pharmacy
The term Nurse means a Registered Graduate Nurse, a                      The term Pharmacy means a retail pharmacy, or a mail-order
Licensed Practical Nurse or a Licensed Vocational Nurse who              pharmacy.
has the right to use the abbreviation "R.N.," "L.P.N." or
"L.V.N."
                                                                         DFS1934


DFS155
                                                                         Pharmacy & Therapeutics (P & T) Committee
                                                                         A committee of CG Participating Providers, Medical Directors
Other Health Care Facility                                               and Pharmacy Directors which regularly reviews Prescription
The term Other Health Care Facility means a facility other               Drugs and Related Supplies for safety and efficacy. The P&T
than a Hospital or hospice facility. Examples of Other Health            Committee evaluates Prescription Drugs and Related Supplies
Care Facilities include, but are not limited to, licensed skilled        for potential addition to or deletion from the Prescription Drug
nursing facilities, rehabilitation Hospitals and subacute                List and may also set dosage and/or dispensing limits on
facilities.                                                              Prescription Drugs and Related Supplies.


DFS1686                                                                  DFS1919



Other Health Professional                                                Physician
The term Other Health Professional means an individual other             The term Physician means a licensed medical practitioner who
than a Physician who is licensed or otherwise authorized under           is practicing within the scope of his license and who is
the applicable state law to deliver medical services and                 licensed to prescribe and administer drugs or to perform
supplies. Other Health Professionals include, but are not                surgery. It will also include any other licensed medical
limited to physical therapists, registered nurses and licensed           practitioner whose services are required to be covered by law
practical nurses.                                                        in the locality where the policy is issued if he is:
                                                                         •   operating within the scope of his license; and
DFS1685                                                                  •   performing a service for which benefits are provided under
                                                                             this plan when performed by a Physician.
Participating Pharmacy
The term Participating Pharmacy means a retail pharmacy                  DFS164

with which Connecticut General Life Insurance Company has
contracted to provide prescription services to insureds; or a            Prescription Drug
designated mail-order pharmacy with which CG has
contracted to provide mail-order prescription services to                Prescription Drug means; (a) a drug which has been approved
insureds.                                                                by the Food and Drug Administration for safety and efficacy;
                                                                         (b) certain drugs approved under the Drug Efficacy Study
                                                                         Implementation review; or (c) drugs marketed prior to 1938
DFS1937                                                                  and not subject to review, and which can, under federal or
                                                                         state law, be dispensed only pursuant to a Prescription Order.
Participating Provider
The term Participating Provider means a hospital, a                      DFS1708

Physician or any other health care practitioner or entity that


                                                                    64                                                   myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 147 of 265 Page ID
                                            #:776




Prescription Drug List                                                  for injectables covered under the pharmacy plan, and spacers
Prescription Drug List means a listing of approved                      for use with oral inhalers.
Prescription Drugs and Related Supplies. The Prescription
Drugs and Related Supplies included in the Prescription Drug            DFS1710
List have been approved in accordance with parameters
established by the P&T Committee. The Prescription Drug
List is regularly reviewed and updated.                                 Review Organization
                                                                        The term Review Organization refers to an affiliate of CG or
                                                                        another entity to which CG has delegated responsibility for
DFS1924
                                                                        performing utilization review services. The Review
                                                                        Organization is an organization with a staff of clinicians which
Prescription Order                                                      may include Physicians, Registered Graduate Nurses, licensed
Prescription Order means the lawful authorization for a                 mental health and substance abuse professionals, and other
Prescription Drug or Related Supply by a Physician who is               trained staff members who perform utilization review services.
duly licensed to make such authorization within the course of
such Physician's professional practice or each authorized refill        DFS1688
thereof.

                                                                        Sickness – For Medical Insurance
DFS1711
                                                                        The term Sickness means a physical or mental illness. It also
                                                                        includes pregnancy for you or your spouse and complications
Primary Care Physician                                                  of pregnancy for your dependent child. Expenses incurred for
The term Primary Care Physician means a Physician: (a) who              routine Hospital and pediatric care of a newborn child prior to
qualifies as a Participating Provider in general practice,              discharge from the Hospital nursery will be considered to be
internal medicine, family practice or pediatrics; and (b) who           incurred as a result of Sickness.
has been selected by you, as authorized by the Provider
Organization, to provide or arrange for medical care for you or         DFS531 M
any of your insured Dependents.

                                                                        Skilled Nursing Facility
DFS622
                                                                        The term Skilled Nursing Facility means a licensed institution
                                                                        (other than a Hospital, as defined) which specializes in:
Psychologist                                                            •   physical rehabilitation on an inpatient basis; or
The term Psychologist means a person who is licensed or                 •   skilled nursing and medical care on an inpatient basis;
certified as a clinical psychologist. Where no licensure or
certification exists, the term Psychologist means a person who          but only if that institution: (a) maintains on the premises all
is considered qualified as a clinical psychologist by a                 facilities necessary for medical treatment; (b) provides such
recognized psychological association. It will also include any          treatment, for compensation, under the supervision of
other licensed counseling practitioner whose services are               Physicians; and (c) provides Nurses' services.
required to be covered by law in the locality where the policy
is issued if he is:                                                     DFS193
•   operating within the scope of his license; and
•   performing a service for which benefits are provided under          Terminal Illness
    this plan when performed by a Psychologist.
                                                                        A Terminal Illness will be considered to exist if a person
                                                                        becomes terminally ill with a prognosis of six months or less
DFS170                                                                  to live, as diagnosed by a Physician.


Related Supplies                                                        DFS197

Related Supplies means diabetic supplies (insulin needles and
syringes, lancets and glucose test strips), needles and syringes


                                                                   65                                                     myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 148 of 265 Page ID
                                         #:777




Urgent Care
Urgent Care is medical, surgical, Hospital or related health
care services and testing which are not Emergency Services,
but which are determined by CG, in accordance with generally
accepted medical standards, to have been necessary to treat a
condition requiring prompt medical attention. This does not
include care that could have been foreseen before leaving the
immediate area where you ordinarily receive and/or were
scheduled to receive services. Such care includes, but is not
limited to, dialysis, scheduled medical treatments or therapy,
or care received after a Physician's recommendation that the
insured should not travel due to any medical condition.

DFS1534




                                                                 66          myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 149 of 265 Page ID
                                   #:778




         The following pages describe the features of your CIGNA Choice Fund - Health Reimbursement
                                    Arrangement. Please read them carefully.




                                                   67                                                 myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 150 of 265 Page ID
                                         #:779




                                                                       Savings on Health and Wellness Products and Services
What You Should Know about CIGNA                                       Through CIGNA Healthy Rewards®, you can save money on
                                                                       products and services not often covered by many traditional
Choice Fund® – Health Reimbursement                                    plans. Offerings include laser vision correction, acupuncture,
Arrangement                                                            chiropractic care, Weight Watchers®, and more.
CIGNA Choice Fund is designed to give you more of what                 Opportunity to earn funds for future use
you want:                                                              If your employer offers the CIGNA Healthy Future Account®,
• Options to help you manage your health and your health               you can earn funds to cover qualified expenses for future use,
  care                                                                 such as retirement. All or a portion of unused HRA funds at
•   Simple ways to predict and track cost                              the end of each plan year will transfer to this account until you
                                                                       meet the eligibility requirements (such as retirement, reaching
•   A better understanding of your options                             age 65, or accumulating a certain number of years of service
What’s in it for you?                                                  with your employer). Once you reach your qualifying event,
Control                                                                you may then use the Healthy Future Account to pay yourself
                                                                       back for certain expenses defined by your employer. See your
The services you get and where you get them are up to you.
                                                                       benefits administrator for more details.
Choice
                                                                       The Basics
You have the freedom to choose any licensed doctor. Your
                                                                       How does it work?
costs are lower for services from CIGNA contracted providers.
                                                                       The Health Reimbursement Arrangement combines traditional
Flexibility
                                                                       medical coverage with a fund that includes contributions only
Your employer’s annual contribution to your HRA helps                  from your employer.
offset the cost of your deductible. You can use your HRA to
                                                                       1.   Employer contribution — Your employer establishes a
pay for qualified expenses, and your employer may permit you
                                                                            health fund that can be used to pay for qualified health
to carry over some or the entire unused amount, which will be
                                                                            care expenses during that year. The services you receive
added to your account for the following year, as long as you
                                                                            and where you get them are up to you. Amounts paid by
stay in the plan. Ask your employer if this option is available
                                                                            the fund for covered services count toward the annual
to you. Please visit myCIGNA.com for a list of qualified
                                                                            deductible. For a list of qualified expenses, please visit
expenses.
                                                                            CIGNA.com, subject to limits set by your employer.
Quality
                                                                       2.   Your contribution — Once you’ve used the dollars in
Your plan covers medical care when you’re sick, but also                    your health fund, you pay your expenses up to the
includes coverage for preventive care services.                             deductible.
Tools                                                                  3.   Your employer and you — After your deductible is met,
Easy-to-use resources help you make informed decisions.                     you use a traditional medical plan for covered services.
                                                                            Depending on your plan, you pay pre-determined
Health Information and Education
                                                                            coinsurance or copayments for certain services.
Just call the toll-free number on your ID card to reach the
                                                                       Which services are covered by my Health Reimbursement
CIGNA HealthCare 24-Hour Health Information LineSM,
                                                                       Arrangement?
giving you access to registered nurses and an audio library of
health topics 24 hours a day. In addition, the CIGNA                   According to federal law, HRA funds can be used to cover
HealthCare Healthy Babies® program provides prenatal                   only qualified medical expenses for you and your dependents.
education and support for mothers-to-be.                               However, your employer may choose not to allow coverage
                                                                       for certain qualified expenses. Please refer to myCIGNA.com
Support
                                                                       for information on the services for which you may use your
We help you keep track with online benefits information,               HRA funds. If you use your HRA for expenses not allowed
transactions, and account activity; medical and drug cost              under federal tax law, your contributions will be subject to
comparisons; monthly statements; and more. You also have               taxes.
toll-free access to dedicated Member Service teams, specially
trained to answer your questions and address your needs.




                                                                  68                                                   myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 151 of 265 Page ID
                                         #:780




Which services are covered by my medical plan, and which                Deductible
will I have to pay out of my own pocket?                                The amount that you must pay for covered health expenses
Covered services vary depending on your plan, so visit                  before the underlying health plan covers expenses.
myCIGNA.com or check your plan materials in this booklet                Out-of-Pocket Maximum
for specific information. In addition to your premiums
deducted from your paycheck, you’ll be responsible for                  The maximum amount you pay out of your pocket for eligible
paying:                                                                 expenses each year.
•   Costs for any services needed after you’ve spent your health        HRA amount
    fund, if you haven’t met your deductible.                           The amount your employer contributes to your HRA each
•   Your coinsurance or copayments after you meet the                   year.
    deductible and your medical plan coverage begins.                   Plan coinsurance
If all of your medical expenses are covered services and the            The percentage of charges you pay for expenses covered by
total cost doesn’t exceed the amount in your health fund, you           your medical plan.
may not have additional out-of-pocket costs.                            Tools and Resources at Your Fingertips
Your plan may also include a Flexible Spending Account                  To help you understand your benefits, we’ve created a suite of
(FSA). If you are eligible to enroll in this account, you can           information and tools that you can access confidentially
contribute pre-tax dollars from each paycheck — then use the            through our member website, myCIGNA.com.
funds to reimburse yourself for eligible health care expenses,
such as certain vision, hearing, or orthodontic care, even if           You have a right to know the cost of services you receive. You
they’re not covered by your CIGNA medical plan. Your                    have the power to make a difference in the type and quality of
                                                                        those services. You have unique health care needs.
employer determines which health care expenses are eligible
for reimbursement. Your employer also decides whether                   And that’s why you have myCIGNA.com – to find value in
money for expenses is deducted first from your HRA or FSA.              your health plan. myCIGNA.com includes helpful resources
In addition, your employer may allow you to use FSA funds               specifically for members who have CIGNA Choice Fund.
remaining at the end of the plan year to pay for claims                 •   Online access to your current fund balance, past transactions
incurred during the 2½ months after your plan year ends.                    and claim status, as well as your Explanation of Benefits.
Please check with your employer to determine if this option is
                                                                        •   Your own savings account calculator, with account balance
available to you.
                                                                            tracking and transaction worksheets to estimate your out-of-
Limited Purpose HRA (if offered by your employer)                           pocket expenses.
Your plan may include a Limited Purpose HRA. If your                    •   Medical cost and drug cost information, including average
employer chooses this option, and you decide to enroll in a                 costs for your state.
Health Savings Account (HSA) in the future, you will have
                                                                        •   Explanations of other CIGNA HealthCare products and
access to unused HRA funds through the Limited Purpose
                                                                            services – what they are and how you can use them.
HRA. When you enroll in the HSA, you keep your HRA
funds, but you may use them only for specific expenses. If you          •   Frequently asked questions – about health care in general
decide at a later point to re-enroll in the CIGNA Choice Fund               and CIGNA HealthCare specifically.
HRA, Limited Purpose HRA funds move back into your HRA                  •   A number of convenient, helpful tools that let you:
and can be used for any qualified expenses under the HRA.
                                                                            Compare costs
For more information, please visit myCIGNA.com or talk with
your benefits administrator.                                                Use tools to compare costs and help you decide where to get
                                                                            care. You can get average price ranges for certain
Are services covered if I use out-of-network doctors?                       ambulatory surgical procedures and radiology services. You
You can use the dollars in your HRA to visit any licensed                   can also find estimated costs in your region for common
doctor or facility. However, if you choose a provider who                   medical services and conditions.
participates with CIGNA HealthCare, your costs will be
                                                                            Find out more about your local hospitals
lower.
                                                                            Learn how hospitals rank by number of procedures
Key Terms                                                                   performed, patients’ average length of stay, and cost. Go to
For the specific amounts in your plan, please see the medical               our online provider directory for estimated average cost
plan section of this booklet.                                               ranges for certain procedures, including total charges and
                                                                            your out-of-pocket expense, based on a CIGNA HealthCare
                                                                            benefit plan. You can also find hospitals that earn the


                                                                   69                                                   myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 152 of 265 Page ID
                                        #:781




  “Centers of Excellence” designation based on effectiveness               clinicians – who will listen, understand your needs and help
  in treating selected procedures/conditions and cost.                     you find solutions, even when you’re not sure where to begin.
  Get the facts about your medication, cost, treatment                     Partner with a health coach and get help to maintain good
  options and side effects                                                 eating and exercise habits; support and encouragement to set
                                                                           and reach health improvement goals; and guidance to better
  Use the pharmacy tools to: check your prescription drug                  manage conditions, including coronary artery disease, low
  costs, listed by specific pharmacy and location (including               back pain, osteoarthritis, high blood pressure, high cholesterol
  CIGNA Tel-Drug); and review your claims history for the                  and more. From quick answers to health questions to
  past 16 months. Click “WebMD Drug Comparison Tool”                       assistance with managing more serious health needs, call the
  under Related Health Resources to look at condition-                     toll-free number on your CIGNA ID card or visit
  specific drug treatments and compare characteristics of                  mycigna.com. See your benefits administrator for more details
  more than 200 common medications. Evaluate up to 10                      about all of the services you have access to through your plan.
  medications at once to better understand side effects, drug
  interactions and alternatives.                                           Getting the Most from Your HRA
  Take control of your health                                              As a consumer, you make decisions every day – from buying
                                                                           the family car to choosing the breakfast cereal. Make yourself
  Take the health risk assessment, an online questionnaire that            a more educated health care consumer and you’ll find that
  can help you identify and monitor your health status. You                you, too, can make a difference in the health care services you
  also can find out how your family history may affect you,                receive and what you ultimately pay.
  learn about preventive care and check your progress toward
  healthy goals. And if your results show that you may benefit             Fast Facts
  from other services, you can learn about related CIGNA                   If you choose to see a CIGNA HealthCare participating
  HealthCare programs on the same site.                                    provider, the cost is based on discounted rates, so your
  Explore topics on medicine, health and wellness                          costs will be lower. If you visit a provider not in the network,
                                                                           you may still use CIGNA Choice Fund to pay for the cost of
  Get information on more than 5,000 health conditions,                    those services, but you will pay a higher rate, and you may
  health and wellness, first aid and medical exams through                 have to file claims.
  Healthwise®, an interactive library. Research articles on
  clinical findings through Condition Centers®.                            If you need hospital care, there are several tools to help
                                                                           you make informed decisions about quality and cost.
  Keep track of your personal health information                                                         TM
                                                                           • With the Select Quality Care   hospital comparison tool on
  Health Record is your central, secure location for your                     myCIGNA.com, you can learn how hospitals rank by
  medical conditions, medications, allergies, surgeries,                      number of procedures performed, patients’ average length
  immunizations, and emergency contacts. You can add your                     of stay, and cost.
  health risk assessment results to Health Record, so you can
  easily print and share the information with your doctor.                 •   Visit our provider directory for CIGNA “Centers of
  Your lab results from certain facilities can be automatically                Excellence,” providing hospital scores for specific
  entered into your Personal Health Record.                                    procedures/conditions, such as cardiac care, hip and knee
                                                                               replacement, and bariatric surgery. Scores are based on cost
  Chart progress of important health indicators                                and effectiveness in treating the procedure/condition, based
  Input key data such as blood pressure, blood sugar,                          on publicly available data.
  cholesterol (Total/LDL/HDL), height and weight, and                      •   www.cigna.com also includes a Provider Excellence
  exercise regimen. Health Tracker makes it easy to chart                      Recognition Directory. This directory includes information
  the results and share them with your doctor.                                 on:
On the Phone                                                                   •   Participating physicians who have achieved recognition
Call the toll-free number on your CIGNA HealthCare ID card                         from the National Committee for Quality Assurance
to reach the CIGNA HealthCare 24-Hour Health Information                           (NCQA) for diabetes and/or heart and stroke care.
LineSM. You can speak to a trained nurse for guidance on                       •   Hospitals that fully meet The Leapfrog Group patient
appropriate care or directions to the nearest facility. You also                   safety standards.
can listen to audio tapes on a variety of health topics. It’s easy,
reassuring, convenient and confidential.                                   Wherever you go in the U.S., you take the CIGNA
                                                                           HealthCare 24-Hour Health Information LineSM with you.
CIGNA Health Advisor®/Personal Health Team
                                                                           Whether it’s late at night, and your child has a fever, or you’re
You now have access to health specialists – including                      traveling and you’re not sure where to get care, or you don’t
individuals trained as nurses, coaches, nutritionists and                  feel well and you’re unsure about the symptoms, you can call


                                                                      70                                                   myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 153 of 265 Page ID
                                           #:782




the CIGNA HealthCare 24-Hour Health Information Line
whenever you have a question. Call the toll-free number on
your CIGNA HealthCare ID card and you will speak to a
nurse who will help direct you to the appropriate care.
A little knowledge goes a long way.
Getting the facts about your care, such as treatment options
and health risks is important to your health and well-being —
and your pocketbook. For instance:
•   Getting appropriate preventive care is key to staying
    healthy. Your CIGNA HealthCare participating doctor can
    provide a wide variety of tests and exams that are covered
    by your CIGNA HealthCare plan. Visit myCIGNA.com to
    learn more about proper preventive care and what’s covered
    under your plan. You can also find ways to stay healthy by
    calling the CIGNA HealthCare 24-Hour Health Information
    Line, which includes audio tapes on preventive health,
    exercise and fitness, nutrition and weight control, and more.
•   When it comes to medications, talk to your doctor about
    whether generic drugs are right for you. The brand name
    drugs you are prescribed may have generic alternatives that
    could lower your costs. If a generic version of your brand
    name drug is not available, other generic drugs with the
    same treatment effect may meet your needs.
•   The health care cost estimator tool on myCIGNA.com can
    help you use the plan effectively. When planning and
    budgeting, consider:
    •   Your medical and prescription drug expenses from last
        year.
    •   Any expected changes in your medical spending in the
        coming year.
    •   Your anticipated benefit expenses and out-of-pocket costs
        for the coming year.
    •   The amount in your CIGNA Choice Fund compared with
        your expected out-of-pocket costs. Keep in mind the
        copayment and/or coinsurance you will pay once the fund
        is spent.
•   Additional tools on myCIGNA.com can help you take
    control of your health, learn more about medical topics and
    wellness, and keep track of your personal health
    information. You can print personalized reports to discuss
    with your doctor.


NOT154                                                          V4




                                                                     71        myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 154 of 265 Page ID
                                   #:783




                                                                                     Home Office: Bloomfield, Connecticut
                                                                            Mailing Address: Hartford, Connecticut 06152


   CONNECTICUT GENERAL LIFE INSURANCE COMPANY
   a CIGNA company (called CG)
   CERTIFICATE RIDER
                                                                         No. CR7BIASO24-1



   Policyholder:        GRUMA Corporation

   Rider Eligibility:   Each Employee as reported to the Insurance company by your Employer

   Policy No. or Nos. 3209092-HRAF/HRAI


   EFFECTIVE DATE: January 1, 2012



   You will become insured on the date you become eligible, if you are in Active Service on that date, or if you
   are not in Active Service on that date due to your health status.


   This certificate rider forms a part of the certificate issued to you by CG describing the benefits provided
   under the policy(ies) specified above.




   GM6000 R 7                                                                                                   CEP




                                                          1                                                      myCIGNA.com
    Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 155 of 265 Page ID
                                       #:784




The sections entitled Combined Medical/Pharmacy Calendar Year Deductible and Combined Medical/Pharmacy Out-of-Pocket
Maximum are being removed in THE SCHEDULE — Open Access Plus Medical Benefits — in your certificate.


The sections entitled Calendar Year Deductible and Out-of-Pocket Maximum in THE SCHEDULE — Open Access Plus Medical
Benefits — in your certificate are changed to read as attached.


THE SCHEDULE — Prescription Drug Benefits For You and Your Dependents — section in your certificate is being removed
from your certificate and now carved out to Caremark vendor.


The pages coded PHARM128 V7, PHARM129 V11, PHARM105 and PHARM94 V17 are being removed from your certificate.


The definitions in your certificate entitled "Participating Pharmacy, Pharmacy, Pharmcay and Therapeutics (P & T) Committee,
Prescription Drug, Prescription Drug List, Prescription Order, Related Supplies" are being removed.




                                                             2                                               myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 156 of 265 Page ID
                                   #:785




                                   Open Access Plus Medical Benefits
                                                  The Schedule
      BENEFIT HIGHLIGHTS                             IN-NETWORK          OUT-OF-NETWORK
Calendar Year Deductible
  Individual                               $1,150 per person      $2,300 per person
  Family Maximum                           $2,300 per family      $4,600 per family
  Family Maximum Calculation
  Individual Calculation:
  Family members meet only their
  individual deductible and then their
  claims will be covered under the plan
  coinsurance; if the family deductible
  has been met prior to their individual
  deductible being met, their claims
  will be paid at the plan coinsurance.
Out-of-Pocket Maximum
  Individual                               $2,300 per person      $4,600 per person
  Family Maximum                           $4,600 per family      $9,200 per family
  Family Maximum Calculation
  Individual Calculation:
  Family members meet only their
  individual Out-of-Pocket and then
  their claims will be covered at 100%;
  if the family Out-of-Pocket has been
  met prior to their individual Out-of-
  Pocket being met, their claims will
  be paid at 100%.




                                                           3                          myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 157 of 265 Page ID
                                   #:786
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 158 of 265 Page ID
                                   #:787




     Bodycote International, Inc.



      OPEN ACCESS PLUS MEDICAL
      BENEFITS




     EFFECTIVE DATE: September 1, 2011




      CN006
      3210052




      This document printed in September, 2011 takes the place of any documents previously issued to you
      which described your benefits.




      Printed in U.S.A.
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 159 of 265 Page ID
                                   #:788
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 160 of 265 Page ID
                                   #:789



                                                              Table of Contents
  Certification....................................................................................................................................5
  Special Plan Provisions..................................................................................................................7
       Case Management ..................................................................................................................................................7
       Additional Programs...............................................................................................................................................8
  Important Notices ..........................................................................................................................8
  How To File Your Claim .............................................................................................................11
  Accident and Health Provisions..................................................................................................11
  Eligibility - Effective Date ...........................................................................................................12
       Waiting Period......................................................................................................................................................12
       Employee Insurance .............................................................................................................................................12
       Dependent Insurance ............................................................................................................................................12
  Open Access Plus Medical Benefits ............................................................................................14
       The Schedule ........................................................................................................................................................14
       Certification Requirements - Out-of-Network......................................................................................................26
       Prior Authorization/Pre-Authorized .....................................................................................................................27
       Covered Expenses ................................................................................................................................................27
  Medical Conversion Privilege .....................................................................................................37
  Prescription Drug Benefits..........................................................................................................39
       The Schedule ........................................................................................................................................................39
       Covered Expenses ................................................................................................................................................41
       Limitations............................................................................................................................................................41
       Your Payments .....................................................................................................................................................41
       Exclusions ............................................................................................................................................................42
       Reimbursement/Filing a Claim.............................................................................................................................42
  Exclusions, Expenses Not Covered and General Limitations..................................................42
  Coordination of Benefits..............................................................................................................44
  Medicare Eligibles........................................................................................................................47
  Expenses For Which A Third Party May Be Liable.................................................................48
  Payment of Benefits .....................................................................................................................48
  Termination of Insurance............................................................................................................48
       Employees ............................................................................................................................................................48
       Dependents ...........................................................................................................................................................49
       Special Continuation of Medical Insurance..........................................................................................................49
  Medical Benefits Extension .........................................................................................................50
  Federal Requirements .................................................................................................................50
       Notice of Provider Directory/Networks................................................................................................................50
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 161 of 265 Page ID
                                   #:790

       Qualified Medical Child Support Order (QMCSO) .............................................................................................51
       Special Enrollment Rights Under the Health Insurance Portability & Accountability Act (HIPAA) ..................51
       Coverage of Students on Medically Necessary Leave of Absence.......................................................................53
       Effect of Section 125 Tax Regulations on This Plan............................................................................................53
       Eligibility for Coverage for Adopted Children.....................................................................................................54
       Coverage for Maternity Hospital Stay..................................................................................................................54
       Women’s Health and Cancer Rights Act (WHCRA) ...........................................................................................54
       Group Plan Coverage Instead of Medicaid...........................................................................................................54
       Obtaining a Certificate of Creditable Coverage Under This Plan ........................................................................54
       Requirements of Medical Leave Act of 1993 (as amended) (FMLA) ..................................................................54
       Uniformed Services Employment and Re-Employment Rights Act of 1994 (USERRA)....................................55
       Claim Determination Procedures Under ERISA ..................................................................................................55
       COBRA Continuation Rights Under Federal Law ...............................................................................................57
       ERISA Required Information...............................................................................................................................60
       Notice of an Appeal or a Grievance .....................................................................................................................62
  When You Have A Complaint or an Appeal .............................................................................62
  Definitions.....................................................................................................................................64
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 162 of 265 Page ID
                                   #:791




                                                                                          Home Office: Bloomfield, Connecticut
                                                                               Mailing Address: Hartford, Connecticut 06152




    CONNECTICUT GENERAL LIFE INSURANCE COMPANY
    a CIGNA company (called CG) certifies that it insures certain Employees for the benefits provided by the
    following policy(s):




    POLICYHOLDER: Bodycote International, Inc.



    GROUP POLICY(S) — COVERAGE
    3210052 - OAP OPEN ACCESS PLUS MEDICAL BENEFITS



    EFFECTIVE DATE: September 1, 2011

                                                           NOTICE
                                                           Any insurance benefits in this certificate will apply to an Employee
                                                           only if: a) he has elected that benefit; and b) he has a "Final
                                                           Confirmation Letter," with his name, which shows his election of that
                                                           benefit.




    This certificate describes the main features of the insurance. It does not waive or alter any of the terms of
    the policy(s). If questions arise, the policy(s) will govern.
    This certificate takes the place of any other issued to you on a prior date which described the insurance.




    GM6000 C2                                                                                                   CER7V23
                                                          5
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 163 of 265 Page ID
                                        #:792




                                                          Explanation of Terms
You will find terms starting with capital letters throughout your certificate. To help you understand your benefits, most of these terms
are defined in the Definitions section of your certificate.


                                                             The Schedule
The Schedule is a brief outline of your maximum benefits which may be payable under your insurance. For a full description
of each benefit, refer to the appropriate section listed in the Table of Contents.
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 164 of 265 Page ID
                                        #:793




                                                                         in the most effective setting possible whether at home, as an
Special Plan Provisions                                                  outpatient, or an inpatient in a Hospital or specialized facility.
                                                                         Should the need for Case Management arise, a Case
When you select a Participating Provider, this Plan pays a               Management professional will work closely with the patient,
greater share of the costs than if you select a non-Participating        his or her family and the attending Physician to determine
Provider. Participating Providers include Physicians, Hospitals          appropriate treatment options which will best meet the
and Other Health Care Professionals and Other Health Care                patient's needs and keep costs manageable. The Case Manager
Facilities. Consult your Physician Guide for a list of                   will help coordinate the treatment program and arrange for
Participating Providers in your area. Participating Providers            necessary resources. Case Managers are also available to
are committed to providing you and your Dependents                       answer questions and provide ongoing support for the family
appropriate care while lowering medical costs.                           in times of medical crisis.
Services Available in Conjunction With Your Medical                      Case Managers are Registered Nurses (RNs) and other
Plan                                                                     credentialed health care professionals, each trained in a
The following pages describe helpful services available in               clinical specialty area such as trauma, high risk pregnancy and
conjunction with your medical plan. You can access these                 neonates, oncology, mental health, rehabilitation or general
services by calling the toll-free number shown on the back of            medicine and surgery. A Case Manager trained in the
your ID card.                                                            appropriate clinical specialty area will be assigned to you or
                                                                         your Dependent. In addition, Case Managers are supported by
                                                                         a panel of Physician advisors who offer guidance on up-to-
                                                        FPINTRO4V1
                                                                         date treatment programs and medical technology. While the
                                                                         Case Manager recommends alternate treatment programs and
CIGNA'S Toll-Free Care Line                                              helps coordinate needed resources, the patient's attending
                                                                         Physician remains responsible for the actual medical care.
CIGNA's toll-free care line allows you to talk to a health care
professional during normal business hours, Monday through                1.   You, your dependent or an attending Physician can
Friday, simply by calling the toll-free number shown on your                  request Case Management services by calling the toll-free
ID card.                                                                      number shown on your ID card during normal business
                                                                              hours, Monday through Friday. In addition, your
CIGNA's toll-free care line personnel can provide you with the
                                                                              employer, a claim office or a utilization review program
names of Participating Providers. If you or your Dependents
                                                                              (see the PAC/CSR section of your certificate) may refer
need medical care, you may consult your Physician Guide
                                                                              an individual for Case Management.
which lists the Participating Providers in your area or call
CIGNA's toll-free number for assistance. If you or your                  2.   The Review Organization assesses each case to determine
Dependents need medical care while away from home, you                        whether Case Management is appropriate.
may have access to a national network of Participating                   3.   You or your Dependent is contacted by an assigned Case
Providers through CIGNA's Away-From-Home Care feature.                        Manager who explains in detail how the program works.
Call CIGNA's toll-free care line for the names of Participating               Participation in the program is voluntary - no penalty or
Providers in other network areas. Whether you obtain the                      benefit reduction is imposed if you do not wish to
name of a Participating Provider from your Physician Guide or                 participate in Case Management.
through the care line, it is recommended that prior to making
an appointment you call the provider to confirm that he or she
is a current participant in the Open Access Plus Program.                                                                             FPCM6




FPCCL10V1
                                                                         4.   Following an initial assessment, the Case Manager works
                                                                              with you, your family and Physician to determine the
                                                                              needs of the patient and to identify what alternate
                                                                              treatment programs are available (for example, in-home
Case Management                                                               medical care in lieu of an extended Hospital
Case Management is a service provided through a Review                        convalescence). You are not penalized if the alternate
Organization, which assists individuals with treatment needs                  treatment program is not followed.
that extend beyond the acute care setting. The goal of Case              5.   The Case Manager arranges for alternate treatment
Management is to ensure that patients receive appropriate care                services and supplies, as needed (for example, nursing


                                                                     7                                                    myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 165 of 265 Page ID
                                           #:794




     services or a Hospital bed and other Durable Medical             Changing Primary Care Physicians:
     Equipment for the home).                                         You may request a transfer from one Primary Care Physician
6.   The Case Manager also acts as a liaison between the              to another by contacting us at the member services number on
     insurer, the patient, his or her family and Physician as         your ID card. Any such transfer will be effective on the first
     needed (for example, by helping you to understand a              day of the month following the month in which the processing
     complex medical diagnosis or treatment plan).                    of the change request is completed.
7.   Once the alternate treatment program is in place, the Case       In addition, if at any time a Primary Care Physician ceases to
     Manager continues to manage the case to ensure the               be a Participating Provider, you or your Dependent will be
     treatment program remains appropriate to the patient's           notified for the purpose of selecting a new Primary Care
     needs.                                                           Physician, if you choose.
While participation in Case Management is strictly voluntary,
Case Management professionals can offer quality, cost-                NOT123                                                           V1
effective treatment alternatives, as well as provide assistance
in obtaining needed medical resources and ongoing family
support in a time of need.
                                                                      Important Notices
FPCM2
                                                                      Connecticut General Life Insurance Company
                                                                      Illinois
                                                                      PPACA Endorsement
Additional Programs                                                   Patient Protection and Affordable Care Act of 2010
CG may, from time to time, offer or arrange for various               Non-grandfathered
entities to offer discounts, benefits or other consideration to       Group Certificate Rider
Employees for the purpose of promoting their general health           The Certificate, to which this rider is attached and becomes a
and well being. Contact CG for details of these programs.             part, is amended as stated below.
                                                                      A new section titled “Patient Protection and Affordable Care
GM6000 PRM1                                                           Act” is hereby added to the Certificate as follows:
                                                                      Patient Protection and Affordable Care Act of 2010
Important Information About Your Medical                              Effective on the Policy Effective Date, some of the benefits,
Plan                                                                  terms, conditions, limitations, and exclusions contained in
                                                                      Your Certificate will change as a result of the Patient
Details of your medical benefits are described on the                 Protection and Affordable Care Act of 2010. Notwithstanding
following pages.                                                      any other provision of Your Certificate, the provisions below
Opportunity to Select a Primary Care Physician                        shall apply. In the event of a conflict between the provisions
Choice of Primary Care Physician:                                     of any other Section of Your Certificate and the provisions of
                                                                      this Rider, the provisions of this Rider shall prevail, except to
This medical plan does not require that you select a Primary
                                                                      the extent the provisions of Your Certificate are more
Care Physician or obtain a referral from a Primary Care
                                                                      beneficial to You than are the provisions of this Rider.
Physician in order to receive all benefits available to you
under this medical plan. Notwithstanding, a Primary Care              Definitions
Physician may serve an important role in meeting your health          “Emergency services” means, with respect to an emergency
care needs by providing or arranging for medical care for you         medical condition: a medical screening examination that is
and your Dependents. For this reason, we encourage the use of         within the capability of the emergency department of a
Primary Care Physicians and provide you with the opportunity          hospital, including ancillary services routinely available to the
to select a Primary Care Physician from a list provided by CG         emergency department to evaluate such emergency medical
for yourself and your Dependents. If you choose to select a           condition and, within the capabilities of the staff and facilities
Primary Care Physician, the Primary Care Physician you                available at the hospital, such further medical examination and
select for yourself may be different from the Primary Care            treatment as are required to stabilize the patient.
Physician you select for each of your Dependents.                     “Essential health benefits” means benefits covered under the
                                                                      Certificate, in at least the following categories: ambulatory
                                                                      patient services, emergency services, hospitalization,


                                                                  8                                                   myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 166 of 265 Page ID
                                        #:795




maternity and newborn care, mental health and substance use            written notice before Your Certificate may be rescinded. You
disorder services, including behavioral health treatment,              have the right to appeal any such rescission.
prescription drugs, rehabilitative and habilitative services and       Preventive Services
devices, laboratory services, preventive and wellness services
and chronic disease management and pediatric services,                 In addition to the Covered Expenses listed in the Covered
including oral and vision care. Such benefits shall be                 Expenses Section of Your Certificate, the following services
consistent with those set forth under the Patient Protection and       shall be covered without regard to any deductible, copayment,
Affordable Care Act of 2010 and any regulations issued                 or coinsurance requirement that would otherwise apply:
pursuant thereto.                                                      (1) evidence-based items or services that have in effect a
“Stabilize” means, with respect to an emergency medical                    rating of “A” or “B” in the current recommendations of
condition, to provide such medical treatment of the condition              the United States Preventive Services Task Force;
as may be necessary to assure, within reasonable medical               (2) immunizations that have in effect a recommendation from
probability that no material deterioration of the condition is             the Advisory Committee on Immunization Practices of
likely to result from or occur during the transfer of the                  the Centers for Disease Control and Prevention with
individual from a facility.                                                respect to the Covered Person involved;
“Patient Protection and Affordable Care Act of 2010” means             (3) with respect to Covered Persons who are infants, children,
the Patient Protection and Affordable Care Act of 2010                     and adolescents, evidence-informed preventive care and
(Public Law 111-148) as amended by the Health Care and                     screenings provided for in the comprehensive guidelines
Education Reconciliation Act of 2010 (Public Law 111-152).                 supported by the Health Resources and Services
Lifetime Dollar Limits                                                     Administration;
If Your Certificate contains a lifetime dollar maximum on the          (4) with respect to Covered Persons who are women, such
value of all benefits, such lifetime dollar maximum no longer              additional preventive care and screenings not described in
applies. If Your Certificate contains a lifetime dollar                    paragraph (1) as provided for in comprehensive
maximum(s) on the value of specific benefits that are Essential            guidelines supported by the Health Resources and
Health Benefits, such lifetime dollar maximum(s) no longer                 Services Administration.
apply.                                                                 For purposes of this section, recommendations of the United
If coverage under this Certificate, for You or another person in       States Preventive Services Task Force regarding breast cancer
Your family, ended by reason of reaching a lifetime dollar             screening, mammography, and prevention issued in or around
maximum, and You or Your family member are eligible for                November 2009 are not considered to be current. No
benefits under this Certificate, You will receive written notice       recommendation of the United States Preventive Services
that You or Your family member are once again eligible for             Task Force shall serve to reduce the mammogram benefits
benefits under this Certificate. If Your family member is no           required by Illinois law 215 ILCS 365g(a) and described in
longer enrolled under this Certificate, he or she will be given        The Schedule of your Certificate.
an opportunity to re-enroll. We must provide You this written          Extension of Coverage to Dependents
notice and, if applicable, the opportunity to re-enroll, by            Notwithstanding the eligibility requirements described in the
09/01/2011.                                                            Eligibility Section of Your Certificate, a child in Your family
Annual Dollar Limits                                                   is eligible to become a Covered Person if the child: 1) is under
Essential health benefits provided within Your Certificate are         age 26, and 2) is related to You by one of the relationships
not subject to any annual dollar maximum(s).                           listed in the Definition of Dependent Section of Your
                                                                       Certificate.
Coverage for benefits that are not Essential Health Benefits
will not be taken into account when determining whether You            A child in Your family who is age 26 or older is also eligible
have met or exceeded the annual dollar maximum, if any, as             to become a Covered Person if the child: 1) is an Illinois
described above.                                                       resident; 2) served as a member of the active or reserve
                                                                       components of any of the branches of the Armed Forces of the
Rescissions                                                            United States; 3) received a release or discharge other than a
We may not rescind Your Certificate based on a                         dishonorable discharge; 4) is under age 30; and 5) meets any
misrepresentation by You unless You have performed an act              additional eligibility requirements described in the Eligibility
or practice that constitutes fraud; or made an intentional             or Definition of Dependent Section of Your Certificate.
misrepresentation of material fact as prohibited by the terms of       Right to Appeal
Your Certificate. We must provide at least 30 days advance
                                                                       You have the right to appeal any decision or action taken by
                                                                       Us to deny, reduce, or terminate the provision of or payment


                                                                   9                                                  myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 167 of 265 Page ID
                                        #:796




for health care services requested or received under Your               attached. It is subject to all the definitions, limitations,
Certificate. When We have denied, reduced, or terminated a              exclusions and conditions of the Certificate except as stated.
requested service or payment for a service covered by Your              In Witness Whereof:
Certificate based on a judgment as to the medical necessity,
appropriateness, health care setting, level of care, or                 Connecticut General Life Insurance Company
effectiveness of the health care service, You have the right to
have Our decision reviewed by an independent review                     NOT223                                                           V1
organization not associated with Us.
We must provide you with certain written information,
                                                                        Direct Access to Obstetricians and Gynecologists
including the specific reason for Our decision and a
description of Your appeal rights and procedures, every time            You do not need prior authorization from the plan or from any
We make a determination to deny, reduce or terminate the                other person (including a primary care provider) in order to
provision of or payment for health care services requested or           obtain access to obstetrical or gynecological care from a health
received under Your Certificate.                                        care professional in our network who specializes in obstetrics
                                                                        or gynecology. The health care professional, however, may be
Emergency Services
                                                                        required to comply with certain procedures, including
We shall cover Emergency Services without the need for any              obtaining prior authorization for certain services, following a
prior authorization determination and without regard as to              pre-approved treatment plan, or procedures for making
whether the health care provider furnishing such services is a          referrals. For a list of participating health care professionals
participating provider. Care provided by a Non-participating            who specialize in obstetrics or gynecology, visit
Provider will be paid at no greater cost to the Covered Person          www.mycigna.com or contact customer service at the phone
as if the services were provided by a Participating Provider.           number listed on the back of your ID card.
Direct Access to Obstetricians and Gynecologists                        Selection of a Primary Care Provider
In addition to the Woman’s Principal Health Care Provider               This plan generally allows the designation of a primary care
described in the Important Information About Your Medical               provider. You have the right to designate any primary care
Plan Section of Your Certificate, a female Covered Person               provider who participates in the network and who is available
may see any available participating health care professional            to accept you or your family members. Until you make this
who specializes in obstetrics or gynecology without referral            designation, CIGNA designates one for you. For information
from her Primary Care Provider.                                         on how to select a primary care provider, and for a list of the
Obstetrical and gynecological care authorized or ordered by a           participating primary care providers, visit www.mycigna.com
health care professional who specializes in obstetrics or               or contact customer service at the phone number listed on the
gynecology will be treated as authorized by the Primary Care            back of your ID card.
Provider.                                                               For children, you may designate a pediatrician as the primary
Selection of a Primary Care Provider                                    care provider.
You may designate any available participating Primary Care
Provider who is available to accept You to be Your Primary              NOT225
Care Provider as required under the Important Information
About Your Medical Plan Section of Your Certificate.
                                                                        Notice
Your child’s legal representative may designate a physician
(allopathic or osteopathic) who specializes in pediatrics as his        Illinois Consumer Complaint Information
or her Primary Care Provider as required under the Important            Part 919 of the Rules of the Illinois Department of Insurance
Information About Your Medical Plan Section of Your                     requires that our company advise you that if you wish to take
Certificate.                                                            up a matter with the Illinois Department of Insurance, it
Questions/Contact Information                                           maintains a Consumer Division in Chicago at 100 W.
                                                                        Randolph Street, Suite 15-100, Chicago, IL 60601-3251 and in
Questions regarding this Rider can be directed to                       Springfield at 320 West Washington Street, Springfield, IL
www.CIGNA.com. You may also contact the Illinois                        62767-001.
Department of Insurance at (877) 527-9431 or
http://insurance.illinois.gov.
This Rider takes effect on the effective date of the Certificate
to which it is attached or shown in the Certificate. This Rider
terminates concurrently with the Certificate to which it is


                                                                   10                                                  myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 168 of 265 Page ID
                                        #:797




Right to Request Financial Statement                                   your admission easier and any cash deposit usually required
An enrollee or prospective enrollee can request a copy of the          will be waived.
most recent financial statement filed by the company by                If you have a Benefit Identification Card, present it at the
contacting the Illinois Department of Insurance.                       admission office at the time of your admission. The card tells
                                                                       the Hospital to send its bills directly to CG.
GM6000 NOT93
                                                                       Doctor's Bills and Other Medical Expenses
                                                                       The first Medical Claim should be filed as soon as you have
                                                                       incurred covered expenses. Itemized copies of your bills
Illinois Notice                                                        should be sent with the claim form. If you have any additional
Notice To All Female Plan Members:                                     bills after the first treatment, file them periodically.
Your Right To Select A Woman’s Principal Health Care                   CLAIM REMINDERS
Provider
                                                                       • BE SURE TO USE YOUR MEMBER ID AND
Illinois law allows you to select "a woman's principal health             ACCOUNT NUMBER WHEN YOU FILE CG'S CLAIM
care provider" in addition to your selection of a Primary Care            FORMS, OR WHEN YOU CALL YOUR CG CLAIM
Physician. "A woman's principal health care provider" is a                OFFICE.
Physician licensed to practice medicine in all its branches
specializing in obstetrics or gynecology or specializing in                YOUR MEMBER ID IS THE ID SHOWN ON YOUR
family practice. "A woman's principal health care provider"                BENEFIT IDENTIFICATION CARD.
may be seen for care without referrals from your Primary Care              YOUR ACCOUNT NUMBER IS THE 7-DIGIT POLICY
Physician. If you have not already selected "a woman's                     NUMBER SHOWN ON YOUR BENEFIT
principal health care provider," you may do so now or at any               IDENTIFICATION CARD.
other time. You are not required to have or to select "a               •   PROMPT FILING OF ANY REQUIRED CLAIM FORMS
woman's principal health care provider."                                   RESULTS IN FASTER PAYMENT OF YOUR CLAIMS.
Your "woman's principal health care provider" must be a part           WARNING: Any person who knowingly presents a false or
of your plan. You may get the list of participating                    fraudulent claim for payment of a loss or benefit is guilty of a
obstetricians, gynecologists, and family practice specialists          crime and may be subject to fines and confinement in prison.
from your Employer's employee benefits coordinator, or for
your own copy of the current list, you may call the toll-free
Member Services number on your ID card. The list will be               GM6000 CI 3                                                CLA9V41

sent to you within 10 days after your call. To designate "a
woman's principal health care provider" from the list, call the
toll-free Member Services number on your ID card and tell
our staff the name of the Physician you have selected.
                                                                       Accident and Health Provisions
                                                                       Claims
                                                                       Notice of Claim
GM6000 NOT106
                                                                       Written notice of claim must be given to CG within 30 days
                                                                       after the occurrence or start of the loss on which claim is
                                                                       based. If notice is not given in that time, the claim will not be
How To File Your Claim                                                 invalidated or reduced if it is shown that written notice was
The prompt filing of any required claim form will result in            given as soon as was reasonably possible.
faster payment of your claim.                                          Claim Forms
You may get the required claim forms from your Benefit Plan            When CG receives the notice of claim, it will give to the
Administrator. All fully completed claim forms and bills               claimant, or to the Policyholder for the claimant, the claim
should be sent directly to your servicing CG Claim Office.             forms which it uses for filing proof of loss. If the claimant
Depending on your Group Insurance Plan benefits, file your             does not get these claim forms within 15 days after CG
claim forms as described below.                                        receives notice of claim, he will be considered to meet the
                                                                       proof of loss requirements of the policy if he submits written
Hospital Confinement                                                   proof of loss within 90 days after the date of loss. This proof
If possible, get your Group Medical Insurance claim form               must describe the occurrence, character and extent of the loss
before you are admitted to the Hospital. This form will make           for which claim is made.




                                                                  11                                                    myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 169 of 265 Page ID
                                         #:798




Proof of Loss                                                            Waiting Period
Written proof of loss must be given to CG within 90 days after           Initial Employee Group: None.
the date of the loss for which claim is made. If written proof of
loss is not given in that time, the claim will not be invalidated        New Employee Group: First of the month following 60 days
or reduced if it is shown that written proof of loss was given as        of Active Service.
soon as was reasonably possible.                                         Classes of Eligible Employees
Physical Examination                                                     Each Employee as reported to the insurance company by your
CG, at its own expense, will have the right to examine any               Employer.
person for whom claim is pending as often as it may
reasonably require.                                                      GM6000 EL 2                                                     V-31
Legal Actions                                                                                                                         ELI5 M

Where CG has followed the terms of the policy, no action at
law or in equity will be brought to recover on the policy until
at least 60 days after proof of loss has been filed with CG. No          Employee Insurance
action will be brought at all unless brought within 3 years after
                                                                         This plan is offered to you as an Employee. To be insured, you
the time within which proof of loss is required.
                                                                         will have to pay part of the cost.
                                                                         Effective Date of Your Insurance
GM6000 CLA43V6
                                                                         You will become insured on the date you elect the insurance
                                                                         by signing an approved payroll deduction form, but no earlier
                                                                         than the date you become eligible. If you are a Late Entrant,
Eligibility - Effective Date                                             your insurance will not become effective until CG agrees to
                                                                         insure you. You will not be denied enrollment for Medical
Eligibility for Employee Insurance                                       Insurance due to your health status.
You will become eligible for insurance on the day you                    You will become insured on your first day of eligibility,
complete the waiting period if:                                          following your election, if you are in Active Service on that
•   you are in a Class of Eligible Employees; and                        date, or if you are not in Active Service on that date due to
•   you are an eligible, full-time Employee; and                         your health status.
•   you normally work at least 32 hours a week.                          Late Entrant - Employee
If you were previously insured and your insurance ceased, you            You are a Late Entrant if:
must satisfy the New Employee Group Waiting Period to                    •   you elect the insurance more than 30 days after you become
become insured again. If your insurance ceased because you                   eligible; or
were no longer employed in a Class of Eligible Employees,                •   you again elect it after you cancel your payroll deduction.
you are not required to satisfy any waiting period if you again
become a member of a Class of Eligible Employees within
one year after your insurance ceased.                                    GM6000 EF 1                                               ELI7V82 M

Initial Employee Group: You are in the Initial Employee
Group if you are employed in a class of employees on the date
that class of employees becomes a Class of Eligible                      Dependent Insurance
Employees as determined by your Employer.
                                                                         For your Dependents to be insured, you will have to pay part
New Employee Group: You are in the New Employee Group                    of the cost of Dependent Insurance.
if you are not in the Initial Employee Group.
                                                                         Effective Date of Dependent Insurance
Eligibility for Dependent Insurance                                      Insurance for your Dependents will become effective on the
You will become eligible for Dependent insurance on the later            date you elect it by signing an approved payroll deduction
of:                                                                      form, but no earlier than the day you become eligible for
•   the day you become eligible for yourself; or                         Dependent Insurance. All of your Dependents as defined will
                                                                         be included.
•   the day you acquire your first Dependent.
                                                                         If you are a Late Entrant for Dependent Insurance, the
                                                                         insurance for each of your Dependents will not become



                                                                    12                                                   myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 170 of 265 Page ID
                                         #:799




effective until CG agrees to insure that Dependent. Your
Dependent will not be denied enrollment for Medical
Insurance due to health status.
Your Dependents will be insured only if you are insured.
Late Entrant – Dependent
You are a Late Entrant for Dependent Insurance if:
•   you elect that insurance more than 30 days after you
    become eligible for it; or
•   you again elect it after you cancel your payroll deduction.
Exception for Newborns
Any Dependent child born while you are insured for Medical
Insurance will become insured for Medical Insurance on the
date of his birth if you elect Dependent Medical Insurance no
later than 31 days after his birth. If you do not elect to insure
your newborn child within such 31 days, coverage for that
child will end on the 31st day. No benefits for expenses
incurred beyond the 31st day will be payable.

GM6000 EF 2                                                ELI11V44




                                                                      13     myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 171 of 265 Page ID
                                   #:800




                                   Open Access Plus Medical Benefits
                                                   The Schedule
For You and Your Dependents
Open Access Plus Medical Benefits provide coverage for care In-Network and Out-of-Network. To receive Open Access
Plus Medical Benefits, you and your Dependents may be required to pay a portion of the Covered Expenses for services
and supplies. That portion is the Copayment, Deductible or Coinsurance.
If you are unable to locate an In-Network Provider in your area who can provide you with a service or supply that is
covered under this plan, you must call the number on the back of your I.D. card to obtain authorization for Out-of-
Network Provider coverage. If you obtain authorization for services provided by an Out-of-Network Provider, benefits for
those services will be covered at the In-Network benefit level.
Coinsurance
The term Coinsurance means the percentage of charges for Covered Expenses that an insured person is required to pay
under the plan.
Copayments/Deductibles
Copayments are expenses to be paid by you or your Dependent for the services received. Deductibles are also expenses to
be paid by you or your Dependent. Deductible amounts are separate from and not reduced by Copayments. Copayments
and Deductibles are in addition to any Coinsurance. Once the Deductible maximum in The Schedule has been reached,
you and your family need not satisfy any further medical deductible for the rest of that year.
Out-of-Pocket Expenses
Out-of-Pocket Expenses are Covered Expenses incurred for In-Network and Out-of-Network charges that are not paid by
the benefit plan because of any:
   • Coinsurance.
   • Plan Deductibles.
Charges will not accumulate toward the Out-of-Pocket Maximum for Covered Expenses incurred for:
  •   non-compliance penalties.
  •   provider charges in excess of the Maximum Reimbursable Charge.
When the Out-of-Pocket Maximum shown in The Schedule is reached, Injury and Sickness benefits are payable at 100%
except for:
  •   non-compliance penalties.
  •   provider charges in excess of the Maximum Reimbursable Charge.

Accumulation of Plan Deductibles and Out-of-Pocket Maximums
Deductibles and Out-of-Pocket Maximums will cross-accumulate (that is, In-Network will accumulate to Out-of-Network
and Out-of-Network will accumulate to In-Network). All other plan maximums and service-specific maximums (dollar
and occurrence) also cross-accumulate between In- and Out-of-Network unless otherwise noted.
Contract Year
Contract Year means a twelve month period beginning on each 09/01.
Multiple Surgical Reduction
Multiple surgeries performed during one operating session result in payment reduction of 50% to the surgery of lesser
charge. The most expensive procedure is paid as any other surgery.



                                                           14                                                  myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 172 of 265 Page ID
                                   #:801




                                  Open Access Plus Medical Benefits
                                                  The Schedule
Assistant Surgeon and Co-Surgeon Charges
Assistant Surgeon
The maximum amount payable will be limited to charges made by an assistant surgeon that do not exceed 20 percent of
the surgeon’s allowable charge. (For purposes of this limitation, allowable charge means the amount payable to the
surgeon prior to any reductions due to coinsurance or deductible amounts).
Co-Surgeon
The maximum amount payable will be limited to 62.5 percent of the surgeon’s allowable charge. (For purposes of this
limitation, allowable charge means the amount payable to the surgeons prior to any reductions due to coinsurance or
deductible amounts.)

      BENEFIT HIGHLIGHTS                             IN-NETWORK                           OUT-OF-NETWORK
Lifetime Maximum                                                            Unlimited
Coinsurance Levels                        80%                                     60% of the Maximum Reimbursable
                                                                                  Charge




                                                          15                                                myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 173 of 265 Page ID
                                   #:802




        BENEFIT HIGHLIGHTS                             IN-NETWORK          OUT-OF-NETWORK
Maximum Reimbursable Charge
Maximum Reimbursable Charge is
determined based on the lesser of the
provider’s normal charge for a similar
service or supply; or
A percentage of a schedule that we           Not Applicable         200%
have developed that is based upon a
methodology similar to a methodology
utilized by Medicare to determine the
allowable fee for similar services
within the geographic market. In some
cases, a Medicare based schedule will
not be used and the Maximum
Reimbursable Charge for covered
services is determined based on the
lesser of:
 • the provider’s normal charge for a
   similar service or supply; or
•  the 80th percentile of charges made
   by providers of such service or
   supply in the geographic area where
   it is received as compiled in a
   database selected by the Insurance
   Company.
Note:
The provider may bill you for the
difference between the provider’s
normal charge and the Maximum
Reimbursable Charge, in addition to
applicable deductibles, copayments and
coinsurance.
Contract Year Deductible
    Individual                               $1,000 per person      $2,000 per person
    Family Maximum                           $2,000 per family      $4,000 per family
    Family Maximum Calculation
    Individual Calculation:
    Family members meet only their
    individual deductible and then their
    claims will be covered under the plan
    coinsurance; if the family deductible
    has been met prior to their individual
    deductible being met, their claims
    will be paid at the plan coinsurance.




                                                              16                        myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 174 of 265 Page ID
                                   #:803




      BENEFIT HIGHLIGHTS                              IN-NETWORK                         OUT-OF-NETWORK
Out-of-Pocket Maximum
  Individual                              $3,000 per person                       $6,000 per person
  Family Maximum                          $6,000 per family                       $12,000 per family
  Family Maximum Calculation
  Individual Calculation:
  Family members meet only their
  individual Out-of-Pocket and then
  their claims will be covered at 100%;
  if the family Out-of-Pocket has been
  met prior to their individual Out-of-
  Pocket being met, their claims will
  be paid at 100%.
Physician’s Services
  Primary Care Physician’s Office visit   No charge after $40 per office visit    60% after plan deductible
                                          copay
  Specialty Care Physician’s Office       No charge after $40 Specialist per      60% after plan deductible
  Visits                                  office visit copay
      Consultant and Referral
      Physician’s Services
      Note:
      OB/GYN providers will be
      considered either as a PCP or
      Specialist, depending on how
      the provider contracts with the
      Insurance Company.
  Surgery Performed In the                No charge after the $40 PCP or $40      60% after plan deductible
  Physician’s Office                      Specialist per office visit copay
  Second Opinion Consultations            No charge after the $40 PCP or $40      60% after plan deductible
  (provided on a voluntary basis)         Specialist per office visit copay
  Allergy Treatment/Injections            No charge after either the $40 PCP or   60% after plan deductible
                                          $40 Specialist per office visit copay
                                          or the actual charge, whichever is
                                          less
  Allergy Serum (dispensed by the         No charge                               60% after plan deductible
  Physician in the office)




                                                          17                                                  myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 175 of 265 Page ID
                                   #:804




      BENEFIT HIGHLIGHTS                             IN-NETWORK                      OUT-OF-NETWORK
Preventive Care
  Routine Preventive Care - all ages     No charge                            60% after plan deductible
  Immunizations - all ages               No charge                            60% after plan deductible
Mammograms, PSA, PAP Smear, Early Cancer Detection Colon/Rectal
  Preventive Care Related Services       Mammograms: No charge                60% after plan deductible
  (i.e. “routine” services)              PSA/Pap Smear: No charge
  Diagnostic Related Services            Subject to the plan’s x-ray & lab    Subject to the plan’s x-ray & lab
  (i.e. “non-routine” services)          benefit; based on place of service   benefit; based on place of service
Inpatient Hospital - Facility Services   80% after plan deductible            60% after plan deductible
  Semi-Private Room and Board            Limited to the semi-private room     Limited to the semi-private room rate
                                         negotiated rate
  Private Room                           Limited to the semi-private room     Limited to the semi-private room rate
                                         negotiated rate
  Special Care Units (ICU/CCU)           Limited to the negotiated rate       Limited to the ICU/CCU daily room
                                                                              rate
Outpatient Facility Services
 Operating Room, Recovery Room,          80% after plan deductible            60% after plan deductible
 Procedures Room, Treatment Room
 and Observation Room
Inpatient Hospital Physician’s           80% after plan deductible            60% after plan deductible
Visits/Consultations
Inpatient Hospital Professional          80% after plan deductible            60% after plan deductible
Services
  Surgeon
  Radiologist
  Pathologist
  Anesthesiologist
Outpatient Professional Services         80% after plan deductible            60% after plan deductible
  Surgeon
  Radiologist
  Pathologist
  Anesthesiologist




                                                         18                                               myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 176 of 265 Page ID
                                   #:805




      BENEFIT HIGHLIGHTS                                 IN-NETWORK                         OUT-OF-NETWORK
Emergency and Urgent Care
Services
  Physician’s Office Visit                   No charge after the $40 PCP or $40      No charge after the $40 PCP or $40
                                             Specialist per office visit copay       Specialist per office visit copay
  Hospital Emergency Room                    No charge after $100 per visit copay*   No charge after $100 per visit copay*
                                             and plan deductible                     and plan deductible
                                             *waived if admitted                     *waived if admitted
  Outpatient Professional services           No charge after plan deductible         No charge after plan deductible
  (radiology, pathology and ER
  Physician)
  Urgent Care Facility or Outpatient         No charge after $50 per visit copay*    No charge after $50 per visit copay*
  Facility                                   and plan deductible                     and plan deductible
                                             *waived if admitted                     *waived if admitted
  X-ray and/or Lab performed at the          No charge                               No charge
  Emergency Room/Urgent Care
  Facility (billed by the facility as part
  of the ER/UC visit)
  Independent x-ray and/or Lab               No charge                               No charge
  Facility in conjunction with an ER
  visit
  Advanced Radiological Imaging (i.e.        No charge                               No charge
  MRIs, MRAs, CAT Scans, PET
  Scans etc.)
  Ambulance                                  80% after plan deductible               80% after plan deductible
Inpatient Services at Other Health           80% after plan deductible               60% after plan deductible
Care Facilities
  Includes Skilled Nursing Facility,
  Rehabilitation Hospital and Sub-
  Acute Facilities
   Contract Year Maximum:
. 120 days combined
Laboratory and Radiology Services
(includes pre-admission testing)
  Physician’s Office Visit                   No charge after the $40 PCP or $40      60% after plan deductible
                                             Specialist per office visit copay
  Outpatient Hospital Facility               100% after plan deductible              60% after plan deductible
  Independent X-ray and/or Lab               100% after plan deductible              60% after plan deductible
  Facility




                                                             19                                                  myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 177 of 265 Page ID
                                   #:806




      BENEFIT HIGHLIGHTS                             IN-NETWORK                       OUT-OF-NETWORK
Advanced Radiological Imaging (i.e.
MRIs, MRAs, CAT Scans and PET
Scans)
  Physician’s Office Visit               No charge                             60% after plan deductible
  Inpatient Facility                     80% after plan deductible             60% after plan deductible
  Outpatient Facility                    80% after plan deductible             60% after plan deductible
Outpatient Short-Term                    No charge after the $40 PCP or $40    60% after plan deductible
Rehabilitative Therapy                   Specialist per office visit copay
  Contract Year Maximum:                 Note:
  Unlimited                              Outpatient Short Term Rehab copay
                                         applies, regardless of place of
  Includes:
                                         service, including the home.
  Cardiac Rehab
  Physical Therapy
  Speech Therapy
  Occupational Therapy
  Pulmonary Rehab
  Cognitive Therapy
  .
Chiropractic Care
  Contract Year Maximum:
  20 days
  Physician’s Office Visit               80% after plan deductible             60% after plan deductible
Home Health Care                         80% after plan deductible             60% after plan deductible
 Contract Year Maximum:
 120 days (includes outpatient private
 nursing when approved as medically
 necessary)
Hospice
  Inpatient Services                     80% after plan deductible             60% after plan deductible
  Outpatient Services                    80% after plan deductible             60% after plan deductible
  (same coinsurance level as Home
  Health Care)
Bereavement Counseling
Services provided as part of Hospice
Care
  Inpatient                              80% after plan deductible             60% after plan deductible
  Outpatient                             80% after plan deductible             60% after plan deductible
Services provided by Mental Health       Covered under Mental Health Benefit   Covered under Mental Health Benefit
Professional




                                                        20                                                 myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 178 of 265 Page ID
                                   #:807




       BENEFIT HIGHLIGHTS                           IN-NETWORK                        OUT-OF-NETWORK
Maternity Care Services
 Initial Visit to Confirm Pregnancy       No charge after the $40 PCP or $40   60% after plan deductible
                                          Specialist per office visit copay
  Note:
  OB/GYN providers will be
  considered either a PCP or Specialist
  depending on how the provider
  contracts with the Insurance
  Company.
  All subsequent Prenatal Visits,         80% after plan deductible            60% after plan deductible
  Postnatal Visits and Physician’s
  Delivery Charges (i.e. global
  maternity fee)
  Physician’s Office Visits in addition   No charge after the $40 PCP or $40   60% after plan deductible
  to the global maternity fee when        Specialist per office visit copay
  performed by an OB/GYN or
  Specialist
  Delivery - Facility                     80% after plan deductible            60% after plan deductible
  (Inpatient Hospital, Birthing Center)
Abortion
Includes elective and non-elective
procedures
  Physician’s Office Visit                No charge after the $40 PCP or $40   60% after plan deductible
                                          Specialist per office visit copay
  Inpatient Facility                      80% after plan deductible            60% after plan deductible
  Outpatient Facility                     80% after plan deductible            60% after plan deductible
  Physician’s Services                    80% after plan deductible            60% after plan deductible




                                                         21                                                myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 179 of 265 Page ID
                                   #:808




        BENEFIT HIGHLIGHTS                               IN-NETWORK                              OUT-OF-NETWORK
Family Planning Services
  Office Visits, Lab and Radiology            No charge after the $40 PCP or $40         60% after plan deductible
  Tests and Counseling                        Specialist per office visit copay
  Note:
  The standard benefit will include
  coverage for contraceptive devices
  (e.g. Depo-Provera and Intrauterine
  Devices (IUDs). Diaphragms will
  also be covered when services are
  provided in the physician’s office.
  Surgical Sterilization Procedure for
  Vasectomy/Tubal Ligation (excludes
  reversals)
        Physician’s Office Visit              No charge after the $40 PCP or $40         60% after plan deductible
                                              Specialist per office visit copay
        Inpatient Facility                    80% after plan deductible                  60% after plan deductible
        Outpatient Facility                   80% after plan deductible                  60% after plan deductible
        Physician’s Services                  80% after plan deductible                  60% after plan deductible
Infertility Treatment
Coverage will be provided for the following services:
  •   Testing and treatment services performed in connection with an underlying medical condition.
  •   Testing performed specifically to determine the cause of infertility.
  •   Treatment and/or procedures performed specifically to restore fertility (e.g. procedures to correct an infertility
      condition).
  •   Artificial Insemination, In-vitro, GIFT, ZIFT, etc.
  Physician’s Office Visit (Lab and           No charge after the $40 PCP or $40         60% after plan deductible
  Radiology Tests, Counseling)                Specialist per office visit copay
  Inpatient Facility                          80% after plan deductible                  60% after plan deductible
  Outpatient Facility                         80% after plan deductible                  60% after plan deductible
  Physician’s Services                        80% after plan deductible                  60% after plan deductible

  Lifetime Maximum:
  Unlimited
  Includes all related services billed
  with an infertility diagnosis (i.e. x-
  ray or lab services billed by an
  independent facility).




                                                               22                                                    myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 180 of 265 Page ID
                                   #:809




       BENEFIT HIGHLIGHTS                             IN-NETWORK                          OUT-OF-NETWORK
Organ Transplants
Includes all medically appropriate, non-
experimental transplants
  Physician’s Office Visit                  No charge after the $40 PCP or $40     In-Network coverage only
                                            Specialist per office visit copay
  Inpatient Facility                        100% at Lifesource center, otherwise   In-Network coverage only
                                            80% after plan deductible
  Physician’s Services                      100% at Lifesource center, otherwise   In-Network coverage only
                                            80% after plan deductible
  Lifetime Travel Maximum:                  No charge (only available when         In-Network coverage only
  $10,000 per transplant                    using Lifesource facility)
Durable Medical Equipment                   80% after plan deductible              60% after plan deductible
   Contract Year Maximum:
  .Unlimited
External Prosthetic Appliances              80% after plan deductible              60% after plan deductible
   Contract Year Maximum:
  .Unlimited
Diabetic Equipment                          80% after plan deductible              60% after plan deductible
  Contract Year Maximum:
  Unlimited
Wigs                                        80% after plan deductible              60% after plan deductible
  Contract Year Maximum:
  $500
Nutritional Evaluation
  Contract Year Maximum:
  3 visits per person, however the 3
  visit limit will not apply to treatment
  of diabetes.
  Physician’s Office Visit                  No charge after the $40 PCP or $40     60% after plan deductible
                                            Specialist per office visit copay
  Inpatient Facility                        80% after plan deductible              60% after plan deductible
  Outpatient Facility                       80% after plan deductible              60% after plan deductible
  Physician’s Services                      80% after plan deductible              60% after plan deductible




                                                           23                                                  myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 181 of 265 Page ID
                                   #:810




       BENEFIT HIGHLIGHTS                              IN-NETWORK                           OUT-OF-NETWORK
Dental Care
Limited to charges made for a
continuous course of dental treatment
started within six months of an injury to
sound, natural teeth.
  Physician’s Office Visit                  No charge after the $40 PCP or $40       60% after plan deductible
                                            Specialist per office visit copay
  Inpatient Facility                        80% after plan deductible                60% after plan deductible
  Outpatient Facility                       80% after plan deductible                60% after plan deductible
  Physician’s Services                      80% after plan deductible                60% after plan deductible
Obesity/Bariatric Surgery
Note:
Coverage is provided subject to
medical necessity and clinical
guidelines subject to any limitations
shown in the “Exclusions, Expenses
Not Covered and General Limitations”
section of this certificate.
  Physician’s Office Visit                  No charge after the $40 PCP or $40       In-Network coverage only
                                            Specialist per office visit copay
  Inpatient Facility                        80% after plan deductible                In-Network coverage only
  Outpatient Facility                       80% after plan deductible                In-Network coverage only
  Physician’s Services                      80% after plan deductible                In-Network coverage only
 Lifetime Maximum:
 $10,000

 Coinsurance charges for obesity
 surgery will not accumulate to the plan
 Out-of-Pocket maximum.
Routine Foot Disorders                      Not covered except for services          Not covered except for services
                                            associated with foot care for diabetes   associated with foot care for diabetes
                                            and peripheral vascular disease.         and peripheral vascular disease.
Mental Health
  Inpatient                                 80% after plan deductible                60% after plan deductible
  Outpatient (Includes Individual,
  Group and Intensive Outpatient)
       Physician’s Office Visit             $40 per visit copay after plan           60% after plan deductible
                                            deductible
       Outpatient Facility                  $40 per visit copay after plan           60% after plan deductible
                                            deductible
       .




                                                            24                                                   myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 182 of 265 Page ID
                                   #:811




      BENEFIT HIGHLIGHTS                           IN-NETWORK                   OUT-OF-NETWORK
Substance Abuse
  Inpatient                             80% after plan deductible        60% after plan deductible
  Outpatient (Includes Individual and
  Intensive Outpatient)
      Physician’s Office Visit          $40 per visit copay after plan   60% after plan deductible
                                        deductible
      Outpatient Facility               $40 per visit copay after plan   60% after plan deductible
                                        deductible
      .




                                                        25                                           myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 183 of 265 Page ID
                                         #:812




Open Access Plus Medical Benefits                                          In any case, those expenses incurred for which payment is
                                                                           excluded by the terms set forth above will not be considered as
                                                                           expenses incurred for the purpose of any other part of this
Certification Requirements - Out-of-Network                                plan, except for the "Coordination of Benefits" section.
For You and Your Dependents
Pre-Admission Certification/Continued Stay Review for                      GM6000 PAC2                                                  V9
Hospital Confinement
Pre-Admission Certification (PAC) and Continued Stay
Review (CSR) refer to the process used to certify the Medical              Outpatient Certification Requirements - Out-of-
Necessity and length of a Hospital Confinement when you or                 Network
your Dependent require treatment in a Hospital:                            Outpatient Certification refers to the process used to certify
•   as a registered bed patient;                                           the Medical Necessity of outpatient diagnostic testing and
•   for a Partial Hospitalization for the treatment of Mental              outpatient procedures, including, but not limited to, those
    Health or Substance Abuse;                                             listed in this section when performed as an outpatient in a
                                                                           Free-standing Surgical Facility, Other Health Care Facility or
•   for Mental Health or Substance Abuse Residential                       a Physician's office. You or your Dependent should call the
    Treatment Services.                                                    toll-free number on the back of your I.D. card to determine if
You or your Dependent should request PAC prior to any non-                 Outpatient Certification is required prior to any outpatient
emergency treatment in a Hospital described above. In the                  diagnostic testing or procedures. Outpatient Certification is
case of an emergency admission, you should contact the                     performed through a utilization review program by a Review
Review Organization within 48 hours after the admission. For               Organization with which CG has contracted. Outpatient
an admission due to pregnancy, you should call the Review                  Certification should only be requested for nonemergency
Organization by the end of the third month of pregnancy. CSR               procedures or services, and should be requested by you or
should be requested, prior to the end of the certified length of           your Dependent at least four working days (Monday through
stay, for continued Hospital Confinement.                                  Friday) prior to having the procedure performed or the service
Covered Expenses incurred will be reduced by 50% for                       rendered.
Hospital charges made for each separate admission to the                   Covered Expenses incurred will be reduced by 50% for
Hospital:                                                                  charges made for any outpatient diagnostic testing or
•   unless PAC is received: (a) prior to the date of admission; or         procedure performed unless Outpatient Certification is
    (b) in the case of an emergency admission, within 48 hours             received prior to the date the testing or procedure is
    after the date of admission.                                           performed.
Covered Expenses incurred for which benefits would                         Covered Expenses incurred will not include expenses incurred
otherwise be payable under this plan for the charges listed                for charges made for outpatient diagnostic testing or
below will not include:                                                    procedures for which Outpatient Certification was performed,
                                                                           but, which was not certified as Medically Necessary.
•   Hospital charges for Bed and Board, for treatment listed
    above for which PAC was performed, which are made for                  In any case, those expenses incurred for which payment is
    any day in excess of the number of days certified through              excluded by the terms set forth above will not be considered as
    PAC or CSR; and                                                        expenses incurred for the purpose of any other part of this
                                                                           plan, except for the "Coordination of Benefits" section.
•   any Hospital charges for treatment listed above for which
    PAC was requested, but which was not certified as                      Diagnostic Testing and Outpatient Procedures
    Medically Necessary.                                                   Including, but not limited to:
                                                                           Advanced radiological imaging – CT Scans, MRI, MRA or
GM6000 PAC1                                                     V33
                                                                           PET scans.
                                                                           Hysterectomy
PAC and CSR are performed through a utilization review
program by a Review Organization with which CG has                         GM6000 SC1 PAC4                                          OCR8V5
contracted.




                                                                      26                                                 myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 184 of 265 Page ID
                                         #:813




Prior Authorization/Pre-Authorized                                              care and treatment; except that for any day of Other Health
                                                                                Care Facility confinement, Covered Expenses will not
The term Prior Authorization means the approval that a
                                                                                include that portion of charges which are in excess of the
Participating Provider must receive from the Review
                                                                                Other Health Care Facility Daily Limit shown in The
Organization, prior to services being rendered, in order for
                                                                                Schedule.
certain services and benefits to be covered under this policy.
                                                                            •   charges made for Emergency Services and Urgent Care.
Services that require Prior Authorization include, but are not
limited to:                                                                 •   charges made by a Physician or a Psychologist for
                                                                                professional services.
•   inpatient Hospital services;
                                                                            •   charges made by a Nurse, other than a member of your
•   inpatient services at any participating Other Health Care
                                                                                family or your Dependent's family, for professional nursing
    Facility;
                                                                                service.
•   residential treatment;
•   outpatient facility services;
                                                                            GM6000 CM5                                                FLX107V126
•   intensive outpatient programs;
•   advanced radiological imaging;                                          •   charges made for anesthetics and their administration;
•   nonemergency ambulance; or                                                  diagnostic x-ray and laboratory examinations; x-ray,
•   transplant services.                                                        radium, and radioactive isotope treatment; chemotherapy;
                                                                                blood transfusions; oxygen and other gases and their
                                                                                administration.
GM6000 05BPT16                                                   V14
                                                                            •   surgical or nonsurgical treatment of TMJ dysfunction.


                                                                            GM6000 CM6                                              FLX108V748 M
Covered Expenses
The term Covered Expenses means the expenses incurred by
or on behalf of a person for the charges listed below if they are           •   charges made for an annual Papanicolaou laboratory
incurred after he becomes insured for these benefits. Expenses                  screening test.
incurred for such charges are considered Covered Expenses to                •   charges made for an annual digital rectal exam and a
the extent that the services or supplies provided are                           prostate-specific antigen test (PSA). When recommended by
recommended by a Physician, and are Medically Necessary                         a Physician, covered insured’s will include:
for the care and treatment of an Injury or a Sickness, as
                                                                                •   asymptomatic men age 40 and over;
determined by CG. Any applicable Copayments,
Deductibles or limits are shown in The Schedule.                                •   African-American men age 40 and over; and
Covered Expenses                                                                •   men age 40 and over with a history of prostate cancer.
• charges made by a Hospital, on its own behalf, for Bed and                •   charges for appropriate counseling, medical services
  Board and other Necessary Services and Supplies; except                       connected with surgical therapies, including vasectomy and
  that for any day of Hospital Confinement, Covered                             tubal ligation.
  Expenses will not include that portion of charges for Bed                 •   charges made for laboratory services, radiation therapy and
  and Board which is more than the Bed and Board Limit                          other diagnostic and therapeutic radiological procedures.
  shown in The Schedule.                                                    •   charges made for Family Planning, including medical
•   charges for licensed ambulance service to or from the                       history, physical exam, related laboratory tests, medical
    nearest Hospital where the needed medical care and                          supervision in accordance with generally accepted medical
    treatment can be provided.                                                  practices, other medical services, information and
•   charges made by a Hospital, on its own behalf, for medical                  counseling on contraception, implanted/injected
    care and treatment received as an outpatient.                               contraceptives.
•   charges made by a Free-Standing Surgical Facility, on its               •   office visits, tests and counseling for Family Planning
    own behalf for medical care and treatment.                                  services are subject to the Preventive Care Maximum shown
                                                                                in the Schedule.
•   charges made on its own behalf, by an Other Health Care
    Facility, including a Skilled Nursing Facility, a                       •   charges made for Routine Preventive Care from age 3
    Rehabilitation Hospital or a subacute facility for medical                  including immunizations, not to exceed the maximum


                                                                       27                                                    myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 185 of 265 Page ID
                                           #:814




    shown in the Schedule. Routine Preventive Care means                          at least two peer-reviewed professional medical journals
    health care assessments, wellness visits and any related                      published in the United States or Great Britain; and (b) the
    services.                                                                     drug has been otherwise approved by the FDA.
•   charges made for visits for routine preventive care of a                  •   charges made for the examination and testing of an assault
    Dependent child during the first two years of that                            victim to establish: (a) that sexual contact did or did not
    Dependent child’s life, including immunizations.                              occur; and (b) the presence or absence of sexually
                                                                                  transmitted disease or infection. Coverage will also include
                                                                                  charges made for the examination and treatment of injuries
GM6000 CM6                                                   05BPT68V1
                                                                                  and trauma.
                                                                              •   charges for inpatient care following a mastectomy. The
The following benefits will apply to insulin-dependent and                        length of stay is to be determined by the attending Physician
noninsulin-dependent diabetics as well as covered individuals                     after evaluation of the patient. A post-discharge Physician's
who have elevated blood sugar levels due to pregnancy or                          office visit or in-home nurse's visit will be covered within
other medical conditions:                                                         the first 48 hours after discharge from the Hospital and
•   charges for Durable Medical Equipment, including                              home health care services will be provided when Medically
    glucagon emergency kits and podiatric appliances, related to                  Necessary.
    diabetes. A special maximum will not apply.                               •   charges made by a Hospital for maternity coverage will
•   charges for insulin; syringes; prefilled insulin cartridges for               include coverage for mother and child for at least 48 hours
    the blind; oral blood sugar control agents; glucose test                      of inpatient care following a vaginal delivery and at least 96
    strips; visual reading ketone strips; urine test strips; lancets;             hours of inpatient care following a cesarean section. Less
    and alcohol swabs.                                                            time may be provided if: (1) the attending Physician feels it
                                                                                  is appropriate as deemed by the American College of
•   charges for training by a Physician, including a podiatrist
                                                                                  Obstetrics and Gynecology or the American Academy of
    with recent education in diabetes management, but limited
                                                                                  Pediatrics; and (2) a following office visit or in-home nurse
    to the following:
                                                                                  visit is available within 48 hours of discharge to verify the
    •   Medically Necessary visits when diabetes is diagnosed;                    mother’s and newborn’s condition. More time may be
    •   visits following a diagnosis of a significant change in the               covered if deemed Medically Necessary.
        symptoms or conditions that warrant change in self-                   •   charges for colorectal cancer screening with sigmoidoscopy
        management;                                                               or fecal occult blood testing once every 3 years for: (a)
    •   visits when reeducation or refresher training is prescribed               persons age 50 and older; or (b) persons age 30 and older
        by the Physician; and                                                     who are considered high risks for colorectal cancer.
    •   Medical Nutrition therapy related to diabetes
        management.                                                           GM6000 CM6                                                    05BPT70V1



GM6000 CM6                                                     05BPT69        •   charges for treatment of severe mental illness on the same
                                                                                  basis as any other sickness covered under the plan.
•   charges for a drug that has been prescribed for a treatment                   Coverage includes any of the following psychiatric illnesses
    of a type of cancer for which it has not been approved by                     as listed in the most current edition of the Diagnostic and
    the Food and Drug Administration (FDA). Such drug must                        Statistical Manual (DSM):
    be covered, provided: (a) the drug is recognized for the                      •   schizophrenia;
    specific cancer treatment for which the drug has been                         •   paranoid and other psychotic disorders;
    prescribed in any one of the following established reference
                                                                                  •   bipolar disorders (hypo-manic, manic, depressive and
    compendia: The American Hospital Formulary Service
                                                                                      mixed);
    Drug Information; The National Comprehensive Cancer
    Network’s Drug & Biologics Compendium; the Thompson                           •   major affective disorders (single episode or recurrent);
    Micromedex’s Drug Dex; the Elsevier Gold Standard’s                           •   schizo-affective disorders (bipolar or depressive);
    Clinical Pharmacology; other authoritative compendia as
                                                                                  •   pervasive developmental disorder (includes autism);
    identified from time to time by the Federal Secretary of
    Health and Human Services; or if not in the compendia,                        •   obsessive compulsive disorders;
    recommended for that particular type of cancer in formal                      •   depression in childhood and adolescence;
    clinical studies, the results of which have been published in


                                                                         28                                                      myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 186 of 265 Page ID
                                           #:815




    •   panic disorder;                                                          medically necessary by a physician licensed to practice
    •   post-traumatic stress disorders (acute, chronic, or with                 medicine in all of its branches.
        delayed onset); and                                                      Low dose mammography means the x-ray examination of
    •   anorexia nervosa and bulimia nervosa.                                    the breast using equipment dedicated specifically for
                                                                                 mammography, including the x-ray tube, compression
                                                                                 device and image receptor, with radiation exposure delivery
GM6000 CM6                                                  05BPT71V1            of less than one rad per breast for two views of an average
                                                                                 sized.
•   charges made for prenatal HIV testing ordered by either: (a)             •   charges made for the removal of breast implants when the
    an attending Physician licensed to practice medicine in all                  removal of the implant is medically necessary treatment for
    its branches; or (b) a Physician assistant or advanced                       a sickness or injury.
    practice registered nurse who has a written collaborative                •   charges made for complete and thorough clinical breast
    agreement with a Physician that authorizes these services.                   exams performed by a physician licensed to practice
•   charges for ambulatory surgical facilities and associated                    medicine in all its branches, an advanced practice nurse who
    anesthesia charges for dental care that is provided to a                     has a collaborative agreement with a collaborating physician
    covered individual who: (a) is a child age 6 or under; (b) has               that authorizes breast examinations, or a physician assistant
    a medical condition that requires hospitalization or general                 who has been delegated authority to provide breast
    anesthesia for dental care; or (c) is disabled.                              examinations. Coverage shall include such an exam at least
                                                                                 once every three years for women ages 20 to 40; and
                                                                                 annually for women 40 years of age or older.
GM6000 CM6                                                    05BPT72
                                                                             •   charges made for a human papillomavirus vaccine (HPV) as
                                                                                 approved by the FDA.
•   charges made for medically necessary bone mass                           •   charges made for a vaccine for shingles that is approved by
    measurement and for the diagnosis and treatment of                           the FDA when ordered by a physician for persons 60 years
    osteoporosis.                                                                of age or older.
•   charges made for surveillance tests for ovarian cancer for
    women who a) test positive for BRCA1 or BRCA2
                                                                             GM6000 INDEM270
    mutations; or b) have a family history of one or more first
    degree relatives with ovarian cancer; clusters of women
    relatives with breast cancer; or of nonpolyposis colorectal              Autism Spectrum Disorder
    cancer.
                                                                             Charges made for or in connection with treatment for autism
    Surveillance tests for ovarian cancer means annual                       spectrum disorders including the following care prescribed,
    screening using CA-125 serum marker tumor testing,                       provided, or ordered for an individual less than 21 years of age
    transvaginal ultrasound and pelvic examination. First degree             diagnosed with an autism spectrum disorder by a) a physician
    relatives mean a woman’s mother, sister or child.                        licensed to practice medicine in all its branches or b) a
•   charges made for amino acid-based elemental formulas for                 certified, registered, or licensed health care professional with
    the treatment of eosinophilic disorders and short bowel                  expertise in treating effects of autism spectrum disorders when
    syndrome when the prescribing physician has written an                   the care is determined to be medically necessary and ordered
    order stating that such formula is medically necessary.                  by a physician licensed to practice medicine in all its
                                                                             branches:
•   charges made for or in connection with low-dose
    mammography screening for detecting the presence of                      •   Psychiatric care, meaning direct, consultative, or diagnostic
    breast cancer. Coverage shall include: a) a baseline                         services provided by a licensed psychiatrist.
    mammogram for women ages 35 to 39; b) an annual                          •   Psychological care, meaning direct or consultative services
    mammogram for women age 40 and older; and c)                                 provided by a licensed psychologist.
    mammograms at intervals considered medically necessary
                                                                             •   Habilitative or rehabilitative care, meaning professional,
    for women less than age 40 who have a family history of
                                                                                 counseling, and guidance services and treatment programs,
    breast cancer, prior personal history of breast cancer,
                                                                                 including applied behavior analysis, that are intended to
    positive genetic testing or other risk factors. Coverage also
                                                                                 develop, maintain, and restore the functioning of an
    includes a comprehensive ultrasound screening of an entire
                                                                                 individual.
    breast or breasts if a mammogram demonstrates
    heterogeneous or dense breast tissue, when determined


                                                                        29                                                    myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 187 of 265 Page ID
                                           #:816




•   Therapeutic care, including behavioral, speech,                            •   weight loss programs or treatments, whether or not they
    occupational, and physical therapies that provide treatment                    are prescribed or recommended by a Physician or under
    in the following areas: self care and feeding; pragmatic,                      medical supervision.
    receptive, and expressive language; cognitive functioning;
    applied behavior analysis, intervention, and modification;
                                                                           GM6000 06BNR1                                                        V1
    motor planning; and sensory processing.
Autism spectrum disorders mean pervasive developmental
disorders as defined in the most recent edition of the                     Clinical Trials
Diagnostic and Statistical Manual of Mental Disorders,                     • charges made for routine patient services associated with
including autism. Asperger's disorder and pervasive                          cancer clinical trials approved and sponsored by the federal
developmental disorder not otherwise specified.                              government. In addition the following criteria must be met:
Diagnosis of autism spectrum disorders means one or more                       •   the cancer clinical trial is listed on the NIH web site
tests, evaluations, or assessments to diagnose whether an                          www.clinicaltrials.gov as being sponsored by the federal
individual has autism spectrum disorder that is prescribed,                        government;
performed, or ordered by a physician licensed to practice                      •   the trial investigates a treatment for terminal cancer and:
medicine in all its branches or a licensed clinical psychologist                   (1) the person has failed standard therapies for the
with expertise in diagnosing autism spectrum disorders.                            disease; (2) cannot tolerate standard therapies for the
Medically necessary means any care, treatment, intervention,                       disease; or (3) no effective nonexperimental treatment for
service or item which will or is reasonably expected to do any                     the disease exists;
of the following: prevent the onset of an illness, condition,                  •   the person meets all inclusion criteria for the clinical trial
injury, disease or disability; reduce or ameliorate the physical,                  and is not treated “off-protocol”;
mental or developmental effects of an illness, condition,
injury, disease or disability; or assist to achieve or maintain                •   the trial is approved by the Institutional Review Board of
maximum functional activity in performing daily activities.                        the institution administering the treatment; and
Applied behavior analysis means the design, implementation,                    •   coverage will not be extended to clinical trials conducted
and evaluation of environmental modifications using                                at nonparticipating facilities if a person is eligible to
behavioral stimuli and consequences to produce socially                            participate in a covered clinical trial from a Participating
significant improvement in human behavior, including the use                       Provider.
of direct observation, measurement, and functional analysis of             Routine patient services do not include, and reimbursement
the relations between environment and behavior.                            will not be provided for:
                                                                           •   the investigational service or supply itself;
GM6000 INDEM271                                                            •   services or supplies listed herein as Exclusions;
                                                                           •   services or supplies related to data collection for the clinical
•   charges made for medical and surgical services for the                     trial (i.e., protocol-induced costs);
    treatment or control of clinically severe (morbid) obesity as          •   services or supplies which, in the absence of private health
    defined below and if the services are demonstrated, through                care coverage, are provided by a clinical trial sponsor or
    existing peer reviewed, evidence based, scientific literature              other party (e.g., device, drug, item or service supplied by
    and scientifically based guidelines, to be safe and effective              manufacturer and not yet FDA approved) without charge to
    for the treatment or control of the condition. Clinically                  the trial participant.
    severe (morbid) obesity is defined by the National Heart,              Genetic Testing
    Lung and Blood Institute (NHLBI) as a Body Mass Index
    (BMI) of 40 or greater without comorbidities, or a BMI of              • charges made for genetic testing that uses a proven testing
    35-39 with comorbidities. The following items are                        method for the identification of genetically-linked
    specifically excluded:                                                   inheritable disease. Genetic testing is covered only if:
    •   medical and surgical services to alter appearances or                  •   a person has symptoms or signs of a genetically-linked
        physical changes that are the result of any medical or                     inheritable disease;
        surgical services performed for the treatment or control of
        obesity or clinically severe (morbid) obesity; and




                                                                      30                                                        myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 188 of 265 Page ID
                                         #:817




  •   it has been determined that a person is at risk for carrier               Home Health Services are those skilled health care services
      status as supported by existing peer-reviewed, evidence-                  that can be provided during visits by Other Health Care
      based, scientific literature for the development of a                     Professionals. The services of a home health aide are
      genetically-linked inheritable disease when the results                   covered when rendered in direct support of skilled health
      will impact clinical outcome; or                                          care services provided by Other Health Care Professionals.
                                                                                A visit is defined as a period of 2 hours or less. Home
                                                                                Health Services are subject to a maximum of 16 hours in
GM6000 05BPT1
                                                                                total per day. Necessary consumable medical supplies and
                                                                                home infusion therapy administered or used by Other
  •   the therapeutic purpose is to identify specific genetic                   Health Care Professionals in providing Home Health
      mutation that has been demonstrated in the existing peer-                 Services are covered. Home Health Services do not include
      reviewed, evidence-based, scientific literature to directly               services by a person who is a member of your family or
      impact treatment options.                                                 your Dependent's family or who normally resides in your
                                                                                house or your Dependent's house even if that person is an
Pre-implantation genetic testing, genetic diagnosis prior to
                                                                                Other Health Care Professional. Skilled nursing services or
embryo transfer, is covered when either parent has an
                                                                                private duty nursing services provided in the home are
inherited disease or is a documented carrier of a genetically-
                                                                                subject to the Home Health Services benefit terms,
linked inheritable disease.
                                                                                conditions and benefit limitations. Physical, occupational,
Genetic counseling is covered if a person is undergoing                         and other Short-Term Rehabilitative Therapy services
approved genetic testing, or if a person has an inherited                       provided in the home are not subject to the Home Health
disease and is a potential candidate for genetic testing. Genetic               Services benefit limitations in the Schedule, but are subject
counseling is limited to 3 visits per contract year for both pre-               to the benefit limitations described under Short-term
and postgenetic testing.                                                        Rehabilitative Therapy Maximum shown in The Schedule.
Nutritional Evaluation
• charges made for nutritional evaluation and counseling                      GM6000 05BPT104
  when diet is a part of the medical management of a
  documented organic disease.
                                                                              Hospice Care Services
Internal Prosthetic/Medical Appliances
                                                                              • charges made for a person who has been diagnosed as
• charges made for internal prosthetic/medical appliances that                  having six months or fewer to live, due to Terminal Illness,
  provide permanent or temporary internal functional supports                   for the following Hospice Care Services provided under a
  for nonfunctional body parts are covered. Medically                           Hospice Care Program:
  Necessary repair, maintenance or replacement of a covered
                                                                                •   by a Hospice Facility for Bed and Board and Services and
  appliance is also covered.
                                                                                    Supplies;
                                                                                •   by a Hospice Facility for services provided on an
GM6000 05BPT2                                                       V1              outpatient basis;
                                                                                •   by a Physician for professional services;
Home Health Services                                                            •   by a Psychologist, social worker, family counselor or
• charges made for Home Health Services when you: (a)                               ordained minister for individual and family counseling;
  require skilled care; (b) are unable to obtain the required                   •   for pain relief treatment, including drugs, medicines and
  care as an ambulatory outpatient; and (c) do not require                          medical supplies;
  confinement in a Hospital or Other Health Care Facility.
                                                                                •   by an Other Health Care Facility for:
  Home Health Services are provided only if CG has
  determined that the home is a medically appropriate setting.                      •   part-time or intermittent nursing care by or under the
  If you are a minor or an adult who is dependent upon others                           supervision of a Nurse;
  for nonskilled care and/or custodial services (e.g., bathing,                     •   part-time or intermittent services of an Other Health
  eating, toileting), Home Health Services will be provided                             Care Professional;
  for you only during times when there is a family member or
  care giver present in the home to meet your nonskilled care
                                                                              GM6000 CM34                                                FLX124V38
  and/or custodial services needs.




                                                                         31                                                     myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 189 of 265 Page ID
                                         #:818




      •   physical, occupational and speech therapy;                        Partial Hospitalization sessions are services that are provided
      •   medical supplies; drugs and medicines lawfully                    for not less than 4 hours and not more than 12 hours in any 24-
          dispensed only on the written prescription of a                   hour period.
          Physician; and laboratory services; but only to the               Mental Health Residential Treatment Services are services
          extent such charges would have been payable under the             provided by a Hospital for the evaluation and treatment of the
          policy if the person had remained or been Confined in a           psychological and social functional disturbances that are a
          Hospital or Hospice Facility.                                     result of subacute Mental Health conditions.
The following charges for Hospice Care Services are not
included as Covered Expenses:                                               GM6000 INDEM9                                                  V71
•   for the services of a person who is a member of your family
    or your Dependent's family or who normally resides in your
                                                                            Mental Health Residential Treatment Center means an
    house or your Dependent's house;
                                                                            institution which (a) specializes in the treatment of
•   for any period when you or your Dependent is not under the              psychological and social disturbances that are the result of
    care of a Physician;                                                    Mental Health conditions; (b) provides a subacute, structured,
•   for services or supplies not listed in the Hospice Care                 psychotherapeutic treatment program, under the supervision of
    Program;                                                                Physicians; (c) provides 24-hour care, in which a person lives
•   for any curative or life-prolonging procedures;                         in an open setting; and (d) is licensed in accordance with the
                                                                            laws of the appropriate legally authorized agency as a
•   to the extent that any other benefits are payable for those             residential treatment center.
    expenses under the policy;
                                                                            A person is considered confined in a Mental Health
•   for services or supplies that are primarily to aid you or your          Residential Treatment Center when she/he is a registered bed
    Dependent in daily living;                                              patient in a Mental Health Residential Treatment Center upon
                                                                            the recommendation of a Physician.
GM6000 CM35                                                FLX124V27        Outpatient Mental Health Services
                                                                            Services of Providers who are qualified to treat Mental Health
Mental Health and Substance Abuse Services                                  when treatment is provided on an outpatient basis, while you
                                                                            or your Dependent is not Confined in a Hospital, and is
Mental Health Services are services that are required to treat
                                                                            provided in an individual, group or Mental Health Intensive
a disorder that impairs the behavior, emotional reaction or                 Outpatient Therapy Program. Covered services include, but
thought processes. In determining benefits payable, charges                 are not limited to, outpatient treatment of conditions such as:
made for the treatment of any physiological conditions related
                                                                            anxiety or depression which interfere with daily functioning;
to Mental Health will not be considered to be charges made                  emotional adjustment or concerns related to chronic
for treatment of Mental Health.                                             conditions, such as psychosis or depression; emotional
Substance Abuse is defined as the psychological or physical                 reactions associated with marital problems or divorce;
dependence on alcohol or other mind-altering drugs that                     child/adolescent problems of conduct or poor impulse control;
requires diagnosis, care, and treatment. In determining                     affective disorders; suicidal or homicidal threats or acts; eating
benefits payable, charges made for the treatment of any                     disorders; or acute exacerbation of chronic Mental Health
physiological conditions related to rehabilitation services for             conditions (crisis intervention and relapse prevention) and
alcohol or drug abuse or addiction will not be considered to be             outpatient testing and assessment.
charges made for treatment of Substance Abuse.                              A Mental Health Intensive Outpatient Therapy Program
Inpatient Mental Health Services                                            consists of distinct levels or phases of treatment that are
Services that are provided by a Hospital while you or your                  provided by a certified/licensed Mental Health program.
Dependent is Confined in a Hospital for the treatment and                   Intensive Outpatient Therapy Programs provide a combination
evaluation of Mental Health. Inpatient Mental Health Services               of individual, family and/or group therapy in a day, totaling
include Partial Hospitalization and Mental Health Residential               nine or more hours in a week.
Treatment Services.
                                                                            GM6000 INDEM10                                                 V60




                                                                       32                                                   myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 190 of 265 Page ID
                                        #:819




Inpatient Substance Abuse Rehabilitation Services                       Exclusions
Services provided for rehabilitation, while you or your                 The following are specifically excluded from Mental Health
Dependent is Confined in a Hospital, when required for the              and Substance Abuse Services:
diagnosis and treatment of abuse or addiction to alcohol and/or         •   Any court ordered treatment or therapy, or any treatment or
drugs. Inpatient Substance Abuse Services include Partial                   therapy ordered as a condition of parole, probation or
Hospitalization sessions and Residential Treatment services.                custody or visitation evaluations unless Medically
Partial Hospitalization sessions are services that are provided             Necessary and otherwise covered under this policy or
for not less than 4 hours and not more than 12 hours in any 24-             agreement.
hour period.                                                            •   Treatment of disorders which have been diagnosed as
Substance Abuse Residential Treatment Services are                          organic mental disorders associated with permanent
services provided by a Hospital for the evaluation and                      dysfunction of the brain.
treatment of the psychological and social functional                    •   Developmental disorders, including but not limited to,
disturbances that are a result of subacute Substance Abuse                  developmental reading disorders, developmental arithmetic
conditions.                                                                 disorders, developmental language disorders or
Substance Abuse Residential Treatment Center means an                       developmental articulation disorders.
institution which (a) specializes in the treatment of                   •   Counseling for activities of an educational nature.
psychological and social disturbances that are the result of
Substance Abuse; (b) provides a subacute, structured,                   •   Counseling for borderline intellectual functioning.
psychotherapeutic treatment program, under the supervision of           •   Counseling for occupational problems.
Physicians; (c) provides 24-hour care, in which a person lives          •   Counseling related to consciousness raising.
in an open setting; and (d) is licensed in accordance with the
laws of the appropriate legally authorized agency as a                  •   Vocational or religious counseling.
residential treatment center.                                           •   I.Q. testing.
A person is considered confined in a Substance Abuse                    •   Custodial care, including but not limited to geriatric day
Residential Treatment Center when she/he is a registered bed                care.
patient in a Substance Abuse Residential Treatment Center               •   Psychological testing on children requested by or for a
upon the recommendation of a Physician.                                     school system.
Outpatient Substance Abuse Rehabilitation Services                      •   Occupational/recreational therapy programs even if
Services provided for the diagnosis and treatment of abuse or               combined with supportive therapy for age-related cognitive
addiction to alcohol and/or drugs, while you or your                        decline.
Dependent is not Confined in a Hospital, including outpatient
rehabilitation in an individual, or a Substance Abuse Intensive
                                                                        GM6000 INDEM12                                                   V48
Outpatient Therapy Program.
A Substance Abuse Intensive Outpatient Therapy Program
consists of distinct levels or phases of treatment that are             Durable Medical Equipment
provided by a certified/licensed Substance Abuse program.               • charges made for purchase or rental of Durable Medical
Intensive Outpatient Therapy Programs provide a combination               Equipment that is ordered or prescribed by a Physician and
of individual, family and/or group therapy in a day, totaling             provided by a vendor approved by CG for use outside a
nine, or more hours in a week.                                            Hospital or Other Health Care Facility. Coverage for repair,
                                                                          replacement or duplicate equipment is provided only when
                                                                          required due to anatomical change and/or reasonable wear
GM6000 INDEM11                                               V78
                                                                          and tear. All maintenance and repairs that result from a
                                                                          person’s misuse are the person’s responsibility. Coverage
Substance Abuse Detoxification Services                                   for Durable Medical Equipment is limited to the lowest-cost
Detoxification and related medical ancillary services are                 alternative as determined by the utilization review
                                                                          Physician.
provided when required for the diagnosis and treatment of
addiction to alcohol and/or drugs. CG will decide, based on             Durable Medical Equipment is defined as items which are
the Medical Necessity of each situation, whether such services          designed for and able to withstand repeated use by more than
will be provided in an inpatient or outpatient setting.                 one person; customarily serve a medical purpose; generally
                                                                        are not useful in the absence of Injury or Sickness; are
                                                                        appropriate for use in the home; and are not disposable. Such


                                                                   33                                                    myCIGNA.com
       Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 191 of 265 Page ID
                                          #:820




equipment includes, but is not limited to, crutches, hospital              Prostheses/Prosthetic Appliances and Devices
beds, respirators, wheel chairs, and dialysis machines.                    Prostheses/prosthetic appliances and devices are defined as
Durable Medical Equipment items that are not covered include               fabricated replacements for missing body parts.
but are not limited to those that are listed below:                        Prostheses/prosthetic appliances and devices include, but are
•   Bed Related Items: bed trays, over the bed tables, bed                 not limited to:
    wedges, pillows, custom bedroom equipment, mattresses,                 •   basic limb prostheses;
    including nonpower mattresses, custom mattresses and                   •   terminal devices such as hands or hooks; and
    posturepedic mattresses.
                                                                           •   speech prostheses.
•   Bath Related Items: bath lifts, nonportable whirlpools,
    bathtub rails, toilet rails, raised toilet seats, bath benches,        Orthoses and Orthotic Devices
    bath stools, hand held showers, paraffin baths, bath mats,             Orthoses and orthotic devices are defined as orthopedic
    and spas.                                                              appliances or apparatuses used to support, align, prevent or
•   Chairs, Lifts and Standing Devices: computerized or                    correct deformities. Coverage is provided for custom foot
    gyroscopic mobility systems, roll about chairs, geriatric              orthoses and other orthoses as follows:
    chairs, hip chairs, seat lifts (mechanical or motorized),              •   Nonfoot orthoses – only the following nonfoot orthoses are
    patient lifts (mechanical or motorized – manual hydraulic                  covered:
    lifts are covered if patient is two-person transfer), and auto             •   rigid and semirigid custom fabricated orthoses,
    tilt chairs.
                                                                               •   semirigid prefabricated and flexible orthoses; and
•   Fixtures to Real Property: ceiling lifts and wheelchair
    ramps.                                                                     •   rigid prefabricated orthoses including preparation, fitting
                                                                                   and basic additions, such as bars and joints.
•   Car/Van Modifications.
                                                                           •   Custom foot orthoses – custom foot orthoses are only
•   Air Quality Items: room humidifiers, vaporizers, air                       covered as follows:
    purifiers and electrostatic machines.
                                                                               •   for persons with impaired peripheral sensation and/or
•   Blood/Injection Related Items: blood pressure cuffs,                           altered peripheral circulation (e.g. diabetic neuropathy
    centrifuges, nova pens and needleless injectors.                               and peripheral vascular disease);
•   Other Equipment: heat lamps, heating pads, cryounits,                      •   when the foot orthosis is an integral part of a leg brace
    cryotherapy machines, electronic-controlled therapy units,                     and it is necessary for the proper functioning of the brace;
    ultraviolet cabinets, sheepskin pads and boots, postural
    drainage board, AC/DC adaptors, enuresis alarms, magnetic                  •   when the foot orthosis is for use as a replacement or
                                                                                   substitute for missing parts of the foot (e.g. amputation)
    equipment, scales (baby and adult), stair gliders, elevators,
    saunas, any exercise equipment and diathermy machines.                         and is necessary for the alleviation or correction of Injury,
                                                                                   Sickness or congenital defect; and
                                                                               •   for persons with neurologic or neuromuscular condition
GM6000 05BPT3
                                                                                   (e.g. cerebral palsy, hemiplegia, spina bifida) producing
                                                                                   spasticity, malalignment, or pathological positioning of
External Prosthetic Appliances and Devices                                         the foot and there is reasonable expectation of
                                                                                   improvement.
• charges made or ordered by a Physician for the initial
  purchase and fitting of external prosthetic appliances and
  devices available only by prescription and necessary for the             GM6000 05BPT4
  alleviation or correction of Injury, Sickness or congenital
  defect.
                                                                           The following are specifically excluded orthoses and orthotic
External prosthetic appliances and devices shall include                   devices:
prostheses/prosthetic appliances and devices, orthoses and
orthotic devices; braces; and splints.                                     •   prefabricated foot orthoses;
                                                                           •   cranial banding and/or cranial orthoses. Other similar
                                                                               devices are excluded except when used postoperatively for
                                                                               synostotic plagiocephaly. When used for this indication, the
                                                                               cranial orthosis will be subject to the limitations and
                                                                               maximums of the External Prosthetic Appliances and
                                                                               Devices benefit;


                                                                      34                                                      myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 192 of 265 Page ID
                                           #:821




•   orthosis shoes, shoe additions, procedures for foot                        tests; sperm washing or preparation; artificial insemination;
    orthopedic shoes, shoe modifications and transfers;                        diagnostic evaluations; gamete intrafallopian transfer
•   orthoses primarily used for cosmetic rather than functional                (GIFT); in vitro fertilization (IVF); zygote intrafallopian
    reasons; and                                                               transfer (ZIFT); and the services of an embryologist.
•   orthoses primarily for improved athletic performance or                Infertility is defined as the inability of opposite sex partners to
    sports participation.                                                  achieve conception after one year of unprotected intercourse;
                                                                           or the inability of a woman to achieve conception after six
Braces                                                                     trials of artificial insemination over a one-year period. This
A Brace is defined as an orthosis or orthopedic appliance that             benefit includes diagnosis and treatment of both male and
supports or holds in correct position any movable part of the              female infertility.
body and that allows for motion of that part.                              However, the following are specifically excluded infertility
The following braces are specifically excluded: Copes                      services:
scoliosis braces.                                                          •   reversal of male and female voluntary sterilization;
Splints                                                                    •   infertility services when the infertility is caused by or
A Splint is defined as an appliance for preventing movement                    related to voluntary sterilization;
of a joint or for the fixation of displaced or movable parts.              •   non-medical donor charges and services;
Coverage for replacement of external prosthetic appliances                 •   cryopreservation of donor sperm and eggs; and
and devices is limited to the following:
                                                                           •   any experimental, investigational or unproven infertility
•   Replacement due to regular wear. Replacement for damage                    procedures or therapies.
    due to abuse or misuse by the person will not be covered.
•   Replacement will be provided when anatomic change has
                                                                           GM6000 05BPT6                                                    V17
    rendered the external prosthetic appliance or device
    ineffective. Anatomic change includes significant weight
    gain or loss, atrophy and/or growth.                                   Short-Term Rehabilitative Therapy
•   Coverage for replacement is limited as follows:                        Short-term Rehabilitative Therapy that is part of a
    •   No more than once every 24 months for persons 19 years             rehabilitation program, including physical, speech,
        of age and older and                                               occupational, cognitive, osteopathic manipulative, cardiac
                                                                           rehabilitation and pulmonary rehabilitation therapy, as well as
    •   No more than once every 12 months for persons 18 years
                                                                           charges for medically necessary preventative physical therapy
        of age and under.
                                                                           for persons diagnosed with multiple sclerosis, when provided
    •   Replacement due to a surgical alteration or revision of the        in the most medically appropriate setting.
        site.
                                                                           The following limitations apply to Short-term Rehabilitative
The following are specifically excluded external prosthetic                Therapy:
appliances and devices:
                                                                           •   To be covered all therapy services must be restorative in
•   External and internal power enhancements or power                          nature. Restorative Therapy services are services that are
    controls for prosthetic limbs and terminal devices; and                    designed to restore levels of function that had previously
•   Myoelectric prostheses peripheral nerve stimulators.                       existed but that have been lost as a result of Injury or
                                                                               Sickness. Restorative Therapy services do not include
                                                                               therapy designed to acquire levels of function that had not
GM6000 05BPT5                                                                  been previously achieved prior to the Injury or Sickness.
                                                                           •   Services are not covered if they are custodial, training,
Infertility Services                                                           educational or developmental in nature.
• charges made for services related to diagnosis of infertility            •   Occupational therapy is provided only for purposes of
  and treatment of infertility once a condition of infertility has             enabling persons to perform the activities of daily living
  been diagnosed. Services include, but are not limited to:                    after an Illness or Injury or Sickness.
  infertility drugs which are administered or provided by a                Short-term Rehabilitative Therapy services that are not
  Physician; approved surgeries and other therapeutic                      covered include but are not limited to:
  procedures that have been demonstrated in existing peer-
  reviewed, evidence-based, scientific literature to have a                •   Sensory integration therapy, group therapy; treatment of
  reasonable likelihood of resulting in pregnancy; laboratory                  dyslexia; behavior modification or myofunctional therapy


                                                                      35                                                     myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 193 of 265 Page ID
                                         #:822




    for dysfluency, such as stuttering or other involuntarily                   prevent recurrence or to maintain the patient’s current
    acted conditions without evidence of an underlying medical                  status;
    condition or neurological disorder;                                     •   Vitamin therapy;
•   Treatment for functional articulation disorder such as                  •   Massage therapy in the absence of other modalities.
    correction of tongue thrust, lisp, verbal apraxia or
    swallowing dysfunction that is not based on an underlying
    diagnosed medical condition or Injury; and                              GM6000 05BPT10

•   Maintenance or preventive treatment consisting of routine,
    long term or non-Medically Necessary care provided to                   Transplant Services
    prevent recurrence or to maintain the patient’s current                 • charges made for human organ and tissue Transplant
    status, other than as noted above;
                                                                              services which include solid organ and bone marrow/stem
If multiple outpatient services are provided on the same day                  cell procedures at designated facilities throughout the
they constitute one visit.                                                    United States or its territories. This coverage is subject to
Services that are provided by a chiropractic Physician are not                the following conditions and limitations.
covered. These services include the conservative management                 Transplant services include the recipient’s medical, surgical
of acute neuromusculoskeletal conditions through                            and Hospital services; inpatient immunosuppressive
manipulation and ancillary physiological treatment rendered to              medications; and costs for organ or bone marrow/stem cell
restore motion, reduce pain and improve function.                           procurement. Transplant services are covered only if they are
Chiropractic Care Services                                                  required to perform any of the following human to human
                                                                            organ or tissue transplants: allogeneic bone marrow/stem cell,
Charges made for diagnostic and treatment services utilized in
                                                                            autologous bone marrow/stem cell, cornea, heart, heart/lung,
an office setting by chiropractic Physicians. Chiropractic
                                                                            kidney, kidney/pancreas, liver, lung, pancreas or intestine
treatment includes the conservative management of acute
                                                                            which includes small bowel-liver or multi-visceral.
neuromusculoskeletal conditions through manipulation and
ancillary physiological treatment rendered to specific joints to            All Transplant services, other than cornea, are covered at
restore motion, reduce pain, and improve function. For these                100% when received at CIGNA LIFESOURCE Transplant
services you have direct access to qualified chiropractic                   Network® facilities. Cornea transplants are not covered at
Physicians.                                                                 CIGNA LIFESOURCE Transplant Network® facilities.
                                                                            Transplant services, including cornea, received at participating
                                                                            facilities specifically contracted with CIGNA for those
GM6000 05BPT9                                                     V8        Transplant services, other than CIGNA LIFESOURCE
                                                                            Transplant Network® facilities, are payable at the In-Network
The following limitations apply to Chiropractic Care Services:              level. Transplant services received at any other facilities,
                                                                            including Non-Participating Providers and Participating
•   To be covered, all therapy services must be restorative in              Providers not specifically contracted with CIGNA for
    nature. Restorative Therapy services are services that are              Transplant services, are not covered.
    designed to restore levels of function that had previously
    existed but that have been lost as a result of Injury or                Coverage for organ procurement costs are limited to costs
    Sickness. Restorative Therapy services do not include                   directly related to the procurement of an organ, from a cadaver
    therapy designed to acquire levels of function that had not             or a live donor. Organ procurement costs shall consist of
    been previously achieved prior to the Injury or Sickness.               surgery necessary for organ removal, organ transportation and
                                                                            the transportation, hospitalization and surgery of a live donor.
•   Services are not covered if they are considered custodial,              Compatibility testing undertaken prior to procurement is
    training, developmental or educational in nature.                       covered if Medically Necessary. Costs related to the search
•   Occupational therapy is provided only for purposes of                   for, and identification of a bone marrow or stem cell donor for
    enabling persons to perform the activities of daily living              an allogeneic transplant are also covered.
    after an Injury or Sickness.                                            Transplant Travel Services
•   services of a chiropractor which are not within his scope of            Charges made for reasonable travel expenses incurred by you
    practice, as defined by state law;                                      in connection with a preapproved organ/tissue transplant are
•   charges for care not provided in an office setting;                     covered subject to the following conditions and limitations.
•   Maintenance or preventive treatment consisting of routine,              Transplant travel benefits are not available for cornea
    long term or non-Medically Necessary care provided to                   transplants. Benefits for transportation, lodging and food are
                                                                            available to you only if you are the recipient of a preapproved


                                                                       36                                                   myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 194 of 265 Page ID
                                         #:823




organ/tissue transplant from a designated CIGNA                              or subsequent surgeries for the same condition are covered
LIFESOURCE Transplant Network® facility. The term                            only when there is the probability of significant additional
recipient is defined to include a person receiving authorized                improvement as determined by the utilization review
transplant related services during any of the following: (a)                 Physician.
evaluation, (b) candidacy, (c) transplant event, or (d) post-
transplant care. Travel expenses for the person receiving the
                                                                         GM6000 05BPT2                                                      V2
transplant will include charges for: transportation to and from
the transplant site (including charges for a rental car used
during a period of care at the transplant facility); lodging
while at, or traveling to and from the transplant site; and food         Medical Conversion Privilege
while at, or traveling to and from the transplant site.
                                                                         For You And Your Dependents
In addition to your coverage for the charges associated with
the items above, such charges will also be considered covered            When a person's Medical Expense Insurance ceases, he may
travel expenses for one companion to accompany you. The                  be eligible to be insured under an individual policy of medical
term companion includes your spouse, a member of your                    care benefits (called the Converted Policy). A Converted
family, your legal guardian, or any person not related to you,           Policy will be issued by CG only to a person who is Entitled to
but actively involved as your caregiver. The following are               Convert, and only if he applies in writing and pays the first
specifically excluded travel expenses:                                   premium for the Converted Policy to CG within the later of (a)
                                                                         31 days after the date his insurance ceases; or (b) 15 days after
  travel costs incurred due to travel within 60 miles of your            he receives written notice from the Policyholder that he is
  home; laundry bills; telephone bills; alcohol or tobacco               Entitled to Convert. In no event may he apply for a Converted
  products; and charges for transportation that exceed coach             Policy more than 60 days after the date his insurance ceases.
  class rates.                                                           Evidence of good health is not needed.
These benefits are only available when the covered person is             Entitled To Convert
the recipient of an organ transplant. No benefits are available
when the covered person is a donor.                                      If group medical insurance for you or your Dependents ceases
                                                                         due to:
                                                                         •   your termination of employment;
GM6000 05BPT7                                                 V11
                                                                         •   your failure to qualify in an eligible Class of Employees;
                                                                         •   termination of an eligible Class of Employees;
Breast Reconstruction and Breast Prostheses
                                                                         •   your divorce, annulment of marriage, or death;
• charges made for reconstructive surgery following a
  mastectomy; benefits include: (a) surgical services for                •   a child ceasing to qualify as a Dependent; or
  reconstruction of the breast on which surgery was                      •   cancellation of the policy;
  performed; (b) surgical services for reconstruction of the             you or your Dependents may be entitled to convert if:
  nondiseased breast to produce symmetrical appearance; (c)
  postoperative breast prostheses; and (d) mastectomy bras               •   you have been insured for at least three months under the
  and external prosthetics, limited to the lowest cost                       policy or it and a prior policy issued to the Policyholder;
  alternative available that meets external prosthetic                   •   your Dependents are insured when your insurance ceases;
  placement needs. During all stages of mastectomy,                      •   you or your Dependents are not eligible for Medicare or
  treatment of physical complications, including lymphedema                  state-mandated care except Medicaid; however, Dependents
  therapy, are covered.                                                      may convert if the Employee is ineligible due only to
Reconstructive Surgery                                                       Medicare eligibility;
• charges made for reconstructive surgery or therapy to repair           •   you or your Dependents would not be Overinsured;
  or correct a severe physical deformity or disfigurement                •   you or your Dependents have elected any continuation
  which is accompanied by functional deficit; (other than                    coverage for which you were eligible and that coverage
  abnormalities of the jaw or conditions related to TMJ                      expired;
  disorder) provided that: (a) the surgery or therapy restores
  or improves function; (b) reconstruction is required as a              •   you or your Dependents are not eligible for other group
  result of Medically Necessary, noncosmetic surgery; or (c)                 health coverage (except retiree coverage);
  the surgery or therapy is performed prior to age 19 and is
  required as a result of the congenital absence or agenesis
  (lack of formation or development) of a body part. Repeat


                                                                    37                                                    myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 195 of 265 Page ID
                                         #:824




•   termination of insurance is not due to your failure to pay             may convert. If you are not Entitled to Convert and your
    premium.                                                               spouse and children are, it will be issued to the spouse,
                                                                           covering all such Dependents. Otherwise, a Converted Policy
                                                                           will be issued to each Dependent who is Entitled to Convert.
GM6000 CP1
                                                                           The Converted Policy will take effect on the day after the
GM6000 CP2
                                                                           person's insurance under this plan ceases. The premium on its
                                                            CON6V2
                                                                           effective date will be based on: (a) class of risk and age; and
                                                                           (b) benefits.
If you retire, you may apply for a Converted Policy (after your            The premium will be due quarterly (or at the option of the
retirement date) in place of any continuation of your insurance            person insured semiannually or annually) unless the person
that may be available under this plan when you retire, if you              insured and CG agree on some other method of premium
are otherwise Entitled to Convert, subject to the provisions set           payment.
forth above.
                                                                           The Converted Policy may not exclude any pre-existing
Overinsured                                                                condition not excluded by this plan. During the first 12 months
A person will be considered Overinsured if either of the                   the Converted Policy is in effect, the amount payable under it
following occurs.                                                          will be reduced so that the total amount payable under the
•   His insurance under this plan is replaced by similar group             Converted Policy and the Medical Benefits Extension of this
    coverage within 31 days.                                               plan will not be more than the amount that would have been
                                                                           payable under this plan if the person's insurance had not
•   The benefits under the Converted Policy, combined with                 ceased. After that, the amount payable under the Converted
    Similar Benefits, result in an excess of insurance based on            Policy will be reduced by any amount still payable under the
    CG's underwriting standards for individual policies. Similar           Medical Benefits Extension of this plan.
    Benefits are: (a) those for which the person is covered by
    another hospital, surgical or medical expense insurance                CG or the Policyholder will give you, on request, further
    policy, or a hospital, or medical service subscriber contract,         details of the Converted Policy.
    or a medical practice or other prepayment plan or by any
    other plan or program; (b) those for which the person is               GM6000 CP4                                                    V-3
    eligible, whether or not covered, under any plan of group                                                                          CON31
    coverage on an insured or uninsured basis; or (c) those
    available for the person by or through any state, provincial
    or federal law.
Converted Policy
The Converted Policy will be one of CG's current offerings at
the time the first premium is received based on its rules for
Converted Policies. It will comply with the laws of the
jurisdiction where the group medical policy is issued.
However, if the applicant for the Converted Policy resides
elsewhere, the Converted Policy will be on a form which
meets the conversion requirements of the jurisdiction where he
resides. The Converted Policy offering may include medical
benefits on a group basis. The Converted Policy need not
provide major medical coverage unless it is required by the
laws of the jurisdiction in which the Converted Policy is
issued.


GM6000 CP2
GM6000 CP3
                                                            CON19V1



The Converted Policy will be issued to you if you are Entitled
to Convert, insuring you and those Dependents for whom you



                                                                      38                                                  myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 196 of 265 Page ID
                                   #:825




                                        Prescription Drug Benefits
                                                  The Schedule
For You and Your Dependents
This plan provides Prescription Drug benefits for Prescription Drugs and Related Supplies provided by Pharmacies as
shown in this Schedule. To receive Prescription Drug Benefits, you and your Dependents may be required to pay a portion
of the Covered Expenses for Prescription Drugs and Related Supplies. That portion includes any applicable Copayment,
Deductible and/or Coinsurance.
Copayments
Copayments are expenses to be paid by you or your Dependent for Covered Prescription Drugs and Related Supplies.

                                                  PARTICIPATING                         Non-PARTICIPATING
      BENEFIT HIGHLIGHTS
                                                    PHARMACY                                PHARMACY
Retail Prescription Drugs               The amount you pay for each 30-          The amount you pay for each 30-
                                        day supply                               day supply
Tier 1
  Generic* drugs on the Prescription    No charge after $15 copay                In-network coverage only
  Drug List

Tier 2
  Brand-Name* drugs designated as       No charge after $25 copay                In-network coverage only
  preferred on the Prescription Drug
  List with no Generic equivalent
Tier 3
  Brand-Name* drugs with a Generic      No charge after $50 copay                In-network coverage only
  equivalent and drugs designated as
  non-preferred on the Prescription
  Drug List
            * Designated as per generally-accepted industry sources and adopted by the Insurance Company
Mail-Order Drugs                        The amount you pay for each 90-          The amount you pay for each 90-
                                        day supply                               day supply
Tier 1
  Generic* drugs on the Prescription    No charge after $30 copay                In-network coverage only
  Drug List
Tier 2
  Brand-Name* drugs designated as       No charge after $50 copay                In-network coverage only
  preferred on the Prescription Drug
  List with no Generic equivalent




                                                          39                                                myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 197 of 265 Page ID
                                   #:826




                                                PARTICIPATING                         Non-PARTICIPATING
     BENEFIT HIGHLIGHTS
                                                  PHARMACY                                PHARMACY
Tier 3
  Brand-Name* drugs with a Generic     No charge after $100 copay              In-network coverage only
  equivalent and drugs designated as
  non-preferred on the Prescription
  Drug List
            * Designated as per generally-accepted industry sources and adopted by the Insurance Company




                                                        40                                                 myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 198 of 265 Page ID
                                         #:827




Prescription Drug Benefits                                                 Related Supplies. When your Physician advises you that
                                                                           coverage for the Prescription Drugs or Related Supplies has
For You and Your Dependents                                                been approved, you should contact the Pharmacy to fill the
                                                                           prescription(s).
Covered Expenses                                                           If the request is denied, your Physician and you will be
If you or any one of your Dependents, while insured for                    notified that coverage for the Prescription Drugs or Related
Prescription Drug Benefits, incurs expenses for charges made               Supplies is not authorized.
by a Pharmacy, for Medically Necessary Prescription Drugs or               If you disagree with a coverage decision, you may appeal that
Related Supplies ordered by a Physician, CG will provide                   decision in accordance with the provisions of the Policy, by
coverage for those expenses as shown in the Schedule.                      submitting a written request stating why the Prescription
Coverage also includes Medically Necessary Prescription                    Drugs or Related Supplies should be covered.
Drugs and Related Supplies dispensed for a prescription
issued to you or your Dependents by a licensed dentist for the             If you have questions about a specific prior authorization
prevention of infection or pain in conjunction with a dental               request, you should call Member Services at the toll-free
procedure.                                                                 number on the ID card.
When you or a Dependent is issued a prescription for                       All drugs newly approved by the Food and Drug
Medically Necessary Prescription Drugs or Related Supplies                 Administration (FDA) are designated as either non-Preferred
as part of the rendering of Emergency Services and that                    or non-Prescription Drug List drugs until the P & T
prescription cannot reasonably be filled by a Participating                Committee clinically evaluates the Prescription Drug for a
Pharmacy, the prescription will be covered by CG, as if filled             different designation.
by a Participating Pharmacy.                                               Prescription Drugs that represent an advance over available
                                                                           therapy according to the FDA will be reviewed by the P&T
Limitations                                                                Committee within six months after FDA approval.
                                                                           Prescription Drugs that appear to have therapeutic qualities
Each Prescription Order or refill shall be limited as follows:             similar to those of an already marketed drug according to the
•   up to a consecutive 30-day supply, at a retail Pharmacy,               FDA, will not be reviewed by the P&T Committee for at least
    unless limited by the drug manufacturer's packaging: or                six months after FDA approval. In the case of compelling
•   up to a consecutive 90-day supply at a mail-order                      clinical data, an ad hoc group will be formed to make an
    Participating Pharmacy, unless limited by the drug                     interim decision on the merits of a Prescription Drug.
    manufacturer's packaging; or
•   to a dosage and/or dispensing limit as determined by the               Your Payments
    P&T Committee.                                                         Coverage for Prescription Drugs and Related Supplies
                                                                           purchased at a Pharmacy is subject to the Copayment or
                                                                           Coinsurance shown in the Schedule, after you have satisfied
GM6000 PHARM128                                                  V7
                                                                           your Prescription Drug Deductible, if applicable. Please refer
                                                                           to the Schedule for any required Copayments, Coinsurance,
Coverage for certain Prescription Drugs and Related Supplies               Deductibles or Maximums if applicable.
requires your Physician to obtain authorization prior to                   When a treatment regimen contains more than one type of
prescribing. If your Physician wishes to request coverage for              Prescription Drugs which are packaged together for your, or
Prescription Drugs or Related Supplies for which prior                     your Dependent's convenience, a Copayment will apply to
authorization is required, your Physician may call or complete             each Prescription Drug.
the appropriate prior authorization form and fax it to CG to
request prior authorization for coverage of the Prescription
Drugs or Related Supplies. Your Physician should make this                 GM6000 PHARM92                                          PHARM115
                                                                           GM6000 PHARM93
request before writing the prescription.
                                                                           GM6000 PHARM87
If the request is approved, your Physician will receive
confirmation. The authorization will be processed in our claim
system to allow you to have coverage for those Prescription
Drugs or Related Supplies. The length of the authorization
will depend on the diagnosis and Prescription Drugs or



                                                                      41                                                  myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 199 of 265 Page ID
                                         #:828




Exclusions                                                                   its premises or allows to be operated on its premises a
                                                                             facility for dispensing pharmaceuticals;
No payment will be made for the following expenses:
                                                                         •   prescriptions more than one year from the original date of
•   drugs available over the counter that do not require a
                                                                             issue.
    prescription by federal or state law;
                                                                         Other limitations are shown in the Medical "Exclusions"
•   any drug that is a pharmaceutical alternative to an over-the-
                                                                         section.
    counter drug other than insulin;
•   a drug class in which at least one of the drugs is available
    over the counter and the drugs in the class are deemed to be         GM6000 PHARM88                                          PHARM104V16

    therapeutically equivalent as determined by the P&T                  GM6000 PHARM89
                                                                         GM6000 PHARM105
    Committee;
•   injectable infertility drugs and any injectable drugs that
    require Physician supervision and are not typically
    considered self-administered drugs. The following are                Reimbursement/Filing a Claim
    examples of Physician supervised drugs: Injectables used to          When you or your Dependents purchase your Prescription
    treat hemophilia and RSV (respiratory syncytial virus),              Drugs or Related Supplies through a retail Participating
    chemotherapy injectables and endocrine and metabolic                 Pharmacy, you pay any applicable Copayment, Coinsurance or
    agents.                                                              Deductible shown in the Schedule at the time of purchase.
•   any drugs that are experimental or investigational as                You do not need to file a claim form.
    described under the Medical "Exclusions" section of your             To purchase Prescription Drugs or Related Supplies from a
    certificate;                                                         mail-order Participating Pharmacy, see your mail-order drug
•   Food and Drug Administration (FDA) approved drugs used               introductory kit for details, or contact member services for
    for purposes other than those approved by the FDA unless             assistance.
    the drug is recognized for the treatment of the particular           See your Employer's Benefit Plan Administrator to obtain the
    indication in one of the standard reference compendia (The           appropriate claim form.
    United States Pharmacopeia Drug Information, The
    American Medical Association Drug Evaluations; or The
    American Hospital Formulary Service Drug Information)                GM6000 PHARM94                                                    V17

    or in medical literature. Medical literature means scientific
    studies published in a peer-reviewed national professional
    medical journal;                                                     Exclusions, Expenses Not Covered and
•   prescription and nonprescription supplies (such as ostomy
    supplies), devices, and appliances other than Related
                                                                         General Limitations
    Supplies;                                                            Additional coverage limitations determined by plan or
•   implantable contraceptive products;                                  provider type are shown in the Schedule. Payment for the
                                                                         following is specifically excluded from this plan:
•   dietary supplements, and fluoride products;
                                                                         •   expenses for supplies, care, treatment, or surgery that are
•   drugs used for cosmetic purposes such as drugs used to                   not Medically Necessary;
    reduce wrinkles, drugs to promote hair growth as well as
    drugs used to control perspiration and fade cream products;          •   to the extent that you or any one of your Dependents is in
                                                                             any way paid or entitled to payment for those expenses by
•   immunization agents, biological products for allergy                     or through a public program, other than Medicaid;
    immunization, biological sera, blood, blood plasma and
    other blood products or fractions and medications used for           •   to the extent that payment is unlawful where the person
                                                                             resides when the expenses are incurred;
    travel prophylaxis;
•   replacement of Prescription Drugs and Related Supplies due           •   charges made by a Hospital owned or operated by or which
    to loss or theft;                                                        provides care or performs services for, the United States
                                                                             Government, if such charges are directly related to a
•   drugs used to enhance athletic performance;                              military-service-connected Injury or Sickness;
•   drugs which are to be taken by or administered to you while          •   for or in connection with an Injury or Sickness which is due
    you are a patient in a licensed Hospital, Skilled Nursing                to war, declared or undeclared;
    Facility, rest home or similar institution which operates on



                                                                    42                                                    myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 200 of 265 Page ID
                                           #:829




•   charges which you are not obligated to pay or for which you             •   medical and surgical services, initial and repeat, intended
    are not billed or for which you would not have been billed                  for the treatment or control of obesity, except for treatment
    except that they were covered under this plan;                              of clinically severe (morbid) obesity as shown in Covered
•   assistance in the activities of daily living, including but not             Expenses, including: medical and surgical services to alter
    limited to eating, bathing, dressing or other Custodial                     appearance or physical changes that are the result of any
    Services or self-care activities, homemaker services and                    surgery performed for the management of obesity or
    services primarily for rest, domiciliary or convalescent care;              clinically severe (morbid) obesity; and weight loss programs
                                                                                or treatments, whether prescribed or recommended by a
•   for or in connection with experimental, investigational or                  Physician or under medical supervision.
    unproven services;
                                                                            •   unless otherwise covered in this plan, for reports,
    Experimental, investigational and unproven services are                     evaluations, physical examinations, or hospitalization not
    medical, surgical, diagnostic, psychiatric, substance abuse                 required for health reasons including, but not limited to,
    or other health care technologies, supplies, treatments,                    employment, insurance or government licenses, and court-
    procedures, drug therapies or devices that are determined by                ordered, forensic or custodial evaluations.
    the utilization review Physician to be:
                                                                            •   court-ordered treatment or hospitalization, unless such
    •   not demonstrated, through existing peer-reviewed,                       treatment is prescribed by a Physician and listed as covered
        evidence-based, scientific literature to be safe and                    in this plan.
        effective for treating or diagnosing the condition or
        sickness for which its use is proposed;                             •   transsexual surgery including medical or psychological
                                                                                counseling and hormonal therapy in preparation for, or
    •   not approved by the U.S. Food and Drug Administration                   subsequent to, any such surgery.
        (FDA) or other appropriate regulatory agency to be
        lawfully marketed for the proposed use;                             •   any services or supplies for the treatment of male or female
                                                                                sexual dysfunction such as, but not limited to, treatment of
    •   the subject of review or approval by an Institutional                   erectile dysfunction (including penile implants), anorgasmy,
        Review Board for the proposed use except as provided in                 and premature ejaculation.
        the “Clinical Trials” section of this plan; or
                                                                            •   medical and Hospital care and costs for the infant child of a
    •   the subject of an ongoing phase I, II or III clinical trial,            Dependent, unless this infant child is otherwise eligible
        except as provided in the “Clinical Trials” section of this             under this plan.
        plan.
                                                                            •   nonmedical counseling or ancillary services, including but
•   cosmetic surgery and therapies. Cosmetic surgery or therapy                 not limited to Custodial Services, education, training,
    is defined as surgery or therapy performed to improve or                    vocational rehabilitation, behavioral training, biofeedback,
    alter appearance or self-esteem or to treat psychological                   neurofeedback, hypnosis, sleep therapy, employment
    symptomatology or psychosocial complaints related to                        counseling, back school, return to work services, work
    one’s appearance.                                                           hardening programs, driving safety, and services, training,
•   regardless of clinical indication for macromastia or                        educational therapy or other nonmedical ancillary services
    gynecomastia surgeries; surgical treatment of varicose                      for learning disabilities, developmental delays, autism
    veins; abdominoplasty/panniculectomy; rhinoplasty;                          (except as provided under Covered Expenses), or mental
    blepharoplasty; orthognathic surgeries; redundant skin                      retardation.
    surgery; removal of skin tags; acupressure;                             •   therapy or treatment intended primarily to improve or
    craniosacral/cranial therapy; dance therapy, movement                       maintain general physical condition or for the purpose of
    therapy; applied kinesiology; rolfing; prolotherapy; and                    enhancing job, school, athletic or recreational performance,
    extracorporeal shock wave lithotripsy (ESWL) for                            including but not limited to routine, long term, or
    musculoskeletal and orthopedic conditions.                                  maintenance care which is provided after the resolution of
•   for or in connection with treatment of the teeth or                         the acute medical problem and when significant therapeutic
    periodontium unless such expenses are incurred for: (a)                     improvement is not expected.
    charges made for a continuous course of dental treatment                •   consumable medical supplies other than ostomy supplies
    started within six months of an Injury to sound natural teeth;              and urinary catheters. Excluded supplies include, but are not
    (b) charges made by a Hospital for Bed and Board or                         limited to bandages and other disposable medical supplies,
    Necessary Services and Supplies; (c) charges made by a                      skin preparations and test strips, except as specified in the
    Free-Standing Surgical Facility or the outpatient department                “Home Health Services” or “Breast Reconstruction and
    of a Hospital in connection with surgery.                                   Breast Prostheses” sections of this plan.



                                                                       43                                                    myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 201 of 265 Page ID
                                         #:830




•   private Hospital rooms and/or private duty nursing except as          •   blood administration for the purpose of general
    provided under the Home Health Services provision.                        improvement in physical condition.
•   personal or comfort items such as personal care kits                  •   cost of biologicals that are immunizations or medications
    provided on admission to a Hospital, television, telephone,               for the purpose of travel, or to protect against occupational
    newborn infant photographs, complimentary meals, birth                    hazards and risks.
    announcements, and other articles which are not for the               •   cosmetics, dietary supplements and health and beauty aids.
    specific treatment of an Injury or Sickness.
                                                                          •   nutritional supplements and formulae except for infant
•   artificial aids including, but not limited to, corrective                 formula needed for the treatment of inborn errors of
    orthopedic shoes, arch supports, elastic stockings, garter                metabolism.
    belts, corsets, dentures.
                                                                          •   medical treatment for a person age 65 or older, who is
•   aids or devices that assist with nonverbal communications,                covered under this plan as a retiree, or their Dependent,
    including but not limited to communication boards,                        when payment is denied by the Medicare plan because
    prerecorded speech devices, laptop computers, desktop                     treatment was received from a nonparticipating provider.
    computers, Personal Digital Assistants (PDAs), Braille
    typewriters, visual alert systems for the deaf and memory             •   medical treatment when payment is denied by a Primary
    books.                                                                    Plan because treatment was received from a
                                                                              nonparticipating provider.
•   medical benefits for eyeglasses, contact lenses or
    examinations for prescription or fitting thereof, except that         •   for or in connection with an Injury or Sickness arising out
    Covered Expenses will include the purchase of the first pair              of, or in the course of, any employment for wage or profit.
    of eyeglasses, lenses, frames or contact lenses that follows          •   telephone, e-mail, and Internet consultations, and
    keratoconus or cataract surgery.                                          telemedicine.
•   charges made for or in connection with routine refractions,           •   massage therapy.
    eye exercises and for surgical treatment for the correction of        •   for charges which would not have been made if the person
    a refractive error, including radial keratotomy, when                     had no insurance.
    eyeglasses or contact lenses may be worn.
                                                                          •   to the extent that they are more than Maximum
•   treatment by acupuncture.                                                 Reimbursable Charges.
•   all noninjectable prescription drugs, injectable prescription         •   expenses incurred outside the United States or Canada,
    drugs that do not require Physician supervision and are                   unless you or your Dependent is a U.S. or Canadian resident
    typically considered self-administered drugs,                             and the charges are incurred while traveling on business or
    nonprescription drugs, and investigational and experimental               for pleasure.
    drugs, except as provided in this plan.
                                                                          •   charges made by any covered provider who is a member of
•   routine foot care, including the paring and removing of                   your family or your Dependent’s family.
    corns and calluses or trimming of nails. However, services
    associated with foot care for diabetes and peripheral                 •   to the extent of the exclusions imposed by any certification
                                                                              requirement shown in this plan.
    vascular disease are covered when Medically Necessary.
•   membership costs or fees associated with health clubs,
    weight loss programs and smoking cessation programs.                  GM6000 05BPT105
                                                                          GM6000 06BNR2                                                V137 M
•   genetic screening or pre-implantations genetic screening.
    General population-based genetic screening is a testing
    method performed in the absence of any symptoms or any
    significant, proven risk factors for genetically linked               Coordination of Benefits
    inheritable disease.
                                                                          This section applies if you or any one of your Dependents is
•   dental implants for any condition.                                    covered under more than one Plan and determines how
•   fees associated with the collection or donation of blood or           benefits payable from all such Plans will be coordinated. You
    blood products, except for autologous donation in                     should file all claims with each Plan.
    anticipation of scheduled services where in the utilization
    review Physician’s opinion the likelihood of excess blood
    loss is such that transfusion is an expected adjunct to
    surgery.



                                                                     44                                                    myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 202 of 265 Page ID
                                        #:831




Definitions                                                            Examples of expenses or services that are not Allowable
For the purposes of this section, the following terms have the         Expenses include, but are not limited to the following:
meanings set forth below:                                              (1) An expense or service or a portion of an expense or
Plan                                                                       service that is not covered by any of the Plans is not an
                                                                           Allowable Expense.
Any of the following that provides benefits or services for
medical care or treatment:                                             (2) If you are confined to a private Hospital room and no Plan
                                                                           provides coverage for more than a semiprivate room, the
(1) Group insurance and/or group-type coverage, whether
                                                                           difference in cost between a private and semiprivate room
    insured or self-insured which neither can be purchased by
                                                                           is not an Allowable Expense.
    the general public, nor is individually underwritten,
    including closed panel coverage.                                   (3) If you are covered by two or more Plans that provide
                                                                           services or supplies on the basis of reasonable and
(2) Coverage under Medicare and other governmental benefits
                                                                           customary fees, any amount in excess of the highest
    as permitted by law, excepting Medicaid and Medicare
                                                                           reasonable and customary fee is not an Allowable
    supplement policies.
                                                                           Expense.
(3) Medical benefits coverage of group, group-type, and
                                                                       (4) If you are covered by one Plan that provides services or
    individual automobile contracts.
                                                                           supplies on the basis of reasonable and customary fees
Each Plan or part of a Plan which has the right to coordinate              and one Plan that provides services and supplies on the
benefits will be considered a separate Plan.                               basis of negotiated fees, the Primary Plan's fee
Closed Panel Plan                                                          arrangement shall be the Allowable Expense.
A Plan that provides medical or dental benefits primarily in           (5) If your benefits are reduced under the Primary Plan
the form of services through a panel of employed or                        (through the imposition of a higher copayment amount,
contracted providers, and that limits or excludes benefits                 higher coinsurance percentage, a deductible and/or a
provided by providers outside of the panel, except in the case             penalty) because you did not comply with Plan provisions
of emergency or if referred by a provider within the panel.                or because you did not use a preferred provider, the
                                                                           amount of the reduction is not an Allowable Expense.
Primary Plan
                                                                           Such Plan provisions include second surgical opinions
The Plan that determines and provides or pays benefits                     and precertification of admissions or services.
without taking into consideration the existence of any other
                                                                       Claim Determination Period
Plan.
                                                                       A calendar year, but does not include any part of a year during
Secondary Plan
                                                                       which you are not covered under this policy or any date before
A Plan that determines, and may reduce its benefits after              this section or any similar provision takes effect.
taking into consideration, the benefits provided or paid by the
Primary Plan. A Secondary Plan may also recover from the
Primary Plan the Reasonable Cash Value of any services it              GM6000 COB12

provided to you.
                                                                       Reasonable Cash Value
GM6000 COB11                                                           An amount which a duly licensed provider of health care
                                                                       services usually charges patients and which is within the range
                                                                       of fees usually charged for the same service by other health
Allowable Expense
                                                                       care providers located within the immediate geographic area
A necessary, reasonable and customary service or expense,              where the health care service is rendered under similar or
including deductibles, coinsurance or copayments, that is              comparable circumstances.
covered in full or in part by any Plan covering you. When a
Plan provides benefits in the form of services, the Reasonable
Cash Value of each service is the Allowable Expense and is a
paid benefit.




                                                                  45                                                  myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 203 of 265 Page ID
                                        #:832




Order of Benefit Determination Rules                                            a result, the Plans do not agree on the order of benefit
A Plan that does not have a coordination of benefits rule                       determination, the Plan with the gender rules shall
consistent with this section shall always be the Primary Plan.                  determine the order of benefits.
If the Plan does have a coordination of benefits rule consistent           If none of the above rules determines the order of benefits, the
with this section, the first of the following rules that applies to        Plan that has covered you for the longer period of time shall
the situation is the one to use:                                           be primary.
(1) The Plan that covers you as an enrollee or an employee                 When coordinating benefits with Medicare, this Plan will be
    shall be the Primary Plan and the Plan that covers you as a            the Secondary Plan and determine benefits after Medicare,
    Dependent shall be the Secondary Plan;                                 where permitted by the Social Security Act of 1965, as
(2) If you are a Dependent child whose parents are not                     amended. However, when more than one Plan is secondary to
    divorced or legally separated, the Primary Plan shall be               Medicare, the benefit determination rules identified above,
    the Plan which covers the parent whose birthday falls first            will be used to determine how benefits will be coordinated.
    in the calendar year as an enrollee or employee;                       Effect on the Benefits of This Plan
(3) If you are the Dependent of divorced or separated parents,             If this Plan is the Secondary Plan, this Plan may reduce
    benefits for the Dependent shall be determined in the                  benefits so that the total benefits paid by all Plans during a
    following order:                                                       Claim Determination Period are not more than 100% of the
     (a) first, if a court decree states that one parent is                total of all Allowable Expenses.
         responsible for the child's healthcare expenses or                The difference between the amount that this Plan would have
         health coverage and the Plan for that parent has actual           paid if this Plan had been the Primary Plan, and the benefit
         knowledge of the terms of the order, but only from                payments that this Plan had actually paid as the Secondary
         the time of actual knowledge;                                     Plan, will be recorded as a benefit reserve for you. CG will use
     (b) then, the Plan of the parent with custody of the child;           this benefit reserve to pay any Allowable Expense not
                                                                           otherwise paid during the Claim Determination Period.
     (c) then, the Plan of the spouse of the parent with custody
         of the child;
                                                                           GM6000 COB14
     (d) then, the Plan of the parent not having custody of the
         child, and
     (e) finally, the Plan of the spouse of the parent not having          As each claim is submitted, CG will determine the following:
         custody of the child.                                             (1) CG's obligation to provide services and supplies under
                                                                               this policy;
GM6000 COB13                                                               (2) whether a benefit reserve has been recorded for you; and
                                                                           (3) whether there are any unpaid Allowable Expenses during
(4) The Plan that covers you as an active employee (or as that                 the Claims Determination Period.
    employee's Dependent) shall be the Primary Plan and the                If there is a benefit reserve, CG will use the benefit reserve
    Plan that covers you as laid-off or retired employee (or as            recorded for you to pay up to 100% of the total of all
    that employee's Dependent) shall be the secondary Plan.                Allowable Expenses. At the end of the Claim Determination
    If the other Plan does not have a similar provision and, as            Period, your benefit reserve will return to zero and a new
    a result, the Plans cannot agree on the order of benefit               benefit reserve will be calculated for each new Claim
    determination, this paragraph shall not apply.                         Determination Period.
(5) The Plan that covers you under a right of continuation                 Recovery of Excess Benefits
    which is provided by federal or state law shall be the                 If CG pays charges for benefits that should have been paid by
    Secondary Plan and the Plan that covers you as an active               the Primary Plan, or if CG pays charges in excess of those for
    employee or retiree (or as that employee's Dependent)                  which we are obligated to provide under the Policy, CG will
    shall be the Primary Plan. If the other Plan does not have             have the right to recover the actual payment made or the
    a similar provision and, as a result, the Plans cannot agree           Reasonable Cash Value of any services.
    on the order of benefit determination, this paragraph shall
                                                                           CG will have sole discretion to seek such recovery from any
    not apply.
                                                                           person to, or for whom, or with respect to whom, such
(6) If one of the Plans that covers you is issued out of the               services were provided or such payments made by any
    state whose laws govern this Policy, and determines the                insurance company, healthcare plan or other organization. If
    order of benefits based upon the gender of a parent, and as            we request, you must execute and deliver to us such


                                                                      46                                                   myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 204 of 265 Page ID
                                        #:833




instruments and documents as we determine are necessary to             (e) an Employee or a Dependent of an
secure the right of recovery.
                                                                           Employee of an Employer who has fewer
Right to Receive and Release Information
                                                                           than 20 Employees, if that person is eligible
CG, without consent or notice to you, may obtain information
from and release information to any other Plan with respect to             for Medicare due to age;
you in order to coordinate your benefits pursuant to this              (f) an Employee, retired Employee, Employee's
section. You must provide us with any information we request
in order to coordinate your benefits pursuant to this section.
                                                                           Dependent or retired Employee's Dependent
This request may occur in connection with a submitted claim;               who is eligible for Medicare due to End
if so, you will be advised that the "other coverage"                       Stage Renal Disease after that person has
information, (including an Explanation of Benefits paid under              been eligible for Medicare for 30 months;
the Primary Plan) is required before the claim will be
processed for payment. If no response is received within 90
days of the request, the claim will be denied. If the requested        GM6000 MEL23                                     V4
information is subsequently received, the claim will be
processed.
                                                                       CG will assume the amount payable under:
GM6000 COB15                                                           • Part A of Medicare for a person who is
                                                                         eligible for that Part without premium
                                                                         payment, but has not applied, to be the
Medicare Eligibles                                                       amount he would receive if he had applied.
CG will pay as the Secondary Plan as permitted                         • Part B of Medicare for a person who is
by the Social Security Act of 1965 as amended                            entitled to be enrolled in that Part, but is not,
for the following:                                                       to be the amount he would receive if he were
(a) a former Employee who is eligible for                                enrolled.
    Medicare and whose insurance is continued                          • Part B of Medicare for a person who has
    for any reason as provided in this plan;                             entered into a private contract with a provider,
(b) a former Employee's Dependent, or a former                           to be the amount he would receive in the
    Dependent Spouse, who is eligible for                                absence of such private contract.
    Medicare and whose insurance is continued                          A person is considered eligible for Medicare on
    for any reason as provided in this plan;                           the earliest date any coverage under Medicare
(c) an Employee whose Employer and each                                could become effective for him.
    other Employer participating in the                                This reduction will not apply to any Employee
    Employer's plan have fewer than 100                                and his Dependent or any former Employee and
    Employees and that Employee is eligible for                        his Dependent unless he is listed under (a)
    Medicare due to disability;                                        through (f) above.
(d) the Dependent of an Employee whose                                 Domestic Partners
    Employer and each other Employer                                   Under federal law, the Medicare Secondary
    participating in the Employer's plan have                          Payer Rules do not apply to Domestic Partners
    fewer than 100 Employees and that                                  covered under a group health plan when
    Dependent is eligible for Medicare due to                          Medicare coverage is due to age. Therefore,
    disability;                                                        when Medicare coverage is due to age,
                                                                       Medicare is always the Primary Plan for a

                                                                  47                                        myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 205 of 265 Page ID
                                        #:834




person covered as a Domestic Partner, and                                    reimbursing the provider. If any person to whom benefits are
                                                                             payable is a minor or, in the opinion of CG, is not able to give
CIGNA is the Secondary Plan. However, when                                   a valid receipt for any payment due him, such payment will be
Medicare coverage is due to disability, the                                  made to his legal guardian. If no request for payment has been
Medicare Secondary Payer Rules explained                                     made by his legal guardian, CG may, at its option, make
                                                                             payment to the person or institution appearing to have
above will apply.                                                            assumed his custody and support.
                                                                             If you die while any of these benefits remain unpaid, CG may
GM6000 MEL45                                                       V5        choose to make direct payment to any of your following living
                                                                             relatives: spouse, mother, father, child or children, brothers or
                                                                             sisters; or to the executors or administrators of your estate.
Expenses For Which A Third Party May                                         Payment as described above will release CG from all liability
                                                                             to the extent of any payment made.
Be Liable
                                                                             Time of Payment
This policy does not cover expenses for which another party
may be responsible as a result of having caused or contributed               Benefits will be paid by CG when it receives due proof of loss.
to the Injury or Sickness. If you incur a Covered Expense for                Recovery of Overpayment
which, in the opinion of CG, another party may be liable:                    When an overpayment has been made by CG, CG will have
1. CG shall, to the extent permitted by law, be subrogated to                the right at any time to: (a) recover that overpayment from the
   all rights, claims or interests which you may have against                person to whom or on whose behalf it was made; or (b) offset
   such party and shall automatically have a lien upon the                   the amount of that overpayment from a future claim payment.
   proceeds of any recovery by you from such party to the                    Calculation of Covered Expenses
   extent of any benefits paid under the Policy. You or your
   representative shall execute such documents as may be                     CG, in its discretion, will calculate Covered Expenses
   required to secure CG's subrogation rights.                               following evaluation and validation of all provider billings in
                                                                             accordance with:
2. Alternatively, CG may, at its sole discretion, pay the
   benefits otherwise payable under the Policy. However, you                 •   the methodologies in the most recent edition of the Current
   must first agree in writing to refund to CG the lesser of:                    Procedural terminology.
  a. the amount actually paid for such Covered Expenses by                   •   the methodologies as reported by generally recognized
     CG; or                                                                      professionals or publications.
  b. the amount you actually receive from the third party for
     such Covered Expenses;                                                  GM6000 TRM381

  at the time that the third party's liability is determined and
  satisfied, whether by settlement, judgment, arbitration or
  award or otherwise.                                                        Termination of Insurance
GM6000 CCP7                                                   CCL7           Employees
                                                                             Your insurance will cease on the earliest date below:
                                                                             •   the date you cease to be in a Class of Eligible Employees or
Payment of Benefits                                                              cease to qualify for the insurance.
To Whom Payable                                                              •   the last day for which you have made any required
All Medical Benefits are payable to you. However, at the                         contribution for the insurance.
option of CG, all or any part of them may be paid directly to                •   the date the policy is canceled.
the person or institution on whose charge claim is based.                    •   the last day of the calendar month in which your Active
Medical Benefits are not assignable unless agreed to by CG.                      Service ends except as described below.
CG may at its option, make payment to you for the cost of any                Any continuation of insurance must be based on a plan which
Covered Expenses received by you or your Dependent even if                   precludes individual selection.
benefits have been assigned. When benefits are paid to you or
your Dependent, you or your Dependent is responsible for


                                                                        48                                                   myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 206 of 265 Page ID
                                         #:835




Temporary Layoff or Leave of Absence                                      Special Continuation of Medical Insurance
If your Active Service ends due to temporary layoff or leave              If your Active Service ends because of termination of
of absence, your insurance will be continued until the date               employment and if you have been insured for at least 3
your Employer: (a) stops paying premium for you; or (b)                   consecutive months under the policy, and if you pay your
otherwise cancels your insurance. However, your insurance                 Employer the required premium, your Medical Insurance will
will not be continued for more than 60 days past the date your            be continued until the earliest of:
Active Service ends.
                                                                          •   9 months from the date the insurance would otherwise
Injury or Sickness                                                            cease;
If your Active Service ends due to an Injury or Sickness, your            •   the last day for which you have paid the required premium;
insurance will be continued while you remain totally and
                                                                          •   the date you become eligible for insurance under another
continuously disabled as a result of the Injury or Sickness.
                                                                              group policy for medical benefits or under Medicare;
However, your insurance will not continue past the date your
Employer stops paying premium for you or otherwise cancels                •   the date the policy cancels.
the insurance.                                                            Your Employer will give written notice to you of your right to
                                                                          elect such continuation. You will have the right to apply for
                                                                          continuation of insurance in writing within the ten day period
GM6000 TRM23V3
                                                                          following
                                                                          •   the date of termination; or
Dependents                                                                •   the date notice is received; but
Your insurance for all of your Dependents will cease on the               in no event, more than 60 days after the date of such
earliest date below:                                                      termination.
•   the date your insurance ceases.                                       If you elect such continuation, the required premium must be
                                                                          paid to your Employer.
•   the date you cease to be eligible for Dependent Insurance.
                                                                          If your insurance is being continued as outlined herein, the
•   the last day for which you have made any required                     Insurance for any of your Dependents insured on the date your
    contribution for the insurance.                                       insurance would otherwise cease may be continued, subject to
•   the date Dependent Insurance is canceled.                             the above provisions. The insurance will be continued until the
The insurance for any one of your Dependents will cease on                earlier of:
the date that Dependent no longer qualifies as a Dependent.               •   the date your insurance ceases; or
Dependent Medical Insurance After Your Death                              •   with respect to any one Dependent, the date that Dependent
If you are insured for Medical Insurance when you die, any of                 no longer qualifies as a Dependent or becomes eligible for
your Dependents who are then insured for such insurance, will                 insurance under another group policy for medical benefits
remain so insured, provided premiums are paid, until the                      or under Medicare.
earliest of the following dates:                                          This option will not operate to reduce any continuation of
•   the last day following a period of 90 days after your death;          insurance otherwise provided.
•   the date that Dependent ceases to qualify as a Dependent for          Conversion Available Following Continuation
    a reason other than lack of primary support by you; or                The provisions of the section entitled "Medical Conversion
•   the date the Dependent ceases to pay premiums for the                 Privilege" will apply when the insurance ceases.
    insurance.
The Dependent benefits payable after you die will be those in             GM6000 TER 6                                                   V-44
effect for your Dependents on the day prior to your death.                GM6000 TER 24
                                                                                                                                     TRM107


GM6000 TER4                                                   V-16
                                                            TRM160        For Spouse of Retired Employee
                                                                          If you retire while insured for Medical Expense Insurance,
                                                                          your spouse who is 55 years of age or older may continue to
                                                                          be insured for such benefits subject to the terms described in
                                                                          this section.


                                                                     49                                                  myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 207 of 265 Page ID
                                         #:836




For Spouse of Deceased Employee                                           •   12 months from the date the policy is canceled.
If you die while insured for Medical Expense Insurance, your              Totally Disabled
surviving spouse may continue to be insured for such benefits             You will be considered Totally Disabled if, because of an
subject to the terms set forth below.                                     Injury or a Sickness:
For Spouse upon Divorce From Employee                                     •   you are unable to perform the basic duties of your
If your spouse's Medical Expense Insurance would otherwise                    occupation; and
cease because of divorce, your spouse will be allowed to
                                                                          •   you are not performing any other work or engaging in any
continue such benefits subject to the terms set forth below.
                                                                              other occupation for wage or profit.
The Policyholder will give written notice of eligibility for
                                                                          Your Dependent will be considered Totally Disabled if,
continuation to your spouse. If your spouse elects such
                                                                          because of an Injury or a Sickness:
continuation payment of the required premium must be made
to the Policyholder within 30 days of the date your spouse                •   he is unable to engage in the normal activities of a person of
receives notification of eligibility for continuation.                        the same age, sex and ability; or
Medical Expense Insurance for your spouse will continue until             •   in the case of a Dependent who normally works for wage or
the earliest date shown below:                                                profit, he is not performing such work.
•   the date your surviving or former spouse remarries;
•   the date your surviving or former spouse becomes eligible             GM6000 BEX183                                                  V18

    to participate in another group plan;
•   the date the policy cancels;
•   the date your spouse fails to pay the required premium;               Federal Requirements
•   the date your spouse becomes eligible for Medicare;                   The following pages explain your rights and responsibilities
                                                                          under federal laws and regulations. Some states may have
•   if your surviving or former spouse is less than 55 years of
                                                                          similar requirements. If a similar provision appears elsewhere
    age at the time of your death or dissolution of marriage, 2
                                                                          in this booklet, the provision which provides the better benefit
    years from the date of your death or dissolution of marriage.
                                                                          will apply.
The Medical Conversion Privilege will be available at the end
of the continuation period, at the time your spouse elects to
discontinue premium payments or when the policy cancels and               FDRL1                                                             V2

is not replaced.


GM6000 TER14
                                                                          Notice of Provider Directory/Networks
                                                          TRM126V1        Notice Regarding Provider/Pharmacy Directories and
                                                                          Provider/Pharmacy Networks
                                                                          If your Plan uses a network of Providers, a separate listing of
Medical Benefits Extension                                                Participating Providers/Pharmacies who participate in the
                                                                          network is available to you without charge by visiting
Upon Policy Cancellation                                                  www.cigna.com; mycigna.com or by calling the toll-free
If the Medical Benefits under this plan cease for you or your             telephone number on your ID card.
Dependent due to cancellation of the policy, and you or your              Your Participating Provider/Pharmacy networks consist of a
Dependent is Totally Disabled on that date due to an Injury or            group of local medical practitioners, and Hospitals, of varied
Sickness, Medical Benefits will be paid for Covered Expenses              specialties as well as general practice or a group of local
incurred in connection with that Injury or Sickness. However,             Pharmacies who are employed by or contracted with CIGNA
no benefits will be paid after the earliest of:                           HealthCare.
•   the date you exceed the Maximum Benefit, if any, shown in
    the Schedule;
                                                                          FDRL79 M
•   the date you are covered for medical benefits under another
    group policy;
•   the date you are no longer Totally Disabled;
•   12 months from the date your Medical Benefits cease; or


                                                                     50                                                    myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 208 of 265 Page ID
                                        #:837




Qualified Medical Child Support Order                                     C. Payment of Benefits
(QMCSO)                                                                   Any payment of benefits in reimbursement for Covered
A. Eligibility for Coverage Under a QMCSO                                 Expenses paid by the child, or the child’s custodial parent or
                                                                          legal guardian, shall be made to the child, the child’s custodial
If a Qualified Medical Child Support Order (QMCSO) is                     parent or legal guardian, or a state official whose name and
issued for your child, that child will be eligible for coverage as        address have been substituted for the name and address of the
required by the order and you will not be considered a Late               child.
Entrant for Dependent Insurance.
You must notify your Employer and elect coverage for that
                                                                          FDRL2                                                          V1
child and yourself, if you are not already enrolled, within 31
days of the QMCSO being issued.
B. Qualified Medical Child Support Order Defined
                                                                          Special Enrollment Rights Under the Health
A Qualified Medical Child Support Order is a judgment,
decree or order (including approval of a settlement agreement)            Insurance Portability & Accountability Act
or administrative notice, which is issued pursuant to a state             (HIPAA)
domestic relations law (including a community property law),              If you or your eligible Dependent(s) experience a special
or to an administrative process, which provides for child                 enrollment event as described below, you or your eligible
support or provides for health benefit coverage to such child             Dependent(s) may be entitled to enroll in the Plan outside of a
and relates to benefits under the group health plan, and                  designated enrollment period upon the occurrence of one of
satisfies all of the following:                                           the special enrollment events listed below. If you are already
1. the order recognizes or creates a child’s right to receive             enrolled in the Plan, you may request enrollment for you and
   group health benefits for which a participant or beneficiary           your eligible Dependent(s) under a different option offered by
   is eligible;                                                           the Employer for which you are currently eligible. If you are
                                                                          not already enrolled in the Plan, you must request special
2. the order specifies your name and last known address, and
                                                                          enrollment for yourself in addition to your eligible
   the child’s name and last known address, except that the
                                                                          Dependent(s). You and all of your eligible Dependent(s) must
   name and address of an official of a state or political
                                                                          be covered under the same option. The special enrollment
   subdivision may be substituted for the child’s mailing
                                                                          events include:
   address;
                                                                          •   Acquiring a new Dependent. If you acquire a new
3. the order provides a description of the coverage to be
                                                                              Dependent(s) through marriage, birth, adoption or
   provided, or the manner in which the type of coverage is to
                                                                              placement for adoption, you may request special enrollment
   be determined;
                                                                              for any of the following combinations of individuals if not
4. the order states the period to which it applies; and                       already enrolled in the Plan: Employee only; spouse only;
5. if the order is a National Medical Support Notice                          Employee and spouse; Dependent child(ren) only;
   completed in accordance with the Child Support                             Employee and Dependent child(ren); Employee, spouse and
   Performance and Incentive Act of 1998, such Notice meets                   Dependent child(ren). Enrollment of Dependent children is
   the requirements above.                                                    limited to the newborn or adopted children or children who
The QMCSO may not require the health insurance policy to                      became Dependent children of the Employee due to
provide coverage for any type or form of benefit or option not                marriage. Dependent children who were already Dependents
otherwise provided under the policy, except that an order may                 of the Employee but not currently enrolled in the Plan are
require a plan to comply with State laws regarding health care                not entitled to special enrollment.
coverage.                                                                 •   Loss of eligibility for State Medicaid or Children’s
                                                                              Health Insurance Program (CHIP). If you and/or your
                                                                              Dependent(s) were covered under a state Medicaid or CHIP
                                                                              plan and the coverage is terminated due to a loss of
                                                                              eligibility, you may request special enrollment for yourself
                                                                              and any affected Dependent(s) who are not already enrolled
                                                                              in the Plan. You must request enrollment within 60 days
                                                                              after termination of Medicaid or CHIP coverage.
                                                                          •   Loss of eligibility for other coverage (excluding
                                                                              continuation coverage). If coverage was declined under



                                                                     51                                                   myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 209 of 265 Page ID
                                           #:838




    this Plan due to coverage under another plan, and eligibility         •   Exhaustion of COBRA or other continuation coverage.
    for the other coverage is lost, you and all of your eligible              Special enrollment may be requested in this Plan for you
    Dependent(s) may request special enrollment in this Plan. If              and all of your eligible Dependent(s) upon exhaustion of
    required by the Plan, when enrollment in this Plan was                    COBRA or other continuation coverage. If you or your
    previously declined, it must have been declined in writing                Dependent(s) elect COBRA or other continuation coverage
    with a statement that the reason for declining enrollment                 following loss of coverage under another plan, the COBRA
    was due to other health coverage. This provision applies to               or other continuation coverage must be exhausted before
    loss of eligibility as a result of any of the following:                  any special enrollment rights exist under this Plan. An
    •   divorce or legal separation;                                          individual is considered to have exhausted COBRA or other
                                                                              continuation coverage only if such coverage ceases: (a) due
    •   cessation of Dependent status (such as reaching the                   to failure of the employer or other responsible entity to
        limiting age);                                                        remit premiums on a timely basis; (b) when the person no
    •   death of the Employee;                                                longer resides or works in the other plan’s service area and
    •   termination of employment;                                            there is no other COBRA or continuation coverage available
                                                                              under the plan; or (c) when the individual incurs a claim that
    •   reduction in work hours to below the minimum required                 would meet or exceed a lifetime maximum limit on all
        for eligibility;                                                      benefits and there is no other COBRA or other continuation
    •   you or your Dependent(s) no longer reside, live or work               coverage available to the individual. This does not include
        in the other plan’s network service area and no other                 termination of an employer’s limited period of contributions
        coverage is available under the other plan;                           toward COBRA or other continuation coverage as provided
    •   you or your Dependent(s) incur a claim which meets or                 under any severance or other agreement.
        exceeds the lifetime maximum limit that is applicable to
        all benefits offered under the other plan; or                     FDRL3                                                            V4
    •   the other plan no longer offers any benefits to a class of
        similarly situated individuals.
                                                                          •   Eligibility for employment assistance under State
•   Termination of employer contributions (excluding                          Medicaid or Children’s Health Insurance Program
    continuation coverage). If a current or former employer                   (CHIP). If you and/or your Dependent(s) become eligible
    ceases all contributions toward the Employee’s or                         for assistance with group health plan premium payments
    Dependent’s other coverage, special enrollment may be                     under a state Medicaid or CHIP plan, you may request
    requested in this Plan for you and all of your eligible                   special enrollment for yourself and any affected
    Dependent(s).                                                             Dependent(s) who are not already enrolled in the Plan. You
                                                                              must request enrollment within 60 days after the date you
                                                                              are determined to be eligible for assistance.
                                                                          Except as stated above, special enrollment must be requested
                                                                          within 30 days after the occurrence of the special enrollment
                                                                          event. If the special enrollment event is the birth or adoption
                                                                          of a Dependent child, coverage will be effective immediately
                                                                          on the date of birth, adoption or placement for adoption.
                                                                          Coverage with regard to any other special enrollment event
                                                                          will be effective on the first day of the calendar month
                                                                          following receipt of the request for special enrollment.
                                                                          Individuals who enroll in the Plan due to a special enrollment
                                                                          event will not be considered Late Entrants. Any Pre-existing
                                                                          Condition limitation will be applied upon enrollment, reduced
                                                                          by prior Creditable Coverage, but will not be extended as for a
                                                                          Late Entrant.
                                                                          Domestic Partners and their children (if not legal children of
                                                                          the Employee) are not eligible for special enrollment.


                                                                          FDRL4                                                            V3




                                                                     52                                                    myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 210 of 265 Page ID
                                         #:839




                                                                          agrees and you enroll for or change coverage within 30 days
                                                                          of the following:
Coverage of Students on Medically Necessary                               •    the date you meet the Special Enrollment criteria described
Leave of Absence                                                               above; or
(Applies to Students Age 26 or Over When Covered Under                    •    the date you meet the criteria shown in the following
This Plan)                                                                     Sections B through F.
If your Dependent child is covered by this plan as a student, as          B. Change of Status
defined in the Definition of Dependent, coverage will remain              A change in status is defined as:
active for that child if the child is on a medically necessary
                                                                          1.     change in legal marital status due to marriage, death of a
leave of absence from a postsecondary educational institution
                                                                                 spouse, divorce, annulment or legal separation;
(such as a college, university or trade school.)
                                                                          2.     change in number of Dependents due to birth, adoption,
Coverage will terminate on the earlier of:
                                                                                 placement for adoption, or death of a Dependent;
•   The date that is one year after the first day of the medically
                                                                          3.     change in employment status of Employee, spouse or
    necessary leave of absence; or
                                                                                 Dependent due to termination or start of employment,
•   The date on which coverage would otherwise terminate                         strike, lockout, beginning or end of unpaid leave of
    under the terms of the plan.                                                 absence, including under the Family and Medical Leave
The child must be a Dependent under the terms of the plan and                    Act (FMLA), or change in worksite;
must have been enrolled in the plan on the basis of being a               4.     changes in employment status of Employee, spouse or
student at a postsecondary educational institution immediately                   Dependent resulting in eligibility or ineligibility for
before the first day of the medically necessary leave of                         coverage;
absence.
                                                                          5.     change in residence of Employee, spouse or Dependent to
The plan must receive written certification from the treating                    a location outside of the Employer’s network service
physician that the child is suffering from a serious illness or                  area; and
injury and that the leave of absence (or other change in
                                                                          6.     changes which cause a Dependent to become eligible or
enrollment) is medically necessary.
                                                                                 ineligible for coverage.
A “medically necessary leave of absence” is a leave of
                                                                          C. Court Order
absence from a postsecondary educational institution, or any
other change in enrollment of the child at the institution that:          A change in coverage due to and consistent with a court order
starts while the child is suffering from a serious illness or             of the Employee or other person to cover a Dependent.
condition; is medically necessary; and causes the child to lose           D. Medicare or Medicaid Eligibility/Entitlement
student status under the terms of the plan.
                                                                          The Employee, spouse or Dependent cancels or reduces
                                                                          coverage due to entitlement to Medicare or Medicaid, or
FDRL80                                                                    enrolls or increases coverage due to loss of Medicare or
                                                                          Medicaid eligibility.
                                                                          E. Change in Cost of Coverage
Effect of Section 125 Tax Regulations on This                             If the cost of benefits increases or decreases during a benefit
Plan                                                                      period, your Employer may, in accordance with plan terms,
                                                                          automatically change your elective contribution.
Your Employer has chosen to administer this Plan in
accordance with Section 125 regulations of the Internal                   When the change in cost is significant, you may either
Revenue Code. Per this regulation, you may agree to a pretax              increase your contribution or elect less-costly coverage. When
salary reduction put toward the cost of your benefits.                    a significant overall reduction is made to the benefit option
Otherwise, you will receive your taxable earnings as cash                 you have elected, you may elect another available benefit
(salary).                                                                 option. When a new benefit option is added, you may change
                                                                          your election to the new benefit option.
A. Coverage Elections
                                                                          F. Changes in Coverage of Spouse or Dependent Under
Per Section 125 regulations, you are generally allowed to
                                                                              Another Employer’s Plan
enroll for or change coverage only before each annual benefit
period. However, exceptions are allowed if your Employer                  You may make a coverage election change if the plan of your
                                                                          spouse or Dependent: (a) incurs a change such as adding or



                                                                     53                                                    myCIGNA.com
        Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 211 of 265 Page ID
                                           #:840




deleting a benefit option; (b) allows election changes due to           Women’s Health and Cancer Rights Act
Special Enrollment, Change in Status, Court Order or                    (WHCRA)
Medicare or Medicaid Eligibility/Entitlement; or (c) this Plan
and the other plan have different periods of coverage or open           Do you know that your plan, as required by the Women’s
enrollment periods.                                                     Health and Cancer Rights Act of 1998, provides benefits for
                                                                        mastectomy-related services including all stages of
                                                                        reconstruction and surgery to achieve symmetry between the
FDRL70                                                                  breasts, prostheses, and complications resulting from a
                                                                        mastectomy, including lymphedema? Call Member Services at
                                                                        the toll free number listed on your ID card for more
Eligibility for Coverage for Adopted Children                           information.
Any child under the age of 18 who is adopted by you,
including a child who is placed with you for adoption, will be          FDRL51

eligible for Dependent Insurance upon the date of placement
with you. A child will be considered placed for adoption when
you become legally obligated to support that child, totally or          Group Plan Coverage Instead of Medicaid
partially, prior to that child’s adoption.
                                                                        If your income and liquid resources do not exceed certain
If a child placed for adoption is not adopted, all health               limits established by law, the state may decide to pay
coverage ceases when the placement ends, and will not be                premiums for this coverage instead of for Medicaid, if it is
continued.                                                              cost effective. This includes premiums for continuation
The provisions in the “Exception for Newborns” section of               coverage required by federal law.
this document that describe requirements for enrollment and
effective date of insurance will also apply to an adopted child
                                                                        FDRL75
or a child placed with you for adoption.


FDRL6
                                                                        Obtaining a Certificate of Creditable Coverage
                                                                        Under This Plan
Coverage for Maternity Hospital Stay                                    Upon loss of coverage under this Plan, a Certificate of
                                                                        Creditable Coverage will be mailed to each terminating
Group health plans and health insurance issuers offering group          individual at the last address on file. You or your dependent
health insurance coverage generally may not, under a federal            may also request a Certificate of Creditable Coverage, without
law known as the “Newborns’ and Mothers’ Health Protection              charge, at any time while enrolled in the Plan and for 24
Act”: restrict benefits for any Hospital length of stay in              months following termination of coverage. You may need this
connection with childbirth for the mother or newborn child to           document as evidence of your prior coverage to reduce any
less than 48 hours following a vaginal delivery, or less than 96        pre-existing condition limitation period under another plan, to
hours following a cesarean section; or require that a provider          help you get special enrollment in another plan, or to obtain
obtain authorization from the plan or insurance issuer for              certain types of individual health coverage even if you have
prescribing a length of stay not in excess of the above periods.        health problems. To obtain a Certificate of Creditable
The law generally does not prohibit an attending provider of            Coverage, contact the Plan Administrator or call the toll-free
the mother or newborn, in consultation with the mother, from            customer service number on the back of your ID card.
discharging the mother or newborn earlier than 48 or 96 hours,
as applicable.
                                                                        FDRL50
Please review this Plan for further details on the specific
coverage available to you and your Dependents.

                                                                        Requirements of Medical Leave Act of 1993 (as
FDRL8
                                                                        amended) (FMLA)
                                                                        Any provisions of the policy that provide for: (a) continuation
                                                                        of insurance during a leave of absence; and (b) reinstatement
                                                                        of insurance following a return to Active Service; are modified


                                                                   54                                                 myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 212 of 265 Page ID
                                         #:841




by the following provisions of the federal Family and Medical           Your Employer may charge you and your Dependents up to
Leave Act of 1993, as amended, where applicable:                        102% of the total premium.
A. Continuation of Health Insurance During Leave                        Following continuation of health coverage per USERRA
Your health insurance will be continued during a leave of               requirements, you may convert to a plan of individual
absence if:                                                             coverage according to any “Conversion Privilege” shown in
                                                                        your certificate.
•   that leave qualifies as a leave of absence under the Family
    and Medical Leave Act of 1993, as amended; and                      B. Reinstatement of Benefits (applicable to all coverages)
•   you are an eligible Employee under the terms of that Act.           If your coverage ends during the leave of absence because you
                                                                        do not elect USERRA or an available conversion plan at the
The cost of your health insurance during such leave must be             expiration of USERRA and you are reemployed by your
paid, whether entirely by your Employer or in part by you and           current Employer, coverage for you and your Dependents may
your Employer.                                                          be reinstated if (a) you gave your Employer advance written or
B. Reinstatement of Canceled Insurance Following Leave                  verbal notice of your military service leave, and (b) the
Upon your return to Active Service following a leave of                 duration of all military leaves while you are employed with
absence that qualifies under the Family and Medical Leave               your current Employer does not exceed 5 years.
Act of 1993, as amended, any canceled insurance (health, life           You and your Dependents will be subject to only the balance
or disability) will be reinstated as of the date of your return.        of a Pre-Existing Condition Limitation (PCL) or waiting
You will not be required to satisfy any eligibility or benefit          period that was not yet satisfied before the leave began.
waiting period or the requirements of any Pre-existing                  However, if an Injury or Sickness occurs or is aggravated
Condition limitation to the extent that they had been satisfied         during the military leave, full Plan limitations will apply.
prior to the start of such leave of absence.                            Any 63-day break in coverage rule regarding credit for time
Your Employer will give you detailed information about the              accrued toward a PCL waiting period will be waived.
Family and Medical Leave Act of 1993, as amended.                       If your coverage under this plan terminates as a result of your
                                                                        eligibility for military medical and dental coverage and your
                                                                        order to active duty is canceled before your active duty service
FDRL74
                                                                        commences, these reinstatement rights will continue to apply.


                                                                        FDRL58 M
Uniformed Services Employment and Re-
Employment Rights Act of 1994 (USERRA)
The Uniformed Services Employment and Re-employment
Rights Act of 1994 (USERRA) sets requirements for
                                                                        Claim Determination Procedures Under ERISA
continuation of health coverage and re-employment in regard             The following complies with federal law. Provisions of the
to an Employee’s military leave of absence. These                       laws of your state may supersede.
requirements apply to medical and dental coverage for you               Procedures Regarding Medical Necessity Determinations
and your Dependents.
                                                                        In general, health services and benefits must be Medically
A. Continuation of Coverage                                             Necessary to be covered under the plan. The procedures for
For leaves of less than 31 days, coverage will continue as              determining Medical Necessity vary, according to the type of
described in the Termination section regarding Leave of                 service or benefit requested, and the type of health plan.
Absence.                                                                Medical Necessity determinations are made on either a
                                                                        preservice, concurrent, or postservice basis, as described
For leaves of 31 days or more, you may continue coverage for
                                                                        below:
yourself and your Dependents as follows:
                                                                        Certain services require prior authorization in order to be
You may continue benefits by paying the required premium to
                                                                        covered. This prior authorization is called a “preservice
your Employer, until the earliest of the following:
                                                                        medical necessity determination.” The Certificate describes
•   24 months from the last day of employment with the                  who is responsible for obtaining this review. You or your
    Employer;                                                           authorized representative (typically, your health care provider)
•   the day after you fail to return to work; and                       must request Medical Necessity determinations according to
•   the date the policy cancels.                                        the procedures described below, in the Certificate, and in your
                                                                        provider’s network participation documents as applicable.



                                                                   55                                                  myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 213 of 265 Page ID
                                        #:842




When services or benefits are determined to be not Medically            Concurrent Medical Necessity Determinations
Necessary, you or your representative will receive a written            When an ongoing course of treatment has been approved for
description of the adverse determination, and may appeal the            you and you wish to extend the approval, you or your
determination. Appeal procedures are described in the                   representative must request a required concurrent Medical
Certificate, in your provider’s network participation                   Necessity determination at least 24 hours prior to the
documents, and in the determination notices.                            expiration of the approved period of time or number of
Preservice Medical Necessity Determinations                             treatments. When you or your representative requests such a
When you or your representative request a required Medical              determination, CG will notify you or your representative of
Necessity determination prior to care, CG will notify you or            the determination within 24 hours after receiving the request.
your representative of the determination within 15 days after           Postservice Medical Necessity Determinations
receiving the request. However, if more time is needed due to           When you or your representative requests a Medical Necessity
matters beyond CG’s control, CG will notify you or your                 determination after services have been rendered, CG will
representative within 15 days after receiving your request.             notify you or your representative of the determination within
This notice will include the date a determination can be                30 days after receiving the request. However, if more time is
expected, which will be no more than 30 days after receipt of           needed to make a determination due to matters beyond CG’s
the request. If more time is needed because necessary                   control CG will notify you or your representative within 30
information is missing from the request, the notice will also           days after receiving the request. This notice will include the
specify what information is needed, and you or your                     date a determination can be expected, which will be no more
representative must provide the specified information to CG             than 45 days after receipt of the request.
within 45 days after receiving the notice. The determination
period will be suspended on the date CG sends such a notice             If more time is needed because necessary information is
of missing information, and the determination period will               missing from the request, the notice will also specify what
resume on the date you or your representative responds to the           information is needed, and you or your representative must
notice.                                                                 provide the specified information to CG within 45 days after
                                                                        receiving the notice. The determination period will be
If the determination periods above would seriously jeopardize           suspended on the date CG sends such a notice of missing
your life or health, your ability to regain maximum function,           information, and the determination period will resume on the
or in the opinion of a Physician with knowledge of your health          date you or your representative responds to the notice.
condition, cause you severe pain which cannot be managed
without the requested services, CG will make the preservice             Postservice Claim Determinations
determination on an expedited basis. CG’s Physician reviewer,           When you or your representative requests payment for
in consultation with the treating Physician, will decide if an          services which have been rendered, CG will notify you of the
expedited determination is necessary. CG will notify you or             claim payment determination within 30 days after receiving
your representative of an expedited determination within 72             the request. However, if more time is needed to make a
hours after receiving the request.                                      determination due to matters beyond CG’s control, CG will
However, if necessary information is missing from the                   notify you or your representative within 30 days after
request, CG will notify you or your representative within 24            receiving the request. This notice will include the date a
hours after receiving the request to specify what information is        determination can be expected, which will be no more than 45
needed. You or your representative must provide the specified           days after receipt of the request. If more time is needed
information to CG within 48 hours after receiving the notice.           because necessary information is missing from the request, the
CG will notify you or your representative of the expedited              notice will also specify what information is needed, and you or
benefit determination within 48 hours after you or your                 your representative must provide the specified information
representative responds to the notice. Expedited                        within 45 days after receiving the notice. The determination
determinations may be provided orally, followed within 3 days           period will be suspended on the date CG sends such a notice
by written or electronic notification.                                  of missing information, and resume on the date you or your
                                                                        representative responds to the notice.
If you or your representative fails to follow CG’s procedures
for requesting a required preservice medical necessity                  Notice of Adverse Determination
determination, CG will notify you or your representative of             Every notice of an adverse benefit determination will be
the failure and describe the proper procedures for filing within        provided in writing or electronically, and will include all of
5 days (or 24 hours, if an expedited determination is required,         the following that pertain to the determination: information
as described above) after receiving the request. This notice            sufficient to identify the claim; the specific reason or reasons
may be provided orally, unless you or your representative               for the adverse determination; reference to the specific plan
requests written notification.                                          provisions on which the determination is based; a description


                                                                   56                                                   myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 214 of 265 Page ID
                                         #:843




of any additional material or information necessary to perfect           •   for a Dependent child, failure to continue to qualify as a
the claim and an explanation of why such material or                         Dependent under the Plan.
information is necessary; a description of the plan’s review             Who is Entitled to COBRA Continuation?
procedures and the time limits applicable, including a
statement of a claimant’s rights to bring a civil action under           Only a “qualified beneficiary” (as defined by federal law) may
section 502(a) of ERISA following an adverse benefit                     elect to continue health insurance coverage. A qualified
determination on appeal; upon request and free of charge, a              beneficiary may include the following individuals who were
copy of any internal rule, guideline, protocol or other similar          covered by the Plan on the day the qualifying event occurred:
criterion that was relied upon in making the adverse                     you, your spouse, and your Dependent children. Each
determination regarding your claim; and an explanation of the            qualified beneficiary has their own right to elect or decline
scientific or clinical judgment for a determination that is based        COBRA continuation coverage even if you decline or are not
on a Medical Necessity, experimental treatment or other                  eligible for COBRA continuation.
similar exclusion or limit; information about any office of              The following individuals are not qualified beneficiaries for
health insurance consumer assistance or ombudsman available              purposes of COBRA continuation: domestic partners, same
to assist you with the appeal process; and in the case of a              sex spouses, grandchildren (unless adopted by you),
claim involving urgent care, a description of the expedited              stepchildren (unless adopted by you). Although these
review process applicable to such claim.                                 individuals do not have an independent right to elect COBRA
                                                                         continuation coverage, if you elect COBRA continuation
                                                                         coverage for yourself, you may also cover your Dependents
FDRL77
                                                                         even if they are not considered qualified beneficiaries under
                                                                         COBRA. However, such individuals’ coverage will terminate
                                                                         when your COBRA continuation coverage terminates. The
COBRA Continuation Rights Under Federal                                  sections titled “Secondary Qualifying Events” and “Medicare
Law                                                                      Extension For Your Dependents” are not applicable to these
                                                                         individuals.
For You and Your Dependents
What is COBRA Continuation Coverage?
                                                                         FDRL85
Under federal law, you and/or your Dependents must be given
the opportunity to continue health insurance when there is a
“qualifying event” that would result in loss of coverage under           Secondary Qualifying Events
the Plan. You and/or your Dependents will be permitted to                If, as a result of your termination of employment or reduction
continue the same coverage under which you or your                       in work hours, your Dependent(s) have elected COBRA
Dependents were covered on the day before the qualifying                 continuation coverage and one or more Dependents experience
event occurred, unless you move out of that plan’s coverage              another COBRA qualifying event, the affected Dependent(s)
area or the plan is no longer available. You and/or your                 may elect to extend their COBRA continuation coverage for
Dependents cannot change coverage options until the next                 an additional 18 months (7 months if the secondary event
open enrollment period.                                                  occurs within the disability extension period) for a maximum
When is COBRA Continuation Available?                                    of 36 months from the initial qualifying event. The second
                                                                         qualifying event must occur before the end of the initial 18
For you and your Dependents, COBRA continuation is
                                                                         months of COBRA continuation coverage or within the
available for up to 18 months from the date of the following
                                                                         disability extension period discussed below. Under no
qualifying events if the event would result in a loss of
                                                                         circumstances will COBRA continuation coverage be
coverage under the Plan:
                                                                         available for more than 36 months from the initial qualifying
•   your termination of employment for any reason, other than            event. Secondary qualifying events are: your death; your
    gross misconduct, or                                                 divorce or legal separation; or, for a Dependent child, failure
•   your reduction in work hours.                                        to continue to qualify as a Dependent under the Plan.
For your Dependents, COBRA continuation coverage is                      Disability Extension
available for up to 36 months from the date of the following             If, after electing COBRA continuation coverage due to your
qualifying events if the event would result in a loss of                 termination of employment or reduction in work hours, you or
coverage under the Plan:                                                 one of your Dependents is determined by the Social Security
•   your death;                                                          Administration (SSA) to be totally disabled under title II or
•   your divorce or legal separation; or                                 XVI of the SSA, you and all of your Dependents who have



                                                                    57                                                    myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 215 of 265 Page ID
                                         #:844




elected COBRA continuation coverage may extend such                        continue until the earliest of: (a) the end of the applicable
continuation for an additional 11 months, for a maximum of                 maximum period; (b) the date the pre-existing condition
29 months from the initial qualifying event.                               provision is no longer applicable; or (c) the occurrence of an
To qualify for the disability extension, all of the following              event described in one of the first three bullets above; or
requirements must be satisfied:                                        •   any reason the Plan would terminate coverage of a
1. SSA must determine that the disability occurred prior to or             participant or beneficiary who is not receiving continuation
   within 60 days after the disabled individual elected COBRA              coverage (e.g., fraud).
   continuation coverage; and                                          Moving Out of Employer’s Service Area or Elimination of
2. A copy of the written SSA determination must be provided            a Service Area
   to the Plan Administrator within 60 calendar days after the         If you and/or your Dependents move out of the Employer’s
   date the SSA determination is made AND before the end of            service area or the Employer eliminates a service area in your
   the initial 18-month continuation period.                           location, your COBRA continuation coverage under the plan
If the SSA later determines that the individual is no longer           will be limited to out-of-network coverage only. In-network
disabled, you must notify the Plan Administrator within 30             coverage is not available outside of the Employer’s service
days after the date the final determination is made by SSA.            area. If the Employer offers another benefit option through
The 11-month disability extension will terminate for all               CIGNA or another carrier which can provide coverage in your
covered persons on the first day of the month that is more than        location, you may elect COBRA continuation coverage under
30 days after the date the SSA makes a final determination             that option.
that the disabled individual is no longer disabled.
All causes for “Termination of COBRA Continuation” listed              FDRL22                                                           V1
below will also apply to the period of disability extension.
Medicare Extension for Your Dependents                                 Employer’s Notification Requirements
When the qualifying event is your termination of employment            Your Employer is required to provide you and/or your
or reduction in work hours and you became enrolled in                  Dependents with the following notices:
Medicare (Part A, Part B or both) within the 18 months before
                                                                       •   An initial notification of COBRA continuation rights must
the qualifying event, COBRA continuation coverage for your
                                                                           be provided within 90 days after your (or your spouse’s)
Dependents will last for up to 36 months after the date you
                                                                           coverage under the Plan begins (or the Plan first becomes
became enrolled in Medicare. Your COBRA continuation
                                                                           subject to COBRA continuation requirements, if later). If
coverage will last for up to 18 months from the date of your
                                                                           you and/or your Dependents experience a qualifying event
termination of employment or reduction in work hours.
                                                                           before the end of that 90-day period, the initial notice must
                                                                           be provided within the time frame required for the COBRA
FDRL21                                                                     continuation coverage election notice as explained below.
                                                                       •   A COBRA continuation coverage election notice must be
Termination of COBRA Continuation                                          provided to you and/or your Dependents within the
                                                                           following timeframes:
COBRA continuation coverage will be terminated upon the
occurrence of any of the following:                                        (a) if the Plan provides that COBRA continuation coverage
                                                                               and the period within which an Employer must notify
•   the end of the COBRA continuation period of 18, 29 or 36                   the Plan Administrator of a qualifying event starts upon
    months, as applicable;                                                     the loss of coverage, 44 days after loss of coverage
•   failure to pay the required premium within 30 calendar days                under the Plan;
    after the due date;                                                    (b) if the Plan provides that COBRA continuation coverage
•   cancellation of the Employer’s policy with CIGNA;                          and the period within which an Employer must notify
•   after electing COBRA continuation coverage, a qualified                    the Plan Administrator of a qualifying event starts upon
    beneficiary enrolls in Medicare (Part A, Part B, or both);                 the occurrence of a qualifying event, 44 days after the
                                                                               qualifying event occurs; or
•   after electing COBRA continuation coverage, a qualified
    beneficiary becomes covered under another group health                 (c) in the case of a multi-employer plan, no later than 14
    plan, unless the qualified beneficiary has a condition for                 days after the end of the period in which Employers
    which the new plan limits or excludes coverage under a pre-                must provide notice of a qualifying event to the Plan
    existing condition provision. In such case coverage will                   Administrator.



                                                                  58                                                    myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 216 of 265 Page ID
                                        #:845




How to Elect COBRA Continuation Coverage                                  must make your first payment no later than 45 calendar days
The COBRA coverage election notice will list the individuals              after the date of your election. (This is the date the Election
who are eligible for COBRA continuation coverage and                      Notice is postmarked, if mailed.) If you do not make your first
inform you of the applicable premium. The notice will also                payment within that 45 days, you will lose all COBRA
include instructions for electing COBRA continuation                      continuation rights under the Plan.
coverage. You must notify the Plan Administrator of your                  Subsequent payments
election no later than the due date stated on the COBRA                   After you make your first payment for COBRA continuation
election notice. If a written election notice is required, it must        coverage, you will be required to make subsequent payments
be post-marked no later than the due date stated on the                   of the required premium for each additional month of
COBRA election notice. If you do not make proper                          coverage. Payment is due on the first day of each month. If
notification by the due date shown on the notice, you and your            you make a payment on or before its due date, your coverage
Dependents will lose the right to elect COBRA continuation                under the Plan will continue for that coverage period without
coverage. If you reject COBRA continuation coverage before                any break.
the due date, you may change your mind as long as you
furnish a completed election form before the due date.                    Grace periods for subsequent payments
Each qualified beneficiary has an independent right to elect              Although subsequent payments are due by the first day of the
COBRA continuation coverage. Continuation coverage may                    month, you will be given a grace period of 30 days after the
be elected for only one, several, or for all Dependents who are           first day of the coverage period to make each monthly
qualified beneficiaries. Parents may elect to continue coverage           payment. Your COBRA continuation coverage will be
on behalf of their Dependent children. You or your spouse                 provided for each coverage period as long as payment for that
may elect continuation coverage on behalf of all the qualified            coverage period is made before the end of the grace period for
beneficiaries. You are not required to elect COBRA                        that payment. However, if your payment is received after the
continuation coverage in order for your Dependents to elect               due date, your coverage under the Plan may be suspended
COBRA continuation.                                                       during this time. Any providers who contact the Plan to
                                                                          confirm coverage during this time may be informed that
                                                                          coverage has been suspended. If payment is received before
FDRL23                                                                    the end of the grace period, your coverage will be reinstated
                                                                          back to the beginning of the coverage period. This means that
                                                                          any claim you submit for benefits while your coverage is
How Much Does COBRA Continuation Coverage Cost?
                                                                          suspended may be denied and may have to be resubmitted
Each qualified beneficiary may be required to pay the entire              once your coverage is reinstated. If you fail to make a
cost of continuation coverage. The amount may not exceed                  payment before the end of the grace period for that coverage
102% of the cost to the group health plan (including both                 period, you will lose all rights to COBRA continuation
Employer and Employee contributions) for coverage of a                    coverage under the Plan.
similarly situated active Employee or family member. The
premium during the 11-month disability extension may not
exceed 150% of the cost to the group health plan (including               FDRL24                                                          V2

both employer and employee contributions) for coverage of a
similarly situated active Employee or family member. For                  You Must Give Notice of Certain Qualifying Events
example:
                                                                          If you or your Dependent(s) experience one of the following
If the Employee alone elects COBRA continuation coverage,                 qualifying events, you must notify the Plan Administrator
the Employee will be charged 102% (or 150%) of the active                 within 60 calendar days after the later of the date the
Employee premium. If the spouse or one Dependent child                    qualifying event occurs or the date coverage would cease as a
alone elects COBRA continuation coverage, they will be                    result of the qualifying event:
charged 102% (or 150%) of the active Employee premium. If
more than one qualified beneficiary elects COBRA                          •   Your divorce or legal separation;
continuation coverage, they will be charged 102% (or 150%)                •   Your child ceases to qualify as a Dependent under the Plan;
of the applicable family premium.                                             or
When and How to Pay COBRA Premiums                                        •   The occurrence of a secondary qualifying event as discussed
First payment for COBRA continuation                                          under “Secondary Qualifying Events” above (this notice
                                                                              must be received prior to the end of the initial 18- or 29-
If you elect COBRA continuation coverage, you do not have
                                                                              month COBRA period).
to send any payment with the election form. However, you



                                                                     59                                                  myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 217 of 265 Page ID
                                        #:846




(Also refer to the section titled “Disability Extension” for               under “Termination of COBRA Continuation” above.
additional notice requirements.)                                           Coverage will not be retroactive to the initial loss of coverage.
Notice must be made in writing and must include: the name of               If you receive a determination that you are TAA-eligible, you
the Plan, name and address of the Employee covered under the               must notify the Plan Administrator immediately.
Plan, name and address(es) of the qualified beneficiaries                  Conversion Available Following Continuation
affected by the qualifying event; the qualifying event; the date           If your or your Dependents’ COBRA continuation ends due to
the qualifying event occurred; and supporting documentation                the expiration of the maximum 18-, 29- or 36-month period,
(e.g., divorce decree, birth certificate, disability determination,        whichever applies, you and/or your Dependents may be
etc.).                                                                     entitled to convert to the coverage in accordance with the
Newly Acquired Dependents                                                  Medical Conversion benefit then available to Employees and
If you acquire a new Dependent through marriage, birth,                    the Dependents. Please refer to the section titled “Conversion
adoption or placement for adoption while your coverage is                  Privilege” for more information.
being continued, you may cover such Dependent under your                   Interaction With Other Continuation Benefits
COBRA continuation coverage. However, only your newborn                    You may be eligible for other continuation benefits under state
or adopted Dependent child is a qualified beneficiary and may              law. Refer to the Termination section for any other
continue COBRA continuation coverage for the remainder of                  continuation benefits.
the coverage period following your early termination of
COBRA coverage or due to a secondary qualifying event.
COBRA coverage for your Dependent spouse and any                           FDRL82

Dependent children who are not your children (e.g.,
stepchildren or grandchildren) will cease on the date your
COBRA coverage ceases and they are not eligible for a                      ERISA Required Information
secondary qualifying event.
                                                                           The name of the Plan is:
                                                                             Bodycote International, Inc.
FDRL25                                                           V1
                                                                           The name, address, ZIP code and business telephone number
                                                                           of the sponsor of the Plan is:
Trade Act of 2002
                                                                             Bodycote International, Inc.
The Trade Act of 2002 created a new tax credit for certain                   12700 Park Central Dr
individuals who become eligible for trade adjustment                         Suite 700
assistance and for certain retired Employees who are receiving               Dallas, TX 75251
pension payments from the Pension Benefit Guaranty                           214-904-2420
Corporation (PBGC) (eligible individuals). Under the new tax
                                                                           Employer Identification             Plan Number
provisions, eligible individuals can either take a tax credit or
                                                                           Number (EIN)
get advance payment of 65% of premiums paid for qualified
health insurance, including continuation coverage. If you have             133647555                           501
questions about these new tax provisions, you may call the                 The name, address, ZIP code and business telephone number
Health Coverage Tax Credit Customer Contact Center toll-free               of the Plan Administrator is:
at 1-866-628-4282. TDD/TYY callers may call toll-free at 1-                  Employer named above
866-626-4282. More information about the Trade Act is also
available at www.doleta.gov/tradeact/2002act_index.cmf.                    The name, address and ZIP code of the person designated as
                                                                           agent for the service of legal process is:
In addition, if you initially declined COBRA continuation
coverage and, within 60 days after your loss of coverage under               Employer named above
the Plan, you are deemed eligible by the U.S. Department of                The office designated to consider the appeal of denied claims
Labor or a state labor agency for trade adjustment assistance              is:
(TAA) benefits and the tax credit, you may be eligible for a                 The CG Claim Office responsible for this Plan
special 60 day COBRA election period. The special election
period begins on the first day of the month that you become                The cost of the Plan is shared by Employee and Employer.
TAA-eligible. If you elect COBRA coverage during this                      The Plan's fiscal year ends on 08/31.
special election period, COBRA coverage will be effective on               The preceding pages set forth the eligibility requirements and
the first day of the special election period and will continue for         benefits provided for you under this Plan.
18 months, unless you experience one of the events discussed


                                                                      60                                                   myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 218 of 265 Page ID
                                        #:847




Plan Type                                                              policy(s). A subsequent Plan termination will not affect the
The plan is a healthcare benefit plan.                                 extension of benefits and rights under the policy(s).
Collective Bargaining Agreements                                       Your coverage under the Plan’s insurance policy(s) will end
                                                                       on the earliest of the following dates:
You may contact the Plan Administrator to determine whether
the Plan is maintained pursuant to one or more collective              •   the last day of the calendar month in which you leave
bargaining agreements and if a particular Employer is a                    Active Service;
sponsor. A copy is available for examination from the Plan             •   the date you are no longer in an eligible class;
Administrator upon written request.                                    •   if the Plan is contributory, the date you cease to contribute;
                                                                       •   the date the policy(s) terminates.
FDRL27 M
                                                                       See your Plan Administrator to determine if any extension of
                                                                       benefits or rights are available to you or your Dependents
Discretionary Authority                                                under this policy(s). No extension of benefits or rights will be
                                                                       available solely because the Plan terminates.
The Plan Administrator delegates to CG the discretionary
authority to interpret and apply plan terms and to make factual        Statement of Rights
determinations in connection with its review of claims under           As a participant in the plan you are entitled to certain rights
the plan. Such discretionary authority is intended to include,         and protections under the Employee Retirement Income
but not limited to, the determination of the eligibility of            Security Act of 1974 (ERISA). ERISA provides that all plan
persons desiring to enroll in or claim benefits under the plan,        participants shall be entitled to:
the determination of whether a person is entitled to benefits
under the plan, and the computation of any and all benefit
                                                                       FDRL83
payments. The Plan Administrator also delegates to CG the
discretionary authority to perform a full and fair review, as
required by ERISA, of each claim denial which has been                 Receive Information About Your Plan and Benefits
appealed by the claimant or his duly authorized representative.
                                                                       • examine, without charge, at the Plan Administrator’s office
Plan Modification, Amendment and Termination                             and at other specified locations, such as worksites and union
The Employer as Plan Sponsor reserves the right to, at any               halls, all documents governing the plan, including insurance
time, change or terminate benefits under the Plan, to change or          contracts and collective bargaining agreements and a copy
terminate the eligibility of classes of employees to be covered          of the latest annual report (Form 5500 Series) filed by the
by the Plan, to amend or eliminate any other plan term or                plan with the U.S. Department of Labor and available at the
condition, and to terminate the whole plan or any part of it.            Public Disclosure room of the Employee Benefits Security
The procedure by which benefits may be changed or                        Administration.
terminated, by which the eligibility of classes of employees           •   obtain, upon written request to the Plan Administrator,
may be changed or terminated, or by which part or all of the               copies of documents governing the Plan, including
Plan may be terminated, is contained in the Employer’s Plan                insurance contracts and collective bargaining agreements,
Document, which is available for inspection and copying from               and a copy of the latest annual report (Form 5500 Series)
the Plan Administrator designated by the Employer. No                      and updated summary plan description. The administrator
consent of any participant is required to terminate, modify,               may make a reasonable charge for the copies.
amend or change the Plan.
                                                                       •   receive a summary of the Plan’s annual financial report. The
Termination of the Plan together with termination of the                   Plan Administrator is required by law to furnish each person
insurance policy(s) which funds the Plan benefits will have no             under the Plan with a copy of this summary financial report.
adverse effect on any benefits to be paid under the policy(s)
for any covered medical expenses incurred prior to the date            Continue Group Health Plan Coverage
that policy(s) terminates. Likewise, any extension of benefits         • continue health care coverage for yourself, your spouse or
under the policy(s) due to you or your Dependent’s total                 Dependents if there is a loss of coverage under the Plan as a
disability which began prior to and has continued beyond the             result of a qualifying event. You or your Dependents may
date the policy(s) terminates will not be affected by the Plan           have to pay for such coverage. Review this summary plan
termination. Rights to purchase limited amounts of life and              description and the documents governing the Plan on the
medical insurance to replace part of the benefits lost because           rules governing your federal continuation coverage rights.
the policy(s) terminated may arise under the terms of the              •   reduction or elimination of exclusionary periods of coverage
                                                                           for preexisting conditions under your group health plan, if


                                                                  61                                                     myCIGNA.com
     Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 219 of 265 Page ID
                                        #:848




  you have creditable coverage from another plan. You should            may order you to pay these costs and fees, for example if it
  be provided a certificate of creditable coverage, free of             finds your claim is frivolous.
  charge, from your group health plan or health insurance               Assistance with Your Questions
  issuer when you lose coverage under the plan, when you
  become entitled to elect federal continuation coverage,               If you have any questions about your plan, you should contact
  when your federal continuation coverage ceases, if you                the plan administrator. If you have any questions about this
  request it before losing coverage, or if you request it up to         statement or about your rights under ERISA, or if you need
  24 months after losing coverage. Without evidence of                  assistance in obtaining documents from the plan administrator,
  creditable coverage, you may be subject to a preexisting              you should contact the nearest office of the Employee Benefits
  condition exclusion for 12 months (18 months for late                 Security Administration, U.S. Department of Labor listed in
  enrollees) after your enrollment date in your coverage.               your telephone directory or the Division of Technical
                                                                        Assistance and Inquiries, Employee Benefits Security
Prudent Actions by Plan Fiduciaries                                     Administration, U.S. Department of Labor, 200 Constitution
In addition to creating rights for plan participants, ERISA             Avenue N.W., Washington, D.C. 20210. You may also obtain
imposes duties upon the people responsible for the operation            certain publications about your rights and responsibilities
of the employee benefit plan. The people who operate your               under ERISA by calling the publications hotline of the
plan, called “fiduciaries” of the Plan, have a duty to do so            Employee Benefits Security Administration.
prudently and in the interest of you and other plan participants
and beneficiaries. No one, including your employer, your
                                                                        FDRL59
union, or any other person may fire you or otherwise
discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under
ERISA. If your claim for a welfare benefit is denied or                 Notice of an Appeal or a Grievance
ignored you have a right to know why this was done, to obtain           The appeal or grievance provision in this certificate may be
copies of documents relating to the decision without charge,            superseded by the law of your state. Please see your
and to appeal any denial, all within certain time schedules.            explanation of benefits for the applicable appeal or grievance
                                                                        procedure.
FDRL29

                                                                        GM6000 NOT90

Enforce Your Rights
Under ERISA, there are steps you can take to enforce the                The Following Will Apply To Residents of
above rights. For instance, if you request a copy of plan
documents or the latest annual report from the plan and do not          Illinois
receive them within 30 days, you may file suit in a federal
court. In such a case, the court may require the plan                   When You Have A Complaint or an
administrator to provide the materials and pay you up to $110
a day until you receive the materials, unless the materials were        Appeal
not sent because of reasons beyond the control of the                   For the purposes of this section, any reference to "you," "your"
administrator. If you have a claim for benefits which is denied         or "Member" also refers to a representative or provider
or ignored, in whole or in part, you may file suit in a state or        designated by you to act on your behalf, unless otherwise
federal court.                                                          noted.
In addition, if you disagree with the plan’s decision or lack           We want you to be completely satisfied with the care you
thereof concerning the qualified status of a domestic relations         receive. That is why we have established a process for
order or a medical child support order, you may file suit in            addressing your concerns and solving your problems.
federal court. If it should happen that plan fiduciaries misuse         Start with Member Services
the plan’s money, or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S.            We are here to listen and help. If you have a concern regarding
Department of Labor, or you may file suit in a federal court.           a person, a service, the quality of care, or contractual benefits,
The court will decide who should pay court costs and legal              you can call our toll-free number and explain your concern to
fees. If you are successful the court may order the person you          one of our Customer Service representatives. You can also
have sued to pay these costs and fees. If you lose, the court           express that concern in writing. Please call or write to us at the
                                                                        following:



                                                                   62                                                   myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 220 of 265 Page ID
                                         #:849




     Customer Services Toll-Free Number or address that
     appears on your Benefit Identification card, explanation             Level Two Appeal
     of benefits or claim form.
                                                                          If you are dissatisfied with our level one appeal decision, you
We will do our best to resolve the matter on your initial                 may request a second review. To start a level two appeal,
contact. If we need more time to review or investigate your               follow the same process required for a level one appeal.
concern, we will get back to you as soon as possible, but in
                                                                          Most requests for a second review will be conducted by the
any case within 30 days.
                                                                          Appeals Committee, which consists of at least three people.
If you are not satisfied with the results of a coverage decision,         Anyone involved in the prior decision may not vote on the
you can start the appeals procedure.                                      Committee. For appeals involving Medical Necessity or
Appeals Procedure                                                         clinical appropriateness, the Committee will consult with at
CG has a two step appeals procedure for coverage decisions.               least one Physician reviewer in the same or similar specialty
To initiate an appeal, you must submit a request for an appeal            as the care under consideration, as determined by CG's
in writing within 365 days of receipt of a denial notice. You             Physician reviewer. You may present your situation to the
should state the reason why you feel your appeal should be                Committee in person or by conference call.
approved and include any information supporting your appeal.              For level two appeals we will acknowledge in writing that we
If you are unable or choose not to write, you may ask to                  have received your request and schedule a Committee review.
register your appeal by telephone. Call or write to us at the             For required preservice and concurrent care coverage
toll-free number or address on your Benefit Identification                determinations, the Committee review will be completed
card, explanation of benefits or claim form.                              within 15 calendar days. For postservice claims, the
                                                                          Committee review will be completed within 30 calendar days.
                                                                          If more time or information is needed to make the
GM6000 APL348                                                   V1
                                                                          determination, we will notify you in writing to request an
                                                                          extension of up to 15 calendar days and to specify any
Level One Appeal                                                          additional information needed by the Committee to complete
Your appeal will be reviewed and the decision made by                     the review. You will be notified in writing of the Committee's
someone not involved in the initial decision. Appeals                     decision within five working days after the Committee
involving Medical Necessity or clinical appropriateness will              meeting, and within the Committee review time frames above
be considered by a health care professional.                              if the Committee does not approve the requested coverage.
For level one appeals, we will respond in writing with a                  You may request that the appeal process be expedited if, (a)
decision within 15 calendar days after we receive an appeal               the time frames under this process would seriously jeopardize
for a required preservice or concurrent care coverage                     your life, health or ability to regain maximum function or in
determination (decision). We will respond within 30 calendar              the opinion of your Physician would cause you severe pain
days after we receive an appeal for a postservice coverage                which cannot be managed without the requested services; or
determination. If more time or information is needed to make              (b) your appeal involves nonauthorization of an admission or
the determination, we will notify you in writing to request an            continuing inpatient Hospital stay. CG's Physician reviewer, in
extension of up to 15 calendar days and to specify any                    consultation with the treating Physician will decide if an
additional information needed to complete the review.                     expedited appeal is necessary. When an appeal is expedited,
                                                                          we will respond orally with a decision within 72 hours,
You may request that the appeal process be expedited if, (a)              followed up in writing.
the time frames under this process would seriously jeopardize
your life, health or ability to regain maximum function or in
the opinion of your Physician would cause you severe pain                 GM6000 APL350                                                   V1

which cannot be managed without the requested services; or
(b) your appeal involves nonauthorization of an admission or              Independent Review Procedure
continuing inpatient Hospital stay. CG's Physician reviewer, in
consultation with the treating Physician, will decide if an               If you are not fully satisfied with the decision of CG's level
expedited appeal is necessary. When an appeal is expedited,               two appeal review regarding your Medical Necessity or
we will respond orally with a decision within 72 hours,                   clinical appropriateness issue, you may request that your
followed up in writing.                                                   appeal be referred to an Independent Review Organization.
                                                                          The Independent Review Organization is composed of persons
                                                                          who are not employed by CIGNA HealthCare or any of its
GM6000 APL349                                                             affiliates. A decision to use the voluntary level of appeal will



                                                                     63                                                  myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 221 of 265 Page ID
                                         #:850




not affect the claimant's rights to any other benefits under the           describing any voluntary appeal procedures offered by the
plan.                                                                      plan and the claimant's right to bring an action under ERISA
There is no charge for you to initiate this independent review             section 502(a); (5) upon request and free of charge, a copy of
process. CG will abide by the decision of the Independent                  any internal rule, guideline, protocol or other similar criterion
Review Organization.                                                       that was relied upon in making the adverse determination
                                                                           regarding your appeal, and an explanation of the scientific or
In order to request a referral to an Independent Review                    clinical judgment for a determination that is based on a
Organization, certain conditions apply. The reason for the                 Medical Necessity, experimental treatment or other similar
denial must be based on a Medical Necessity or clinical                    exclusion or limit.
appropriateness determination by CG. Administrative,
eligibility or benefit coverage limits or exclusions are not               You also have the right to bring a civil action under Section
eligible for appeal under this process.                                    502(a) of ERISA if you are not satisfied with the decision on
                                                                           review. You or your plan may have other voluntary alternative
To request a review, you must notify the Appeals Coordinator               dispute resolution options such as Mediation. One way to find
within 180 days of your receipt of CG's level two appeal                   out what may be available is to contact your local U.S.
review denial. CG will then forward the file to the                        Department of Labor office and your State insurance
Independent Review Organization.                                           regulatory agency. You may also contact the Plan
The Independent Review Organization will render an opinion                 Administrator.
within 30 days. When requested and when a delay would be                   Relevant Information
detrimental to your condition, as determined by CG's
Physician reviewer, the review shall be completed within three             Relevant Information is any document, record, or other
days.                                                                      information which (a) was relied upon in making the benefit
                                                                           determination; (b) was submitted, considered, or generated in
The Independent Review Program is a voluntary program                      the course of making the benefit determination, without regard
arranged by CG.                                                            to whether such document, record, or other information was
Appeal to the State of Illinois                                            relied upon in making the benefit determination; (c)
You have the right to contact the Illinois Department of                   demonstrates compliance with the administrative processes
Insurance for assistance at any time. The Consumer Division                and safeguards required by federal law in making the benefit
may be contacted at one of the following addresses and                     determination; or (d) constitutes a statement of policy or
telephone number:                                                          guidance with respect to the plan concerning the denied
                                                                           treatment option or benefit or the claimant's diagnosis, without
     Illinois Department of Insurance
                                                                           regard to whether such advice or statement was relied upon in
     Consumer Division                                                     making the benefit determination.
     100 West Randolph Street
     Chicago, IL 60601                                                     Legal Action
     Illinois Department of Insurance                                      If your plan is governed by ERISA, you have the right to bring
     Consumer Division                                                     a civil action under Section 502(a) of ERISA if you are not
     320 West Washington Street                                            satisfied with the outcome of the Appeals Procedure. In most
     Springfield, IL 62767                                                 instances, you may not initiate a legal action against CG until
     or                                                                    you have completed the Level One and Level Two Appeal
     877-527-9431                                                          processes. If your Appeal is expedited, there is no need to
                                                                           complete the Level Two process prior to bringing legal action.

GM6000 APL351                                                    V1
                                                                           GM6000 APL352


Notice of Benefit Determination on Appeal
Every notice of a determination on appeal will be provided in
writing or electronically and, if an adverse determination, will
                                                                           Definitions
include: (1) the specific reason or reasons for the adverse                Active Service
determination; (2) reference to the specific plan provisions on            You will be considered in Active Service:
which the determination is based; (3) a statement that the
                                                                           •   on any of your Employer's scheduled work days if you are
claimant is entitled to receive, upon request and free of charge,
                                                                               performing the regular duties of your work on a full-time
reasonable access to and copies of all documents, records, and
                                                                               basis on that day either at your Employer's place of business
other Relevant Information as defined; (4) a statement



                                                                      64                                                   myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 222 of 265 Page ID
                                            #:851




    or at some location to which you are required to travel for              Dependent
    your Employer's business.                                                Dependents are:
•   on a day which is not one of your Employer's scheduled                   •   your lawful spouse; and
    work days if you were in Active Service on the preceding
                                                                             •   any child of yours who is
    scheduled work day.
                                                                                 •   less than 26 years old;
                                                                                 •   between the ages of 26 and 30, who is an Illinois resident,
DFS1
                                                                                     served as a member of the active or reserve components
                                                                                     of any of the branches of the Armed Forces of the United
Bed and Board                                                                        States, and has received a release or discharge other than
The term Bed and Board includes all charges made by a                                a dishonorable discharge. The eligible dependent shall
Hospital on its own behalf for room and meals and for all                            submit to CG a form approved by the Illinois Department
general services and activities needed for the care of registered                    of Veterans' Affairs stating the date on which the
bed patients.                                                                        dependent was released from service.
                                                                                 •   26 years of age or older and incapable of self-sustaining
                                                                                     employment, and dependent upon you or other care
DFS14
                                                                                     providers for lifetime care and supervision. Proof of the
                                                                                     child's condition and dependence may be required by CG
Charges                                                                              2 months before the child would no longer qualify as
                                                                                     stated above, or at any reasonable time thereafter. The
The term "charges" means the actual billed charges; except
                                                                                     term "other care providers" is defined as a Community
when the provider has contracted directly or indirectly with
                                                                                     Integrated Living Arrangement, group home, supervised
CG for a different amount.
                                                                                     apartment, or other residential services licensed or
                                                                                     certified by the Department of Mental Health and
DFS940                                                                               Developmental Disabilities, the Department of Public
                                                                                     Health, or the Department of Public Aid.
Custodial Services                                                           A child includes one who is in the custody of the insured,
                                                                             pursuant to an interim court order of adoption or placement for
Any services that are of a sheltering, protective, or                        adoption, whichever comes first, whether or not a final order
safeguarding nature. Such services may include a stay in an                  granting adoption is ultimately issued. It also includes a
institutional setting, at-home care, or nursing services to care             stepchild who lives with you or a child for whom you are the
for someone because of age or mental or physical condition.                  legal guardian.
This service primarily helps the person in daily living.
Custodial care also can provide medical services, given mainly               Benefits for a Dependent child will continue until the last day
to maintain the person’s current state of health. These services             of the calendar month in which the limiting age is reached.
cannot be intended to greatly improve a medical condition;                   Anyone who is eligible as an Employee will not be considered
they are intended to provide care while the patient cannot care              as a Dependent.
for himself or herself. Custodial Services include but are not               No one may be considered as a Dependent of more than one
limited to:                                                                  Employee.
•   Services related to watching or protecting a person;
•   Services related to performing or assisting a person in                  GM6000 DFS2099 M
    performing any activities of daily living, such as: (a)
    walking, (b) grooming, (c) bathing, (d) dressing, (e) getting
    in or out of bed, (f) toileting, (g) eating, (h) preparing foods,        Employee
    or (i) taking medications that can be self administered, and             The term Employee means a full-time employee of the
•   Services not required to be performed by trained or skilled              Employer who is currently in Active Service. The term does
    medical or paramedical personnel.                                        not include employees who are part-time or temporary or who
                                                                             normally work less than 32 hours a week for the Employer.

DFS1812
                                                                             DFS1427




                                                                        65                                                     myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 223 of 265 Page ID
                                            #:852




Employer                                                                Hospice Care Services
The term Employer means the Policyholder and all Affiliated             The term Hospice Care Services means any services provided
Employers.                                                              by: (a) a Hospital, (b) a Skilled Nursing Facility or a similar
                                                                        institution, (c) a Home Health Care Agency, (d) a Hospice
                                                                        Facility, or (e) any other licensed facility or agency under a
DFS212
                                                                        Hospice Care Program.

Expense Incurred                                                        DFS599
An expense is incurred when the service or the supply for
which it is incurred is provided.
                                                                        Hospice Facility
                                                                        The term Hospice Facility means an institution or part of it
DFS60
                                                                        which:
                                                                        •   primarily provides care for Terminally Ill patients;
Free-Standing Surgical Facility                                         •   is accredited by the National Hospice Organization;
The term Free-standing Surgical Facility means an institution           •   meets standards established by CG; and
which meets all of the following requirements:
                                                                        •   fulfills any licensing requirements of the state or locality
•   it has a medical staff of Physicians, Nurses and licensed               in which it operates.
    anesthesiologists;
•   it maintains at least two operating rooms and one
                                                                        DFS72
    recovery room;
•   it maintains diagnostic laboratory and x-ray facilities;
•   it has equipment for emergency care;                                Hospital
•   it has a blood supply;                                              The term Hospital means:
•   it maintains medical records;                                       •   an institution licensed as a hospital, which: (a) maintains, on
                                                                            the premises, all facilities necessary for medical and
•   it has agreements with Hospitals for immediate                          surgical treatment; (b) provides such treatment on an
    acceptance of patients who need Hospital Confinement                    inpatient basis, for compensation, under the supervision of
    on an inpatient basis; and                                              Physicians; and (c) provides 24-hour service by Registered
•   it is licensed in accordance with the laws of the                       Graduate Nurses;
    appropriate legally authorized agency.                              •   an institution which qualifies as a hospital, a psychiatric
                                                                            hospital or a tuberculosis hospital, and a provider of
DFS682
                                                                            services under Medicare, if such institution is accredited as
                                                                            a hospital by the Joint Commission on the Accreditation of
                                                                            Healthcare Organizations; or
Hospice Care Program                                                    •   an institution which: (a) specializes in treatment of Mental
The term Hospice Care Program means:                                        Health and Substance Abuse or other related illness; (b)
•   a coordinated, interdisciplinary program to meet the                    provides residential treatment programs; and (c) is licensed
    physical, psychological, spiritual and social needs of dying            in accordance with the laws of the appropriate legally
    persons and their families;                                             authorized agency.
•   a program that provides palliative and supportive                   The term Hospital will not include an institution which is
    medical, nursing and other health services through home             primarily a place for rest, a place for the aged, or a nursing
    or inpatient care during the illness;                               home.
•   a program for persons who have a Terminal Illness and
    for the families of those persons.                                  DFS1693



DFS70




                                                                   66                                                    myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 224 of 265 Page ID
                                            #:853




Hospital Confinement or Confined in a Hospital                           Medicaid
A person will be considered Confined in a Hospital if he is:             The term Medicaid means a state program of medical aid for
•   a registered bed patient in a Hospital upon the                      needy persons established under Title XIX of the Social
    recommendation of a Physician;                                       Security Act of 1965 as amended.
•   receiving treatment for Mental Health and Substance Abuse
    Services in a Partial Hospitalization program;                       DFS192

•   receiving treatment for Mental Health and Substance Abuse
    Services in a Mental Health or Substance Abuse Residential           Medically Necessary/Medical Necessity
    Treatment Center.
                                                                         Medically Necessary Covered Services and Supplies are those
                                                                         determined by the Medical Director to be:
DFS1815                                                                  •   required to diagnose or treat an illness, injury, disease or its
                                                                             symptoms;
Injury                                                                   •   in accordance with generally accepted standards of medical
The term Injury means an accidental bodily injury.                           practice;
                                                                         •   clinically appropriate in terms of type, frequency, extent,
                                                                             site and duration;
DFS147
                                                                         •   not primarily for the convenience of the patient, Physician
                                                                             or other health care provider; and
Maximum Reimbursable Charge - Medical
                                                                         •   rendered in the least intensive setting that is appropriate for
The Maximum Reimbursable Charge for covered services is                      the delivery of the services and supplies. Where applicable,
determined based on the lesser of:                                           the Medical Director may compare the cost-effectiveness of
•   the provider’s normal charge for a similar service or supply;            alternative services, settings or supplies when determining
    or                                                                       least intensive setting.
•   a policyholder-selected percentage of a schedule developed
    by CG that is based upon a methodology similar to a                  DFS1813
    methodology utilized by Medicare to determine the
    allowable fee for the same or similar service within the
    geographic market.                                                   Medicare
The percentage used to determine the Maximum Reimbursable                The term Medicare means the program of medical care
Charge is listed in The Schedule.                                        benefits provided under Title XVIII of the Social Security Act
                                                                         of 1965 as amended.
In some cases, a Medicare based schedule will not be used and
the Maximum Reimbursable Charge for covered services is
determined based on the lesser of:                                       DFS149

•   the provider’s normal charge for a similar service or supply;
    or                                                                   Necessary Services and Supplies
•   the 80th percentile of charges made by providers of such             The term Necessary Services and Supplies includes:
    service or supply in the geographic area where it is received
                                                                         •   any charges, except charges for Bed and Board, made by a
    as compiled in a database selected by CG.
                                                                             Hospital on its own behalf for medical services and supplies
The Maximum Reimbursable Charge is subject to all other                      actually used during Hospital Confinement;
benefit limitations and applicable coding and payment
                                                                         •   any charges, by whomever made, for licensed ambulance
methodologies determined by CG. Additional information
                                                                             service to or from the nearest Hospital where the needed
about how CG determines the Maximum Reimbursable
                                                                             medical care and treatment can be provided; and
Charge is available upon request.
                                                                         •   any charges, by whomever made, for the administration of
                                                                             anesthetics during Hospital Confinement.
GM6000 DFS1996                                                 V2




                                                                    67                                                      myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 225 of 265 Page ID
                                            #:854




The term Necessary Services and Supplies will not include                has a direct or indirect contractual arrangement with CIGNA
any charges for special nursing fees, dental fees or medical             to provide covered services with regard to a particular plan
fees.                                                                    under which the participant is covered.

DFS151                                                                   DFS1910



Nurse                                                                    Pharmacy
The term Nurse means a Registered Graduate Nurse, a                      The term Pharmacy means a retail pharmacy, or a mail-order
Licensed Practical Nurse or a Licensed Vocational Nurse who              pharmacy.
has the right to use the abbreviation "R.N.," "L.P.N." or
"L.V.N."
                                                                         DFS1934


DFS155
                                                                         Pharmacy & Therapeutics (P & T) Committee
                                                                         A committee of CG Participating Providers, Medical Directors
Other Health Care Facility                                               and Pharmacy Directors which regularly reviews Prescription
The term Other Health Care Facility means a facility other               Drugs and Related Supplies for safety and efficacy. The P&T
than a Hospital or hospice facility. Examples of Other Health            Committee evaluates Prescription Drugs and Related Supplies
Care Facilities include, but are not limited to, licensed skilled        for potential addition to or deletion from the Prescription Drug
nursing facilities, rehabilitation Hospitals and subacute                List and may also set dosage and/or dispensing limits on
facilities.                                                              Prescription Drugs and Related Supplies.


DFS1686                                                                  DFS1919



Other Health Professional                                                Physician
The term Other Health Professional means an individual other             The term Physician means a licensed medical practitioner who
than a Physician who is licensed or otherwise authorized under           is practicing within the scope of his license and who is
the applicable state law to deliver medical services and                 licensed to prescribe and administer drugs or to perform
supplies. Other Health Professionals include, but are not                surgery. It will also include any other licensed medical
limited to physical therapists, registered nurses and licensed           practitioner whose services are required to be covered by law
practical nurses.                                                        in the locality where the policy is issued if he is:
                                                                         •   operating within the scope of his license; and
DFS1685                                                                  •   performing a service for which benefits are provided under
                                                                             this plan when performed by a Physician.
Participating Pharmacy
The term Participating Pharmacy means a retail pharmacy                  DFS164

with which Connecticut General Life Insurance Company has
contracted to provide prescription services to insureds; or a            Prescription Drug
designated mail-order pharmacy with which CG has
contracted to provide mail-order prescription services to                Prescription Drug means; (a) a drug which has been approved
insureds.                                                                by the Food and Drug Administration for safety and efficacy;
                                                                         (b) certain drugs approved under the Drug Efficacy Study
                                                                         Implementation review; or (c) drugs marketed prior to 1938
DFS1937                                                                  and not subject to review, and which can, under federal or
                                                                         state law, be dispensed only pursuant to a Prescription Order.
Participating Provider
The term Participating Provider means a hospital, a                      DFS1708

Physician or any other health care practitioner or entity that


                                                                    68                                                   myCIGNA.com
         Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 226 of 265 Page ID
                                            #:855




Prescription Drug List                                                  for injectables covered under the pharmacy plan, and spacers
Prescription Drug List means a listing of approved                      for use with oral inhalers.
Prescription Drugs and Related Supplies. The Prescription
Drugs and Related Supplies included in the Prescription Drug            DFS1710
List have been approved in accordance with parameters
established by the P&T Committee. The Prescription Drug
List is regularly reviewed and updated.                                 Review Organization
                                                                        The term Review Organization refers to an affiliate of CG or
                                                                        another entity to which CG has delegated responsibility for
DFS1924
                                                                        performing utilization review services. The Review
                                                                        Organization is an organization with a staff of clinicians which
Prescription Order                                                      may include Physicians, Registered Graduate Nurses, licensed
Prescription Order means the lawful authorization for a                 mental health and substance abuse professionals, and other
Prescription Drug or Related Supply by a Physician who is               trained staff members who perform utilization review services.
duly licensed to make such authorization within the course of
such Physician's professional practice or each authorized refill        DFS1688
thereof.

                                                                        Sickness – For Medical Insurance
DFS1711
                                                                        The term Sickness means a physical or mental illness. It also
                                                                        includes pregnancy. Expenses incurred for routine Hospital
Primary Care Physician                                                  and pediatric care of a newborn child prior to discharge from
The term Primary Care Physician means a Physician: (a) who              the Hospital nursery will be considered to be incurred as a
qualifies as a Participating Provider in general practice,              result of Sickness.
internal medicine, family practice or pediatrics; and (b) who
has been selected by you, as authorized by the Provider                 DFS531
Organization, to provide or arrange for medical care for you or
any of your insured Dependents.
                                                                        Skilled Nursing Facility
DFS622
                                                                        The term Skilled Nursing Facility means a licensed institution
                                                                        (other than a Hospital, as defined) which specializes in:
                                                                        •   physical rehabilitation on an inpatient basis; or
Psychologist
                                                                        •   skilled nursing and medical care on an inpatient basis;
The term Psychologist means a person who is licensed or
certified as a clinical psychologist. Where no licensure or             but only if that institution: (a) maintains on the premises all
certification exists, the term Psychologist means a person who          facilities necessary for medical treatment; (b) provides such
is considered qualified as a clinical psychologist by a                 treatment, for compensation, under the supervision of
recognized psychological association. It will also include any          Physicians; and (c) provides Nurses' services.
other licensed counseling practitioner whose services are
required to be covered by law in the locality where the policy          DFS193
is issued if he is:
•   operating within the scope of his license; and
                                                                        Terminal Illness
•   performing a service for which benefits are provided under
                                                                        A Terminal Illness will be considered to exist if a person
    this plan when performed by a Psychologist.
                                                                        becomes terminally ill with a prognosis of six months or less
                                                                        to live, as diagnosed by a Physician.
DFS170

                                                                        DFS197

Related Supplies
Related Supplies means diabetic supplies (insulin needles and
syringes, lancets and glucose test strips), needles and syringes


                                                                   69                                                     myCIGNA.com
      Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 227 of 265 Page ID
                                         #:856




Urgent Care
Urgent Care is medical, surgical, Hospital or related health
care services and testing which are not Emergency Services,
but which are determined by CG, in accordance with generally
accepted medical standards, to have been necessary to treat a
condition requiring prompt medical attention. This does not
include care that could have been foreseen before leaving the
immediate area where you ordinarily receive and/or were
scheduled to receive services. Such care includes, but is not
limited to, dialysis, scheduled medical treatments or therapy,
or care received after a Physician's recommendation that the
insured should not travel due to any medical condition.

DFS1534




                                                                 70          myCIGNA.com
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 228 of 265 Page ID
                                   #:857
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 229 of 265 Page ID
                                   #:858
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 230 of 265 Page ID
                                   #:859
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 231 of 265 Page ID
                                   #:860
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 232 of 265 Page ID
                                   #:861
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 233 of 265 Page ID
                                   #:862
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 234 of 265 Page ID
                                   #:863
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 235 of 265 Page ID
                                   #:864
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 236 of 265 Page ID
                                   #:865
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 237 of 265 Page ID
                                   #:866
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 238 of 265 Page ID
                                   #:867
Case 2:18-cv-03592-DMG-AGR Document 25-3 Filed 05/10/19 Page 239 of 265 Page ID
                                   #:868
Case
Case 2:18-cv-03592-DMG-AGR Document43
     2:17-cv-01690-DSF-AGR Document  25-3Filed
                                            Filed 05/10/19Page
                                               01/14/19     Page
                                                               1 of240
                                                                    26 ofPage
                                                                          265 ID
                                                                               Page ID
                                                                                 #:898
                                    #:869




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




      ADEL F. SAMAAN, M.D.,                 No. CV 17-1690 DSF (AGRx)
             Plaintiff,
                                            ORDER RE STANDING,
                       v.                   EXHAUSTION OF
                                            ADMINISTRATVE
      AETNA LIFE INSURANCE                  REMEDIES, AND
      COMPANY, et al,                       CONTRACTUAL
            Defendants.                     LIMITATIONS




                            I.   INTRODUCTION

          The parties agreed to bifurcate this matter into three
     phases. In this first phase, the parties ask the Court to decide
     Defendants’ defenses relating to standing, failure to exhaust
     administrative remedies, and contractual limitations. The Court
     deems this matter appropriate for decision without oral argument.
     See Fed. R. Civ. P. 78; Local Rule 7-15.

           The Court DISMISSES Plaintiffs’ claims brought under the
     following plans: Quest, CA Silver Savings, Citigroup, Saudi
     Arabian Cultural Mission (SACM), Santa Monica, and Aerospace
     Dynamics. Defendants’ request to dismiss the remaining claims is
     DENIED.
Case
Case 2:18-cv-03592-DMG-AGR Document43
     2:17-cv-01690-DSF-AGR Document  25-3Filed
                                            Filed 05/10/19Page
                                               01/14/19     Page
                                                               2 of241
                                                                    26 ofPage
                                                                          265 ID
                                                                               Page ID
                                                                                 #:899
                                    #:870



                       II.   FACTUAL BACKGROUND

           Plaintiff is a medical doctor who provided health care to 77
     patients pursuant to ten group health insurance plans.
     Defendants are the claims administrators for those plans.
     Plaintiff seeks to recover benefits under the plans for 270 claims
     denied by Defendants.1 Eight of the ten plans are governed by the
     Employee Retirement Income Securities Act (ERISA). 2 The other
     two plans, the SACM and Santa Monica plans, are governed by
     California law. 3 See Dkt. 32 at p. 2.

           Plaintiff contends that each of his patients – the
     beneficiaries of the various plans – entered into an agreement
     assigning to him their rights to benefits under their plans. See
     Dkt. 39 at p. 114; Dkt. 39-1 at pp. 83-119; Dkt. 39-3 at p. 4.
     Plaintiff admits, however, that three of the ERISA plans contain
     unconditional provisions that prohibit assignments.5 See Dkt. 39
     at pp. 11-12. Both the SACM and Santa Monica plans, as well as
     one of the ERISA plans, the Aerospace Dynamics plan, also
     contain provisions that purport to prohibit assignments; however,
     the parties dispute their effect. See id. at pp. 7-11; Dkt. 40 at pp.


     1Plaintiff claims there are 265 claims at issue. Defs’ Exhibit 1 (Dkt. 37-2)
     has a chart that lists 270 claims.
     2Those are the Bank of America, PVC, Cox, Valero, Quest, CA Silver
     Savings, Citigroup, and Aerospace Dynamic plans.
     3 The parties also agree that this Court has jurisdiction over the non-ERISA
     claims under 28 U.S.C. § 1332 because the parties are domiciled in different
     states – Plaintiff in California and Defendants in Connecticut and Bermuda –
     and the amount in controversy for the non-ERISA claims exceeds $75,000.
     Id.
     4All page citations refer to the page number of the docket, rather than the
     page numbers of the individual exhibits.
     5Those   are the Quest, CA Silver Savings, and Citigroup plans.



                                            2
Case
Case 2:18-cv-03592-DMG-AGR Document43
     2:17-cv-01690-DSF-AGR Document  25-3Filed
                                            Filed 05/10/19Page
                                               01/14/19     Page
                                                               3 of242
                                                                    26 ofPage
                                                                          265 ID
                                                                               Page ID
                                                                                 #:900
                                    #:871



     9-11. The other four plans do not contain anti-assignment
     provisions.

           Defendants contend that Plaintiff failed to follow the
     applicable administrative appeals procedures for 204 of the 270
     claims, either by failing to file the required number of appeals, or
     by failing to file the appeal within the required time limit. See
     Dkt. 37-2 at pp. 5-36. Plaintiff does not dispute this. He
     contends, however, that Defendants failed to follow various
     notification procedures required by the Code of Federal
     Regulations when notifying him of the denials of the claims. See
     Dkt. 39 at 16; 39-2 at pp. 40-58. Plaintiff also submitted a
     declaration stating that he submitted more than 100 appeals
     related to the claims at issue, and all but one were denied. See
     Dkt. 39-3 at pp. 5-6.

          Defendants also contend that the Bank of America Plan
     contains a one-year contractual limitations period, and that
     Plaintiff filed this action more than one year after the date
     Defendants issued a final denial on 44 of the claims under that
     plan. See Dkt. 37-2 at pp. 115-118. Plaintiff does not dispute this,
     but he contends that the contractual limitations period does not
     preclude him from seeking benefits for these claims because
     Defendants did not follow various notification procedures required
     by the Code of Federal Regulations. See Dkt. 39 at pp. 18-19.

                            III.    DISCUSSION

           Defendants ask the Court to dismiss Plaintiff’s action as to
     each of the 270 claims on three grounds: (1) Plaintiff lacks
     standing to bring an action for 234 of the claims; (2) Plaintiff
     failed to exhaust administrative remedies for 204 of the claims;
     and (3) the contractual limitations period in the Bank of America
     plan precludes Plaintiff from seeking benefits for 44 of the claims.

           A. Standing

                                          3
Case
Case 2:18-cv-03592-DMG-AGR Document43
     2:17-cv-01690-DSF-AGR Document  25-3Filed
                                            Filed 05/10/19Page
                                               01/14/19     Page
                                                               4 of243
                                                                    26 ofPage
                                                                          265 ID
                                                                               Page ID
                                                                                 #:901
                                    #:872



           Defendants essentially make three arguments concerning
     lack of standing: (1) for 223 of the claims, the patients did not
     actually assign Plaintiff their “right to sue”; (2) even if Plaintiff’s
     patients did purport to assign him their right to sue, for 105 of the
     claims, the patients’ plan was governed by an enforceable anti-
     assignment provision; (3) Defendants did not waive, nor are they
     estopped from asserting, their right to enforce the anti-assignment
     provisions, notwithstanding that they paid Plaintiff directly for
     some claims under the relevant plans.

               1. Plaintiff’s Patients Assigned Their “Right to Sue”

           Plaintiff argues that each of his patients assigned him their
     rights to benefits under their plans, and that the assignment of
     the right to benefits is sufficient to confer standing to bring an
     ERISA action for recovery of those benefits. Plaintiff cited to
     portions of the administrative record that demonstrate that he
     and his patients signed one of several standard form agreements,
     which he contends demonstrates an assignment of the patient’s
     benefits. See Dkt. 39-1 at pp. 84, 86, 88, 95, 110, 112, 114, 117.

           To the extent Defendants contend that beneficiaries must
     expressly state that they are assigning a “right to sue” to their
     medical provider, Defendants are clearly wrong. “The Ninth
     Circuit has long recognized that assignments of benefits are
     sufficient to convey standing on an assignee to sue a plan directly
     under § 1132(a)(1)(B).” In re WellPoint, Inc. Out-of-Network UCR
     Rates Litig., 903 F. Supp. 2d 880, 896 (C.D. Cal. 2012) (citing
     Misic v. Bldg. Serv. Emps. Health & Welfare Trust, 789 F.2d 1374,
     1376 (9th Cir.1986)). Other circuits agree. See, e.g., Brown v.
     BlueCross BlueShield of Tenn., Inc., 827 F.3d 543, 547 (6th Cir.
     2016) (“[T]here is now a broad consensus that ‘when a patient
     assigns payment of insurance benefits to a healthcare provider,
     that provider gains standing to sue for that payment under ERISA



                                          4
Case
Case 2:18-cv-03592-DMG-AGR Document43
     2:17-cv-01690-DSF-AGR Document  25-3Filed
                                            Filed 05/10/19Page
                                               01/14/19     Page
                                                               5 of244
                                                                    26 ofPage
                                                                          265 ID
                                                                               Page ID
                                                                                 #:902
                                    #:873



     § [1132(a)].’”) (quoting N.J. Brain & Spine Center v. Aetna, Inc.,
     801 F.3d 369, 372 (3d Cir. 2015)).

           Defendants argue that two of the form agreements did not
     actually constitute assignments. See Dkt. 37 at p. 9; Dkt. 40 at p.
     7. In the first agreement, titled “Assignment of Benefits and
     Authorization for Direct Billing,” the patients state: “I hereby
     assign and authorize payment of all medical benefits . . . to
     [Plaintiff].” Dkt. 39-1 at p. 117. This agreement also states that
     the patient “remain[s] responsible for any balance of a bill not
     paid by Aetna.” Id. Defendants argue that this provision
     demonstrates that the patient did not intend to assign his or her
     benefits. The Court disagrees. As at least one other circuit has
     recognized, a medical provider’s right to recover medical costs
     from a patient is distinct from the patient’s right to recover those
     costs (or a portion thereof) from an insurance provider. See Am.
     Chiropractic Ass’n v. Am. Specialty Health Inc., 625 Fed. App’x.
     169, 175 (3d Cir. 2015) (“[A] patient’s continued responsibility to
     pay her provider amounts not covered by the insurance carrier is
     not a basis to vitiate the assignment.”). That the patient agrees to
     be responsible for the balance not covered by her insurance in
     order to obtain the medical treatment she wants or needs, does
     not mean that she would not greatly prefer that her doctor pursue
     her insurer for the balance rather than herself.

          In the second agreement, titled “Assignment of Insurance
     Payment to [Plaintiff],” the patient agrees to “assign all expense
     benefits under my insurance policy which are due, or to become
     due to me by virtue of services performed.” Id. at p. 84. (emphasis
     added).

           The Court finds both provisions demonstrate a clear intent
     by the patients to assign their rights to benefits to Plaintiff. That
     is sufficient to confer standing on Plaintiff to bring an action to
     recover benefits under the plans for each patient for whom he has


                                          5
Case
Case 2:18-cv-03592-DMG-AGR Document43
     2:17-cv-01690-DSF-AGR Document  25-3Filed
                                            Filed 05/10/19Page
                                               01/14/19     Page
                                                               6 of245
                                                                    26 ofPage
                                                                          265 ID
                                                                               Page ID
                                                                                 #:903
                                    #:874



     produced evidence of an assignment, in the absence of other
     limitations. 6 7

               2. Defendants’ Anti-Assignment Provisions Are
                  Enforceable

                i. Anti-Assignment Clauses Are Valid

          “Anti-assignment clauses in ERISA plans are valid and
     enforceable.” Davidowitz v. Delta Dental Plan of Cal., Inc., 946
     F.2d 1476, 1481 (9th Cir. 1991). Such clauses “override[] any
     purported assignments.” DB Healthcare, LLC v. Blue Cross Blue
     Shield of Ariz., Inc., 852 F.3d 868, 876 (9th Cir. 2017).

          Under California law, the general rule is that only an
     insured party or express beneficiary has standing to bring claims


     6 As stated above, two of the plans – the SACM and Santa Monica plans – are
     governed by California law, rather than ERISA. Under California law, “there
     are no prescribed formalities that must be observed to make an effective
     assignment. It is sufficient if the assignor has, in some fashion, manifested
     an intention to make a present transfer of his rights to the assignee.”
     Amalgamated Transit Union, Local 1756, AFL-CIO v. Superior Court, 46 Cal.
     4th 993, 1002 (2009) (quoting 9 Corbin on Contracts § 47.4 at pp. 147-48
     (2007 ed.)). The assignment of rights under a contract includes the
     assignment of a cause of action which “is essential to a complete and
     adequate enforcement of the contract.” See Nat’l Reserve Co. of America v.
     Metro. Trust Co. of Cal., 17 Cal. 2d 827, 833 (1941). Plaintiff has
     demonstrated that the patients intended to assign their rights to bring an
     action to recover benefits under the SACM and Santa Monica plans.
     7 Defendants argue that one of the purported assignment agreements does
     not contain Plaintiff’s name. See Supp. AR-10301. The patient who appears
     to have signed this agreement is identified as Patient L in Defendants’
     Exhibit 1. See Dkt. 37-2 at pp. 10-11. The administrative record also
     contains an “Assignment of Benefits and Authorization for Direct Billing”
     form signed by Patient L which does contain Plaintiff’s name, so Defendants’
     argument is moot. See AR-00835.



                                          6
Case
Case 2:18-cv-03592-DMG-AGR Document43
     2:17-cv-01690-DSF-AGR Document  25-3Filed
                                            Filed 05/10/19Page
                                               01/14/19     Page
                                                               7 of246
                                                                    26 ofPage
                                                                          265 ID
                                                                               Page ID
                                                                                 #:904
                                    #:875



     under an insurance policy. See Austero v. Nat’l Cas. Co., 62 Cal.
     App. 511, 517 (1976). “[A] third party may directly sue an insurer
     only when there has been an assignment of rights by, or a final
     judgment against, the insured.” Shaolian v. Safeco Ins. Co., 71
     Cal. App. 4th 268, 271 (1999).

               ii. Quest, Citigroup, and CA Silver Savings Plans

           The Quest plan provides:

                  Assignments

                  Coverage and your rights under this plan
                  may not be assigned. A direction to pay a
                  provider is not an assignment of any right
                  under this plan or any legal or equitable
                  right to institute any court proceeding.

     Dkt. 37-2 at p. 47. The Citigroup plan provides:

                  Your right to receive any reimbursement
                  under the Plans shall not be alienable by
                  assignment or any other method . . . .

     Id. at p. 50. The CA Silver Savings Plan provides:

                  Assignments

                  An assignment is the transfer of your rights
                  under the group policy to a person you
                  name.

                  All coverage may be assigned only with the
                  written consent of Aetna. To the extent
                  allowed by law, Aetna will not accept an
                  assignment to an out-of-network
                  provider, including but not limited to, an
                  assignment of:


                                          7
Case
Case 2:18-cv-03592-DMG-AGR Document43
     2:17-cv-01690-DSF-AGR Document  25-3Filed
                                            Filed 05/10/19Page
                                               01/14/19     Page
                                                               8 of247
                                                                    26 ofPage
                                                                          265 ID
                                                                               Page ID
                                                                                 #:905
                                    #:876



                     The benefits due under this group
                     insurance policy;

                     The right to receive payments due under
                     this group insurance policy; or

                     Any claim you make for damages
                     resulting from breach or alleged breach
                     of the terms of this group insurance
                     policy.

     AR-2946.

           Plaintiff admits each of these provisions is an unconditional
     anti-assignment clause. See Dkt. 39 at p. 6. Plaintiff clearly lacks
     standing to pursue claims under these plans.

              iii. City of Santa Monica and SACM Plans

          The parties agree that the City of Santa Monica and SACM
     plans are governed by California law.

           The City of Santa Monica and SACM Plans contain the same
     anti-assignment provision:

                  Assignments

                  Coverage may be assigned only with the
                  written consent of Aetna. To the extent
                  allowed by law, Aetna will not accept an
                  assignment to an out-of-network
                  provider, including but not limited to, an
                  assignment of:

                     The benefits due under this group
                     insurance policy;




                                          8
Case
Case 2:18-cv-03592-DMG-AGR Document43
     2:17-cv-01690-DSF-AGR Document  25-3Filed
                                            Filed 05/10/19Page
                                               01/14/19     Page
                                                               9 of248
                                                                    26 ofPage
                                                                          265 ID
                                                                               Page ID
                                                                                 #:906
                                    #:877



                     The right to receive payments due under
                     this group insurance policy; or

                     Any claim you make for damages
                     resulting from a breach or alleged breach
                     of the terms of this group insurance
                     policy.

     Dkt. 37-2 at pp. 122, 128. Plaintiff argues that these anti-
     assignment provisions don’t apply because: (1) California
     Insurance Code § 520 precludes the requirement of consent to
     anti-assignment provisions once a beneficiary’s injury occurs; and
     (2) the plans contain a separate “Payment of Benefits” provision
     which, when read in conjunction with the anti-assignment
     provision, makes the anti-assignment provision ambiguous.

                     a. California Insurance Code § 520 Does Not
                        Preclude Application of the Anti-
                        Assignment Provisions

                  An agreement not to transfer the claim of
                  the insured against the insurer after a loss
                  has happened, is void if made before the
                  loss except as otherwise provided in Article
                  2 of Chapter 1 of Part 2 of Division 2 of this
                  code.

     Cal. Ins. Code § 520.

           Plaintiff argues that the beneficiaries of the plans assigned
     their benefits to him after their allegedly covered injuries
     occurred, and therefore, Defendants may not enforce their anti-
     assignment provisions as to claims for benefits related to those
     injuries. See Pls’ Opp. at 13. This is inapposite, however, because
     Insurance Code section 520 does not apply to health insurance
     policies in the first instance.


                                          9
Case 2:17-cv-01690-DSF-AGR
Case 2:18-cv-03592-DMG-AGR Document
                            Document43
                                     25-3   Filed
                                        Filed     05/10/19
                                               01/14/19    Page
                                                         Page    249
                                                              10 of 26of Page
                                                                         265 Page   ID
                                                                              ID #:907
                                    #:878



            The exception stated in § 520 – Article 2 of Chapter 1 of Part
      2 of Division 2 – governs the transfers of life insurance and
      “disability insurance.” See generally Cal. Ins. Code §§ 10110,
      10129-10133.11. As the California Supreme Court noted in Fluor
      Corp. v Superior Court, 61 Cal. 4th 1175, 1196-97 (2015), the
      Legislature added this exception in 1947 “to exempt two specific
      types of insurance policies — life and disability — from its
      coverage, and to provide distinct assignment rules for those types
      of policies.” (Citing Cal. Stats. 1947, ch. 904, p. 2103). “Disability
      insurance,” as used in California’s Insurance Code, includes
      health insurance.8

             Sections 10130 and 10131 generally permit the beneficiary of
      a life or disability insurance policy to assign the policies to third
      parties. See Cal. Ins. Code §§ 10130-10131. Section 10129,
      however, provides that those sections do not apply to group
      disability policies that contain anti-assignment provisions:

                  Sections 10130 and 10131 do not apply to
                  group life policies [or] to group disability
                  policies, . . . when any of such group life
                  policies [or] group disability policies, . . .
                  expressly provide that benefits payable

      8“Disability insurance” includes “insurance appertaining to injury,
      disablement or death resulting to the insured from accidents, and
      appertaining to disablements resulting to the insured from sickness ….” Cal.
      Ins. Code § 106(a). Until 2002, the Insurance Code did not include a separate
      definition for “health insurance.” In 2002, however, the Legislature added
      the following definition:
                    In statutes that become effective on or after
                    January 1, 2002, the term “health insurance” for
                    purposes of this code shall mean an individual or
                    group disability insurance policy that provides
                    coverage for hospital, medical, or surgical benefits.
      Cal. Ins. Code § 106(b); Cal. Stats. 2001. Ch. 277.



                                           10
Case 2:17-cv-01690-DSF-AGR
Case 2:18-cv-03592-DMG-AGR Document
                            Document43
                                     25-3   Filed
                                        Filed     05/10/19
                                               01/14/19    Page
                                                         Page    250
                                                              11 of 26of Page
                                                                         265 Page   ID
                                                                              ID #:908
                                    #:879



                  thereunder are not assignable, and in such
                  case the benefits shall be paid only as
                  provided in the policy.

      Cal. Ins. Code § 10129 (emphasis added).

            Section 520 does not apply to group disability policies – i.e.
      group health insurance policies. Plaintiff specifically alleges that
      each of the policies at issue is a group “healthcare” plan. See Dkt.
      25 at p. 3. Therefore, § 520 does not prohibit Defendants from
      enforcing the anti-assignment provisions contained in the SACM
      and Santa Monica plans, even after the covered injury occurs.

                     b. The Anti-Assignment Provisions Are Not
                        Ambiguous

          In addition to the “Assignments” provision, the Santa
      Monica and SACM plans provide:

                  Payment of Benefits

                  ...

                  All covered health benefits are payable to
                  you. However, Aetna has the right to pay
                  any health benefits to the service provider.
                  This will be done unless you have told
                  Aetna otherwise by the time you file the
                  claim.

                  Aetna will notify you in writing, at the time
                  it receives a claim, when an assignment of
                  benefits to a health care provider or facility
                  will not be accepted.

                  ...




                                         11
Case 2:17-cv-01690-DSF-AGR
Case 2:18-cv-03592-DMG-AGR Document
                            Document43
                                     25-3   Filed
                                        Filed     05/10/19
                                               01/14/19    Page
                                                         Page    251
                                                              12 of 26of Page
                                                                         265 Page   ID
                                                                              ID #:909
                                    #:880



                  When a physician provides care for you or
                  a covered dependent, or care is provided by
                  a network provider on referral by your
                  physician (network services or supplies),
                  the network provider will take care of filing
                  claims. However, when you seek care on
                  your own (out-of-network services and
                  supplies), you are responsible for filing
                  your own claims.

      Dkt. 39-1 at pp. 44, 54.9 Plaintiff argues that because this
      provision permits the healthcare provider to receive payments
      from Aetna, it conflicts with the anti-assignment provision, and
      creates an ambiguity as to whether the patient’s benefits are
      assignable. Plaintiff argues that under California law, all
      ambiguities are resolved in favor of the insured, and therefore, the
      Payment of Benefits provision “controls.” See Dkt. at 39 at p. 16.
      Defendant responds that the provisions are not ambiguous
      because they govern different rights: the anti-assignment
      provision restricts the rights of beneficiaries to assign the
      “benefit[] to assert certain rights in litigation”; the Payment of
      Benefits provision gives Defendant the “the right to pay any
      health benefits to the service provider.” See Dkt. 40 at p. 10.

            The Court finds that the anti-assignment provision does not
      conflict with the Payment of Benefits provision. The anti-
      assignment provision differentiates between assignments to out-
      of-network providers and in-network providers. The Plan
      unequivocally states that Defendant “will not accept an
      assignment to an out-of-network provider,” but has no such
      provision related to in-network providers. The logical implication

      9The Santa Monica plan uses the term “PCP” in place of physician. Id. at p.
      54. In all other relevant respects, the plans are identical.



                                           12
Case 2:17-cv-01690-DSF-AGR
Case 2:18-cv-03592-DMG-AGR Document
                            Document43
                                     25-3   Filed
                                        Filed     05/10/19
                                               01/14/19    Page
                                                         Page    252
                                                              13 of 26of Page
                                                                         265 Page   ID
                                                                              ID #:910
                                    #:881



      is that the consent-to-assignment and notifications provisions
      apply to a beneficiary’s attempts to assign benefits to in-network
      providers and persons other than out-of-network providers, to
      whom the beneficiaries are not prohibited from assigning their
      rights. Plaintiff is an out-of-network provider.

            In addition, although the Payments of Benefits section states
      that healthcare benefits will be paid to the service provider, it also
      states that only network providers will take care of filing claims on
      behalf of the beneficiary. The section clearly provides that when
      the beneficiary seeks care out-of-network,” the beneficiary
      remains “responsible for filing [his] own claims.” This reinforces
      the prohibition on assignments to out-of-network providers.

            The Court also agrees that, when read together, the
      Payment of Benefits and Assignment provisions govern different
      rights. The Payment of Benefits provision is limited to describing
      the persons who may receive the payments owed to a beneficiary;
      the Assignments provision more broadly governs who is legally
      entitled to the benefits provided under the plan. The latter carries
      additional rights, including the right to enforce claims. Put
      another way, a beneficiary may request that an administrator
      deliver to a third party the payment she is owed, without actually
      assigning to the third party all rights attendant to the benefit.
      This is consistent with ERISA, which the parties believed
      governed both the SACM and Santa Monica plans prior to the
      time this action was filed. See Dkt. 32 at p. 2. Under ERISA, an
      insurer is prohibited from refusing to pay an authorized
      representative the benefits owed to a beneficiary. See 29 C.F.R. §
      2560.503-1(b)(4) (“The claims procedures for a plan will be deemed
      to be reasonable only if . . . they] do not preclude an authorized
      representative of a claimant from acting on behalf of such
      claimant in pursuing a benefit claim . . . .”). But the insurer may




                                         13
Case 2:17-cv-01690-DSF-AGR
Case 2:18-cv-03592-DMG-AGR Document
                            Document43
                                     25-3   Filed
                                        Filed     05/10/19
                                               01/14/19    Page
                                                         Page    253
                                                              14 of 26of Page
                                                                         265 Page   ID
                                                                              ID #:911
                                    #:882



      still prohibit the beneficiary from assigning his rights to benefits
      to third parties. See Spinedex, 770 F.3d at 1296.

           There is no ambiguity or conflict preventing enforcement of
      the anti-assignment provisions in the City of Santa Monica or
      SACM plans.

                  iv. Aerospace Dynamics Plan

           The Aerospace Dynamics Plan has the same Assignments
      and Payment of Benefits provisions as the Santa Monica plan.
      See Dkt. 39-1 at pp. 60, 63. That the Aerospace Dynamics Plan is
      governed by ERISA does not affect the Court’s analysis. The anti-
      assignment clause is enforceable.

               3. Defendants Have Not Waived Their Right to
                  Enforce, Nor Are They Estopped from Enforcing
                  the Anti-Assignment Provisions

           Plaintiff argues that even if Defendants’ anti-assignment
      provisions are enforceable, Defendants have waived or are
      equitably estopped from enforcing the anti-assignment provisions
      now because they did not raise the issue during the
      administrative claims process.

             Under California law, “waiver is an intentional
      relinquishment of a known right.” Gould v. Corinthian Colleges,
      Inc., 192 Cal. App. 4th 1176, 1179 (2011). “It may be implied
      through conduct manifesting an intention to waive.” Id.
      Equitable estoppel applies “where the conduct of one side has
      induced the other to take such a position that it would be injured
      if the first should be permitted to repudiate its acts.”
      DRG/Beverly Hills, LTD v. Chopstix Dim Sum Cafe and Takeout
      III, LTD, 30 Cal. App. 4th 54, 59 (1994). “It is fundamental that
      the burden of proving estoppel or waiver rests upon the party in




                                         14
Case 2:17-cv-01690-DSF-AGR
Case 2:18-cv-03592-DMG-AGR Document
                            Document43
                                     25-3   Filed
                                        Filed     05/10/19
                                               01/14/19    Page
                                                         Page    254
                                                              15 of 26of Page
                                                                         265 Page   ID
                                                                              ID #:912
                                    #:883



      whose favor those doctrines are claimed to inure.” Gaunt v.
      Prudential Ins. Co. of America, 255 Cal. App. 2d 18, 23 (1967).

           The Ninth Circuit has addressed circumstances under which
      a plan administrator waives defenses to ERISA claims:

                  A plan administrator may not fail to give a
                  reason for a benefits denial during the
                  administrative process and then raise that
                  reason for the first time when the denial is
                  challenged in federal court . . . .

                  ...

                  . . . The general rule . . . in this circuit and
                  in others, is that a court will not allow an
                  ERISA plan administrator to assert a
                  reason for denial of benefits that it had not
                  given during the administrative process.

      Harlick v. Blue Shield of California, Inc., 686 F.3d 699, 719–20
      (9th Cir. 2012).

            An “anti-assignment provision, however, is a litigation
      defense, not a substantive basis for [ERISA] claim denial. The
      [plans] d[o] not need to raise it during the claim administration
      process.” Brand Tarzana Surgical Inst. v. Int’l Longshore and
      Warehouse Union-Pac. Mar. Ass’n Welfare Plan, 706 Fed. App’x
      442, 443 (9th Cir. 2017).

            Nor is there “evidence that [defendants] took action
      inconsistent with the anti-assignment provision or that they were
      aware, or should have been aware, that [Plaintiff] was acting as
      an assignee.” Id. at 443-44 (citing Spinedex Phys. Therapy USA
      Inc. v. United Healthcare of Ariz., Inc., 770 F.3d 1282, 1297 (9th
      Cir. 2014)). The facts of this case are analogous to the facts of



                                         15
Case 2:17-cv-01690-DSF-AGR
Case 2:18-cv-03592-DMG-AGR Document
                            Document43
                                     25-3   Filed
                                        Filed     05/10/19
                                               01/14/19    Page
                                                         Page    255
                                                              16 of 26of Page
                                                                         265 Page   ID
                                                                              ID #:913
                                    #:884



      Spinedex. There the plaintiff was an out-of-network healthcare
      provider seeking to recover benefits from the defendant-insurer.
      See 770 F.3d at 1288. The plaintiff’s patients signed both an
      assignment form, which assigned the patients’ “rights and
      benefits” to plaintiff, as well as an “Authorization of
      Representation” form, which authorized the plaintiff to represent
      the patients in any administrative or civil proceedings necessary
      to obtain the patient’s benefits. See id. at 1287-88. The plan at
      issue contained a provision prohibiting patients from assigning
      their benefits to the plaintiff without the consent of the plan
      sponsor, but specifically stated that the defendant may “pay a
      non-Network provider directly for services rendered to [the
      patient].” See id.

           The Ninth Circuit held that because the plaintiff could have
      sought to recover the patients’ benefits during the administrative
      process as either an assignee or an authorized representative, the
      defendant had no reason to enforce the anti-assignment provision
      during the process:

                  So far as [defendant] knew, [plaintiff] was
                  acting merely as an authorized
                  representative charged with filing,
                  collecting, or appealing a claim on behalf of
                  the patient. Defendants therefore did not
                  waive their objection to the assignment in
                  the district court when it became clear, for
                  the first time, that Spinedex was claiming
                  as an assignee.

      Id. at 1297.

           Like the plaintiff in Spinedex, Plaintiff fails to show that
      Defendants took any actions inconsistent with enforcing the anti-
      assignment provisions. Plaintiff contends he notified Defendants


                                         16
Case 2:17-cv-01690-DSF-AGR
Case 2:18-cv-03592-DMG-AGR Document
                            Document43
                                     25-3   Filed
                                        Filed     05/10/19
                                               01/14/19    Page
                                                         Page    256
                                                              17 of 26of Page
                                                                         265 Page   ID
                                                                              ID #:914
                                    #:885



      at the outset of the administrative process that he was seeking
      payment pursuant to an assignment of benefits. The
      administrative record demonstrates, however, that the relevant
      assignment forms purport to both assign the patient’s right to
      benefits to Plaintiff, and grant Plaintiff status as an authorized
      representative. See, e.g., Dkt. 39-1 at p. 117 (“I hereby assign and
      authorize payment of all medical benefits . . . directly to [Plaintiff
      ].”), 118 (“I authorize my insurance company to issue payment
      directly to [Plaintiff] for any and all benefits accrued to me under
      my policy . . . .”). In some instances, the patient signed separate
      assignment of benefits and authorization forms. See Dkt. 39-1 at
      p. 118. Plaintiff does not demonstrate that, for any specific
      patient, he specifically represented to Defendants that he was a
      purported assignee and not an authorized representative.

            Plaintiff also contends that he confirmed his status as an
      assignee to Defendants when submitting certain claims forms.
      But the claims forms cited by Plaintiff also contain language
      purporting to show Plaintiff’s status as an authorized
      representative. Item 13 of the claim form asks whether the
      beneficiary has “authorize[d] payment of medical benefits to the
      undersigned physician or supplier for services described below.”
      Id. at pp. 70, 115-16. In each of the claims forms Plaintiff cited in
      his briefing, Plaintiff responded by stating “signature on file.” Id.

            Plaintiff does submit a declaration stating that it was the
      practice of his office administrator to inform Defendants during
      verification calls that he was seeking payment pursuant to a
      patient assignment. See Dkt. 39-3 at pp. 3-4. Plaintiff also cites
      to insurance verification forms filled out during or after calls with
      Defendants, some of which contain handwritten notes stating that
      the provider will receive payments pursuant to an assignment of
      benefits. See Dkt. 39-2 at pp. 9, 11, 25. But even assuming
      Plaintiff’s office administrator did notify Defendants during some


                                         17
Case 2:17-cv-01690-DSF-AGR
Case 2:18-cv-03592-DMG-AGR Document
                            Document43
                                     25-3   Filed
                                        Filed     05/10/19
                                               01/14/19    Page
                                                         Page    257
                                                              18 of 26of Page
                                                                         265 Page   ID
                                                                              ID #:915
                                    #:886



      calls that Plaintiff was an “assignee,” that does not show that
      Defendants did not understand Plaintiff to also be proceeding as
      an authorized representative – particularly because the claim
      forms purported to represent that Plaintiff was an authorized
      representative.

            For all these reasons, Plaintiff has failed to meet his burden
      of demonstrating that Defendants intentionally relinquished their
      right to assert the anti-assignment provisions or are equitably
      estopped from enforcing the provisions.

                                         ***

            For the reasons stated above, the Quest, CA Silver Savings,
      Citigroup, SACM, Santa Monica, and Aerospace Dynamics plans
      each contain a valid and enforceable anti-assignment provision
      that prohibits Plaintiff from bringing an action to recover benefits.
      Defendants have not waived their right to enforce, nor are they
      estopped from enforcing, those provisions. The Court DISMISSES
      Plaintiff’s First Amended Complaint insofar as it seeks to recover
      claims brought under any of the aforementioned plans.

            B. Exhaustion of Remedies

            Defendants next argue that Plaintiff’s claims should be
      dismissed because he failed to file the administrative appeals
      required under the plans. Plaintiff does not contend that he filed
      the required appeals. Instead, he argues: (1) Defendants failed to
      follow ERISA’s notification requirements when notifying him that
      his claims were denied, and Plaintiff’s administrative remedies
      are therefore deemed exhausted; and (2) Plaintiff’s appeals would
      have been futile because Defendants routinely affirmed their
      denial decisions on appeal.

               1. Legal Standard




                                         18
Case 2:17-cv-01690-DSF-AGR
Case 2:18-cv-03592-DMG-AGR Document
                            Document43
                                     25-3   Filed
                                        Filed     05/10/19
                                               01/14/19    Page
                                                         Page    258
                                                              19 of 26of Page
                                                                         265 Page   ID
                                                                              ID #:916
                                    #:887



            “Quite early in ERISA’s history,” the Ninth Circuit
      “announced as the general rule governing ERISA claims that a
      claimant must avail himself or herself of a plan’s own internal
      review procedures before bringing suit in federal court.” Diaz v.
      United Agr. Emp. Welfare Benefit Plan and Trust, 50 F.3d 1478,
      1483 (9th Cir. 1995) (citing Amato v. Bernard, 618 F.2d 559, 566-
      68 (9th Cir.1980)).

            The Ninth Circuit has “recognized exceptions to [its]
      prudential exhaustion requirement,” Vaught v. Scottsdale
      Healthcare Corp. Health Plan, 546 F.3d 620, 626 (9th Cir. 2008),
      including “when resort to the administrative route is futile or the
      remedy inadequate.” Id. at 626-27 (quoting Amato, 618 F.2d at
      568). Another exception is provided by 29 C.F.R. § 2560.503-
      1(g)(1), which mandates that an adverse benefit notification
      include:

                  (i) The specific reason or reasons for the
                  adverse determination;

                  (ii) Reference to the specific plan provisions
                  on which the determination is based;

                  (iii) A description of any additional material
                  or information necessary for the claimant to
                  perfect the claim and an explanation of why
                  such material or information is necessary;

                  (iv) A description of the plan’s review
                  procedures and the time limits applicable to
                  such procedures, including a statement of
                  the claimant's right to bring a civil action
                  under section 502(a) of the Act following an
                  adverse benefit determination . . . .

      29 C.F.R. § 2560.503–1(l) provides:


                                         19
Case 2:17-cv-01690-DSF-AGR
Case 2:18-cv-03592-DMG-AGR Document
                            Document43
                                     25-3   Filed
                                        Filed     05/10/19
                                               01/14/19    Page
                                                         Page    259
                                                              20 of 26of Page
                                                                         265 Page   ID
                                                                              ID #:917
                                    #:888



                   [I]n the case of the failure of a plan to
                   establish or follow claims procedures
                   consistent with the requirements of this
                   section, a claimant shall be deemed to have
                   exhausted the administrative remedies
                   available under the plan and shall be
                   entitled to pursue any available remedies
                   under section 502(a) of the Act on the basis
                   that the plan has failed to provide a
                   reasonable claims procedure that would
                   yield a decision on the merits of the claim.

            Not every procedural defect will render an adverse benefits
      notification inadequate. “Substantial compliance with these
      requirements is sufficient.” Chuck v. Hewlett Packard Co., 455
      F.3d 1026, 1032 (9th Cir. 2006); see also Spinedex, 770 F.3d at
      1299 (noting that Secretary of Labor interprets 29 C.F.R. §
      2560.503–1(l) as “allowing exceptions for de minimis deviations in
      certain circumstances, but requiring ‘deemed exhaustion’ for
      violations more serious than de minimis violations”).

            2. Application

            Plaintiff cites to the language of 14 adverse benefit
      notifications and argues that these notifications did not comply
      with any of the requirements of § 2560.503-1(g)(1). See Dkt. 39-2
      at pp. 40-58. Although the notifications do substantially comply
      with some requirements,10 Defendants fail to cite to any evidence

      10Eight of the 14 notifications begin by stating that the plan “provides
      coverage” or “provides benefits” for a specific type of charge or expense, and
      that the patient’s requested claim does not comply with that provision. See,
      e.g., Dkt. 39-2 at p.40 (“The member’s plan provides benefits for covered
      expenses at the prevailing charge level made for the services in the
      geographic area where it is provided . . . .”); p. 41 (“The member’s plan
      provides coverage for charges that are reasonable and appropriate. . . .[T]his


                                            20
Case 2:17-cv-01690-DSF-AGR
Case 2:18-cv-03592-DMG-AGR Document
                            Document43
                                     25-3   Filed
                                        Filed     05/10/19
                                               01/14/19    Page
                                                         Page    260
                                                              21 of 26of Page
                                                                         265 Page   ID
                                                                              ID #:918
                                    #:889



      that their notifications even minimally complied with subsection
      (iv). None of the notifications cited by Plaintiff describe the
      administrative appeal procedures under the plan, nor the time
      limits applicable to such procedures, nor the claimant’s right to
      bring a civil action. Nor do the notifications refer to the applicable
      sections of the plan summaries where the appeals procedures may
      be found. Defendants don’t submit evidence or argue that they did
      in fact notify Plaintiff of the applicable procedures. Nor do the
      benefits notifications contained in the administrative record
      demonstrate that Defendants described the appeals procedures.

            Defendants’ only response was that Plaintiff should have
      contacted Aetna to clarify the basis of the denial after receiving
      the adverse benefit notification. See Dkt. 40 at p. 16. That is
      plainly not substantial compliance with subsection (iv). See
      Chuck, 455 F.3d at 1032; see also Schneider v. Sentry Group Long
      Term Disability Plan, 422 F.3d 621, 628-29 (7th Cir. 2005)
      (holding that notification that failed to provide “any information
      [claimant] could provide to perfect her claim or of the channels
      through which she could seek review of the decision to terminate
      her benefits” did not substantially comply with regulations).




      service is considered incidental to another procedure performed on the same
      date of service.”). The other notifications also contain an explanation of why
      the benefit was denied. See, e.g., id. at p. 13 (“This claim was paid in
      accordance with the Multiplan/Viant agreement. The member is not
      responsible for this charge.”). These explanations appear to comply with
      subsection (i). See Chuck, 455 F.3d at 1032 (holding that administrator’s
      notification that beneficiary’s “vested interest has been changed due to the
      fact that . . . [he] was not an HP employee” on certain dates complied with
      section (i)).




                                            21
Case 2:17-cv-01690-DSF-AGR
Case 2:18-cv-03592-DMG-AGR Document
                            Document43
                                     25-3   Filed
                                        Filed     05/10/19
                                               01/14/19    Page
                                                         Page    261
                                                              22 of 26of Page
                                                                         265 Page   ID
                                                                              ID #:919
                                    #:890



           Defendants failed to demonstrate substantial compliance
      with 29 C.F.R. § 2560.503-1.11 Plaintiff is deemed to have
      exhausted his administrative remedies. Defendants’ request to
      dismiss Plaintiff’s claims on this ground is DENIED. 12

            C. Claims Governed by One Year Contractual
               Limitations Period

            Defendants argue that 44 of the claims submitted under the
      Bank of America plan are barred by a one-year contractual
      limitations period.

            A court must enforce the contractual limitations period
      provided in an ERISA plan “unless the limitations period is
      unreasonably short or foreclosed by ERISA.” Heimeshoff v.
      Hartford Life & Acc. Ins. Co., 571 U.S. 99, 115 (2013). A
      limitations period that gives plaintiff “approximately one year in
      which to file suit” after completion of the administrative process is
      reasonable. See id. at 102, 109.

            The Bank of America Plan provides:

                  Appealing a denied claim for benefits

                  If your claim has been denied, you or your
                  authorized representative can request to
                  have the decision on your claim reviewed.
                  You have 60 days (180 days in the case of


      11Defendants also argue that 29 C.F.R. § 2560.503-1 does not apply to 46 of
      the claims at issue because those claims are governed by California law. The
      Court need not consider this argument, however, because each of the claims
      governed by state law contains enforceable anti-assignment provisions, and is
      dismissed for the reasons stated in Section III A.
      12The Court need not determine whether Plaintiff’s resort to administrative
      remedies would have been futile in light of its determination.



                                           22
Case 2:17-cv-01690-DSF-AGR
Case 2:18-cv-03592-DMG-AGR Document
                            Document43
                                     25-3   Filed
                                        Filed     05/10/19
                                               01/14/19    Page
                                                         Page    262
                                                              23 of 26of Page
                                                                         265 Page   ID
                                                                              ID #:920
                                    #:891



                  disability benefit claims) from the time you
                  are notified of the denial of your claim to
                  request review (or, if no notice of denial has
                  been received, you have 150 days from the
                  filing of the initial claim to request review).
                  If you fail to file a request for review within
                  the required time period, you are considered
                  to have permanently waived and abandoned
                  your claim and you may not refile it.

                  ...

                  Unless you have exhausted your
                  administrative review rights under a
                  component plan, you generally are
                  prohibited from bringing a civil action
                  against the plan for benefits. You must
                  bring any civil action for benefits no later
                  than one year following the final decision on
                  your claim under these claims procedures. If
                  you fail to bring a civil action within the
                  required time period, you are considered to
                  have permanently waived and abandoned
                  your claim and you may not reassert it.

      Dkt. 39-2 at p. 84.

            Plaintiff first argues that his limitations period never began
      because he never exhausted his administrative remedies. Not so.
      The limitations period begins to run on the date of the “final
      decision on [the] claim,” not on exhaustion of remedies. The plan
      specifically provides that, in the event the claimant does not
      request review within 60 days, the claimant is “considered to have
      permanently waived and abandoned [the] claim.” This makes




                                         23
Case 2:17-cv-01690-DSF-AGR
Case 2:18-cv-03592-DMG-AGR Document
                            Document43
                                     25-3   Filed
                                        Filed     05/10/19
                                               01/14/19    Page
                                                         Page    263
                                                              24 of 26of Page
                                                                         265 Page   ID
                                                                              ID #:921
                                    #:892



      clear that if a claimant does not timely request review, at the very
      least, the claim determination is final.

            Plaintiff next argues that no “final decision” was rendered on
      the claims because, again, Defendant did not follow the
      notification procedures set forth in 29 C.F.R. § 2560.503-1.

            Although the Court does not necessarily agree that no “final
      decision” was rendered, the Court concludes that the failure to
      follow ERISA’s notification procedures precludes enforcement of
      the contractual limitations period. In White v. Jacobs Eng’g Grp.
      Long Term Disability Benefit Plan, 896 F.2d 344, 350 (9th Cir.
      1989), the Ninth Circuit held that “[w]hen a benefits termination
      notice fails to explain the proper steps for appeal, the plan’s time
      bar is not triggered.”

             White addressed a plan’s time limit for submitting an
      administrative appeal – not a limitations period for bringing a
      civil action. In reaching its decision, the Ninth Circuit reasoned
      that an administrator should not be permitted to deter a claimant
      from filing a timely appeal “by sending vague and inadequate
      appeal notices, withholding information claimants need to appeal
      effectively.” 896 F.2d at 351. 29 C.F.R. § 2560.503–1(g)(4)
      requires notification of the right to file a civil action, and an
      administrator’s withholding of relevant information would
      similarly deter a claimant from filing a timely action.

            The Ninth Circuit reviewed its holding in White when it
      considered a related issue in Chuck v. Hewlett Packard Co., 455
      F.3d 1026, 1033 (9th Cir. 2006) – whether failure to comply with
      ERISA’s notification procedures prevented the running of ERISA’s
      statutory limitations period. The Ninth Circuit held that failure
      to comply with the notification procedures “is a highly significant
      factor, but not a dispositive one, in determining whether a claim
      has accrued” for purposes of the statutory limitations period. Id.


                                         24
Case 2:17-cv-01690-DSF-AGR
Case 2:18-cv-03592-DMG-AGR Document
                            Document43
                                     25-3   Filed
                                        Filed     05/10/19
                                               01/14/19    Page
                                                         Page    264
                                                              25 of 26of Page
                                                                         265 Page   ID
                                                                              ID #:922
                                    #:893



      at 1031. In reaching its conclusion, the Circuit distinguished
      contractual limitations periods from statutory limitations periods
      and stated that White addressed “whether the plan’s inadequate
      notice could prevent the start of a contractual limitations period.”
      See id. at 1033 (“Although many considerations remain constant
      across both contexts, we are persuaded of three slight but relevant
      distinctions between statutory and contractual time bars in the
      ERISA context.”). It did not suggest that the holding of White was
      limited only to time limits for administrative appeals. See id.

             Defendants argue that their failure to serve an adequate
      benefits notification should not bar enforcement of the contractual
      limitations period because Plaintiff submitted an appeal for 30 of
      the 44 claims at issue. Even if a claimant’s knowledge of appeal
      procedures could be a defense to inadequate notice in certain
      circumstances,13 the fact that Plaintiff filed some administrative
      appeals does not show that he had knowledge of the applicable
      time limits – either for the administrative appeals, or for bringing
      a civil action. Based on the evidence submitted to the Court,
      Defendants’ failure to provide adverse benefit notifications
      describing the administrative appeals process or informing
      Plaintiff of his right to file a civil claim may have led to his failure
      to file an action within the one-year period.




      13  See Chuck, 455 F.3d at 1037-38 (“[I]n unusual circumstances, a claimant
      may well have reason for such knowledge [of review procedures]
      notwithstanding a plan’s violation of its notification and review obligations . .
      . .).



                                             25
Case 2:17-cv-01690-DSF-AGR
Case 2:18-cv-03592-DMG-AGR Document
                            Document43
                                     25-3   Filed
                                        Filed     05/10/19
                                               01/14/19    Page
                                                         Page    265
                                                              26 of 26of Page
                                                                         265 Page   ID
                                                                              ID #:923
                                    #:894



           Defendants’ request to dismiss the claims submitted under
      the Bank of America plan on contractual limitations grounds is
      DENIED.

            IT IS SO ORDERED.


       Date: January 14, 2019              ___________________________
                                           Dale S. Fischer
                                           United States District Judge




                                         26
